 



Exhibit 10.1
CONTRACTOR RISK AGREEMENT BETWEEN
THE STATE OF TENNESSEE,
d.b.a. TENNCARE
AND
(NAME OF CONTRACTOR)
(d.b.a. Trade-name)
CONTRACT NUMBER: FA                    

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  SECTION 1 - DEFINITIONS, ACRONYMS, AND ABBREVIATIONS     2  
 
                SECTION 2 - PROGRAM REQUIREMENTS     16  
 
                  2.1 REQUIREMENTS PRIOR TO OPERATIONS     16  
 
  2.1.1   Licensure     16  
 
  2.1.2   Readiness Review     16     2.2 GENERAL REQUIREMENTS     17     2.3
ELIGIBILITY     17  
 
  2.3.1   Overview     17  
 
  2.3.2   Eligibility Categories     17  
 
  2.3.3   TennCare Applications     18  
 
  2.3.4   Eligibility Determination and Determination of Cost Sharing     18  
 
  2.3.5   Eligibility for Enrollment in an MCO     18     2.4 ENROLLMENT     18
 
 
  2.4.1   General     18  
 
  2.4.2   Authorized Service Area     18  
 
  2.4.3   Maximum Enrollment     18  
 
  2.4.4   MCO Selection and Assignment     19  
 
  2.4.5   Effective Date of Enrollment     21  
 
  2.4.6   Eligibility and Enrollment Data     22  
 
  2.4.7   Enrollment Period     23  
 
  2.4.8   Transfers from Other MCOs     24  
 
  2.4.9   Enrollment of Newborns     24  
 
  2.4.10   Information Requirements Upon Enrollment     26     2.5 DISENROLLMENT
FROM AN MCO     26  
 
  2.5.1   General     26  
 
  2.5.2   Acceptable Reasons for Disenrollment from an MCO     26  
 
  2.5.3   Unacceptable Reasons for Disenrollment from an MCO     26  
 
  2.5.4   Informing TENNCARE of Potential Ineligibility     27  
 
  2.5.5   Effective Date of Disenrollment     27     2.6 BENEFITS/SERVICE
REQUIREMENTS AND LIMITS     27  
 
  2.6.1   CONTRACTOR Covered Benefits     27  
 
  2.6.2   TennCare Benefits Provided by TENNCARE     34  
 
  2.6.3   Medical Necessity Determination     34  
 
  2.6.4   Second Opinions     35  
 
  2.6.5   Use of Cost Effective Alternative Services     35  
 
  2.6.6   Additional Services and Use of Incentives     35  
 
  2.6.7   Cost Sharing for Services     35     2.7 SPECIALIZED SERVICES     37  
 
  2.7.1   Emergency Services     37  
 
  2.7.2   Behavioral Health Services     38  
 
  2.7.3   Health Education and Outreach     43  
 
  2.7.4   Preventive Services     44  
 
  2.7.5   TENNderCare     45  
 
  2.7.6   Advance Directives     57  
 
  2.7.7   Sterilizations, Hysterectomies and Abortions     57     2.8 DISEASE
MANAGEMENT     59  
 
  2.8.1   General     59  
 
  2.8.2   Member Identification Strategies     60  
 
  2.8.3   Stratification     61  
 
  2.8.4   Program Content     61  
 
  2.8.5   Informing and Educating Members     61  
 
  2.8.6   Informing and Educating Providers     61  
 
  2.8.7   Program Evaluation     62  

ii



--------------------------------------------------------------------------------



 



                 
 
  2.8.8   Obesity Disease Management     62     2.9 SERVICE COORDINATION     62
 
 
  2.9.1   General     62  
 
  2.9.2   Transition of New Members     63  
 
  2.9.3   Transition of Care     64  
 
  2.9.4   MCO Case Management     65  
 
  2.9.5   Coordination and Collaboration Between Physical Health and Behavioral
Health     66  
 
  2.9.6   Coordination and Collaboration Among Behavioral Health Providers    
68  
 
  2.9.7   Coordination of Pharmacy Services     69  
 
  2.9.8   Coordination of Dental Benefits     70  
 
  2.9.9   Coordination with Medicare     75  
 
  2.9.10   Institutional Services and Alternatives to Institutional Services    
75  
 
  2.9.11   Inter-Agency Coordination     76     2.10 SERVICES NOT COVERED     76
    2.11 PROVIDER NETWORK     77  
 
  2.11.1   General Provisions     77  
 
  2.11.2   Primary Care Providers (PCPs)     79  
 
  2.11.3   Specialty Service Providers     80  
 
  2.11.4   Special Conditions for Prenatal Care Providers     82  
 
  2.11.5   Special Conditions for Behavioral Health Services     83  
 
  2.11.6   Safety Net Providers     83  
 
  2.11.7   Credentialing and Other Certification     84  
 
  2.11.8   Network Notice Requirements     85     2.12 PROVIDER AGREEMENTS    
87     2.13 PROVIDER AND SUBCONTRACTOR PAYMENTS     94  
 
  2.13.1   General     94  
 
  2.13.2   Hospice     94  
 
  2.13.3   Behavioral Health Crisis Service Teams     95  
 
  2.13.4   Local Health Departments     95  
 
  2.13.5   Physician Incentive Plan (PIP)     95  
 
  2.13.6   Emergency Services Obtained from Non-Contract Providers     96  
 
  2.13.7   Medically Necessary Services Obtained from Non-Contract Provider when
MCO        
 
      Assignment is Unknown     97  
 
  2.13.8   Medically Necessary Services Obtained from Contract Provider without
Prior        
 
      Authorization when MCO Assignment is Unknown     97  
 
  2.13.9   Medically Necessary Services Obtained from Non-Contract Provider
Referred by        
 
      Contract Provider     97  
 
  2.13.10   Medically Necessary Services Obtained from Non-Contract Provider Not
       
 
      Authorized by the CONTRACTOR     98  
 
  2.13.11   Covered Services Ordered by Medicare Providers for Dual Eligibles  
  98  
 
  2.13.12   Transition of New Members     98  
 
  2.13.13   Transition of Care     98  
 
  2.13.14   Limits on Payments to Providers and Subcontractors Related to the
CONTRACTOR     98  
 
  2.13.15   1099 Preparation     99     2.14 UTILIZATION MANAGEMENT (UM)     99
 
 
  2.14.1   General     99  
 
  2.14.2   Prior Authorization for Covered Services     102  
 
  2.14.3   Referrals     103  
 
  2.14.4   Exceptions to Prior Authorization and/or Referrals     103  
 
  2.14.5   PCP Profiling     104     2.15 QUALITY MANAGEMENT/QUALITY IMPROVEMENT
    105  
 
  2.15.1   Quality Management/Quality Improvement (QM/QI) Program     105  
 
  2.15.2   QM/QI Committee     106  
 
  2.15.3   Performance Improvement Projects (PIPs)     106  
 
  2.15.4   Performance Indicators     107  
 
  2.15.5   Clinical Practice Guidelines     107  

iii



--------------------------------------------------------------------------------



 



                 
 
  2.15.6   NCQA Accreditation     108  
 
  2.15.7   HEDIS and CAHPS     109     2.16 MARKETING     110     2.17 MEMBER
MATERIALS     110  
 
  2.17.1   Prior Approval Process for All Member Materials     110  
 
  2.17.2   Written Material Guidelines     111  
 
  2.17.3   Distribution of Member Materials     112  
 
  2.17.4   Member Handbooks     112  
 
  2.17.5   Quarterly Member Newsletter     116  
 
  2.17.6   Identification Card     117  
 
  2.17.7   Provider Directory     117  
 
  2.17.8   Additional Information Available Upon Request     118     2.18
CUSTOMER SERVICE     118  
 
  2.18.1   Member Services Toll-Free Phone Line     118  
 
  2.18.2   Interpreter and Translation Services     119  
 
  2.18.3   Cultural Competency     120  
 
  2.18.4   Provider Services and Utilization Management Toll-Free Telephone Line
    120  
 
  2.18.5   Provider Handbook     121  
 
  2.18.6   Provider Education and Training     121  
 
  2.18.7   Provider Relations     122  
 
  2.18.8   Provider Complaint System     122  
 
  2.18.9   Member Involvement with Behavioral Health Services     122     2.19
COMPLAINTS AND APPEALS     123  
 
  2.19.1   General     123  
 
  2.19.2   Appeals     124     2.20 FRAUD AND ABUSE     126  
 
  2.20.1   General     126  
 
  2.20.2   Reporting and Investigating Suspected Fraud and Abuse     126  
 
  2.20.3   Compliance Plan     127     2.21 FINANCIAL MANAGEMENT     129  
 
  2.21.1   Capitation Payments     129  
 
  2.21.2   Savings/Loss     129  
 
  2.21.3   Interest     129  
 
  2.21.4   Third Party Liability Resources     129  
 
  2.21.5   Solvency Requirements     131  
 
  2.21.6   Accounting Requirements     133  
 
  2.21.7   Insurance     133  
 
  2.21.8   Ownership and Financial Disclosure     134  
 
  2.21.9   Internal Audit Function     135  
 
  2.21.10   Audit of Business Transactions     136     2.22 CLAIMS MANAGEMENT  
  136  
 
  2.22.1   General     136  
 
  2.22.2   Claims Management System Capabilities     136  
 
  2.22.3   Paper Based Claims Formats     137  
 
  2.22.4   Prompt Payment     137  
 
  2.22.5   Claims Dispute Management     138  
 
  2.22.6   Claims Payment Accuracy – Minimum Audit Procedures     138  
 
  2.22.7   Claims Processing Methodology Requirements     140  
 
  2.22.8   Explanation of Benefits (EOBs) and Related Functions     141  
 
  2.22.9   Remittance Advices and Related Functions     141  
 
  2.22.10   Processing of Payment Errors     142  
 
  2.22.11   Notification to Providers     142  
 
  2.22.12   Payment Cycle     142  
 
  2.22.13   Excluded Providers     142     2.23 INFORMATION SYSTEMS     142  
 
  2.23.1   General Provisions     142  

iv



--------------------------------------------------------------------------------



 



                 
 
  2.23.2   Data and Document Management Requirements     143  
 
  2.23.3   System and Data Integration Requirements     145  
 
  2.23.4   Encounter Data Provision Requirements (Encounter Submission and
Processing)     146  
 
  2.23.5   Eligibility and Enrollment Data Exchange Requirements     148  
 
  2.23.6   System and Information Security and Access Management Requirements  
  149  
 
  2.23.7   Systems Availability, Performance and Problem Management Requirements
    150  
 
  2.23.8   System User and Technical Support Requirements     152  
 
  2.23.9   System Testing and Change Management Requirements     153  
 
  2.23.10   Information Systems Documentation Requirements     154  
 
  2.23.11   Reporting Requirements (Specific to Information Management and
Systems Functions and Capabilities)     154  
 
  2.23.12   Other Requirements     155  
 
  2.23.13   Corrective Actions, Liquidated Damages and Sanctions Related to
Information Systems     155     2.24 ADMINISTRATIVE REQUIREMENTS     156  
 
  2.24.1   General Responsibilities     156  
 
  2.24.2   Behavioral Health Advisory Committee     156  
 
  2.24.3   Performance Standards     157  
 
  2.24.4   Medical Records Requirements     157     2.25 MONITORING     158  
 
  2.25.1   General     158  
 
  2.25.2   Facility Inspection     159  
 
  2.25.3   Inspection of Work Performed     159  
 
  2.25.4   Approval Process     159  
 
  2.25.5   Availability of Records     159  
 
  2.25.6   Audit Requirements     161  
 
  2.25.7   Independent Review of the CONTRACTOR     161  
 
  2.25.8   Accessibility for Monitoring     161  
 
  2.25.9   Corrective Action Requirements     162     2.26 SUBCONTRACTS     162
 
 
  2.26.1   Subcontract Relationships and Delegation     162  
 
  2.26.2   Legal Responsibility     162  
 
  2.26.3   Prior Approval     163  
 
  2.26.4   Subcontracts for Behavioral Health Services     163  
 
  2.26.5   Standards     163  
 
  2.26.6   Quality of Care     163  
 
  2.26.7   Interpretation/Translation Services and Limited English Proficiency
(LEP) Provisions     163  
 
  2.26.8   Children in State Custody     163  
 
  2.26.9   Assignability     163  
 
  2.26.10   Claims Processing     164  
 
  2.26.11   HIPAA Requirements     164  
 
  2.26.12   Compensation for Utilization Management Activities     164  
 
  2.26.13   Notice of Subcontractor Termination     164     2.27 COMPLIANCE WITH
HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT (HIPAA)     164     2.28
NON-DISCRIMINATION COMPLIANCE REQUIREMENTS     168     2.29 PERSONNEL
REQUIREMENTS     169  
 
  2.29.1   Staffing Requirements     169  
 
  2.29.2   Licensure     172  
 
  2.29.3   Board of Directors     172  
 
  2.29.4   Employment and Contracting Restrictions     172     2.30 REPORTING
REQUIREMENTS     173  
 
  2.30.1   General Requirements     173  
 
  2.30.2   Eligibility, Enrollment and Disenrollment Reports     174  
 
  2.30.3   Benefits/Service Requirements and Limits Reports     174  
 
  2.30.4   Specialized Service Reports     175  
 
  2.30.5   Disease Management Reports     176  

v



--------------------------------------------------------------------------------



 



                 
 
  2.30.6   Service Coordination Reports     176  
 
  2.30.7   Provider Network Reports     177  
 
  2.30.8   Provider Agreement Report     178  
 
  2.30.9   Provider Payment Report     178  
 
  2.30.10   Utilization Management Reports     178  
 
  2.30.11   Quality Management/Quality Improvement Reports     179  
 
  2.30.12   Customer Service Reports     179  
 
  2.30.13   Fraud and Abuse Reports     180  
 
  2.30.14   Financial Management Reports     180  
 
  2.30.15   Claims Management Reports     182  
 
  2.30.16   Information Systems Reports     182  
 
  2.30.17   Administrative Requirements Reports     183  
 
  2.30.18   Subcontract Reports     183  
 
  2.30.19   HIPAA Reports     184  
 
  2.30.20   Non-Discrimination Compliance Reports     184  
 
  2.30.21   Terms and Conditions Reports     185     2.31STATE ONLYS AND
JUDICIALS     185  
 
  2.31.1   General     185  
 
  2.31.2   Applicability of Agreement     186  

                  SECTION 3 - PAYMENTS TO THE CONTRACTOR     192  
 
               
 
  3.1   GENERAL PROVISIONS     192  
 
  3.2   ANNUAL ACTUARIAL STUDY     192  
 
  3.3   CAPITATION PAYMENT RATES     192  
 
  3.4   CAPITATION RATE ADJUSTMENT     193  
 
  3.5   CAPITATION PAYMENT SCHEDULE     195  
 
  3.6   CAPITATION PAYMENT CALCULATION     195  
 
  3.7   CAPITATION PAYMENT ADJUSTMENTS     195  
 
  3.8   SERVICE DATES     197  
 
  3.9   WITHHOLD OF THE CAPITATION RATE     197  
 
  3.10   EFFECT OF DISENROLLMENT ON CAPITATION PAYMENTS     198  
 
  3.11   HMO PAYMENT TAX     199  
 
  3.12   PAYMENT TERMS AND CONDITIONS     199  
 
                SECTION 4 - TERMS AND CONDITIONS     201  
 
               
 
  4.1   NOTICE     201  
 
  4.2   AGREEMENT TERM     201  
 
  4.3   APPLICABLE LAWS AND REGULATIONS     202  
 
  4.4   TERMINATION     204  
 
  4.5   ENTIRE AGREEMENT     208  
 
  4.6   INCORPORATION OF ADDITIONAL DOCUMENTS     208  
 
  4.7   APPLICABILITY OF THIS AGREEMENT     209  
 
  4.8   TECHNICAL ASSISTANCE     209  
 
  4.9   PROGRAM INFORMATION     209  
 
  4.10   QUESTIONS ON POLICY DETERMINATIONS     209  
 
  4.11   INTERPRETATIONS     209  
 
  4.12   CONTRACTOR APPEAL RIGHTS     210  
 
  4.13   DISPUTES     210  
 
  4.14   NOTIFICATION OF LEGAL ACTION AGAINST THE CONTRACTOR     210  
 
  4.15   DATA THAT MUST BE CERTIFIED     210  
 
  4.16   USE OF DATA     211  
 
  4.17   WAIVER     211  
 
  4.18   AGREEMENT VARIATION/SEVERABILITY     211  
 
  4.19   CONFLICT OF INTEREST     211  
 
  4.20   FAILURE TO MEET AGREEMENT REQUIREMENTS     212  
 
  4.21   MODIFICATION AND AMENDMENT     222  

vi



--------------------------------------------------------------------------------



 



                 
 
  4.22   TITLES/HEADINGS     223  
 
  4.23   OFFER OF GRATUITIES     223  
 
  4.24   LOBBYING     223  
 
  4.25   ATTORNEY’S FEES     223  
 
  4.26   GOVERNING LAW AND VENUE     223  
 
  4.27   ASSIGNMENT     223  
 
  4.28   INDEPENDENT CONTRACTOR     223  
 
  4.29   FORCE MAJEURE     224  
 
  4.30   DATE/TIME HOLD HARMLESS     224  
 
  4.31   INDEMNIFICATION     224  
 
  4.32   NON-DISCRIMINATION     225  
 
  4.33   CONFIDENTIALITY OF INFORMATION     225  
 
  4.34   TENNESSEE CONSOLIDATED RETIREMENT SYSTEM     225  
 
  4.35   ACTIONS TAKEN BY THE TENNESSEE DEPARTMENT OF COMMERCE AND INSURANCE    
226  
 
  4.36   EFFECT OF THE FEDERAL WAIVER ON THIS AGREEMENT     226  
 
  4.37   TENNCARE FINANCIAL RESPONSIBILITY     226  

         
ATTACHMENTS
    228  
 
       
ATTACHMENT I
    229  
BEHAVIORAL HEALTH SPECIALIZED SERVICE DESCRIPTIONS
    229  
ATTACHMENT II
    236  
COST SHARING SCHEDULE
    236  
ATTACHMENT III
    238  
TERMS AND CONDITIONS FOR ACCESS
    238  
ATTACHMENT IV
    241  
SPECIALTY NETWORK STANDARDS
    241  
ATTACHMENT V
    244  
ACCESS & AVAILABILITY FOR BEHAVIORAL HEALTH SERVICES
    244  
ATTACHMENT VI
    246  
FORMS FOR REPORTING FRAUD AND ABUSE
    246  
ATTACHMENT VII
    249  
PERFORMANCE STANDARDS
    249  
ATTACHMENT VIII
    256  
DELIVERABLE REQUIREMENTS
    256  
ATTACHMENT IX
    264  
REPORTING REQUIREMENTS
    264  
ATTACHMENT IX, EXHIBIT A
    265  
QUARTERLY ENROLLMENT/CAPITATION PAYMENT RECONCILIATION REPORTS
    265  
ATTACHMENT IX, EXHIBIT B
    270  
MENTAL HEALTH CASE MANAGEMENT REPORT
    270  
ATTACHMENT IX, EXHIBIT C
    272  
BEHAVIORAL HEALTH CRISIS RESPONSE REPORT
    272  
ATTACHMENT IX, EXHIBIT D
    274  
MEMBER CRG/TPG ASSESSMENT REPORT
    274  
ATTACHMENT IX, EXHIBIT E
    277  
PROVIDER ENROLLMENT FILE
    277  
ATTACHMENT IX, EXHIBIT F
    279  
PCP ASSIGNMENT REPORT
    279  
ATTACHMENT IX, EXHIBIT G
    281  
REPORT OF ESSENTIAL HOSPITAL SERVICES
    281  
ATTACHMENT IX, EXHIBIT H
    284  
FQHC REPORT
    284  
ATTACHMENT IX, EXHIBIT I
    286  
SINGLE CASE AGREEMENTS REPORT
    286  
ATTACHMENT IX, EXHIBIT J
    288  

vii



--------------------------------------------------------------------------------



 



         
COST AND UTILIZATION REPORTS
    288  
ATTACHMENT IX, EXHIBIT K
    309  
COST AND UTILIZATION SUMMARIES
    309  
ATTACHMENT IX, EXHIBIT L
    312  
PRIOR AUTHORIZATION REPORTS
    312  
ATTACHMENT IX, EXHIBIT M
    315  
MEMBER SERVICES AND UTILIZATION MANAGEMENT PHONE LINE REPORT
    315  
ATTACHMENT IX, EXHIBIT N
    318  
MEDICAL LOSS RATIO REPORT
    318  
ATTACHMENT X
    326  
CAPITATION RATES
    326  

viii



--------------------------------------------------------------------------------



 



CONTRACTOR RISK AGREEMENT
BETWEEN
THE STATE OF TENNESSEE, d.b.a. TENNCARE
AND
(Name of a CONTRACTOR, d.b.a.)
(Trade-name)
This Agreement is entered into by and between THE STATE OF TENNESSEE,
hereinafter referred to as “TENNCARE” or “State” and ( name of a CONTRACTOR ),
hereinafter referred to as “the CONTRACTOR”.
     WHEREAS, the purpose of this Agreement is to assure the provision of
quality physical health and behavioral health services while controlling the
costs of such services;
     WHEREAS, consistent with waivers granted by the Centers for Medicare &
Medicaid Services, U.S. Department of Health and Human Services, the State of
Tennessee has been granted the authority to pay a monthly prepaid capitated
payment amount to Health Maintenance Organizations (HMOs), referred to as
Managed Care Organizations or MCOs, for rendering or arranging necessary
physical health and behavioral health services to persons who are enrolled in
Tennessee’s TennCare program;
     WHEREAS, the Tennessee Department of Finance and Administration is the
state agency responsible for administration of the TennCare program and is
authorized to contract with MCOs for the purpose of providing the services
specified herein for the benefit of persons who are eligible for and are
enrolled in the TennCare program, State Onlys and Judicials; and
     WHEREAS, the CONTRACTOR is a Managed Care Organization as described in the
42 CFR Part 438, is licensed to operate as an HMO in the State of Tennessee, has
met additional qualifications established by the State, is capable of providing
or arranging for the provision of covered services to persons who are enrolled
in the TennCare program and covered behavioral health services to State Onlys
and Judicials for whom it has received prepayment, is engaged in said business,
and is willing to do so upon and subject to the terms and conditions hereof;
     NOW, THEREFORE, in consideration of the mutual promises contained herein
the parties have agreed and do hereby enter into this Agreement according to the
provisions set forth herein:

1 of 329



--------------------------------------------------------------------------------



 



SECTION 1 — DEFINITIONS, ACRONYMS, AND ABBREVIATIONS
The terms used in this Agreement shall be given the meaning used in TennCare
rules and regulations. However, the following terms when used in this Agreement,
shall be construed and/or interpreted as follows, unless the context expressly
requires a different construction and/or interpretation. In the event of a
conflict in language between these Definitions, Attachments, and other Sections
of this Agreement, the specific language in Sections 2 through 4 of this
Agreement shall govern.
Administrative Cost – All costs to the CONTRACTOR related to the administration
of this Agreement that are non-medical in nature including, but not limited to:

  1.   Meeting general requirements in Section 2.2;     2.   Enrollment and
disenrollment in accordance with Section 2.4 and 2.5;     3.   Additional
services and use of incentives in Section 2.6.6;     4.   Health education and
outreach in Section 2.7.3;     5.   Meeting requirements for coordination of
services specified in Section 2.9;     6.   Establishing and maintaining a
provider network in accordance with the requirements specified in Section 2.11,
Attachments III, IV and V;     7.   Utilization Management as specified in
Section 2.14;     8.   Quality Management and Quality Improvement activities as
specified in Section 2.15;     9.   Production and distribution of Member
Materials as specified in Section 2.17;     10.   Customer service requirements
in Section 2.18;     11.   Appeals processing and resolution in accordance with
Section 2.19;     12.   Determination of recoveries from third party liability
resources in accordance with Section 2.21.4;     13.   Claims Processing in
accordance with Section 2.22;     14.   Maintenance and operation of Information
Systems in accordance with Section 2.23;     15.   Personnel requirements in
Section 2.29;     16.   Production and submission of required reports as
specified in Section 2.30;     17.   Administration of this Agreement in
accordance with policies and procedures;     18.   All other Administration and
Management responsibilities as specified in Attachments II through IX and
Sections 2.20, 2.21, 2.24, 2.25, 2.26, 2.27, and 2.28;     19.   Premium tax;
and

2 of 329



--------------------------------------------------------------------------------



 



  20.   Costs of subcontractors engaged solely to perform a non-medical
administrative function for the CONTRACTOR specifically related to securing or
fulfilling the CONTRACTOR’s obligations to TENNCARE under the terms of this
Agreement (e.g., claims processing) are considered to be an “administrative
cost”.

Adverse Action – Any action taken by the CONTRACTOR to deny, reduce, terminate,
delay or suspend a covered service as well as any other acts or omissions of the
CONTRACTOR which impair the quality, timeliness or availability of such
benefits.
Appeal Procedure – The process to resolve an enrollee’s right to contest
verbally or in writing, any adverse action taken by the CONTRACTOR to deny,
reduce, terminate, delay, or suspend a covered service as well as any other acts
or omissions of the CONTRACTOR which impair the quality, timeliness or
availability of such benefits. The appeal procedure shall be governed by
TennCare rules and regulations and any and all applicable court orders and
consent decrees.
Base Capitation Rate – The amount established by TENNCARE pursuant to the
methodology described in Section 3 of this Agreement as compensation for the
provision of all covered services except for behavioral services for Priority
enrollees and for State Onlys and Judicials.
Behavioral Health Assessment – Procedures used to diagnose mental health or
substance abuse conditions and determine treatment plans.
Behavioral Health Services – Mental health and substance abuse services.
Benefits – The package of health care services, including behavioral health
services, that define the covered services available to TennCare enrollees
enrolled in the CONTRACTOR’s MCO pursuant to this Agreement.
Bureau of TennCare – The division of the Tennessee Department of Finance and
Administration (the single state Medicaid agency) that administers the TennCare
program. For the purposes of this Agreement, Bureau of TennCare shall mean the
State of Tennessee and its representatives.
Business Day – Monday through Friday, except for State of Tennessee holidays.
CAHPS (Consumer Assessment of Healthcare Providers and Systems) – A
comprehensive and evolving family of surveys that ask consumers and patients to
evaluate various aspects of health care.
Capitation Payment – The fee that is paid by TENNCARE to the CONTRACTOR for each
member covered by this Agreement, whether or not the member utilizes services
during the payment period. The CONTRACTOR is at financial risk as specified in
Section 3 of this Agreement for the payment of services incurred in excess of
the amount of the capitation payment. “Capitation Payment” includes Base
Capitation Rate payments, Priority Add-on rate payments, and State Only and
Judicials rate payments, unless otherwise specified.
Capitation Rate – The amount established by TENNCARE pursuant to the methodology
described in Section 3 of this Agreement, including the base capitation rate,
priority add-on rate, and State Only and Judicials rate.
Centers of Excellence (COE) for AIDS – Integrated networks designated by the
State as able to provide a standardized and coordinated delivery system
encompassing a range of services needed by TennCare enrollees with HIV or AIDS.

3 of 329



--------------------------------------------------------------------------------



 



Centers of Excellence (COE) for Behavioral Health – COEs that provide a limited
range of direct services to children in and at risk for state custody (i.e., not
just DCS children/youth). These services are to augment the existing service
system. Therefore, COEs for Behavioral Health typically only provide services
where there is sufficient complexity in the case to warrant the COE for
Behavioral Health resources and/or all other means to provide the service in the
TennCare network have been exhausted.
CFR – Code of Federal Regulations.
Clean Claim – A claim received by the CONTRACTOR for adjudication that requires
no further information, adjustment, or alteration by the provider of the
services in order to be processed and paid by the CONTRACTOR.
Clinical Practice Guidelines – Systematically developed tools or standardized
specifications for care to assist practitioners and patient decisions about
appropriate care for specific clinical circumstances. Such guidelines are
typically developed through a formal process and are based on authoritative
sources that include clinical literature and expert consensus.
Clinically Related Group 1: Severely and/or Persistently Mentally Ill (SPMI) –
Persons in this group are 18 years or older with a valid DSM-IV-TR (and
subsequent revisions) diagnosis excluding substance use disorders, developmental
disorders or V-codes. They are recently severely impaired and the duration of
their severe impairment totals six months or longer of the past year.
Clinically Related Group 2: Persons with Severe Mental Illness (SMI) – Persons
in this group are 18 years or older with a valid DSM-IV-TR (and subsequent
revisions) diagnosis excluding substance use disorders, developmental disorders
or V-codes. Persons in this group are recently severely impaired and the
duration of their severe impairment totals less than six months of the past
year.
Clinically Related Group 3: Persons who are Formerly Severely Impaired – Persons
in this group are 18 years or older with a valid DSM-IV-TR (and subsequent
revisions) diagnosis excluding substance use disorders, developmental disorders
or V-codes. Persons in this group are not recently severely impaired but have
been severely impaired in the past and need services to prevent relapse.
Clinically Related Group 4: Persons with Mild or Moderate Mental Disorders –
Persons in this group are 18 years or older with a valid DSM-IV-TR (and
subsequent revisions) diagnosis excluding substance use disorders, developmental
disorders or V-codes. Persons in this group are not recently severely impaired
and are either not formerly severely impaired or are formerly severely impaired
but do not need services to prevent relapse.
Clinically Related Group 5: Persons who are not in clinically related groups 1-4
as a result of their diagnosis – Persons in this group are 18 years or older
diagnosed with DSM-IV-TR (and subsequent revisions) substance use disorders,
developmental disorders or V-codes only.
CMS – Centers for Medicare & Medicaid Services.

4 of 329



--------------------------------------------------------------------------------



 



Community Service Area (CSA) – One or more counties in a defined geographical
area in which the CONTRACTOR is authorized to enroll and serve TennCare
enrollees in exchange for a monthly capitation fee.
The following counties shall constitute the identified Community Service Areas
in Tennessee:

             
 
  Northwest CSA   -   Lake, Obion, Weakley, Henry, Dyer, Crockett, Gibson,
Carroll and Benton Counties
 
           
 
  Southwest CSA   -   Lauderdale, Haywood, Madison, Henderson, Decatur, Tipton,
Fayette, Hardeman, Hardin, Chester and McNairy Counties
 
           
 
  Shelby CSA   -   Shelby County
 
           
 
  Mid-Cumberland CSA   -   Stewart, Montgomery, Robertson, Sumner, Trousdale,
Houston, Dickson, Cheatham, Wilson, Humphreys, Williamson and Rutherford
Counties
 
           
 
  Davidson CSA   -   Davidson County
 
           
 
  South Central CSA   -   Perry, Hickman, Maury, Marshall, Bedford, Coffee,
Wayne, Lewis, Lawrence, Giles, Lincoln and Moore Counties
 
           
 
  Upper Cumberland CSA   -   Macon, Clay, Pickett, Smith, Jackson, Overton,
Fentress, Dekalb, Putnam, Cumberland, White, Cannon, Warren and Van Buren
Counties
 
           
 
  Southeast CSA   -   Franklin, Grundy, Sequatchie, Bledsoe, Rhea, Meigs,
McMinn, Polk, Bradley and Marion Counties
 
           
 
  Hamilton CSA   -   Hamilton County
 
           
 
  East Tennessee CSA   -   Scott, Campbell, Claiborne, Morgan, Anderson, Union,
Grainger, Hamblen, Jefferson, Cocke, Sevier, Blount, Monroe, Loudon and Roane
Counties
 
           
 
  Knox CSA   -   Knox County
 
           
 
  First Tennessee CSA   -   Hancock, Hawkins, Sullivan, Greene, Washington,
Unicoi, Carter and Johnson Counties

Complaint – A written or verbal statement from an enrollee that contests an
action taken by the CONTRACTOR or service provider other than an adverse action.
The CONTRACTOR shall not treat anything as a complaint that falls within the
definition of adverse action.
Contract Provider – A provider that is employed by or has signed a provider
agreement with the CONTRACTOR to provide covered services.
Covered Services – See Benefits.
Consumer – An individual who uses a mental health or substance abuse service.

5 of 329



--------------------------------------------------------------------------------



 



CRA – Contractor Risk Agreement; also referred to as “Agreement.”
CRG (Clinically Related Group) – Defining and classifying consumers 18 years or
older into clinically related groups involves diagnosis, the severity of
functional impairment, the duration of severe functional impairment, and the
need for services to prevent relapse. Based on these criteria, there are five
clinically related groups:

             
 
  Group 1   -   Persons with Severe and Persistent Mental Illness (SPMI)
 
           
 
  Group 2   -   Persons with Severe Mental Illness (SMI)
 
           
 
  Group 3   -   Persons who were Formerly Severely Impaired and need services to
prevent relapse
 
           
 
  Group 4   -   Persons with Mild or Moderate Mental Disorder
 
           
 
  Group 5   -   Persons who are not in Clinically Related Groups 1 – 4 as a
result of their diagnosis being substance use disorder, developmental disorder,
or V-codes

Days – Calendar days unless otherwise specified.
Dental Benefits Manager (DBM) – An entity responsible for the provision and
administration of dental services, as defined by TENNCARE.
DHHS – United States Department of Health and Human Services.
Disenrollment – The removal of an enrollee from participation in the
CONTRACTOR’s MCO and deletion from the enrollment file furnished by TENNCARE to
the CONTRACTOR.
Eligible – Any person certified by TENNCARE as eligible to receive services and
benefits under the TennCare program.
Emergency Medical Condition – A physical or behavioral condition manifesting
itself by acute symptoms of sufficient severity (including severe pain) that a
prudent layperson, who possesses an average knowledge of health and medicine,
could reasonably expect the absence of immediate medical attention to result in
the following (1) placing the health of the individual (or, with respect to a
pregnant woman, the health of the woman or her unborn child) in serious
jeopardy; (2) serious impairment to bodily functions; (3) serious dysfunction of
any bodily organ or part.
Emergency Services – Covered inpatient and outpatient services that are as
follows: (1) furnished by a provider that is qualified to furnish these
services; and (2) needed to evaluate or stabilize an emergency medical
condition.
Enrollee – A person who has been determined eligible for TennCare and who has
been enrolled in the TennCare program (see Member, also).
Enrollment – The process by which a TennCare enrollee becomes a member of the
CONTRACTOR’s MCO.

6 of 329



--------------------------------------------------------------------------------



 



EPSDT – The Early and Periodic Screening, Diagnostic, and Treatment
(EPSDT) service is Medicaid’s comprehensive and preventive child health program
for individuals under the age of 21. EPSDT was defined by law as part of the
Omnibus Budget Reconciliation Act of 1989 (OBRA ‘89) legislation and includes
periodic screening, vision, dental, and hearing services. In addition,
Section 1905(r)(5) of the Social Security Act (the Act) requires that any
medically necessary health care service listed at Section 1905(a) of the Act be
provided to an EPSDT recipient even if the service is not available under the
State’s Medicaid plan to the rest of the Medicaid population. The federal
regulations for EPSDT are in 42 CFR Part 441, Subpart B.
Essential Hospital Services – Tertiary care hospital services to which it is
essential for the CONTRACTOR to provide access. Essential hospital services
include, but are not limited to, neonatal, perinatal, pediatric, trauma and burn
services.
Evidence-Based Practice – A clinical intervention that has demonstrated positive
outcomes in several research studies to assist consumers in achieving their
desired goals of health and wellness; specifically, the evidence-based practices
recognized by the Substance Abuse and Mental Health Services Administration’s
(SAMHSA) Center for Mental Health Services (CMHS).
Facility – Any premises (a) owned, leased, used or operated directly or
indirectly by or for the CONTRACTOR or its affiliates for purposes related to
this Agreement; or (b) maintained by a subcontractor or provider to provide
services on behalf of the CONTRACTOR.
Fee-for-Service – A method of making payment for health services based on a fee
schedule that specifies payment for defined services.
FQHC – Federally Qualified Health Center.
Grand Region – A defined geographical region that includes specified Community
Service Areas in which the CONTRACTOR is authorized to enroll and serve TennCare
enrollees in exchange for a monthly capitation fee. The CONTRACTOR shall serve
an entire Grand Region. The following Community Service Areas constitute the
Grand Regions in Tennessee:

          East Grand Region   Middle Grand Region   West Grand Region
First Tennessee CSA
  Upper Cumberland CSA   Northwest CSA
East Tennessee CSA
  Mid Cumberland CSA   Southwest CSA
Knox CSA
  Davidson CSA   Shelby CSA
Southeast Tennessee CSA
  South Central CSA    
Hamilton CSA
       

Health Maintenance Organization (HMO) – An entity certified by TDCI under
applicable provisions of TCA Title 56, Chapter 32.
Health Plan Employer Data and Information Set (HEDIS) – The most widely used set
of standardized performance measures used in the managed care industry, designed
to allow reliable comparison of the performance of managed health care plans.
HEDIS is sponsored, supported, and maintained by the National Committee for
Quality Assurance.
HIPAA – Health Insurance Portability and Accountability Act.

7 of 329



--------------------------------------------------------------------------------



 



Hospice – Services as described in TennCare rules and regulations and 42 CFR
Part 418, which are provided to terminally ill individuals who elect to receive
hospice services provided by a certified hospice agency.
Information System(s) (Systems) – A combination of computing hardware and
software that is used in: (a) the capture, storage, manipulation, movement,
control, display, interchange and/or transmission of information, i.e.,
structured data (which may include digitized audio and video) and documents;
and/or (b) the processing of such information for the purposes of enabling
and/or facilitating a business process or related transaction.
Institutionalized Medicaid – Individuals who are receiving (as described in
TennCare rules and regulations) long-term care institutional services in a
nursing facility or an Intermediate Care Facility for the Mentally Retarded
(ICF/MR) or waiver covered services provided through a Home and Community Based
Services (HCBS) waiver as an alternative for these institutional services.
Judicial – An individual who requires judicial services as specified in
Section 2.7.2.10 of this Agreement but (1) does not meet eligibility
requirements for enrollment in the TennCare program or has a TennCare
application pending; and (2) has not been determined to be a State Only
participant by TDMHDD. A Judicial is not a TennCare enrollee nor a member of the
CONTRACTOR’s MCO and is only entitled to coverage of those behavioral health
evaluation and treatment services required by state law or by the court order
under which the individual was referred. Eligibility criteria for judicial
coverage must be met as determined by TDMHDD.
Law – Statutes, codes, rules, regulations, and/or court rulings.
Legally Appointed Representative – Any person appointed by a court of competent
jurisdiction or authorized by legal process (e.g., power of attorney for health
care treatment, declaration for mental health treatment) to determine the legal
and/or health care interests of an individual and/or his/her estate.
Long-Term Care – The services of one of the following: a nursing facility (NF);
an Intermediate Care Facility for the Mentally Retarded (ICF/MR), or a Home and
Community Based Services (HCBS) waiver program. (Services provided under a HCBS
waiver program are considered to be alternatives to long-term care.)
Managed Care Organization (MCO) – An HMO that participates in the TennCare
program.
Mandatory Outpatient Treatment (MOT) – Process whereby a person who was
hospitalized for psychiatric reasons and who requires outpatient treatment can
be required by a court to participate in that behavioral health outpatient
treatment to prevent deterioration in his/her mental condition.
Marketing – Any communication, from the CONTRACTOR to a TennCare enrollee who is
not enrolled in the CONTRACTOR’s MCO, that can reasonably be interpreted as
intended to influence the person to enroll in the CONTRACTOR’s MCO, or either to
not enroll in, or to disenroll from, another MCO’s TennCare product.

8 of 329



--------------------------------------------------------------------------------



 



Medical Expenses – Shall be determined as follows:

  1.   Medical Expenses include the amount paid to providers for the provision
of covered physical health and behavioral health services to members pursuant to
the following listed Sections of the Agreement:

  a.   Section 2.6.1, CONTRACTOR Covered Benefits;     b.   Section 2.6.4,
Second Opinions;     c.   Section 2.6.5, Use of Cost Effective Alternative
Services;     d.   Section 2.7, Specialized Services except TENNderCare member
and provider outreach and education, health education and outreach and advance
directives;     e.   Capitated payment to licensed providers;     f.   Medical
services directed by TENNCARE or an Administrative Law Judge; and     g.   Net
impact of reinsurance coverage purchased by the CONTRACTOR.

  2.   Medical Expenses do not include:

  a.   2.6.2 TennCare Benefits Provided by TENNCARE;     b.   2.6.7 Cost sharing
for services;     c.   2.10 Services Not Covered;     d.   Services eligible for
reimbursement by Medicare; or     e.   The activities described in or required
to be conducted in Attachments II through IX, which are administrative costs.

  3.   Medical expenses will be net of any TPL recoveries or subrogation
activities.     4.   This definition does not apply to NAIC filings.

Medical Loss Ratio (MLR) – The percentage of capitation payment received from
TENNCARE that is used to pay medical expenses.
Medical Records – All medical and behavioral health histories; records, reports
and summaries; diagnoses; prognoses; records of treatment and medication ordered
and given; X-ray and radiology interpretations; physical therapy charts and
notes; lab reports; other individualized medical and behavioral health
documentation in written or electronic format; and analyses of such information.
Member – A TennCare enrollee who enrolls in the CONTRACTOR’s MCO under the
provisions of this Agreement (see Enrollee, also).
Member Month – A month of coverage for a TennCare enrollee enrolled in the
CONTRACTOR’s MCO.

9 of 329



--------------------------------------------------------------------------------



 



Mental Health Services – The diagnosis, evaluation, treatment, residential care,
rehabilitation, counseling or supervision of persons who have a mental illness.
NAIC – National Association of Insurance Commissioners.
National Committee for Quality Assurance (NCQA) – A nonprofit organization
committed to assessing, reporting on and improving the quality of care provided
by organized delivery systems.
Non-Contract Provider – Any provider that is not directly or indirectly employed
by or does not have a provider agreement with the CONTRACTOR or any of its
subcontractors pursuant to the Agreement between the CONTRACTOR and TENNCARE.
Office of Inspector General (OIG) – The State of Tennessee agency that
investigates and may prosecute civil and criminal fraud and abuse of the
TennCare program or any other violations of state law related to the operation
of the TennCare program administratively, civilly or criminally.
Pharmacy Benefits Manager (PBM) – An entity responsible for the provision and
administration of pharmacy services.
Post-stabilization Care Services – Covered services, related to an emergency
medical condition that are provided after a member is stabilized in order to
maintain the stabilized condition, or, under the circumstances described in 42
CFR 438.114(e), to improve or resolve the member’s condition.
Prepaid Limited Health Service Organization (PLHSO) – An entity certified by
TDCI under applicable provisions of TCA Title 56, Chapter 51.
Presumptive Eligibility – An established period of time (45 days) during which
certain pregnant women are eligible for TennCare Medicaid. During this period of
time the presumptively eligible enrollee must complete an application for
Medicaid in order to stay on the program.
Primary Care Physician – A physician responsible for providing preventive and
primary health care to patients; for initiating referrals for specialist care;
and for maintaining the continuity of patient care. A primary care physician is
generally a physician who has limited his practice of medicine to general
practice or who is an Internist, Pediatrician, Obstetrician/Gynecologist, or
Family Practitioner. However, as provided in Section 2.11.2.4 of this Agreement,
in certain circumstances other physicians may be primary care physicians if they
are willing and able to carry out all PCP responsibilities in accordance with
this Agreement.
Primary Care Provider (PCP) – A primary care physician or other licensed health
practitioner practicing in accordance with state law who is responsible for
providing preventive and primary health care to patients; for initiating
referrals for specialist care; and for maintaining the continuity of patient
care. A PCP may practice in various settings such as local health departments,
FQHCs or community mental health agencies (CMHAs) provided that the PCP is
willing and able to carry out all PCP responsibilities in accordance with this
Agreement.
Prior Authorization – The act of authorizing specific services or activities
before they are rendered or occur.
Priority Add-on Rate – The amount established by TENNCARE pursuant to the
methodology described in Section 3 of this Agreement as compensation for the
provision of behavioral health services for Priority enrollees.

10 of 329



--------------------------------------------------------------------------------



 



Priority Enrollee – A TennCare enrollee who has been assessed within the past
twelve (12) months as belonging in Clinically Related Groups (CRGs) 1, 2, or 3
if he/she is 18 years old or older, or Target Population Group (TPG) 2 if he/she
is under the age of 18 years. This assessment as a Priority enrollee expires
twelve (12) months after the assessment as been completed. In order for an
individual to remain a Priority enrollee after the twelve (12) month period
ends, he/she must be reassessed as continuing to meet the criteria to belong in
CRGs 1, 2, or 3 or TPG 2 categories. The reassessment, like the initial
assessment, expires after twelve (12) months unless another assessment is done.
Also referred to as Priority member once the enrollee is enrolled in the
CONTRACTOR’s MCO.
Privacy Rule – Standards for the Privacy of Individually Identifiable Health
Information at 45 CFR Part 160 and Part 164.
Protected Health Information (PHI) – Identifiable health information as defined
in 45 CFR Part 160 and Part 164.
Provider – An institution, facility, physician, or other health care
practitioner that is licensed or otherwise authorized to provide any of the
covered services in the state in which they are furnished.
Provider Agreement – An agreement, using the provider agreement template
approved by TDCI, between the CONTRACTOR and a provider or between the
CONTRACTOR’s subcontractor and a provider that describes the conditions under
which the provider agrees to furnish covered services to the CONTRACTOR’s
members.
Quality Improvement (QI) – The effort to assess and improve the performance of a
program or organization. Quality improvement includes quality assessment and
implementation of corrective actions to address any deficiencies identified.
Quality Management (QM) – The ongoing process of assuring that the delivery of
covered services is appropriate, timely, accessible, available, and medically
necessary and in keeping with established guidelines and standards and
reflective of the current state of medical and behavioral health knowledge.
Recovery – A consumer driven process in which consumers are able to work, learn
and participate fully in their communities. Recovery is the ability to live a
fulfilling and productive life despite a disability.
Resilience – A dynamic developmental process for children and adolescents that
encompasses positive adaptation and is manifested by traits of self-efficacy,
high self-esteem, maintenance of hope and optimism within the context of
significant adversity.
Routine Care – Non-urgent and non-emergency medical or behavioral health care
such as screenings, immunizations, or health assessments.
Security Incident – The attempted or successful unauthorized access, use,
disclosure, modification or destruction of information or interference with the
system operations in an information system.
Security Rule – The Final Rule adopting Security Standards for the Protection of
Electronic Health Information at 45 CFR Parts 160 and 164.

11 of 329



--------------------------------------------------------------------------------



 



Seriously Emotionally Disturbed (SED) – Seriously Emotionally Disturbed shall
mean persons who have been identified by the Tennessee Department of Mental
Health and Developmental Disabilities or its designee as meeting the criteria
provided below:

  1.   Person under the age of 18; and     2.   Currently, or at any time during
the past year, has had a diagnosable mental, behavioral, or emotional disorder
of sufficient duration to meet diagnostic criteria specified within DSM-IV-TR
(and subsequent revisions) of the American Psychiatric Association with the
exception of DSM-IV-TR (and subsequent revisions) V- codes, substance use, and
developmental disorders, unless these disorders co-occur with another
diagnosable mental, behavioral, or emotional disturbance other than above
exclusions. All of these disorders have episodic, recurrent, or persistent
features; however, they vary in terms of severity and disabling effects; and    
3.   The diagnosable mental, behavioral, or emotional disorder identified above
has resulted in functional impairment which substantially interferes with or
limits the child’s role or functioning in family, school, and community
activities. Functional impairment is defined as difficulties that substantially
interfere with or limit a child or adolescent in achieving or maintaining
developmentally appropriate social, behavioral, cognitive, communicative, or
adaptive skills and is evidenced by a Global Assessment of Functioning
(GAF) score of 50 or less in accordance with the DSM-IV-TR (and subsequent
revisions). Children and adolescents who would have met functional impairment
criteria during the referenced year without the benefit of treatment or other
support services are included in this definition.

Severely and/or Persistently Mentally Ill (SPMI) – Severely and/or Persistently
Mentally Ill shall mean individuals who have been identified by the Tennessee
Department of Mental Health and Developmental Disabilities or its designee as
meeting the following criteria. These persons will be identified as belonging in
one of the Clinically Related Groups that follow the criteria:

  1.   Age 18 and over; and     2.   Currently, or at any time during the past
year, has had a diagnosable mental, behavioral, or emotional disorder of
sufficient duration to meet the diagnostic criteria specified within DSM-IV-TR
(and subsequent revisions) of the American Psychiatric Association, with the
exception of DSM-IV-TR (and subsequent revisions) V-codes, substance use
disorders, and developmental disorders, unless these disorders co-occur with
another diagnosable serious mental illness other than above exclusions. All of
these disorders have episodic, recurrent, or persistent features, however, they
vary in terms of severity and disabling effects; and     3.   The diagnosable
mental, behavioral, or emotional disorder identified above has resulted in
functional impairment which substantially interferes with or limits major life
activities. Functional impairment is defined as difficulties that substantially
interfere with or limit role functioning in major life activities including
basic living skills (e.g., eating, bathing, dressing); instrumental living
skills (maintaining a household, managing money, getting around in the
community, taking prescribed medication); and functioning in social, family, and
vocational/educational contexts. This definition includes adults who would have
met functional impairment criteria during the referenced year without the
benefit of treatment or other support services.

Shall – Indicates a mandatory requirement or a condition to be met.

12 of 329



--------------------------------------------------------------------------------



 



Span of Control – Information systems and telecommunications capabilities that
the CONTRACTOR itself operates or for which it is otherwise legally responsible
according to this Agreement. The CONTRACTOR’s span of control also includes
Systems and telecommunications capabilities outsourced by the CONTRACTOR.
Specialty Services – Includes Essential Hospital Services and specialty
physician services.
SSI – Supplemental Security Income.
Start Date of Operations – The date, as determined by TENNCARE, when the
CONTRACTOR will begin providing services to members.
State – The State of Tennessee, including, but not limited to, any entity or
agency of the state, such as the Tennessee Department of Finance and
Administration, the Office of Inspector General, the Bureau of TennCare, the
Medicaid Fraud Control Unit, the Tennessee Department of Mental Health and
Developmental Disabilities, the Tennessee Department of Children’s Services, the
Tennessee Department of Health, the Tennessee Department of Commerce and
Insurance, and the Office of the Attorney General. State shall also include
State representatives.
State Onlys – Uninsured individuals who (1) are not eligible for the TennCare
program or have a TennCare application pending; and (2) are determined by
TDMHDD, or its designee, to be severely and/or persistently mentally ill
(SPMI) or seriously emotionally disturbed (SED) and in need of behavioral health
services on an inpatient or outpatient basis. Individuals must meet eligibility
criteria specified by TDMHDD.
State Representative – Any entity authorized by statute or otherwise to act on
behalf of the State of Tennessee in administering and/or enforcing the terms of
this Agreement. Such entity(s) may include, but are not limited to, contractors
and federal agencies.
Subcontract – An agreement entered into by the CONTRACTOR with any other
organization or person who agrees to perform any administrative function or
service for the CONTRACTOR specifically related to securing or fulfilling the
CONTRACTOR’s obligations to TENNCARE under the terms of this Agreement (e.g.,
claims processing, disease management) when the intent of such an agreement is
to delegate the responsibility for any major service or group of services
required by this Agreement. This shall also include any and all agreements
between any and all subcontractors for the purposes related to securing or
fulfilling the CONTRACTOR’s obligations to TENNCARE under the terms of this
Agreement. Agreements to provide covered services as described in Section 2.6 of
this Agreement shall be considered provider agreements and governed by
Section 2.12 of this Agreement.
Subcontractor – Any organization or person who provides any function or service
for the CONTRACTOR specifically related to securing or fulfilling the
CONTRACTOR’s obligations to TENNCARE under the terms of this Agreement.
Subcontractor does not include provider unless the provider is responsible for
services other than those that could be covered in a provider agreement.
Substance Abuse Services – The assessment, diagnosis, treatment, detoxification,
residential care, rehabilitation, education, training, counseling, referral or
supervision of individuals who are abusing or have abused substances.
System Unavailability – As measured within the CONTRACTOR’s information systems
span of control, when a system user does not get the complete, correct
full-screen response to an input command within three (3) minutes after
depressing the “Enter” or other function key.

13 of 329



--------------------------------------------------------------------------------



 



Target Population Group (TPG) – An assessment mechanism for children and
adolescents under the age of 18 to determine an individual’s level of
functioning and severity of impairment due to a mental illness. Based on these
criteria, there are three target population groups.

  1.   Target Population Group 2: Seriously Emotionally Disturbed (SED)
Children and adolescents under 18 years of age with a valid DSM-IV-TR (and
subsequent revisions) diagnosis excluding substance use disorders, developmental
disorders or V-codes. These children are currently severely impaired as
evidenced by 50 or less Global Assessment of Functioning (GAF).     2.   Target
Population Group 3: At Risk of a (SED)
Children and adolescents under 18 years of age without a valid DSM-IV-TR (and
subsequent revisions) diagnosis excluding substance use disorders, developmental
disorders or V-codes. These children may or may not be currently seriously
impaired as evidenced by Global Assessment of Functioning (GAF). These children
have psychosocial issues that can potentially place them at risk of a SED.    
3.   Target Population Group 4: Persons who do not meet criteria TPG Group 2 or
3
Children and adolescents under 18 years of age without a valid DSM-IV-TR (and
subsequent revisions) diagnosis and are not currently seriously impaired as
evidenced by Global Assessment of Functioning (GAF). These children have no
psychosocial issues that can potentially place them at risk of a SED.

TCA – Tennessee Code Annotated.
TENNCARE – TENNCARE shall have the same meaning as “State.”
TennCare or TennCare Program – The program administered by the single state
agency, as designated by the state and CMS, pursuant to Title XIX of the Social
Security Act and the Section 1115 research and demonstration waiver granted to
the State of Tennessee and any successor programs.
TennCare Medicaid Enrollee – An enrollee who qualifies and has been determined
eligible for benefits in the TennCare program through Medicaid eligibility
criteria as described in TennCare rules and regulations.
TennCare Select – TennCare Select is a statewide MCO whose risk is backed by the
State of Tennessee. TennCare Select was created to serve as a backup if other
MCOs failed or there was inadequate MCO capacity and to be the MCO for certain
populations, including children in state custody and children eligible for SSI.
Children eligible for SSI may opt out of TennCare Select and enroll in another
MCO.
TennCare Standard Enrollee – An enrollee who qualifies and has been determined
eligible for benefits in the TennCare program through eligibility criteria
designated as “TennCare Standard” as described in the approved TennCare waiver
and the TennCare rules and regulations.
TENNderCare – Tennessee’s EPSDT program; see EPSDT.

14 of 329



--------------------------------------------------------------------------------



 



Tennessee Bureau of Investigation, Medicaid Fraud Control Unit (TBI MFCU) – The
Tennessee Bureau of Investigation’s Medicaid Fraud Control Unit has the
authority to investigate and prosecute (or refer for prosecution) violations of
all applicable state and federal laws pertaining to fraud in the administration
of the Medicaid program, the provision of medical assistance, the activities of
providers of medical assistance in the state Medicaid program (TennCare),
allegations of abuse or neglect of patients in health care facilities receiving
payments under the state Medicaid program, misappropriation of patients’ private
funds in such facilities, and allegations of fraud and abuse in board and care
facilities.
Tennessee Department of Children’s Services (DCS) – The state agency responsible
for child protective services, foster care, adoption, programs for delinquent
youth, probation, aftercare, treatment and rehabilitation programs for
identified youth, and licensing for all child-welfare agencies, except for child
(day) care agencies and child support.
Tennessee Department of Commerce and Insurance (TDCI) – The state agency having
the statutory authority to regulate, among other entities, insurance companies
and health maintenance organizations.
Tennessee Department of Finance and Administration (F&A) – The state agency that
oversees all state spending and acts as the chief corporate office of the state.
It is the single state Medicaid agency. The Bureau of TennCare is a division of
the Tennessee Department of Finance and Administration.
Tennessee Department of Health (DOH) – The state agency having the statutory
authority to provide for health care needs in Tennessee.
Tennessee Department of Human Services (DHS) – The state agency having the
statutory authority to provide human services to meet the needs of Tennesseans
and enable them to achieve self-sufficiency. DHS is responsible for TennCare
eligibility determinations (other than presumptive eligibility and SSI).
Tennessee Department of Mental Health and Developmental Disabilities (TDMHDD) –
The state agency having the statutory authority to provide care for persons with
mental illness and persons with developmental disabilities. For the purposes of
this Agreement, TDMHDD shall mean the State of Tennessee and its
representatives.
Third Party Liability (TPL) – Any amount due for all or part of the cost of
medical or behavioral health care from a third party.
Third Party Resource – Any entity or funding source other than the enrollee or
his/her responsible party, which is or may be liable to pay for all or part of
the cost of health care of the enrollee.
USC – United States Code
Vital MCO Documents – Consent forms and notices pertaining to the reduction,
denial, delay, suspension or termination of services. All vital documents must
be available in Spanish.

15 of 329



--------------------------------------------------------------------------------



 



SECTION 2 – PROGRAM REQUIREMENTS

2.1   REQUIREMENTS PRIOR TO OPERATIONS   2.1.1   Licensure

  2.1.1.1   Prior to the start date of operations (as defined in Section 1 of
this Agreement) and prior to accepting TennCare enrollees, the CONTRACTOR shall
obtain a standard certificate of authority (COA) from TDCI to operate as an HMO
in Tennessee in the service area covered by this Agreement (see Section 2.4.2).
    2.1.1.2   Prior to the start date of operations and prior to accepting
TennCare enrollees, the CONTRACTOR shall ensure that any subcontractor(s)
accepting risk under this Agreement shall be licensed, as necessary, by TDCI. In
particular, if the CONTRACTOR subcontracts for the provision of behavioral
health services, and that subcontractor accepts risk, TDCI may require that the
subcontractor be licensed as a Prepaid Limited Health Service Organization
(PLHSO).     2.1.1.3   Prior to the start date of operations, the CONTRACTOR
shall ensure that its staff, all subcontractors and providers, and their staff
are appropriately licensed.     2.1.1.4   The CONTRACTOR shall ensure that the
CONTRACTOR and its staff, all subcontractors and staff, and all providers and
staff retain at all times during the period of this Agreement a valid license,
as appropriate, and comply with all applicable licensure requirements.

2.1.2   Readiness Review

  2.1.2.1   Prior to the start date of operations, as determined by TENNCARE,
the CONTRACTOR shall demonstrate to TENNCARE’s satisfaction that it is able to
meet the requirements of this Agreement.     2.1.2.2   The CONTRACTOR shall
cooperate in a “readiness review” conducted by TENNCARE to review the
CONTRACTOR’s readiness to begin operations. This review may include, but is not
limited to, desk and on-site review of documents provided by the CONTRACTOR, a
walk-through of the CONTRACTOR’s operations, system demonstrations (including
systems connectivity testing), and interviews with CONTRACTOR’s staff. The scope
of the review may include any and all requirements of this Agreement as
determined by TENNCARE.     2.1.2.3   Based on the results of the review
activities, TENNCARE will issue a letter of findings and, if needed, will
request a corrective action plan from the CONTRACTOR. TennCare enrollees may not
be enrolled with the CONTRACTOR until TENNCARE has determined that the
CONTRACTOR is able to meet the requirements of this Agreement.     2.1.2.4   If
the CONTRACTOR is unable to demonstrate its ability to meet the requirements of
this Agreement, as determined by TENNCARE, within the time frames specified by
TENNCARE, TENNCARE may terminate this Agreement in accordance with Section 4.4
of this Agreement and shall have no liability for payment to the CONTRACTOR.

16 of 329



--------------------------------------------------------------------------------



 



2.2   GENERAL REQUIREMENTS   2.2.1   The CONTRACTOR shall comply with all the
provisions of this Agreement and any amendments thereto and shall act in good
faith in the performance of these provisions. The CONTRACTOR shall respect the
legal rights (including rights conferred by the Agreement) of every enrollee,
regardless of the enrollee’s family status as head of household, dependent, or
otherwise. Nothing in this Agreement may be construed to limit the rights or
remedies of enrollees under state or federal law. The CONTRACTOR acknowledges
that failure to comply with provisions of this Agreement may result in the
assessment of liquidated damages and/or termination of the Agreement in whole or
in part, and/or imposition of other sanctions as set forth in this Agreement.  
2.2.2   The CONTRACTOR shall be responsible for the administration and
management of all aspects of this Agreement including all subcontractors,
providers, employees, agents, and anyone acting for or on behalf of the
CONTRACTOR.   2.3   ELIGIBILITY   2.3.1   Overview       TennCare is Tennessee’s
Medicaid program operating under the authority of a research and demonstration
project approved by the federal government pursuant to Section 1115 of the
Social Security Act. Eligibility for TennCare is determined by the State in
accordance with federal requirements and state law and policy.   2.3.2  
Eligibility Categories       TennCare currently consists of traditional Medicaid
coverage groups (TennCare Medicaid) and an expanded population of children
(TennCare Standard).

  2.3.2.1   TennCare Medicaid         As provided in state rules and
regulations, TennCare Medicaid covers all Medicaid mandatory eligibility groups
as well as various optional categorically needy and medically needy groups,
including children, pregnant women, the aged, and individuals with disabilities.
Additional detail about eligibility criteria for covered groups is provided in
state rules and regulations.     2.3.2.2   TennCare Standard         TennCare
Standard includes children in the following eligibility categories:    
2.3.2.2.1   Uninsured children under age nineteen (19) with family incomes up to
two-hundred percent (200%) of the federal poverty level (FPL) who were eligible
for TennCare as of April 29, 2005;     2.3.2.2.2   Uninsured children under age
nineteen (19) who meet the “medically eligible” criteria (has a health condition
that makes the child uninsurable) and who were eligible for TennCare as of
April 29, 2005; and

17 of 329



--------------------------------------------------------------------------------



 



  2.3.2.2.3   Children under age nineteen (19) who are no longer eligible for
TennCare Medicaid and who are either uninsured or medically eligible.

2.3.3   TennCare Applications       The CONTRACTOR shall not cause applications
for TennCare to be submitted.   2.3.4   Eligibility Determination and
Determination of Cost Sharing       The State shall have sole responsibility for
determining the eligibility of an individual for TennCare. The State shall have
sole responsibility for determining the applicability of TennCare cost sharing
amounts and for the collection of applicable premiums.   2.3.5   Eligibility for
Enrollment in an MCO       Except for TennCare enrollees enrolled in the Program
of All-Inclusive Care for the Elderly (PACE) and enrollees who are only
receiving assistance with Medicare cost sharing, all TennCare enrollees will be
enrolled in an MCO, including TennCare Select (see definition in Section 1 of
this Agreement).   2.4   ENROLLMENT   2.4.1   General       TENNCARE is solely
responsible for enrollment of TennCare enrollees in an MCO.   2.4.2   Authorized
Service Area

  2.4.2.1   Grand Region         Enrollees will be enrolled in MCOs by Grand
Region(s) of the state. The Community Service Areas (CSAs) in each Grand Region
and the specific counties in each CSA are listed in Section 1 of this Agreement.
    2.4.2.2   CONTRACTOR’s Authorized Service Area         The CONTRACTOR is
authorized under this Agreement to serve enrollees who reside in the Grand
Region(s) specified below:         o  East Grand Region     þ  Middle Grand
Region     o  West Grand Region

2.4.3   Maximum Enrollment

  2.4.3.1   The CONTRACTOR agrees to accept enrollment in the CONTRACTOR’s MCO
of up to seventy percent (70%) of the eligible population in the applicable
Grand Region. TENNCARE shall determine and notify the CONTRACTOR of the number
of eligibles in the applicable Grand Region and the CONTRACTOR’s maximum
enrollment limit, which shall be approximately seventy percent (70%) of the
eligible population in the applicable Grand Region.

18 of 329



--------------------------------------------------------------------------------



 



  2.4.3.2   TENNCARE shall establish an enrollment threshold for the CONTRACTOR
that will equal approximately ninety percent (90%) of the maximum enrollment
limit established in Section 2.4.3.1 above. This enrollment threshold may be
adjusted by TENNCARE at its discretion.     2.4.3.3   Once the CONTRACTOR’s
enrollment threshold is met, TENNCARE may discontinue default assignment of
enrollees to the CONTRACTOR’s MCO. Enrollees who select the CONTRACTOR or whose
family members are enrolled in the CONTRACTOR’s MCO shall continue to be
enrolled in the CONTRACTOR’s MCO until the maximum enrollment limit established
in Section 2.4.3.1 above is met.     2.4.3.4   Both TENNCARE and the CONTRACTOR
recognize that management of the CONTRACTOR’s maximum enrollment limit and
enrollment threshold within exact limits may not be possible. In the event
enrollment in the CONTRACTOR’s MCO exceeds the maximum enrollment limit,
TENNCARE may reduce enrollment in the CONTRACTOR’s MCO based on a plan
established by TENNCARE that provides appropriate notice to the CONTRACTOR,
allows appropriate choice of MCOs for enrollees, and meets the objectives of the
TennCare program.     2.4.3.5   The establishment of a maximum enrollment limit
and/or of an enrollment threshold does not obligate the State to enroll a
certain number of TennCare enrollees in the CONTRACTOR’s MCO and does not create
in the CONTRACTOR any rights, interests or claims of entitlement to enrollment.
The CONTRACTOR’s actual enrollment level will be determined through the MCO
selection and assignment process described in Section 2.4.4 below.     2.4.3.6  
The CONTRACTOR shall demonstrate to the satisfaction of TENNCARE it has the
capacity to serve the number of enrollees in the maximum enrollment limit prior
to the assignment of any enrollees.

2.4.4   MCO Selection and Assignment

  2.4.4.1   General         TENNCARE shall enroll individuals determined
eligible for TennCare and eligible for enrollment in an MCO that is available in
the Grand Region in which the enrollee resides. Enrollment in an MCO may be the
result of an enrollee’s selection of a particular MCO or assignment by TENNCARE.
Enrollment in the CONTRACTOR’s MCO is subject to the CONTRACTOR’s maximum
enrollment limit and threshold (see Section 2.4.3) and capacity to accept
additional members.     2.4.4.2   Current TennCare Enrollees         TennCare
enrollees who are known to be eligible for enrollment with the CONTRACTOR as of
the start date of operations (defined in Section 1 of this Agreement) and
residing in the Grand Region served by the CONTRACTOR shall be assigned by
TENNCARE to the MCOs serving the Grand Region in accordance with the process
described in Section 2.4.4.6 below. Except as otherwise provided in
Section 2.4.4, this includes individuals currently enrolled in another MCO,
including TennCare Select.

19 of 329



--------------------------------------------------------------------------------



 



  2.4.4.3   New TennCare Enrollees     2.4.4.3.1   Except as otherwise provided
in this Agreement, all non-SSI applicants shall be required at the time of their
application to select an MCO other than TennCare Select from those MCOs
available in the Grand Region where the applicant resides. If the applicant does
not select an MCO, the person will be assigned to an MCO by the State in
accordance with Section 2.4.4.6.     2.4.4.3.2   Adults eligible for TennCare as
a result of being eligible for SSI benefits will be assigned to an MCO (other
than TennCare Select) by the State.     2.4.4.3.3   Children eligible for
TennCare as a result of being eligible for SSI will be assigned to TennCare
Select (defined in Section 1 of this Agreement) but may opt-out of TennCare
Select and choose another MCO.     2.4.4.3.4   TennCare may allow enrollment of
new TennCare enrollees in TennCare Select if there is insufficient capacity in
other MCOs.     2.4.4.4   Children in State Custody         TennCare enrollees
who are children in the custody of the Department of Children’s Services
(DCS) will be enrolled in TennCare Select. When these enrollees exit state
custody, they remain enrolled in TennCare Select for a specified period of time
and then are disenrolled from TennCare Select. After disenrollment from TennCare
Select, if the enrollee has a family member in an MCO (other than TennCare
Select) he/she will be enrolled in that MCO. Otherwise, the enrollee will be
given the opportunity to select another MCO. If the enrollee does not select
another MCO, he/she will be assigned to an MCO (other than TennCare Select)
using the default logic in the auto assignment process (see Section 2.4.4.6
below).     2.4.4.5   Enrollment in MCO Other than the MCO Selected         In
certain circumstances, if an enrollee requests enrollment in a particular MCO,
the enrollee may be assigned by the State to an MCO other than the one that
he/she requested. Examples of circumstances when an enrollee would not be
enrolled in the requested MCO include, but are not limited to, such factors as
the enrollee does not reside in the Grand Region covered by the requested MCO,
the enrollee has other family members already enrolled in a different MCO, the
MCO is closed to new TennCare enrollment, or the enrollee is a member of a
population that is to be enrolled in a specified MCO as defined by TENNCARE
(e.g., children in the custody of the Department of Children’s Services are
enrolled in TennCare Select).     2.4.4.6   Auto Assignment     2.4.4.6.1  
TENNCARE will auto assign an enrollee to an MCO, in specified circumstances,
including but not limited to, the enrollee does not request enrollment in a
specified MCO, cannot be enrolled in the requested MCO, or is an adult eligible
as a result of receiving SSI benefits.

20 of 329



--------------------------------------------------------------------------------



 



  2.4.4.6.2   The current auto assignment process does not apply to children
eligible for TennCare as a result of being eligible for SSI or children in the
state’s custody.     2.4.4.6.3   There are four different levels to the current
auto assignment process:     2.4.4.6.3.1   If the enrollee was previously
enrolled with an MCO and lost TennCare eligibility for a period of two
(2) months or less, the enrollee will be re-enrolled with that MCO.    
2.4.4.6.3.2   If the enrollee has family members in an MCO (other than TennCare
Select), the enrollee will be enrolled in that MCO.     2.4.4.6.3.3   If the
enrollee is a newborn, the enrollee will be assigned to his/her mother’s MCO.  
  2.4.4.6.3.4   If none of the above applies, the enrollee will be assigned
using default logic that randomly assigns enrollees to MCOs (other than TennCare
Select).     2.4.4.6.4   TENNCARE may modify the auto assignment algorithm to
change or add criteria including but not limited to quality measures.    
2.4.4.7   Non-Discrimination     2.4.4.7.1   The CONTRACTOR shall accept
enrollees in the order in which applications are approved and enrollees are
assigned to the CONTRACTOR (whether by selection or assignment).     2.4.4.7.2  
The CONTRACTOR shall accept an enrollee in the health condition the enrollee is
in at the time of enrollment and shall not discriminate against individuals on
the basis of health status or need for health care services.     2.4.4.8  
Family Unit         If an individual is determined eligible for TennCare and has
another family member already enrolled in an MCO, that individual shall be
enrolled in the same MCO. This does not apply when the individual or family
member is assigned to TennCare Select. If the newly enrolled family member opts
to change MCOs during the 45-day change period (see Section 2.4.7.2.1), all
family members in the case will be transferred to the new MCO.

2.4.5   Effective Date of Enrollment

  2.4.5.1   Initial Enrollment of Current TennCare Enrollees         The
effective date of initial enrollment in an MCO for TennCare enrollees who are
enrolled in accordance with Section 2.4.4.2 shall be the date provided on the
enrollment file from TENNCARE. In general, the effective date of enrollment for
these enrollees will be the start date of operations.

21 of 329



--------------------------------------------------------------------------------



 



  2.4.5.2   Ongoing Enrollment         In general, a member’s effective date of
enrollment in the CONTRACTOR’s MCO will be the member’s effective date of
eligibility for TennCare. For SSI enrollees the effective date of
eligibility/enrollment is determined by the Social Security Administration in
approving SSI coverage for the individual. The effective date of eligibility for
other TennCare enrollees is the date of application or the date of the
qualifying event (e.g., the date the spend down obligation is met for medically
needy enrollees). The effective date on the enrollment file provided by TENNCARE
to the CONTRACTOR shall govern regardless of the other provisions of this
Section 2.4.5.2.     2.4.5.3   In the event the effective date of eligibility
provided by TENNCARE to the CONTRACTOR for either the initial enrollment of
current TennCare enrollees or ongoing enrollment precedes the start date of
operations, the CONTRACTOR shall treat the enrollee as a member of the
CONTRACTOR’s MCO effective on the start date of operations. Although the
enrollee is not a member of the CONTRACTOR’s MCO prior to the start date of
operations, the CONTRACTOR shall be responsible for the payment of claims
incurred by the enrollee during the period of eligibility prior to the start
date of operations as specified in Section 3.7.1.2.1.     2.4.5.4   Enrollment
Prior to Notification     2.4.5.4.1   Because individuals can be retroactively
eligible for TennCare, and the effective date of initial enrollment in an MCO is
the effective date of eligibility or start date of operations, whichever is
sooner, the effective date of enrollment may occur prior to the CONTRACTOR being
notified of the person’s enrollment. Therefore, enrollment of individuals in the
CONTRACTOR’s MCO may occur without prior notice to the CONTRACTOR or enrollee.  
  2.4.5.4.2   The CONTRACTOR shall not be liable for the cost of any covered
services prior to the effective date of enrollment/eligibility but shall be
responsible for the costs of covered services obtained on or after 12:01 a.m. on
the effective date of enrollment/eligibility.     2.4.5.4.3   TENNCARE shall
make payments to the CONTRACTOR from the effective date of an enrollee’s date of
enrollment/eligibility. If the effective date of enrollment/eligibility precedes
the start date of operations, payment shall be made in accordance with
Section 3.7.1.2.1.     2.4.5.4.4   Except for applicable TennCare cost sharing,
the CONTRACTOR shall ensure that members are held harmless for the cost of
covered services provided as of the effective date of enrollment with the
CONTRACTOR.

2.4.6   Eligibility and Enrollment Data

  2.4.6.1   The CONTRACTOR shall receive, process, and update enrollment files
from TENNCARE. Enrollment data shall be updated or uploaded to the CONTRACTOR’s
eligibility/enrollment database(s) within twenty-four (24) hours of receipt from
TENNCARE.

22 of 329



--------------------------------------------------------------------------------



 



  2.4.6.2   The CONTRACTOR shall provide an electronic eligibility file to
TENNCARE as specified and in conformance to data exchange format and method
standards outlined in Section 2.23.5.

2.4.7   Enrollment Period

  2.4.7.1   General     2.4.7.1.1   The CONTRACTOR shall be responsible for the
provision and costs of all covered services provided to enrollees during their
period of enrollment with the CONTRACTOR.     2.4.7.1.2   Enrollment shall begin
at 12:01 a.m. on the effective date of enrollment in the CONTRACTOR’s MCO and
shall end at 12:00 midnight on the date that the enrollee is disenrolled from
the CONTRACTOR’s MCO (see Section 2.5).     2.4.7.1.3   Once enrolled in the
CONTRACTOR’s MCO, the member shall remain enrolled in the CONTRACTOR’s MCO until
or unless the enrollee is disenrolled pursuant to Section 2.5 of this Agreement.
    2.4.7.2   Changing MCOs     2.4.7.2.1   45-Day Change Period         After
becoming eligible for TennCare and enrolling in the CONTRACTOR’s MCO (whether
the result of selection by the enrollee or assignment by TENNCARE), enrollees
shall have one (1) opportunity, anytime during the forty-five (45) day period
immediately following the date of enrollment with the CONTRACTOR’s MCO or the
date TENNCARE sends the member notice of enrollment in an MCO, whichever is
later, to request to change MCOs. Children eligible for TennCare as a result or
being eligible for SSI may request to enroll in another MCO or re-enroll with
TennCare Select.     2.4.7.2.2   Annual Choice Period     2.4.7.2.2.1   TENNCARE
shall provide an opportunity for members to change MCOs (excluding TennCare
Select) every twelve (12) months. Children eligible for TennCare as a result of
being eligible for SSI may request to enroll in another MCO or re-enroll with
TennCare Select.     2.4.7.2.2.2   Members who do not select another MCO will be
deemed to have chosen to remain with their current MCO.     2.4.7.2.2.3  
Enrollees who select a new MCO shall have one (1) opportunity anytime during the
forty-five (45) day period immediately following the specified enrollment
effective date in the newly selected MCO to request to change MCOs.    
2.4.7.2.3   Appeal Based on Hardship Criteria         As provided in TennCare
rules and regulations, members may appeal to TENNCARE to change MCOs based on
hardship criteria.

23 of 329



--------------------------------------------------------------------------------



 



  2.4.7.2.4   Additional Reasons for Disenrollment         As provided in
Section 2.5.2, a member may be disenrolled from the CONTRACTOR’s MCO for the
reasons specified therein.     2.4.7.3   Member Moving out of Grand Region      
  The CONTRACTOR shall be responsible for the provision and cost of all covered
services for any member moving outside the CONTRACTOR’s Grand Region until the
member is disenrolled by TENNCARE. TENNCARE shall continue to make payments to
the CONTRACTOR on behalf of the enrollee until such time as the enrollee is
enrolled in another MCO or otherwise disenrolled by TENNCARE (e.g., enrollee is
terminated from the TennCare program). TENNCARE shall notify the CONTRACTOR
promptly upon enrollment of the enrollee in another MCO.

2.4.8   Transfers from Other MCOs

  2.4.8.1   The CONTRACTOR shall accept enrollees (enrolled or pending
enrollment) from any MCO in the CONTRACTOR’s service area as authorized by
TENNCARE. The transfer of membership may occur at any time during the year. No
enrollee from another MCO shall be transferred retroactively to the CONTRACTOR
except as specified in Section 2.4.9. Except as provided in Section 2.4.9, the
CONTRACTOR shall not be responsible for payment of any covered services incurred
by enrollees transferred to the CONTRACTOR prior to the effective date of
transfer to the CONTRACTOR.     2.4.8.2   Transfers from other MCOs shall be in
consideration of the maximum enrollment levels established in Section 2.4.3.    
2.4.8.3   To the extent possible and practical, TENNCARE shall provide advance
notice to all MCOs serving a Grand Region of the impending failure of one of the
MCOs serving the Grand Region; however, failure by TENNCARE to provide advance
notice shall not limit in any manner the responsibility of each MCO to accept
enrollees from failed MCOs.

2.4.9   Enrollment of Newborns

  2.4.9.1   TennCare-eligible newborns and their mothers, to the extent that the
mother is eligible for TennCare, should be enrolled in the same MCO with the
exception of newborns that are SSI eligible at birth. Newborns that are SSI
eligible at birth shall be assigned to TennCare Select but may opt out and
enroll in another MCO.     2.4.9.2   A newborn may be inadvertently enrolled in
an MCO different than its mother. When such cases are identified by the
CONTRACTOR, the CONTRACTOR shall immediately report to TENNCARE, in accordance
with written procedures provided by TENNCARE, that a newborn has been
incorrectly enrolled in an MCO different than its mother.

24 of 329



--------------------------------------------------------------------------------



 



  2.4.9.3   Upon receipt of notice from the CONTRACTOR or discovery by TENNCARE
that a newborn has been incorrectly enrolled in an MCO different than its
mother, TENNCARE shall immediately:     2.4.9.3.1   Disenroll the newborn from
the incorrect MCO;     2.4.9.3.2   Enroll the newborn in the same MCO as its
mother with the same effective date as when the newborn was enrolled in the
incorrect MCO;     2.4.9.3.3   Recoup any payments made to the incorrect MCO for
the newborn; and     2.4.9.3.4   Make payments only to the correct MCO for the
period of coverage.     2.4.9.4   The MCO in which the newborn is correctly
enrolled shall be responsible for the coverage and payment of covered services
provided to the newborn for the full period of eligibility. Except as provided
below, the MCO in which the newborn was incorrectly enrolled shall have no
liability for the coverage or payment of any services during the period of
incorrect MCO assignment. TENNCARE shall only be liable for the capitation
payment to the correct MCO.     2.4.9.5   There are circumstances in which a
newborn’s mother may not be eligible for participation in the TennCare program.
The CONTRACTOR shall be required to process claims received for services
provided to newborns within the time frames specified in Section 2.22.4 of this
Agreement. A CONTRACTOR shall not utilize any blanket policy which results in
the automatic denial of claims for services provided to a TennCare-eligible
newborn, during any period of enrollment in the CONTRACTOR’s MCO, because the
newborn’s mother is not a member of the CONTRACTOR’s MCO. However, it is
recognized that in complying with the claims processing time frames specified in
2.22.4 of this Agreement, a CONTRACTOR may make payment for services provided to
a TennCare-eligible newborn enrolled in the CONTRACTOR’s MCO at the time of
payment but the newborn’s eligibility may subsequently be moved to another MCO.
In such event, the MCO in which the newborn is first enrolled (first MCO) may
submit supporting documentation to the MCO in which the newborn is moved (second
MCO) and the second MCO shall reimburse the first MCO within thirty
(30) calendar days of receipt of such properly documented request for
reimbursement, for the amount expended on behalf of the newborn prior to the
newborn’s eligibility having been moved to the second MCO. Such reimbursement
shall be the actual amount expended by the first MCO. The second MCO agrees that
should the second MCO fail to reimburse the first MCO the actual amount expended
on behalf of the newborn within thirty (30) calendar days of receipt of a
properly documented request for payment, TENNCARE is authorized to deduct the
amount owed from any funds due the second MCO and to reimburse the first MCO.
Should it become necessary for TENNCARE to intervene in such cases, both the
second MCO and the first MCO agree that TENNCARE shall be held harmless by both
MCOs for actions taken by TENNCARE to resolve the dispute.

25 of 329



--------------------------------------------------------------------------------



 



2.4.10   Information Requirements Upon Enrollment       As described in
Section 2.17 of this Agreement, the CONTRACTOR shall provide the following
information to new members: a member handbook, a provider directory and an
identification card.   2.5   DISENROLLMENT FROM AN MCO   2.5.1   General       A
member may be disenrolled from the CONTRACTOR’s MCO only when authorized by
TENNCARE.   2.5.2   Acceptable Reasons for Disenrollment from an MCO       A
member may request disenrollment or be disenrolled from the CONTRACTOR’s MCO if:

  2.5.2.1   The member selects another MCO during the forty-five (45) day change
period after enrollment with the CONTRACTOR’s MCO and is enrolled in another
MCO;     2.5.2.2   The member selects another MCO during the annual choice
period and is enrolled in another MCO;     2.5.2.3   An appeal by the member to
change MCOs based on hardship criteria (pursuant to TennCare rules and
regulations) is decided by TENNCARE in favor of the member, and the member is
enrolled in another MCO;     2.5.2.4   The member is assigned incorrectly to the
CONTRACTOR’s MCO by TENNCARE and enrolled in another MCO;     2.5.2.5   The
member moves outside the MCO’s service area and is enrolled in another MCO;    
2.5.2.6   During the appeal process, if TENNCARE determines it is in the best
interest of the enrollee and TENNCARE (see Section 2.19.2.9);     2.5.2.7   The
member loses eligibility for TennCare;     2.5.2.8   TENNCARE grants members the
right to terminate enrollment pursuant to Section 4.20.1, and the member is
enrolled in another MCO;     2.5.2.9   The CONTRACTOR no longer participates in
TennCare; or     2.5.2.10   This Agreement expires or is terminated.

2.5.3   Unacceptable Reasons for Disenrollment from an MCO       The CONTRACTOR
shall not request disenrollment of an enrollee for any reason. TENNCARE shall
not disenroll members for any of the following reasons:

  2.5.3.1   Adverse changes in the enrollee’s health;

26 of 329



--------------------------------------------------------------------------------



 



  2.5.3.2   Pre-existing medical or behavioral health conditions;     2.5.3.3  
High cost medical or behavioral health bills;     2.5.3.4   Failure or refusal
to pay applicable TennCare cost sharing responsibilities, except when this
results in loss of eligibility for TennCare;     2.5.3.5   Enrollee’s
utilization of medical or behavioral health services;     2.5.3.6   Enrollee’s
diminished mental capacity; or     2.5.3.7   Enrollee’s uncooperative or
disruptive behavior resulting from his or her special needs (except when his or
her continued enrollment in the MCO seriously impairs the entity’s ability to
furnish services to either this particular enrollee or other enrollees).

2.5.4   Informing TENNCARE of Potential Ineligibility       Although the
CONTRACTOR may not request disenrollment of a member, the CONTRACTOR shall
inform TENNCARE promptly when the CONTRACTOR knows or has reason to believe that
an enrollee may satisfy any of the conditions for termination from the TennCare
program as described in TennCare rules and regulations.   2.5.5   Effective Date
of Disenrollment

  2.5.5.1   Member Requested Disenrollment         All TENNCARE approved
disenrollment requests from enrollees shall be effective on or before the first
calendar day of the second month following the month of an enrollee’s request to
disenroll from an MCO. The effective date shall be indicated on the termination
record sent by TENNCARE.     2.5.5.2   Other Disenrollments         The
effective date of disenrollments other than at the request of the member shall
be determined by TENNCARE and indicated on the termination record.

2.6   BENEFITS/SERVICE REQUIREMENTS AND LIMITS   2.6.1   CONTRACTOR Covered
Benefits

  2.6.1.1   The CONTRACTOR shall cover the physical health and behavioral health
services/benefits outlined below. Additional requirements for behavioral health
services are included in Section 2.7.2 and Attachment I.

27 of 329



--------------------------------------------------------------------------------



 



  2.6.1.2   CONTRACTOR Physical Health Benefits Chart

      SERVICE   BENEFIT LIMIT
Inpatient
Hospital
Services
  Medicaid Eligible, Age 21 and older: As medically necessary. Inpatient
rehabilitation hospital facility services are not covered for adults unless
determined by the CONTRACTOR to be a cost effective alternative (see
Section 2.6.5).
 
   
 
  Medicaid/Standard Eligible, Under age 21: As medically necessary, including
rehabilitation hospital facility.
 
   
Outpatient
Hospital
Services
  As medically necessary.
 
   
Physician
Inpatient
Services
  As medically necessary.
 
   
Physician
Outpatient
Services/Community
Health Clinic
Services/Other
Clinic Services
  As medically necessary.
 
   
TENNderCare
Services
  Medicaid Eligibles, Age 21 and older: Not covered.
 
   
 
  Medicaid/Standard Eligibles, Under age 21: Covered as medically necessary,
except that the screenings do not have to be medically necessary. Children may
also receive screenings in-between regular checkups if a parent or caregiver
believes there is a problem.
 
   
 
  Screening, interperiodic screening, diagnostic and follow-up treatment
services as medically necessary in accordance with federal and state
requirements. See Section 2.7.5.
 
   
Preventive Care
Services
  As described in Section 2.7.4.
 
   
Lab and X-ray Services
  As medically necessary.
 
   
Hospice
Care
  As medically necessary. Must be provided by a Medicare-certified hospice.

28 of 329



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
Dental Services
  Dental Services shall be provided by the Dental Benefits Manager.
 
   
 
  However, the provision of transportation to and from said services as well as
the facility, medical and anesthesia services related to the dental service that
are not provided by a dentist or in a dentist’s office shall be covered services
provided by the CONTRACTOR when the dental service is covered by the DBM. This
requirement only applies to Medicaid/Standard Eligibles Under age 21.
 
   
Vision
Services
  Medicaid Eligible, Age 21 and older: Medical eye care, meaning evaluation and
management of abnormal conditions, diseases, and disorders of the eye (not
including evaluation and treatment of refractive state), will be covered as
medically necessary. Routine periodic assessment, evaluation, or screening of
normal eyes and examinations for the purpose of prescribing fitting or changing
eyeglass and/or contact lenses are not covered. One pair of cataract glasses or
lenses is covered for adults following cataract surgery.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Preventive, diagnostic, and
treatments services (including eyeglasses) are covered as medically necessary in
accordance with TENNderCare requirements.
 
   
Home Health
Care
  As medically necessary in accordance with Newberry.
 
   
Pharmacy
Services
  Pharmacy services shall be provided by the Pharmacy Benefits Manager (PBM),
unless otherwise described below.
 
   
 
  The CONTRACTOR shall be responsible for reimbursement of injectable drugs
obtained in an office/clinic setting and to providers providing both home
infusion services and the drugs and biologics. The CONTRACTOR shall require that
all home infusion claims contain NDC coding and unit information to be paid.
 
   
 
  Services reimbursed by the CONTRACTOR shall not be included in any pharmacy
benefit limits established by TENNCARE for pharmacy services (see Section
2.6.2.2).
 
   
Durable Medical
Equipment
  As medically necessary.
 
   
 
  Specified DME services shall be covered/non-covered in accordance with
TennCare rules and regulations.

29 of 329



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
Medical
Supplies
  As medically necessary.
 
   
 
  Specified medical supplies shall be covered/non-covered in accordance with
TennCare rules and regulations.
 
   
Emergency Air And
Ground Ambulance
Transportation
  As medically necessary.
 
   
Non-emergency
Transportation
(including
Non-Emergency
Ambulance
Transportation)
  As necessary to get a member to and from covered services, dental services
(provided by the DBM), and pharmacy services (provided through the PBM) for
enrollees not having access to transportation.
 
  If the CONTRACTOR is unable to meet the access standards included in this
Agreement (see Section 2.11) for a member, transportation must be provided
regardless of whether or not the member has access to transportation. If the
member is a child, transportation must be provided in accordance with
TENNderCare requirements (see Section 2.7.5.4.6). As with any denial, all
notices and actions must be in accordance with the requirements of this
Agreement (see Section 2.14.2.2 and Section 2.19).
 
   
 
  The CONTRACTOR may require advance notice of the need for transportation in
order to timely arrange transportation.
 
   
 
  The CONTRACTOR shall contract with the transportation vendor selected by the
State and shall pay the vendor the rate determined by TENNCARE at such time that
TENNCARE enters into an agreement with a transportation vendor.
 
   
Renal Dialysis
Services
  As medically necessary.
 
   
Private Duty
Nursing
  As medically necessary and when prescribed by an attending physician for
treatment and services rendered by a registered nurse (R.N.) or a licensed
practical nurse (L.P.N.), who is not an immediate relative.
 
   
Speech
Therapy
  Medicaid Eligible, Age 21 and older: Covered as medically necessary by a
Licensed Speech Therapist to restore speech (as long as there is continued
medical progress) after a loss or impairment. The loss or impairment must not be
caused by a mental, psychoneurotic or personality disorder.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary in
accordance with TENNderCare requirements.

30 of 329



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
Occupational Therapy
  Medicaid/Standard Eligible, Age 21 and older: Covered as medically necessary
when provided by a Licensed Occupational Therapist to restore, improve, or
stabilize impaired functions.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary in
accordance with TENNderCare requirements.
 
   
Physical Therapy
  Medicaid Eligible, Age 21 and older: Covered as medically necessary when
provided by a Licensed Physical Therapist to restore, improve, or stabilize
impaired functions.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary in
accordance with TENNderCare requirements.
 
   
Organ and Tissue Transplant And Donor Organ Procurement
  Medicaid Eligible, Age 21 and older: All medically necessary and
non-investigational/experimental organ and tissue transplants, as covered by
Medicare, are covered. These include, but may not be limited to:
 
  Bone marrow/Stem cell;
 
  Cornea;
 
  Heart;
 
  Heart/Lung;
 
  Kidney;
 
  Kidney/Pancreas;
 
  Liver;
 
  Lung;
 
  Pancreas; and
 
  Small bowel/Multi-visceral.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary in
accordance with TENNderCare requirements. Experimental or investigational
transplants are not covered.
 
   
Reconstructive Breast Surgery
  Covered in accordance with TCA 56-7-2507, which requires coverage of all
stages of reconstructive breast surgery on a diseased breast as a result of a
mastectomy, as well as surgical procedures on the non-diseased breast to
establish symmetry between the two breasts in the manner chosen by the
physician. The surgical procedure performed on a non-diseased breast to
establish symmetry with the diseased breast will only be covered if the surgical
procedure performed on a non-diseased breast occurs within five (5) years of the
date the reconstructive breast surgery was performed on a diseased breast.

31 of 329



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
Chiropractic Services
  Medicaid Eligible, Age 21 and older: Not covered unless determined by the
CONTRACTOR to be a cost effective alternative (see Section 2.6.5).
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary in
accordance with TENNderCare requirements.

  2.6.1.3   Soft Limits/Service Thresholds for Certain Physical Health Services
    2.6.1.3.1   TENNCARE has established thresholds that apply to certain
covered physical health services for non-institutionalized Medicaid adults. The
CONTRACTOR shall track, in a manner prescribed by TENNCARE, and report on
accumulated benefit information for each service that has a threshold. Depending
on the service, once a member reaches a threshold, the CONTRACTOR shall enroll
the member in MCO case management or a disease management program or shall
determine whether the person should be enrolled in MCO case management or a
disease management program.     2.6.1.3.2   The service thresholds and the
CONTRACTOR’s responsibility once a non-institutionalized adult has met the
threshold are as follows:

                  CONTRACTOR     Threshold for Non-   Responsibility Once    
Institutionalized Medicaid   Member Has Reached Service   Eligibles, Age 21 and
Older   Threshold
Inpatient Hospital
Services
  20 days per SFY   Enroll member in MCO case management or disease management
program, whichever is more appropriate
 
       
Outpatient Hospital
Services
  8 visits per SFY   Determine whether member should be enrolled in MCO case
management or a disease management program and enroll member if appropriate
 
       
Physician Outpatient
Services/Community
Health Clinic
Services/Other Clinic
Services
  12 visits per SFY   Determine whether member should be enrolled in MCO case
management or a disease management program and enroll member if appropriate
 
       
Lab and X-ray Services
  10 visits per SFY   Determine whether member should be enrolled in MCO case
management or a disease management program and enroll member if appropriate

32 of 329



--------------------------------------------------------------------------------



 



  2.6.1.3.3   As provided in Section 2.30.3, the CONTRACTOR shall report on the
number of members who reach each threshold, were assessed, and/or were enrolled
in MCO case management or a disease management program, and the reasons for
failure to enroll in MCO case management or disease management.     2.6.1.4  
CONTRACTOR Behavioral Health Benefits Chart

      SERVICE   BENEFIT LIMIT
Psychiatric Inpatient
Hospital
Services (including
physician services)
  As medically necessary.
 
   
24-hour Psychiatric
Residential Treatment
  Medicaid Eligible, Age 21 and older: As medically necessary.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary.
 
   
Outpatient Mental Health
Services (including
physician services)
  As medically necessary.
 
   
Inpatient, Residential &
Outpatient Substance
Abuse Benefits1
  Medicaid Eligible, Age 21 and older: Limited to ten (10) days detox, $30,000
in medically necessary lifetime benefits.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary.
 
   
Mental Health Case
Management
  As medically necessary.
 
   
Psychiatric-Rehabilitation
Services
  As medically necessary.
 
   
Behavioral Health Crisis
Services
  As necessary.
 
   
Lab and X-ray Services
  As medically necessary.
 
   
Non-emergency
Transportation (including
Non-Emergency Ambulance
Transportation)
  Same as for physical health (see Section 2.6.1.2 above).

 

1   When medically appropriate, services in a licensed substance abuse
residential treatment facility may be substituted for inpatient substance abuse
services. Methadone clinic services are not covered for adults.

33 of 329



--------------------------------------------------------------------------------



 



2.6.2   TennCare Benefits Provided by TENNCARE       TennCare shall be
responsible for the payment of the following benefits:

  2.6.2.1   Dental Services         Except as provided in Section 2.6.1.2 of
this Agreement, dental services shall not be provided by the CONTRACTOR but
shall be provided by a dental benefits manager (DBM) under contract with
TENNCARE. Coverage of dental services is described in TennCare rules and
regulations.     2.6.2.2   Pharmacy Services         Except as provided in
Section 2.6.1.2 of this Agreement, pharmacy services shall not be provided by
the CONTRACTOR but shall be provided by a pharmacy benefits manager (PBM) under
contract with TENNCARE. Coverage of pharmacy services is described in TennCare
rules and regulations. TENNCARE does not cover pharmacy services for enrollees
who are dually eligible for TennCare and Medicare.     2.6.2.3   Institutional
Services and Alternatives to Institutional Services         For qualified
enrollees in accordance with TennCare policies and/or TennCare rules and
regulations, TENNCARE covers the costs of long-term care institutional services
in a nursing facility or an Intermediate Care Facility for the Mentally Retarded
(ICF/MR) or alternatives to institutional services provided through the Home and
Community Based Services (HCBS) waivers.

2.6.3   Medical Necessity Determination

  2.6.3.1   The CONTRACTOR may establish procedures for the determination of
medical necessity. The determination of medical necessity shall be made on a
case by case basis and in accordance with the definition of medical necessity
defined in TCA 71-5-144 and TennCare rules and regulations. However, this
requirement shall not limit the CONTRACTOR’s ability to use medically
appropriate cost effective alternatives in accordance with Section 2.6.5.    
2.6.3.2   The CONTRACTOR shall not employ, and shall not permit others acting on
their behalf to employ, utilization control guidelines or other quantitative
coverage limits, whether explicit or de facto, unless supported by an
individualized determination of medical necessity based upon the needs of each
TennCare enrollee and his/her medical history. The CONTRACTOR shall have the
ability to place tentative limits on a service; however, such tentative limits
placed by the CONTRACTOR shall be exceeded (up to the applicable hard limit on
detoxification provided in Section 2.6.1.4 above) when medically necessary based
on a member’s individual characteristics.     2.6.3.3   The CONTRACTOR shall not
arbitrarily deny or reduce the amount, duration, or scope of a required service
solely because of the diagnosis, type of illness, or condition.

34 of 329



--------------------------------------------------------------------------------



 



  2.6.3.4   The CONTRACTOR may deny services that are non-covered except as
otherwise required by TENNderCare or unless otherwise directed to provide by
TENNCARE and/or an administrative law judge.     2.6.3.5   All medically
necessary services shall be covered for enrollees under twenty-one (21) years of
age in accordance with TENNderCare requirements (see Section 2.7.5).

2.6.4   Second Opinions       The CONTRACTOR shall provide for a second opinion
in any situation where there is a question concerning a diagnosis or the options
for surgery or other treatment of a health condition when requested by a member,
parent and/or legally appointed representative. The second opinion must be
provided by a contracted qualified health care professional or the CONTRACTOR
shall arrange for a member to obtain one from a non-contract provider. The
second opinion shall be provided at no cost to the member.   2.6.5   Use of Cost
Effective Alternative Services       The CONTRACTOR shall be allowed to use cost
effective alternative services, whether listed as covered or non-covered or
omitted in Section 2.6.1 of this Agreement, when the use of such alternative
services is medically appropriate and is cost effective. This may include, for
example, use of nursing facilities as step down alternatives to acute care
hospitalization or hotel accommodations for persons on outpatient radiation
therapy to avoid the rigors of daily transportation. The CONTRACTOR shall comply
with TennCare policies and procedures. As provided in the applicable TennCare
policies and procedures, services not listed in the TennCare policies and
procedures must be prior approved in writing by TENNCARE and CMS.   2.6.6  
Additional Services and Use of Incentives       The CONTRACTOR shall not
advertise, offer or provide any services that are not required by this Agreement
other than those permitted pursuant to Section 2.6.1 of this Agreement. However,
the CONTRACTOR may provide incentives that have been specifically prior approved
in writing by TENNCARE. For example, TENNCARE may approve the use of incentives
given to enrollees to encourage participation in disease management programs.  
2.6.7   Cost Sharing for Services

  2.6.7.1   General         The CONTRACTOR and all providers and subcontractors
shall not require any cost sharing responsibilities for covered services except
to the extent that cost sharing responsibilities are required for those services
by TENNCARE in accordance with TennCare rules and regulations, including but not
limited to, holding enrollees liable for debt due to insolvency of the
CONTRACTOR or non-payment by the State to the CONTRACTOR. Further, the
CONTRACTOR and all providers and subcontractors may not charge enrollees for
missed appointments.     2.6.7.2   Preventive Services         TennCare cost
sharing responsibilities shall apply to covered services other than the
preventive services described in TennCare rules and regulations.

35 of 329



--------------------------------------------------------------------------------



 



  2.6.7.3   Cost Sharing Schedule         The current TennCare cost sharing
schedule is included in this Agreement as Attachment II. The CONTRACTOR shall
not waive or use any alternative cost sharing schedules, unless required by
TENNCARE.     2.6.7.4   Provider Requirements     2.6.7.4.1   Providers or
collection agencies acting on the provider’s behalf may not bill enrollees for
amounts other than applicable TennCare cost sharing responsibilities for covered
services, including but not limited to, services that the State or the
CONTRACTOR has not paid for, except as permitted by TennCare rules and
regulations and as described below. Providers may seek payment from an enrollee
only in the following situations.

  2.6.7.4.1.1   If the services are not covered services and, prior to providing
the services, the provider informed the enrollee that the services were not
covered. The provider must inform the enrollee of the non-covered service and
have the enrollee acknowledge the information. If the enrollee still requests
the service, the provider shall obtain such acknowledgment in writing prior to
rendering the service. Regardless of any understanding worked out between the
provider and the enrollee about private payment, once the provider bills an MCO
for the service that has been provided, the prior arrangement with the enrollee
becomes null and void without regard to any prior arrangement worked out with
the enrollee.     2.6.7.4.1.2   If the enrollee’s TennCare eligibility is
pending at the time services are provided and if the provider informs the person
they will not accept TennCare assignment whether or not eligibility is
established retroactively. Regardless of any understanding worked out between
the provider and the enrollee about private payment, once the provider bills an
MCO for the service the prior arrangement with the enrollee becomes null and
void without regard to any prior arrangement worked out with the enrollee.    
2.6.7.4.1.3   If the enrollee’s TennCare eligibility is pending at the time
services are provided, however, all monies collected, except applicable TennCare
cost sharing amounts must be refunded when a claim is submitted to an MCO
because the provider agreed to accept TennCare assignment once retroactive
TennCare eligibility was established. (The monies collected shall be refunded as
soon as a claim is submitted and shall not be held conditionally upon payment of
the claim).     2.6.7.4.1.4   If the services are not covered because they are
in excess of an enrollee’s hard benefit limit, and the provider complies with
applicable TennCare rules and regulations.

  2.6.7.4.2   The CONTRACTOR shall require, as a condition of payment, that the
provider accept the amount paid by the CONTRACTOR or appropriate denial made by
the CONTRACTOR (or, if applicable, payment by the CONTRACTOR that is
supplementary to the enrollee’s third party payer) plus any applicable amount of
TennCare cost sharing responsibilities due from the enrollee as payment in full
for

36 of 329



--------------------------------------------------------------------------------



 



      the service. Except in the circumstances described above, if the
CONTRACTOR is aware that a provider, or a collection agency acting on the
provider’s behalf, bills an enrollee for amounts other than the applicable
amount of TennCare cost sharing responsibilities due from the enrollee, the
CONTRACTOR shall notify the provider and demand that the provider and/or
collection agency cease such action against the enrollee immediately. If a
provider continues to bill an enrollee after notification by the CONTRACTOR, the
CONTRACTOR shall refer the provider to the Tennessee Bureau of Investigation.

2.7   SPECIALIZED SERVICES   2.7.1   Emergency Services

  2.7.1.1   Emergency services (as defined in Section 1 of this Agreement) shall
be available twenty-four (24) hours a day, seven (7) days a week.     2.7.1.2  
The CONTRACTOR shall review and approve or disapprove claims for emergency
services based on the definition of emergency medical condition specified in
Section 1 of this Agreement. The CONTRACTOR shall base coverage decisions for
emergency services on the severity of the symptoms at the time of presentation
and shall cover emergency services where the presenting symptoms are of
sufficient severity to constitute an emergency medical condition in the judgment
of a prudent layperson. The CONTRACTOR shall not impose restrictions on coverage
of emergency services more restrictive than those permitted by the prudent
layperson standard.     2.7.1.3   The CONTRACTOR shall provide coverage for
inpatient and outpatient emergency services, furnished by a qualified provider,
regardless of whether the member obtains the services from a contract provider,
that are needed to evaluate or stabilize an emergency medical condition that is
found to exist using the prudent layperson standard. These services shall be
provided without prior authorization in accordance with 42 CFR 438.114. The
CONTRACTOR shall pay for any emergency screening examination services conducted
to determine whether an emergency medical condition exists and for all emergency
services that are medically necessary until the member is stabilized.    
2.7.1.4   If an emergency screening examination leads to a clinical
determination by the examining provider that an actual emergency medical
condition exists, the CONTRACTOR shall pay for both the services involved in the
screening examination and the services required to stabilize the member. The
CONTRACTOR shall be required to pay for all emergency services which are
medically necessary until the clinical emergency is stabilized. This includes
all medical and behavioral health services that may be necessary to assure,
within reasonable medical probability, that no material deterioration of the
member’s condition is likely to result from, or occur during, discharge of the
member or transfer of the member to another facility. If there is a disagreement
between the hospital and the CONTRACTOR concerning whether the member is stable
enough for discharge or transfer, or whether the medical benefits of an
un-stabilized transfer outweigh the risks, the judgment of the attending
provider(s) actually caring for the member at the treating facility prevails and
is binding on the CONTRACTOR. The CONTRACTOR, however, may establish
arrangements with a hospital whereby the CONTRACTOR may send one of

37 of 329



--------------------------------------------------------------------------------



 



                 its own providers with appropriate emergency room privileges to
assume the attending provider’s responsibilities to stabilize, treat, and
transfer the member, provided that such arrangement does not delay the provision
of emergency services.

  2.7.1.5   The CONTRACTOR shall not retroactively deny a claim for an emergency
screening examination because the condition, which appeared to be an emergency
medical condition under the prudent layperson standard, turned out to be
non-emergency in nature. If an emergency screening examination leads to a
clinical determination by the examining provider that an actual emergency
medical condition does not exist, then the determining factor for payment
liability shall be whether the member had acute symptoms of sufficient severity
at the time of presentation. In such cases, the CONTRACTOR shall review the
presenting symptoms of the member and shall pay for all services involved in the
screening examination where the presenting symptoms (including severe pain) were
of sufficient severity to have warranted emergency attention under the prudent
layperson standard regardless of final diagnosis.     2.7.1.6   When the
member’s PCP or the CONTRACTOR instructs the member to seek emergency services,
the CONTRACTOR shall be responsible for payment for the medical screening
examination and for other medically necessary emergency services, without regard
to whether the member’s condition meets the prudent layperson standard.    
2.7.1.7   Once the member’s condition is stabilized, the CONTRACTOR may require
prior authorization for hospital admission or follow-up care.

2.7.2   Behavioral Health Services

  2.7.2.1   General Provisions     2.7.2.1.1   The CONTRACTOR shall provide all
behavioral health services as described in this Section, Section 2.6.1 and
Attachment I.     2.7.2.1.2   The CONTRACTOR shall provide behavioral health
services in accordance with best practice guidelines, rules and regulations, and
policies and procedures set forth by the State.     2.7.2.1.3   The CONTRACTOR
shall ensure that all members receiving behavioral health services from
providers whose primary focus is to render behavioral health services have
individualized treatment plans. Providers included in this requirement are:

  2.7.2.1.3.1   Community mental health agencies;     2.7.2.1.3.2   Case
management agencies;     2.7.2.1.3.3   Psychiatric rehabilitation agencies;    
2.7.2.1.3.4   Psychiatric and substance abuse residential treatment facilities;
and     2.7.2.1.3.5   Psychiatric and substance abuse inpatient facilities.

38 of 329



--------------------------------------------------------------------------------



 



  2.7.2.1.4   Individualized treatment plans shall be completed within thirty
(30) calendar days of the start date of service and updated every six
(6) months, or more frequently as clinically appropriate. The treatment plans
shall be developed, negotiated and agreed upon by the members and/or their
support systems in face-to-face encounters and shall be used to identify the
treatment needs necessary to meet the members’ stated goals. The duration and
intensity of treatment shall promote the recovery and resilience of members and
shall be documented in the treatment plans.     2.7.2.2   Psychiatric Inpatient
Hospital Services     2.7.2.2.1   The CONTRACTOR shall ensure that all
psychiatric inpatient hospitals serving children, youth, and adults separate
members by age and render developmental age appropriate services.     2.7.2.2.2
  The CONTRACTOR shall require that all psychiatric inpatient facilities are
JCAHO accredited and accept voluntary and involuntary admissions.     2.7.2.3  
24-Hour Psychiatric Residential Treatment     2.7.2.3.1   The CONTRACTOR shall
ensure that 24-hour psychiatric residential treatment facilities (RTFs) serving
children, youth, and adults separate members by age and render developmental age
appropriate services.     2.7.2.3.2   The CONTRACTOR shall ensure RTFs have the
capacity to render short term crisis stabilization and long-term treatment and
rehabilitation.     2.7.2.3.3   The CONTRACTOR shall ensure all RTFs meet local
housing codes.     2.7.2.3.4   The CONTRACTOR shall ensure all RTFs are
accredited by a State-recognized accreditation organization as required by 42
CFR 441.151.     2.7.2.4   Outpatient Mental Health Services     2.7.2.4.1   The
CONTRACTOR shall ensure that outpatient mental health providers (including
providers of intensive outpatient and providers of partial hospitalization
services) serving children, youth and adults separate members by age and render
developmental age appropriate services.     2.7.2.4.2   The CONTRACTOR shall
ensure outpatient mental health providers are capable of rendering services both
on and off site, as appropriate, depending on the services being rendered. On
site services include, but are not limited to intensive outpatient services,
partial hospitalization and many types of therapy. Off site services include but
are not limited to intensive in home service for children and youth and home and
community treatment for adults.     2.7.2.5   Inpatient, Residential &
Outpatient Substance Abuse Services     2.7.2.5.1   The CONTRACTOR shall provide
substance abuse treatment through inpatient, residential and outpatient
services.

39 of 329



--------------------------------------------------------------------------------



 



  2.7.2.5.2   Detoxification services may be rendered as part of inpatient,
residential or outpatient services, as clinically appropriate. The CONTRACTOR
shall ensure all member detoxifications are supervised by Tennessee licensed
physicians with a minimum daily re-evaluations by a physician or a registered
nurse.     2.7.2.6   Mental Health Case Management     2.7.2.6.1   The
CONTRACTOR shall provide mental health case management services only through
providers licensed by the State to provide mental health outpatient services.  
  2.7.2.6.2   The CONTRACTOR shall provide mental health case management
services according to mental health case management standards set by the State
and outlined in Attachment I. Mental health case management services will
consist of two (2) levels of service as specified in Attachment I.     2.7.2.6.3
  The CONTRACTOR shall require its providers to collect and submit individual
encounter records for each mental health case management visit, regardless of
the method of payment by the CONTRACTOR. The CONTRACTOR shall identify and
separately report “level 1” and “level 2” mental health case management
encounters outlined in Attachment I.     2.7.2.6.4   The CONTRACTOR shall
require mental health case managers to involve the member, the member’s family
or parent(s), or legally appointed representative, PCP and other agency
representatives, if appropriate and authorized by the member as required, in
mental health case management activities.     2.7.2.6.5   The CONTRACTOR shall
ensure the continuing provision of mental health case management services to
members under the conditions and time frames indicated below:

  2.7.2.6.5.1   Members receiving mental health case management services at the
start date of operations shall be maintained in mental health case management
until such time as the member no longer qualifies on the basis of medical
necessity or refuses treatment;     2.7.2.6.5.2   Members discharged from
psychiatric inpatient hospitals and psychiatric residential treatment facilities
shall be evaluated for mental health case management services and provided with
appropriate behavioral health follow-up services; and     2.7.2.6.5.3   The
CONTRACTOR shall review the cases of members referred by PCPs or otherwise
identified to the CONTRACTOR as potentially in need of mental health case
management services and shall contact and offer such services to all members who
meet medical necessity criteria.

  2.7.2.7   Psychiatric Rehabilitation Services         The CONTRACTOR shall
provide psychiatric rehabilitation services in accordance with the requirements
in Attachment I. As described in Attachment I, the covered array of services
available under psychiatric rehabilitation are psychosocial rehabilitation,
supported employment, peer support, illness management and

40 of 329



--------------------------------------------------------------------------------



 



             recovery, and supported housing. An individual may receive one or
more of these services and may receive different services from different
providers.

  2.7.2.8   Behavioral Health Crisis Services     2.7.2.8.1   Entry into the
Behavioral Health Crisis Services System

  2.7.2.8.1.1   The State shall maintain a statewide toll-free telephone number
for entry into the behavioral health crisis system. This line shall be for any
individual in the general population for the purposes of providing immediate
phone intervention by trained crisis specialists and dispatch of mobile crisis
teams.     2.7.2.8.1.2   The CONTRACTOR shall ensure that the crisis telephone
line is linked to an appropriate crisis service team staffed by qualified crisis
service providers in order to provide crisis intervention services to members.  
  2.7.2.8.1.3   As required in Section 2.11.5.3, the CONTRACTOR shall contract
with specified crisis service teams for both adults and children as directed by
the State.     2.7.2.8.1.4   The CONTRACTOR shall require the crisis service
teams to provide telephone and walk-in triage screening services, telephone and
face-to-face crisis intervention/assessment services, and follow-up telephone or
face-to-face assessments to ensure the safety of the member until the member’s
treatment begins and/or the crisis is alleviated and/or stabilized.    
2.7.2.8.1.5   Prior to admission to a psychiatric inpatient hospital on an
involuntary basis, the CONTRACTOR shall ensure that the member has been
evaluated by a crisis team. In addition, the CONTRACTOR shall ensure that
Tennessee’s statutory requirement for a face-to-face evaluation by a mandatory
pre-screening agent (MPA), is conducted to assess eligibility for emergency
involuntary admission to an RMHI and determine whether all available less
drastic alternatives services and supports are unsuitable.

  2.7.2.8.2   Behavioral Health Crisis Respite and Crisis Stabilization Services

  2.7.2.8.2.1   The CONTRACTOR shall ensure access to behavioral health crisis
respite and crisis stabilization services.     2.7.2.8.2.2   Behavioral health
crisis respite services provide immediate shelter to members with
emotional/behavioral problems who are in need of emergency respite. The
CONTRACTOR shall ensure that behavioral health crisis respite services are
provided in a CONTRACTOR approved community location.     2.7.2.8.2.3   The
CONTRACTOR shall ensure behavioral health crisis stabilization services are
rendered at sites licensed by the State. These services are more intensive than
regular behavioral health crisis services in that they require more secure
environments, highly trained staff, and typically have longer stays.

  2.7.2.8.3   The CONTRACTOR shall monitor behavioral health crisis services and
report information to TENNCARE on a quarterly basis as described in
Section 2.30.4.4.

41 of 329



--------------------------------------------------------------------------------



 



  2.7.2.9   Clinically Related Group (CRG) and Target Population Group
(TPG) Assessments     2.7.2.9.1   The CONTRACTOR shall provide CRG/TPG
assessments in response to requests from members or legally appointed
representatives or, in the case of minors, the members’ parents or legally
appointed representatives, behavioral health providers, PCPs, or the State.    
2.7.2.9.2   The CONTRACTOR shall complete CRG/TPG assessments within fourteen
(14) calendar days of the requests. The CONTRACTOR shall not require prior
authorization in order for a member to receive a CRG/TPG assessment.    
2.7.2.9.3   The CONTRACTOR shall ensure that its contract providers are trained
and that there is sufficient capacity to perform CRG/TPG assessments. The
CONTRACTOR shall require providers to use the CRG/TPG assessment form(s) as
appropriate, prescribed by and in accordance with the policies of the state. The
CRG/TPG assessments shall be subject to review and approval by the State.    
2.7.2.9.4   The CONTRACTOR shall identify persons in need of CRG/TPG
assessments. The CONTRACTOR shall use the CRG/TPG assessments to identify
persons who are SPMI or SED for reporting and tracking purposes, in accordance
with the definitions contained in Section 1.     2.7.2.9.5   The CONTRACTOR
shall ensure that providers who perform CRG/TPG assessments have been trained
and authorized by the State to perform CRG/TPG assessments. Certified trainers
will be responsible for providing rater training within their agencies.    
2.7.2.9.6   The CONTRACTOR shall reject all CRG/TPG assessments completed by
unapproved raters. The CONTRACTOR shall report on rejected assessments as
required in Section 2.30.4.6.     2.7.2.9.7   The CONTRACTOR shall conduct
audits of CRG/TPG assessments for accuracy and conformity to state policies and
procedures. The CONTRACTOR shall audit all providers conducting these
assessments on at least an annual basis. The methodology for these audits and
the results of these audits shall be reported as required in Sections 2.30.4.7
and 2.30.4.8.     2.7.2.10   Judicial Services     2.7.2.10.1   The CONTRACTOR
shall provide covered court ordered behavioral health services to its members
pursuant to court order(s). The CONTRACTOR shall furnish these services in the
same manner as services furnished to other members.     2.7.2.10.2   The
CONTRACTOR shall provide for behavioral health services to its members in
accordance with state law. Specific laws employed include the following:

  2.7.2.10.2.1   Psychiatric treatment for persons found by the court to require
judicial psychiatric hospitalization (TCA 33-6 part 4 and part 5). The
CONTRACTOR may apply medical necessity criteria to the situation after
seventy-two (72) hours of emergency services, unless there is a court order
prohibiting release;

42 of 329



--------------------------------------------------------------------------------



 



  2.7.2.10.2.2   Judicial review of discharge for persons hospitalized by a
circuit, criminal or juvenile court (TCA 33-6-708);     2.7.2.10.2.3   Access to
and provision of mandatory outpatient psychiatric treatment and services to
persons who are discharged from psychiatric hospitals after being hospitalized
(TCA 33-6, Part 6);     2.7.2.10.2.4   Inpatient psychiatric examination for up
to forty-eight (48) hours for persons whom the court has ordered to be detained
for examination but who have been unwilling to be evaluated for hospital
admission (TCA 33-3-607);     2.7.2.10.2.5   Voluntary psychiatric
hospitalization for persons when determined to be medically necessary, subject
to the availability of suitable accommodations (TCA 33-6, Part 2); and    
2.7.2.10.2.6   Voluntary psychiatric hospitalization for persons with a severe
impairment when determined to be medically necessary but who do not meet the
criteria for emergency involuntary hospitalization, subject to the availability
of suitable accommodations (TCA 33-6, Part 3).

  2.7.2.11   Mandatory Outpatient Treatment     2.7.2.11.1   The CONTRACTOR
shall provide mandatory outpatient treatment for individuals found not guilty by
reason of insanity following a sixty (60) to ninety (90) calendar day inpatient
evaluation. Treatment can be terminated only by the court pursuant to TCA
33-7-303(b).     2.7.2.11.2   The State will assume responsibility for all
forensic services other than the mandatory outpatient treatment service
identified in Section 2.7.2.11.1 (TCA 33-7-301(a), 33-7-301(b), 33-7-303(a) and
33-7-303(c)).

2.7.3   Health Education and Outreach

  2.7.3.1   The CONTRACTOR shall develop programs and participate in activities
to enhance the general health and well-being of members. Health education and
outreach programs and activities may include the following:     2.7.3.1.1  
General physical and behavioral health education classes;     2.7.3.1.2   Mental
illness awareness programs and education campaigns with special emphasis on
events such as National Mental Health Month and National Depression Screening
Day;     2.7.3.1.3   Smoking cessation programs with targeted outreach for
adolescents and pregnant women;     2.7.3.1.4   Nutrition counseling;    
2.7.3.1.5   Early intervention and risk reduction strategies to avoid
complications of disability and chronic illness;

43 of 329



--------------------------------------------------------------------------------



 



  2.7.3.1.6   Prevention and treatment of alcohol and substance abuse;    
2.7.3.1.7   Self care training, including self-examination;     2.7.3.1.8   Need
for clear understanding of how to take medications and the importance of
coordinating all medications;     2.7.3.1.9   Understanding the difference
between emergent, urgent and routine health conditions;     2.7.3.1.10  
Telephone calls, mailings and home visits to current members for the sole
purpose of educating current members about services offered by or available
through the CONTRACTOR’s MCO; and     2.7.3.1.11   General activities that
benefit the entire community (e.g., health fairs and school activity
sponsorships).     2.7.3.2   The CONTRACTOR shall report on these activities as
required in Section 2.30.4.9.

2.7.4   Preventive Services

  2.7.4.1   The CONTRACTOR shall provide preventive services which includes, but
is not limited to, initial and periodic evaluations, family planning services,
prenatal care, laboratory services and immunizations in accordance with TennCare
rules and regulations. These services shall be exempt from TennCare cost sharing
responsibilities described in Section 2.6.7 of this Agreement (see TennCare
rules and regulations for service codes).     2.7.4.2   Prenatal Care    
2.7.4.2.1   The CONTRACTOR is required to provide or arrange for the provision
of medically necessary prenatal care to members beginning on the date of their
enrollment in the CONTRACTOR’s MCO. This requirement includes pregnant women who
are presumptively eligible for TennCare, enrollees who become pregnant, as well
as enrollees who are pregnant on the effective date of enrollment in the
CONTRACTOR’s MCO. The requirement to provide or arrange for the provision of
medically necessary prenatal care shall include assistance in making a timely
appointment for a woman who is presumptively eligible and shall be provided as
soon as the CONTRACTOR becomes aware of the enrollment. For a woman in her
second or third trimester, the appointment shall occur as required in
Section 2.11.4.2. In the event a member enrolling in the CONTRACTOR’s MCO is
receiving medically necessary prenatal care services the day before enrollment,
the CONTRACTOR shall comply with the requirements in Sections 2.9.2.2 and
2.9.2.3 regarding prior authorization of prenatal care.     2.7.4.2.2   Failure
of the CONTRACTOR to respond to a member’s request for prenatal care by failing
to identify a prenatal care provider to honor a request from a member, including
a presumptively eligible member, (or from an PCP or patient advocate acting on
behalf of a member) for a prenatal care appointment shall be considered a
material breach of this Agreement.

44 of 329



--------------------------------------------------------------------------------



 



  2.7.4.2.3   The CONTRACTOR shall notify all contract providers that any
unreasonable delay in providing care to a pregnant member seeking prenatal care
will be considered a material breach of the provider’s agreement with the
CONTRACTOR. Unreasonable delay in care for pregnant members shall mean failure
of the prenatal care provider to meet the accessibility requirements required in
Section 2.11.4 of this Agreement.

2.7.5   TENNderCare

  2.7.5.1   General Provisions     2.7.5.1.1   The CONTRACTOR shall provide
TENNderCare services to members under age twenty-one (21) in accordance with
TennCare and federal requirements including TennCare rules and regulations,
TennCare policies and procedures, 42 USC 1396a(a)(43), 1396d(a) and (r), 42 CFR
Part 441, Subpart B, the Omnibus Budget Reconciliation Act of 1989, and the
State Medicaid Manual. TENNderCare services means early and periodic screening,
diagnosis and treatment of members under age twenty-one (21) to ascertain
children’s individual (or individualized/or on an individual basis) physical and
mental defects, and providing treatment to correct or ameliorate, or prevent
from worsening defects and physical and mental illnesses and conditions
discovered by the screening services, regardless of whether the required service
is a covered benefit as described in Section 2.6.1.     2.7.5.1.2   The
CONTRACTOR shall use the name “TENNderCare” in describing or naming the State’s
EPSDT program or services. This requirement is applicable for all policies,
procedures and other material, regardless of the format or media. No other names
or labels shall be used.     2.7.5.1.3   The CONTRACTOR shall have written
policies and procedures for the TENNderCare program that include coordinating
services with child-serving agencies and providers, providing all medically
necessary TENNderCare services to all eligible members under the age of
twenty-one (21) regardless of whether the service is included in the Medicaid
State Plan, and conducting outreach and education. The CONTRACTOR shall ensure
the availability and accessibility of required health care resources and shall
help members and their parents or legally appointed representatives use these
resources effectively.     2.7.5.1.4   The CONTRACTOR shall be responsible for
and comply with all provisions related to screening, vision, dental, and hearing
services (including making arrangements for necessary follow-up if all
components of a screen cannot be completed in a single visit).     2.7.5.1.5  
The CONTRACTOR shall:

  2.7.5.1.5.1   Require that providers provide TENNderCare services;    
2.7.5.1.5.2   Require that providers make appropriate referrals and document
said referrals in the member’s medical record;     2.7.5.1.5.3   Educate
contract providers about proper coding and encourage them to submit the
appropriate diagnosis codes identified by TENNCARE in conjunction with
evaluation and management procedure codes for TENNderCare services;

45 of 329



--------------------------------------------------------------------------------



 



  2.7.5.1.5.4   Educate contract providers about how to submit claims with
appropriate codes and modifiers as described in standardized billing
requirements (e.g., CPT, HCPCS, etc.) and require that they adjust billing
methodology according to described components of said procedure codes/modifiers;
and     2.7.5.1.5.5   Monitor provider compliance with required TENNderCare
activities including compliance with proper coding.

  2.7.5.1.6   The CONTRACTOR shall require that its contract providers notify
the CONTRACTOR in the event a screening reveals the need for other health care
services and the provider is unable to make an appropriate referral for those
services. Upon notification of the inability to make an appropriate referral,
the CONTRACTOR shall secure an appropriate referral and contact the member to
offer scheduling assistance and transportation for members lacking access to
transportation. In the event the failed referral is for dental services, the
CONTRACTOR shall coordinate with the DBM to arrange for services.     2.7.5.1.7
  The CONTRACTOR shall not require prior authorization for periodic and
interperiodic screens conducted by PCPs. The CONTRACTOR shall provide all
medically necessary covered services regardless of whether the need for such
services was identified by a provider who had received prior authorization from
the CONTRACTOR or from a contract provider.     2.7.5.1.8   The CONTRACTOR shall
have a tracking system to monitor each TENNderCare eligible member’s receipt of
the required screening, diagnosis, and treatment services as well as all
referrals made as a result of a TENNderCare screen. The tracking system shall
have the ability to generate immediate reports on each member’s TENNderCare
status, reflecting all encounters reported more than sixty (60) days prior to
the date of the report.     2.7.5.1.9   In the event that a member under sixteen
(16) years of age is seeking behavioral health TENNderCare services and the
member’s parent(s), or legally appointed representative is unable to accompany
the member to the examination, the CONTRACTOR shall require that its providers
either contact the member’s parent(s), or legally appointed representative to
discuss the findings and inform the family of any other necessary health care,
diagnostic services, treatment or other measures recommended for the member or
notify the MCO to contact the parent(s), or legally appointed representative
with the results.     2.7.5.2   Member Education and Outreach     2.7.5.2.1  
The CONTRACTOR shall be responsible for outreach activities and for informing
members who are under the age of twenty-one (21), or their parent or legally
appointed representative, of the availability of TENNderCare services. All
TENNderCare member materials shall be submitted to TENNCARE for approval prior
to distribution in accordance with Section 2.17.1 and shall be made available in
accordance with the requirements specified in Section 2.17.2.

46 of 329



--------------------------------------------------------------------------------



 



  2.7.5.2.2   The CONTRACTOR shall have a minimum of six (6) “outreach contacts”
per member per calendar year in which it provides information about TENNderCare
to members. The minimum “outreach contacts” include: one (1) member handbook as
described in Section 2.17.4, four (4) quarterly member newsletters as described
in Section 2.17.5, and one (1) reminder notice issued before a screening is due.
The reminder notice shall include an offer of transportation and scheduling
assistance.     2.7.5.2.3   The CONTRACTOR shall have a mechanism for
systematically notifying families when TENNderCare screens are due.    
2.7.5.2.4   As part of its TENNderCare policies and procedures, the CONTRACTOR
shall have a process for following up with members who do not get their
screenings timely. This process for follow up must include provisions for
documenting all outreach attempts and maintaining records of efforts made to
reach out to members who have missed screening appointments or who have failed
to receive regular check-ups. The CONTRACTOR shall make at least one (1) effort
per quarter in excess of the six (6) “outreach contacts” to get the member in
for a screening. The efforts, whether written or oral, shall be different each
quarter. The CONTRACTOR is prohibited from simply sending the same letter four
(4) times.     2.7.5.2.5   The CONTRACTOR shall have a process for determining
if a member who is eligible for TENNderCare has used no services within a year
and shall make two (2) reasonable attempts to re-notify such members about
TENNderCare. One (1) of these attempts can be a referral to DOH. (These two
(2) attempts are in addition to the one (1) attempt per quarter mentioned in
Section 2.7.5.2.4 above.)     2.7.5.2.6   The CONTRACTOR shall require that
providers have a process for documenting services declined by a parent or
legally appointed representative or mature competent child, specifying the
particular service was declined. This process must meet all requirements
outlined in Section 5320.2.A of the State Medicaid Manual.     2.7.5.2.7   The
CONTRACTOR shall make and document a minimum of two (2) reasonable attempts to
find a member when mail is returned as undeliverable. At least one (1) of these
attempts must be oral.     2.7.5.2.8   The CONTRACTOR shall make available to
members and families accurate lists of names and phone numbers of contract
providers who are currently accepting TennCare members as described in
Section 2.17.7 of this Agreement.     2.7.5.2.9   The CONTRACTOR shall target
specific informing activities to pregnant women and families with newborns.
Provided that the CONTRACTOR is aware of the pregnancy, the CONTRACTOR shall
inform all pregnant women prior to the estimated delivery date about the
availability of TENNderCare services for their children. The CONTRACTOR shall
offer TENNderCare services for the child when it is born.

47 of 329



--------------------------------------------------------------------------------



 



  2.7.5.3   Screening     2.7.5.3.1   The CONTRACTOR shall provide periodic
comprehensive child health assessments meaning, “regularly scheduled
examinations and evaluations of the general physical and mental health, growth,
development, and nutritional status of infants, children, and youth.”    
2.7.5.3.2   At a minimum, these screens shall include periodic and interperiodic
screens and be provided at intervals which meet reasonable standards of medical,
behavioral and dental practice, as determined by the State after consultation
with recognized medical and dental organizations involved in child health care.
The State has determined that “reasonable standards of medical and dental
practice” are those standards set forth in the American Academy of Pediatrics
Recommendations for Preventive Pediatric Health Care for medical practice and
American Academy of Pediatric Dentistry (AAPD) guidelines for dental practice.
Tools used for screening shall be consistent with the screening guidelines
recommended by the State which are available on the TennCare web site. These
include, but are not limited to recommended screening guidelines for
developmental/behavioral surveillance and screening, hearing screenings, and
vision screenings.     2.7.5.3.3     The screens shall include, but not be
limited to:

  2.7.5.3.3.1   Comprehensive health and developmental history (including
assessment of physical and mental health development and dietary practices);    
2.7.5.3.3.2   Comprehensive unclothed physical examination, including
measurements (the child’s growth shall be compared against that considered
normal for the child’s age and gender);     2.7.5.3.3.3   Appropriate
immunizations scheduled according to the most current Advisory Committee on
Immunization Practices (ACIP) schedule according to age and health history;    
2.7.5.3.3.4   Appropriate vision and hearing testing provided at intervals which
meet reasonable standards of medical practice and at other intervals as
medically necessary to determine the existence of suspected illness or
condition;     2.7.5.3.3.5   Appropriate laboratory tests (including lead
toxicity screening appropriate for age and risk factors). All children are
considered at risk and must be screened for lead poisoning. All children must
receive a screening blood lead test at twelve (12) and twenty-four (24) months
of age. Children between the ages of thirty-six (36) months and seventy-two
(72) months of age must receive a screening blood lead test if they have not
been previously screened for lead poisoning. A blood lead test must be used when
screening Medicaid-eligible children. A blood lead test equal to or greater than
ten (10) ug/dL obtained by capillary specimen (finger stick) must be confirmed
by using a venous blood sample; and

48 of 329



--------------------------------------------------------------------------------



 



  2.7.5.3.3.6   Health education which includes anticipatory guidance based on
the findings of all screening. Health education should include counseling to
both members and members’ parents or to the legally appointed representative to
assist in understanding what to expect in terms of the child’s development and
to provide information about the benefits of healthy lifestyles and practices as
well as accident and disease prevention.

  2.7.5.3.4   The CONTRACTOR shall encourage providers to refer children to
dentists for periodic dental screens beginning no later than three (3) years of
age and earlier as needed (as early as six (6) to twelve (12) months in
accordance with the American Academy of Pediatric Dentistry (AAPD) guidelines)
and as otherwise appropriate.     2.7.5.3.5   The CONTRACTOR shall establish a
procedure for PCPs or other providers completing TENNderCare screenings to refer
TENNderCare eligible members requiring behavioral health services to appropriate
providers.     2.7.5.4   Services     2.7.5.4.1   Should screenings indicate a
need, the CONTRACTOR must provide all necessary health care, diagnostic
services, treatment, and other measures described in 42 USC 1396d(a)
(Section 1905(a) of the Social Security Act) to correct or ameliorate or prevent
from worsening defects and physical and mental illnesses and conditions
discovered by the screening services, whether or not such services are covered
under the Medicaid State plan (see Section 2.7.5.4.8). This includes, but is not
limited to, the services detailed below.     2.7.5.4.2   The CONTRACTOR shall
provide treatment for defects in vision and hearing, including eyeglasses and
hearing aids.     2.7.5.4.3   The CONTRACTOR shall coordinate with the DBM to
ensure that TENNderCare eligible members receive dental care services furnished
by direct referral to a dentist, at as early an age as necessary, and at
intervals which meet reasonable standards of dental practice as determined by
the State and at other intervals as medically necessary to determine the
existence of a suspected illness or condition.     2.7.5.4.4   The CONTRACTOR
shall not require prior authorization or written PCP referral in order for a
member to obtain a mental health or substance abuse assessment, whether the
assessment is requested as follow-up to a TENNderCare screening or an
interperiodic screening. This requirement shall not preclude the CONTRACTOR from
requiring notification for a referral for an assessment. Furthermore, the
CONTRACTOR shall establish a procedure for PCPs, or other providers, completing
TENNderCare screenings, to refer members under the age of twenty-one (21) for a
mental health or substance abuse assessment.     2.7.5.4.5   For services not
covered by Section 1905(a) of the Social Security Act, but found to be needed as
a result of conditions disclosed during screening and diagnosis, the CONTRACTOR
shall provide referral assistance as required by 42 CFR 441.61, including
referral to providers and State health agencies.



49 of 329



--------------------------------------------------------------------------------



 



  2.7.5.4.6     Transportation Services

  2.7.5.4.6.1   The CONTRACTOR shall provide transportation assistance for a
child. This includes related travel expenses, cost of meals, and lodging in
route to and from care, and the cost of an attendant to accompany a child if
necessary.     2.7.5.4.6.2   The CONTRACTOR shall not impose blanket
restrictions when determining coverage for transportation services. Each
determination shall be based on individualized circumstances for each case by
the CONTRACTOR and/or the transportation vendor. Each request for transportation
services is to be reviewed individually and documented by the CONTRACTOR and/or
the transportation vendor.     2.7.5.4.6.3   The requirement to provide the cost
of meals shall not be interpreted to mean that a member and/or an attendant can
request meals while in transport to and from care. Rather, this provision is
intended for use when a member has to be transported to a major health facility
for services and care cannot be completed in one day thereby requiring an
overnight stay.     2.7.5.4.6.4   The CONTRACTOR shall offer transportation and
scheduling assistance to all members under age twenty-one (21) who do not have
access to transportation in order to access covered services. This may be
accomplished through various means of communication to members, including but
not limited to, member handbooks, TENNderCare outreach notifications, etc.    
2.7.5.4.6.5   Circumstances that may permit the CONTRACTOR and/or its
transportation vendor to refuse the transportation request would be when the
member or attendant according to a reasonable person’s standards is noticeably
indisposed (disorderly conduct, intoxicated, armed (firearms), is in possession
of illegal drugs, knives and/or other weapons) or is in any other condition that
may affect the safety of the driver or persons being transported.

  2.7.5.4.7     Services for Elevated Blood Lead Levels

  2.7.5.4.7.1   The CONTRACTOR shall provide follow up for elevated blood lead
levels in accordance with the State Medicaid Manual, Part 5. The Manual
currently says that children with blood lead levels equal to or greater than ten
(10) ug/dL should be followed according to CDC guidelines. These guidelines
include follow up blood tests and investigations to determine the source of
lead, when indicated.     2.7.5.4.7.2   The CONTRACTOR shall provide for any
follow up service within the scope of the federal Medicaid statute, including
diagnostic or treatment services determined to be medically necessary when
elevated blood lead levels are identified in children. Such services would
include both MCO case management services and a one (1) time investigation to
determine the source of lead.     2.7.5.4.7.3   The CONTRACTOR is responsible
for the primary environmental lead investigation—commonly called a “lead
inspection”—for children when elevated blood levels suggest a need for such an
investigation.

50 of 329



--------------------------------------------------------------------------------



 



  2.7.5.4.7.4   If the lead inspection does not reveal the presence of lead
paint in the home, there may be a need for other testing, such as risk
assessments involving water and soil sampling or inspections of sites other than
the primary residence if the child spends a substantial amount of time in
another location. The CONTRACTOR is not responsible for either the risk
assessments or the lead inspection at the secondary site. However, the
CONTRACTOR shall contact the DOH when these services are indicated as this
agency is responsible for these services.     2.7.5.4.7.5   CONTRACTOR
reimbursement for the primary environmental investigations is limited to the
items specified in Part 5 of the State Medicaid Manual. These items include the
health professional’s time and activities during the on-site investigation of
the child’s primary residence. They do not include testing of environmental
substances such as water, paint, or soil.

  2.7.5.4.8   Services Chart         Pursuant to federal and state requirements,
TennCare enrollees under the age of 21 are eligible for all services listed in
Section 1905(a) of the Social Security Act. These services, and the entity
responsible for providing them to TennCare enrollees under the age of 21, are
listed below. Notwithstanding any other provision of this Agreement, the
CONTRACTOR shall provide all services for which “MCO” is identified as the
responsible entity to members under the age of 21. All services, other than
TENNderCare screens and interperiodic screens, must be medically necessary in
order to be covered by the CONTRACTOR. The CONTRACTOR shall provide all
medically necessary TENNderCare covered services regardless of whether or not
the need for such services was identified by a provider whose services had
received prior authorization from the CONTRACTOR or by a contract provider.

              Services Listed in Social         Security Act Section  
Responsible Entity in     1905(a)   Tennessee   Comments
(1)
  Inpatient hospital
services (other than
services in an
institution for mental
diseases)   MCO    
 
           
(2)(A)
  Outpatient hospital services   MCO    
 
           
(2)(B)
  Rural health clinic services (RHCs)   MCO   MCOs are not required to contract
with RHCs if the services are available through other contract providers.
 
           
(2)(C)
  Federally-qualified
health center services
(FQHCs)   MCO   MCOs are not required to contract with FQHCs if they can
demonstrate adequate provider capacity without them.
(3)
  Other laboratory and X-ray services   MCO    

51 of 329



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity     1905(a)   in Tennessee   Comments
(4)(A) Nursing facility services for individuals age 21 and older
      Not applicable for TENNderCare
 
       
(4)(B) EPSDT services
  MCO for physical health and behavioral health services; DBM for dental
services except as described in Section 2.6.1.2;

PBM for pharmacy services as described except as in Section 2.6.1.2    
 
       
(4)(C) Family planning services and supplies
  MCO;
PBM for pharmacy services except as described in Section 2.6.1.2    
 
       
(5)(A) Physicians’ services
furnished by a physician,
whether furnished in the
office, the patient’s home,
a hospital, or a nursing
facility
  MCO    
 
       
(5)(B) Medical and surgical services furnished by a dentist
  DBM except as described in Section 2.6.1.2    
 
       
(6) Medical care, or any other type of remedial care recognized under state law,
furnished by licensed practitioners within the scope of their practice as
defined by state law
  MCO   See Item (13)
 
       
(7) Home health care
services
  MCO    
 
       
(8) Private duty nursing
services
  MCO    
 
       
(9) Clinic services
  MCO    
 
       
(10) Dental services
  DBM except as described in Section 2.6.1.2    
 
       
(11) Physical therapy and related services
  MCO    

52 of  329



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity     1905(a)   in Tennessee   Comments
(12) Prescribed drugs, dentures, and prosthetic devices, and eyeglasses
  MCO;
PBM for pharmacy services except as described in Section 2.6.1.2; DBM for
dentures    
 
       
(13) Other diagnostic, screening, preventive, and rehabilitative services,
including any medical or remedial services recommended by a physician or other
licensed practitioner of the healing arts within the scope of their practice
under state law, for the maximum reduction of physical or mental disability and
restoration of an individual to the best possible functional level
  MCO for physical health and behavioral health services; DBM for dental
services except as described in Section 2.6.1.2;
PBM for pharmacy services except as described in Section 2.6.1.2   The following
are considered practitioners of the healing arts in Tennessee law:1

• Alcohol and drug abuse counselor
• Athletic trainer
• Audiologist
• Certified acupuncturist
• Certified master social worker
• Certified nurse practitioner
• Certified professional counselor
• Certified psychological assistant
• Chiropractic physician
 
     
• Chiropractic therapy assistant
 
     
• Clinical pastoral therapist
 
     
• Dentist
 
     
• Dental assistant
 
     
• Dental hygienist
 
     
• Dietitian/nutritionist
 
     
• Dispensing optician
 
     
• Electrologist
 
     
• Emergency medical personnel
 
     
• First responder
 
     
• Hearing instrument specialist
 
     
• Laboratory personnel

 

1   This list was provided by the Tennessee Department of Health.

53 of   329



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity     1905(a)   in Tennessee   Comments
 
     
• Licensed clinical perfusionist
 
     
• Licensed clinical social worker
 
     
• Licensed practical nurse
 
     
• Licensed professional counselor
 
     
• Marital and family therapist, certified
 
     
• Marital and family therapist, licensed
 
     
• Massage therapist
 
     
• Medical doctor
 
     
• Medical doctor (special training)
 
     
• Midwives and nurse midwives
 
     
• Nurse aide
 
     
• Occupational therapist
 
     
• Occupational therapy assistant
 
     
• Optometrist
 
     
• Osteopathic physician
 
     
• Pharmacist
 
     
• Physical therapist
 
     
• Physical therapist assistant
 
     
• Physician assistant
 
     
• Podiatrist
 
     
• Psychological examiner
 
     
• Psychologist
 
     
• Registered nurse
 
     
• Registered certified reflexologist
 
     
• Respiratory care assistant
 
     
• Respiratory care technician
 
     
• Respiratory care therapist

54 of   329



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity     1905(a)   in Tennessee   Comments
 
     
• Senior psychological examiner
 
     
• Speech pathologist
 
     
• Speech pathology aide
 
     
• X-ray op in chiropractic physician’s office
 
     
• X-ray op in MD office
 
     
• X-ray op in osteopathic office
 
     
• X-ray op in podiatrist’s office
(14) Inpatient hospital services and nursing facility services for individuals
65 years of age or over in an institution for mental diseases
      Not applicable for TENNderCare
 
       
(15) Services in an
intermediate care facility
for the mentally retarded
  TENNCARE    
 
       
(16) Inpatient psychiatric
services for individuals
under age 21
  MCO    
 
       
(17) Services furnished by
a nurse-midwife
  MCO   The MCOs are not required to contract with nurse-midwives if the
services are available through other contract providers.
 
       
(18) Hospice care
  MCO    
 
       
(19) Case management
services
  MCO    
 
       
(20) Respiratory care
services
  MCO    
 
       
(21) Services furnished by
a certified pediatric nurse
practitioner or certified
family nurse practitioner
  MCO   The MCOs are not required to contract with PNPs or CFNPs if the services
are available through other contract providers.

55 of   329



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity     1905(a)   in Tennessee   Comments
(22) Home and community care for functionally disabled elderly individuals
      Not applicable for TENNderCare
 
       
(23) Community supported living arrangements services
      Not applicable for TENNderCare
 
       
(24) Personal care services
  MCO    
 
       
(25) Primary care case
management services
      Not applicable
 
       
(26) Services furnished under a PACE program
      Not applicable for TENNderCare
 
       
(27) Any other medical care, and any other type of remedial care recognized
under state law.
  MCO for physical and behavioral health services; DBM for dental services
except as described in Section 2.6.1.2;
PBM for pharmacy services except as described in Section 2.6.1.2   See Item (13)

  2.7.5.4.8.1   Note 1: “Targeted case management services,” which are listed
under Section 1915(g)(1), are not TENNderCare services except to the extent that
the definition in Section 1915(g)(2) is used with Item (19) above.    
2.7.5.4.8.2   Note 2: “Psychiatric residential treatment facility” is not listed
in Social Security Act Section 1905(a). It is, however, defined in 42 CFR
483.352 as “a facility other than a hospital, that provides psychiatric
services, as described in subpart D of part 441 of this chapter, to individuals
under age twenty-one (21), in an inpatient setting.”     2.7.5.4.8.3   Note 3:
“Rehabilitative” services are differentiated from “habilitative” services in
federal law. “Rehabilitative” services, which are TENNderCare services, are
defined in 42 CFR 440.130(d) as services designed “for maximum reduction of
physical or mental disability and restoration of a recipient to his best
possible functional level.” “Habilitative” services, which are not TENNderCare
services, are defined in Section 1915(c)(5) as services designed “to assist
individuals in acquiring, retaining, and improving the self-help, socialization,
and adaptive skills necessary to reside successfully in home and community based
settings.”     2.7.5.4.8.4   Note 4: Certain services are covered under a Home
and Community Based waiver but are not TENNderCare services because they are not
listed in the Social Security Act Section 1905(a). These services include
habilitation, prevocational, supported employment services, homemaker services
and respite services. (See Section 1915(c)(4).)

56 of   329



--------------------------------------------------------------------------------



 



  2.7.5.4.8.5   Note 5: Certain services are not coverable even under a Home and
Community Based waiver and are not TENNderCare services. These services include
room and board, and special education and related services which are otherwise
available through a Local Education Agency. (See Section 1915(c)(5).)    
2.7.5.5   Children with Special Health Care Needs         Children with special
health care needs are those children who are in the custody of DCS. As provided
in Section 2.4.4.4, TennCare enrollees who are in the custody of DCS will be
enrolled in TennCare Select.

2.7.6   Advance Directives

  2.7.6.1   The CONTRACTOR shall maintain written policies and procedures for
advance directives that comply with all federal and state requirements
concerning advance directives, including but not limited to 42 CFR 422.128,
438.6 and 489 Subpart I; TCA 32-11-101 et seq., 34-6-201 et seq., and 68-11-201
through 68-11-224; and any requirements as stipulated by the member. Any written
information provided by the CONTRACTOR must reflect changes in state law by the
effective date specified in the law, if not specified then within thirty
(30) calendar days after the effective date of the change.     2.7.6.2   The
CONTRACTOR shall provide its policies and procedures to all members eighteen
(18) years of age and older and shall educate members about their ability to
direct their care using this mechanism and shall specifically designate which
staff members and/or contract providers are responsible for providing this
education.     2.7.6.3   The CONTRACTOR shall educate its staff about its
policies and procedures on advance directives, situations in which advance
directives may be of benefit to members, and their responsibility to educate
members about this tool and assist them to make use of it.     2.7.6.4   The
CONTRACTOR, for behavioral health services, shall provide its policies and
procedures to all members sixteen (16) years of age and older and shall educate
members about their ability to direct their care using advance directives
including the use of Declarations for Mental Health Treatment under TCA Title
33, Chapter 6, Part 10. The CONTRACTOR shall specifically designate staff
members and/or providers responsible for providing this education.

2.7.7   Sterilizations, Hysterectomies and Abortions

  2.7.7.1   The CONTRACTOR shall cover sterilizations, hysterectomies and
abortions pursuant to applicable federal and state law. The CONTRACTOR shall
ensure that when coverage requires the completion of a specific form, the form
is properly completed as described in the instructions with the original form
maintained in the member’s medical records and a copy submitted to the
CONTRACTOR for retention in the event of audit.

57 of   329



--------------------------------------------------------------------------------



 



  2.7.7.2   Sterilizations         Sterilization shall mean any medical
procedure, treatment or operation done for the purpose of rendering an
individual permanently incapable of reproducing. The CONTRACTOR shall cover
sterilizations only if the following requirements are met:     2.7.7.2.1   The
member has given informed consent not less than thirty (30) full calendar days
(or not less than seventy-two (72) hours in the case of premature delivery or
emergency abdominal surgery) but not more than one-hundred eighty (180) calendar
days before the date of the sterilization;     2.7.7.2.2   The member is at
least twenty-one (21) years old at the time consent is obtained;     2.7.7.2.3  
The member is mentally competent;     2.7.7.2.4   The member is not
institutionalized; i.e., not involuntarily confined or detained under a civil or
criminal status in a correctional or rehabilitative facility or confined in a
mental hospital or other facility for the care and treatment of mental illness,
whether voluntarily or involuntarily committed; and     2.7.7.2.5   The member
has voluntarily given informed consent on the approved “STERILIZATION CONSENT
FORM” which is available on TENNCARE’s web site. The form shall be available in
English and Spanish, and the CONTRACTOR shall provide assistance in completing
the form when an alternative form of communication is necessary.     2.7.7.3  
Hysterectomies     2.7.7.3.1   The CONTRACTOR shall cover hysterectomies only if
the following requirements are met:     2.7.7.3.1.1   The hysterectomy is
medically necessary;     2.7.7.3.1.2   The member or her authorized
representative, if any, has been informed orally and in writing that the
hysterectomy will render the member permanently incapable of reproducing; and  
  2.7.7.3.1.3   The member or her authorized representative, if any, has signed
and dated a “STATEMENT OF RECEIPT OF INFORMATION CONCERNING HYSTERECTOMY” form
which is available on TENNCARE’s web site, prior to the hysterectomy. Informed
consent must be obtained regardless of diagnosis or age in accordance with
federal requirements. The form shall be available in English and Spanish, and
assistance must be provided in completing the form when an alternative form of
communication is necessary.     2.7.7.3.2   The CONTRACTOR shall not cover
hysterectomies under the following circumstances:     2.7.7.3.2.1   If it is
performed solely for the purpose of rendering an individual permanently
incapable of reproducing;

58 of   329



--------------------------------------------------------------------------------



 



  2.7.7.3.2.2   If there is more than one purpose for performing the
hysterectomy, but the primary purpose is to render the individual permanently
incapable of reproducing; or     2.7.7.3.2.3   It is performed for the purpose
of cancer prophylaxis.     2.7.7.4   Abortions     2.7.7.4.1   The CONTRACTOR
shall cover abortions and services associated with the abortion procedure only
if the pregnancy is the result of an act of rape or incest; or in the case where
a woman suffers from a physical disorder, physical injury, or physical illness,
including a life-endangering physical condition caused by or arising from the
pregnancy itself, that would, as certified by a physician, place the woman in
danger of death unless an abortion is performed.     2.7.7.4.2   The CONTRACTOR
shall ensure that a “CERTIFICATION OF MEDICAL NECESSITY FOR ABORTION” form,
which is available on TENNCARE’s web site, is completed.

2.8   DISEASE MANAGEMENT   2.8.1   General

  2.8.1.1   The CONTRACTOR shall establish and operate a disease management
(DM) program for each of the following conditions:     2.8.1.1.1   Maternity
care management, in particular high-risk obstetrics;     2.8.1.1.2   Diabetes;  
  2.8.1.1.3   Congestive heart failure;     2.8.1.1.4   Asthma;     2.8.1.1.5  
Coronary artery disease;     2.8.1.1.6   Chronic-obstructive pulmonary disease;
    2.8.1.1.7   Bipolar disorder;     2.8.1.1.8   Major depression; and    
2.8.1.1.9   Schizophrenia.

59 of   329



--------------------------------------------------------------------------------



 



  2.8.1.2   Each DM program must utilize evidence-based clinical practice
guidelines (hereafter referred to as the guidelines) that have been formally
adopted by the CONTRACTOR’s Quality Management/Quality Improvement (QM/QI)
committee or other clinical committee and patient empowerment strategies to
support the provider-patient relationship and the plan of care. For the
conditions listed in 2.8.1.1 through 2.8.1.6, the guidelines shall include a
requirement to conduct a mental health and substance abuse screening. The DM
programs for bipolar disorder, major depression, and schizophrenia shall include
the use of the evidence-based practice for co-occurring disorders.     2.8.1.3  
The DM programs must emphasize the prevention of exacerbation and complications
of the conditions as evidenced by decreases in emergency room utilization and
inpatient hospitalization and/or improvements in condition-specific health
status indicators.     2.8.1.4   The CONTRACTOR shall develop and maintain DM
program policies and procedures. These policies and procedures must include, for
each of the conditions listed above, the following:     2.8.1.4.1   The
definition of the target population;     2.8.1.4.2   Member identification
strategies;     2.8.1.4.3   The guidelines;     2.8.1.4.4   Written description
of the stratification levels for each of the conditions, including member
criteria and associated interventions;     2.8.1.4.5   Program content;    
2.8.1.4.6   Methods for informing and educating members;     2.8.1.4.7   Methods
for informing and educating providers; and     2.8.1.4.8   Program evaluation.  
  2.8.1.5   As part of its DM program policies and procedures, the CONTRACTOR
shall also address how the DM programs will coordinate with MCO case management
activities, in particular for members who would benefit from both.

2.8.2   Member Identification Strategies

  2.8.2.1   The CONTRACTOR shall have a systematic method of identifying and
enrolling eligible members in each DM program. This shall include but not be
limited to:     2.8.2.1.1   Members who have reached the service threshold for
inpatient hospital services (see Section 2.6.1.3); and     2.8.2.1.2   Members
who have reached the service threshold for non-inpatient hospital services (see
Section 2.6.1.3) and could potentially benefit from enrollment in a disease
management program.

60 of   329



--------------------------------------------------------------------------------



 



  2.8.2.1.3   Members who have reached the service threshold for inpatient
hospital services shall be enrolled in either a disease management program or
MCO case management, whichever the CONTRACTOR determines is more appropriate.  
  2.8.2.2   The CONTRACTOR shall operate its disease management programs using
an “opt out” methodology, meaning that disease management services will be
provided to eligible members unless they specifically ask to be excluded.

2.8.3   Stratification       As part of the DM programs, the CONTRACTOR shall
classify eligible members into stratification levels according to condition
severity or other clinical or member-provided information. The DM programs shall
tailor the program content, education activities, and benchmarks and goals for
each risk level.   2.8.4   Program Content       Each DM program shall include
the development of treatment plans that serve as the outline for all of the
activities and interventions in the program. At a minimum the activities and
interventions associated with the treatment plan must address condition
monitoring, patient adherence to the treatment plan, consideration of other
co-morbidities, and condition-related lifestyle issues.   2.8.5   Informing and
Educating Members       The DM programs shall educate members and/or their
caregivers regarding their particular condition(s) and needs. This information
shall be provided upon enrollment in the DM program. The DM programs shall
educate members to increase their understanding of their condition(s), the
factors that impact their health status (e.g., diet and nutrition, lifestyle,
exercise, medication compliance), and to empower members to be more effective in
self-care and management of their health so they:

  2.8.5.1   Are proactive and effective partners in their care;     2.8.5.2  
Understand the appropriate use of resources needed for their care;     2.8.5.3  
Identify precipitating factors and appropriate responses before they require
more acute intervention; and     2.8.5.4   Are compliant and cooperative with
the recommended treatment plan.

2.8.6   Informing and Educating Providers       As part of the DM programs, the
CONTRACTOR shall educate providers regarding the guidelines and shall distribute
the guidelines to providers who are likely to treat enrollees with the DM
conditions. This includes, but is not limited to, PCPs and specialists involved
in treating that particular condition. The CONTRACTOR shall also provide each
PCP with a list of their patients enrolled in each DM program upon the member’s
initial enrollment and at least annually thereafter. The CONTRACTOR shall
provide specific information to the provider concerning

61 of   329



--------------------------------------------------------------------------------



 



    how the program(s) works. The DM’s provider education shall be designed to
increase the providers’ adherence to the guidelines in order to improve the
members’ conditions.

2.8.7   Program Evaluation

  2.8.7.1   The CONTRACTOR shall establish measurable benchmarks and goals for
each DM program and shall evaluate the programs using these benchmarks and
goals. These benchmarks and goals shall be specific to each condition but should
include:     2.8.7.1.1   Performance measured against at least two important
clinical aspects of the guidelines associated with each DM program;    
2.8.7.1.2   The rate of emergency department utilization and inpatient
hospitalization;     2.8.7.1.3   Neonatal Intensive Care Unit (NICU) days for
births associated with members enrolled in the maternity care management
program;     2.8.7.1.4   Appropriate HEDIS measures;     2.8.7.1.5   The active
participation rates (as defined by NCQA) and the number of individuals
participating in each level of each of the DM programs;     2.8.7.1.6   Cost
savings;     2.8.7.1.7   Member adherence to treatment plans; and     2.8.7.1.8
  Provider adherence to the guidelines.     2.8.7.2   The CONTRACTOR shall
report on DM activities as required in Section 2.30.5.

2.8.8   Obesity Disease Management       In addition to the aforementioned DM
program requirements, the CONTRACTOR shall have a DM program for obesity that is
provided as a cost effective alternative service (see Section 2.6.5). This DM
program shall, at a minimum, fulfill all requirements related to the TennCare
Partnership with Weight Watchers program. This means that, at a minimum, the
CONTRACTOR shall have provider agreements with the appropriate Weight Watchers
regional center(s); educate its contract providers about the program to ensure
they make appropriate referrals for members; and process claims according to the
requirements in Section 2.22. The CONTRACTOR is encouraged to undertake
additional obesity disease management activities as cost effective alternative
services pursuant to Section 2.6.5.   2.9   SERVICE COORDINATION   2.9.1  
General

  2.9.1.1   The CONTRACTOR shall be responsible for the management,
coordination, and continuity of care for all its TennCare members and shall
develop and maintain policies and procedures to address this responsibility.

62 of   329



--------------------------------------------------------------------------------



 



  2.9.1.2   The CONTRACTOR shall:     2.9.1.2.1   Coordinate care between PCPs
and specialists;     2.9.1.2.2   Perform reasonable preventive health case
management services, have mechanisms to assess the quality and appropriateness
of services furnished, and provide appropriate referral and scheduling
assistance;     2.9.1.2.3   Document authorized referrals in its utilization
management system;     2.9.1.2.4   Monitor members with ongoing medical or
behavioral health conditions;     2.9.1.2.5   Identify members using emergency
department services inappropriately to assist in scheduling follow-up care with
PCPs and/or appropriate specialists to improve continuity of care and establish
a medical home;     2.9.1.2.6   Maintain and operate a formalized hospital
and/or institutional discharge planning program;     2.9.1.2.7   Coordinate
hospital and/or institutional discharge planning that includes post-discharge
care, as appropriate;     2.9.1.2.8   Maintain an internal tracking system that
identifies the current preventive services screening status and pending
preventive services screening due dates for each member; and     2.9.1.2.9  
Authorize services provided by non-contract providers, as required in this
Agreement (see, e.g., Section 2.13).

2.9.2   Transition of New Members

  2.9.2.1   In the event an enrollee entering the CONTRACTOR’s MCO is receiving
medically necessary covered services in addition to or other than prenatal
services (see below for enrollees receiving only prenatal services) the day
before enrollment, the CONTRACTOR shall be responsible for the costs of
continuation of such medically necessary services, without any form of prior
approval and without regard to whether such services are being provided by
contract or non-contract providers. The CONTRACTOR must provide continuation of
such services for up to ninety (90) calendar days or until the member may be
reasonably transferred without disruption, whichever is less. The CONTRACTOR may
require prior authorization for continuation of the services beyond thirty
(30) calendar days however the CONTRACTOR is prohibited from denying
authorization solely on the basis that the provider is a non-contract provider.

63 of   329



--------------------------------------------------------------------------------



 



  2.9.2.2   In the event an enrollee entering the CONTRACTOR’s MCO is in her
first trimester of pregnancy and is receiving medically necessary covered
prenatal care services the day before enrollment, the CONTRACTOR shall be
responsible for the costs of continuation of such medically necessary prenatal
care services, including prenatal care, delivery, and post-natal care, without
any form of prior approval and without regard to whether such services are being
provided by a contract or non-contract provider until such time as the
CONTRACTOR can reasonably transfer the member to a contract provider without
impeding service delivery that might be harmful to the member’s health.    
2.9.2.3   In the event an enrollee entering the CONTRACTOR’s MCO is in her
second or third trimester of pregnancy and is receiving medically necessary
covered prenatal care services the day before enrollment, the CONTRACTOR shall
be responsible for providing continued access to the prenatal care provider
(whether contract or non-contract provider) through the postpartum period.    
2.9.2.4   The CONTRACTOR shall ensure that the member is held harmless by the
provider for the costs of medically necessary covered services except for
applicable TennCare cost sharing amounts described in Section 2.6.7 and in
Attachment II of this Agreement.     2.9.2.5   The CONTRACTOR shall develop and
maintain policies and procedures regarding the transition of new members.

2.9.3   Transition of Care

  2.9.3.1   The CONTRACTOR shall actively assist members with chronic or acute
medical or behavioral health conditions in transitioning to another provider
when their current provider has terminated participation with the CONTRACTOR.
The CONTRACTOR must provide continuation of such services for up to ninety
(90) calendar days or until the member may be reasonably transferred without
disruption of care, whichever is less. The CONTRACTOR shall allow continued
access to the provider through the postpartum period for members in their second
or third trimester of pregnancy.     2.9.3.2   The CONTRACTOR shall actively
assist members in transitioning to another provider when there are changes in
providers. The CONTRACTOR shall have transition policies that, at a minimum,
include the following:     2.9.3.2.1   A schedule which ensures transfer does
not create a lapse in service;     2.9.3.2.2   A mechanism for timely
information exchange (including transfer of the member record);     2.9.3.2.3  
A mechanism for assuring confidentiality;     2.9.3.2.4   A mechanism for
allowing a member to request and be granted a change of provider;     2.9.3.2.5
  An appropriate schedule as approved by the State for transitioning members
from one (1) provider to another when there is medical necessity for ongoing
care.

64 of   329



--------------------------------------------------------------------------------



 



  2.9.3.2.6   Specific transition language on the following special populations:
    2.9.3.2.6.1   Children who are SED;     2.9.3.2.6.2   Adults who are SPMI;  
  2.9.3.2.6.3   Persons who have addictive disorders;     2.9.3.2.6.4   Persons
who have co-occurring disorders of both mental health and alcohol and/or drug
abuse disorders; and     2.9.3.2.6.5   Persons with behavioral health conditions
who also have a developmental disorder (dually diagnosed). These members shall
be allowed to remain with their providers of the services listed below for the
minimum time frames set out below as long as the services continue to be
medically necessary. The CONTRACTOR may shorten these transition time frames
only when the provider of services is no longer available to serve the member or
when a change in providers is agreed to in writing by the member.    
2.9.3.2.6.5.1   Mental health case management: three (3) months;    
2.9.3.2.6.5.2   Psychiatrist: three (3) months;     2.9.3.2.6.5.3   Outpatient
behavioral health therapy: three (3) months;     2.9.3.2.6.5.4   Psychosocial
rehabilitation and supported employment: three (3) months; and     2.9.3.2.6.5.5
  Psychiatric inpatient or residential treatment and supportive housing: six (6)
months.

2.9.4   MCO Case Management

  2.9.4.1   The CONTRACTOR shall maintain an MCO case management program that
includes the following components:     2.9.4.1.1   A systematic approach to
identify eligible members;     2.9.4.1.2   Assessment of member needs;    
2.9.4.1.3   Development of an individualized plan of care;     2.9.4.1.4  
Implementation of the plan of care, including coordination of care that actively
links the member to providers and support services; and     2.9.4.1.5  
Monitoring of outcomes.     2.9.4.2   The CONTRACTOR shall provide MCO case
management to members who are at high risk or have unique, chronic, or complex
needs. This shall include but not be limited to:

65 of   329



--------------------------------------------------------------------------------



 



  2.9.4.2.1   Members who have reached the service threshold for inpatient
hospital services (see Section 2.6.1.3);     2.9.4.2.2   Members who have
reached the service threshold for non-inpatient hospital services and could
potentially benefit from enrollment in MCO case management; and     2.9.4.2.3  
Members with co-occurring mental illness and substance abuse, and/or co-morbid
physical health and behavioral health conditions.     2.9.4.3   Members who have
reached the service threshold for inpatient hospital services shall be enrolled
in either MCO case management or a disease management program.     2.9.4.4  
Eligible members must be offered MCO case management services. However, member
participation shall be voluntary.     2.9.4.5   The CONTRACTOR shall develop a
process to inform members and providers about the availability of MCO case
management and to inform the member’s PCP when a member has been assigned to the
MCO case management program.     2.9.4.6   The CONTRACTOR shall use utilization
data, including pharmacy data provided by TENNCARE or its PBM (see
Section 2.9.7), to identify members for MCO case management services as
appropriate. In particular, the CONTRACTOR shall track utilization data to
determine when a member has reached a service threshold (see Section 2.6.1.3).

2.9.5   Coordination and Collaboration Between Physical Health and Behavioral
Health

  2.9.5.1   General         As provided in Section 2.6.1 of this Agreement, the
CONTRACTOR shall be responsible for providing a full continuum of physical
health and behavioral health services. The CONTRACTOR shall ensure communication
and coordination between PCPs and medical specialists. The CONTRACTOR shall also
be responsible for ensuring continuity and coordination between covered physical
and behavioral health services and ensuring collaboration between physical
health and behavioral health providers. The CONTRACTOR shall develop policies
and procedures that address key elements in meeting this requirement. These
elements include, but are not limited to, screening for behavioral health needs
(including the screening tool), referral to physical and behavioral health
providers, exchange of information, confidentiality, assessment, treatment plan
development, collaboration, MCO case management and disease management, provider
training, and monitoring implementation and outcomes.     2.9.5.2  
Subcontracting for Behavioral Health Services         If the CONTRACTOR
subcontracts for the provision of behavioral health services, the CONTRACTOR
shall develop and implement a written agreement with the subcontractor regarding
the coordination of services provided by the CONTRACTOR and those provided by
the subcontractor. The agreement shall address the responsibilities of the
CONTRACTOR and the subcontractor regarding, at a minimum, the items identified
in Section 2.9.5.1 as well as prior authorization,

66 of   329



--------------------------------------------------------------------------------



 



             claims payment, claims resolution, contract disputes, and
reporting. The subcontract shall comply with all of the requirements regarding
subcontracts included in Section 2.26 of this Agreement.

  2.9.5.3   Screening for Behavioral Health Needs     2.9.5.3.1   The CONTRACTOR
shall ensure that the need for behavioral health services is systematically
identified by and addressed by the member’s PCP at the earliest possible time
following initial enrollment of the member in the CONTRACTOR’s MCO or after the
onset of a condition requiring mental health and/or substance abuse treatment.  
  2.9.5.3.2   The CONTRACTOR shall encourage PCPs and other providers to use a
screening tool prior approved by the State as well as other mechanisms to
facilitate early identification of behavioral health needs.     2.9.5.4  
Referrals to Behavioral Health Providers         The CONTRACTOR shall ensure
through screening that members with a need for behavioral health services,
particularly members with SED/SPMI are appropriately referred to behavioral
health providers. The CONTRACTOR shall develop provider education and training
materials to ensure that physical health providers know when and how to refer
members who need specialty behavioral health services. This shall include
education about behavioral health services, including the recovery process and
resilience for children. The CONTRACTOR shall develop a referral process to be
used by its providers, including what information must be exchanged and when to
share this information.     2.9.5.5   Referrals to PCPs         The CONTRACTOR
shall ensure that members with both physical health and behavioral health needs
are appropriately referred to their PCPs for treatment of their physical health
needs. The CONTRACTOR shall develop provider education and training materials to
ensure that behavioral health providers know when and how to refer members who
need physical health services. The CONTRACTOR shall develop a referral process
to be used by its providers. The referral process shall include providing a copy
of the physical health consultation and results to the behavioral health
provider.     2.9.5.6   Behavioral Health Assessment and Treatment Plan        
The CONTRACTOR’s policies and procedures shall identify the role of physical
health and behavioral health providers in assessing a member’s behavioral health
needs and developing an individualized treatment plan. For members with chronic
physical conditions that require ongoing treatment who also have behavioral
health needs, the CONTRACTOR shall encourage participation of both the member’s
physical health provider (PCP or specialist) and behavioral health provider in
the assessment and individualized treatment plan development process as well as
the ongoing provision of services.

67 of   329



--------------------------------------------------------------------------------



 



  2.9.5.7   MCO Case Management and Disease Management         The CONTRACTOR
shall use its MCO case management and disease management programs (see
Sections 2.9.4 and 2.8) to support the continuity and coordination of covered
physical and behavioral health services and the collaboration between physical
health and behavioral health providers.     2.9.5.8   Monitoring         The
CONTRACTOR shall evaluate and monitor the effectiveness of its policies and
procedures regarding the continuity and coordination of covered physical and
behavioral health services and collaboration between physical and behavioral
health providers. This shall include, but not be limited to, an assessment of
the appropriateness of the diagnosis, treatment, and referral of behavioral
health disorders commonly seen by PCPs; an evaluation of the appropriateness of
psychopharmacological medication; and analysis of data regarding access to
appropriate services. Based on these monitoring activities, the CONTRACTOR shall
develop and implement interventions to improve continuity, coordination, and
collaboration for physical and behavioral health services.

2.9.6   Coordination and Collaboration Among Behavioral Health Providers

  2.9.6.1   The CONTRACTOR shall ensure communication and coordination between
mental health providers and substance abuse providers, including:     2.9.6.1.1
  Assignment of a responsible party to ensure communication and coordination
occur;     2.9.6.1.2   Determination of the method of mental health screening to
be completed by substance abuse service providers;     2.9.6.1.3   Determination
of the method of substance abuse screening to be completed by mental health
service providers;     2.9.6.1.4   Description of how treatment plans will be
coordinated between behavioral health service providers; and     2.9.6.1.5  
Assessment of cross training of behavioral health providers: mental health
providers being trained on substance abuse issues and substance abuse providers
being trained on mental health issues.     2.9.6.2   The CONTRACTOR shall ensure
coordination between the children and adolescent service delivery system as they
transition into the adult mental health service delivery system, through such
activities as communicating treatment plans and exchange of information.    
2.9.6.3   The CONTRACTOR shall coordinate inpatient and community services,
including the following requirements related to hospital admission and
discharge:     2.9.6.3.1   The outpatient provider must be involved in the
admissions process when possible; if the outpatient provider is not involved,
the outpatient provider must be notified promptly of the member’s hospital
admission;

68 of   329



--------------------------------------------------------------------------------



 



  2.9.6.3.2   Psychiatric hospital and residential treatment facility discharges
shall not occur without a discharge plan in which the member has participated
(an outpatient visit must be scheduled before discharge, which ensures access to
proper provider/medication follow-up; also, an appropriate placement or housing
site must be secured prior to discharge);     2.9.6.3.3   An evaluation must be
performed prior to discharge to determine if mental health case management
services are medically necessary. Once deemed medically necessary, the mental
health case manager must be involved in discharge planning; if there is no
mental health case manager, then the outpatient provider must be involved; and  
  2.9.6.3.4   A procedure to ensure continuity of care regarding medication must
be developed and implemented.     2.9.6.4   The CONTRACTOR shall identify and
develop community alternatives to inpatient hospitalization for those members
who are receiving inpatient psychiatric facility services who could leave the
facility if appropriate community or residential care alternatives were
available in the community. In the event the CONTRACTOR does not provide
appropriate community alternatives, the CONTRACTOR shall remain financially
responsible for the continued inpatient care of these individuals.     2.9.6.5  
The CONTRACTOR is responsible for providing a discharge plan as outlined in
Section 2.9.6.3.2.

2.9.7   Coordination of Pharmacy Services

  2.9.7.1   Except as provided in Section 2.6.1.2, The CONTRACTOR is not
responsible for the provision and payment of pharmacy benefits; TENNCARE
contracts with a pharmacy benefits manager (PBM) to provide these services.
However, the CONTRACTOR shall coordinate with the PBM as necessary to ensure
that members receive appropriate pharmacy services without interruption. The
CONTRACTOR shall monitor and manage its contract providers as it relates to
prescribing patterns and its members as it relates to utilization of
prescription drugs. The CONTRACTOR shall participate in regularly scheduled
meetings with the PBM and TENNCARE to discuss operational and programmatic
issues.     2.9.7.2   The CONTRACTOR shall accept and maintain prescription drug
data from TENNCARE or its PBM.     2.9.7.3   The CONTRACTOR shall monitor and
manage members by, at a minimum, conducting the activities as described below:  
  2.9.7.3.1   Analyzing prescription drug data and/or reports provided by the
PBM to identify high-utilizers and other members who inappropriately use
pharmacy services and assign them to the MCO case management and/or disease
management programs as appropriate;     2.9.7.3.2   Analyzing prescription drug
data and/or reports provided by the PBM to identify potential pharmacy lock-in
candidates and referring them to TENNCARE; and

69 of   329



--------------------------------------------------------------------------------



 



  2.9.7.3.3   Regularly providing information to members about appropriate
prescription drug usage. At a minimum, this information shall be included in the
Member Handbook and in at least two (2) quarterly member newsletters within a
twelve (12) month period.     2.9.7.4   The CONTRACTOR shall monitor and manage
providers’ prescription patterns by, at a minimum, conducting the activities
described below:     2.9.7.4.1   Collaborating with the PBM to educate the MCO’s
contract providers regarding compliance with the State’s preferred drug list
(PDL) and appropriate prescribing practices; and     2.9.7.4.2   Intervening
with contract providers whose prescribing practices appear to be operating
outside industry or peer norms as defined by TENNCARE, are non-compliant as it
relates to adherence to the PDL and/or generic prescribing patterns, and/or who
are failing to follow required prior authorization processes and procedures. The
goal of these interventions will be to improve prescribing practices among the
identified contract providers, as appropriate. Interventions shall be personal
and one-on-one.     2.9.7.5   At any time, upon request from TENNCARE, the
CONTRACTOR shall provide assistance in educating, monitoring and intervening
with providers. For example, TENNCARE may require assistance in monitoring and
intervening with providers regarding prescribing patterns for narcotics.

2.9.8   Coordination of Dental Benefits

  2.9.8.1   General     2.9.8.1.1   The CONTRACTOR is not responsible for the
provision and payment of dental benefits; TENNCARE contracts with a dental
benefits manager (DBM) to provide these services.     2.9.8.1.2   As provided in
Section 2.6.1.2, the CONTRACTOR is responsible for transportation to and from
dental services as well as the facility, medical and anesthesia services related
to medically necessary and approved dental services that are not provided by a
dentist or in a dentist’s office.     2.9.8.1.3   The CONTRACTOR may require
prior authorization for transportation, facility, anesthesia, and/or medical
services related to the dental service; however, the CONTRACTOR may waive
authorization of said services based on authorization of the dental services by
the dental benefits manager.     2.9.8.2   Services and Responsibilities        
The CONTRACTOR shall coordinate with the DBM for dental services. Coordination
of dental services, at a minimum, includes establishing processes for:

70 of   329



--------------------------------------------------------------------------------



 



  2.9.8.2.1   Means for referral that ensures immediate access for emergency
care and provision of urgent and routine care according to TennCare guidelines
for specialty care (see Attachment III);     2.9.8.2.2   Means for the transfer
of information (to include items before and after the visit);     2.9.8.2.3  
Maintenance of confidentiality;     2.9.8.2.4   Resolving disputes related to
prior authorizations and claims and payment issues; and     2.9.8.2.5  
Cooperation with the DBM regarding training activities provided by the DBM.    
2.9.8.3   Operating Principles         Coordinating the delivery of dental
services to TennCare members is the primary responsibility of the DBM. However,
the CONTRACTOR shall provide coordination assistance and shall be responsible
for communicating the DBM provider services and/or claim coordinator contact
information to all of its contract providers. With respect to specific member
issues, the CONTRACTOR shall work with the DBM coordinator towards a resolution.
Should systemic issues arise, the CONTRACTOR shall meet and resolve the issues
with the DBM. In the event that such issues cannot be resolved, the MCO and the
DBM shall meet with TENNCARE to reach final resolution of matters involved.
Final resolution of system issues shall occur within ninety (90) calendar days
from referral to TENNCARE.     2.9.8.4   Resolution of Requests for Prior
Authorization     2.9.8.4.1   The CONTRACTOR agrees, and recognizes that the DBM
has agreed through its contractual arrangement with the State, that any dispute
concerning which party should respond to a request for prior authorization shall
not cause a denial, delay, reduction, termination or suspension of any
appropriate service to a TennCare enrollee. The CONTRACTOR shall require that
its care coordinators will, in addition to their responsibilities for care
coordination, deal with issues related to requests for prior authorization that
require coordination between the DBM and the CONTRACTOR. The CONTRACTOR shall
provide the DBM with a list of its care coordinators and telephone number(s) at
which each care coordinator may be contacted. When the CONTRACTOR receives a
request for prior authorization from a provider for a member and the CONTRACTOR
believes the service is the responsibility of the DBM, the CONTRACTOR’s care
coordinator shall contact the DBM’s care coordinator by the next business day
after receiving the request for prior authorization. The care coordinator shall
also contact the member and/or member’s provider. For routine requests contact
to the member or member’s provider shall be made within fourteen (14) days or
less of the provider’s request for prior authorization and shall comply with all
applicable consent decrees and court orders and TennCare rules and regulations.
For urgent requests, contact shall be made immediately after receiving the
request for prior authorization.     2.9.8.4.2   The CONTRACTOR shall assign
staff members to serve on a coordination committee with DBM staff members. This
committee shall be responsible for addressing all issues of dental care
coordination. The committee will review disputes regarding clinical care and
provide a clinical resolution to the dispute, subject to the

71 of   329



--------------------------------------------------------------------------------



 



                terms of this Agreement. The CONTRACTOR and the DBM will attempt
in good faith to resolve any dispute and communicate the decision to the
provider requesting prior authorization of a service. In the event the
CONTRACTOR and the DBM cannot agree within ten (10) calendar days of the
provider’s request for prior authorization, the party who first received the
request from the provider will be responsible for prior authorization and
payment to the contract provider within the time frames designated by TENNCARE.
The CONTRACTOR and the DBM are responsible for enforcing hold harmless
protection for the member. The CONTRACTOR shall ensure that any response to a
request for authorization shall not exceed fourteen (14) calendar days and shall
comply with all applicable consent decrees and court orders and TennCare rules
and regulations.

  2.9.8.5   Claim Resolution Processes     2.9.8.5.1   The CONTRACTOR shall
designate one or more claims coordinators to deal with issues related to claims
and payment issues that require coordination between the DBM and the CONTRACTOR.
The CONTRACTOR agrees and recognizes that the DBM has agreed through its
contractual arrangement with the State, to also designate one or more claims
coordinators to deal with issues related to claims and payment issues that
require coordination between the DBM and the CONTRACTOR. The CONTRACTOR shall
provide the DBM and TennCare, with a list of its claims coordinators and
telephone number(s) at which each claims coordinator may be contacted.    
2.9.8.5.2   When the CONTRACTOR receives a disputed claim for payment from a
provider for a member and believes care is the responsibility of the DBM, the
CONTRACTOR’s claims coordinators shall contact the DBM’s claims coordinators
within four (4) calendar days of receiving such claim for payment. If the
CONTRACTOR’s claims coordinator is unable to reach agreement with the DBM’s
claims coordinators on which party is responsible for payment of the claim, the
claim shall be referred to the Claims Coordination Committee (described below)
for review.     2.9.8.5.3   The CONTRACTOR shall assign claims coordinators and
other representatives, as needed, to a joint CONTRACTOR/DBM Claims Coordination
Committee. The number of members serving on the Claims Coordination Committee
shall be determined within ten (10) calendar days of the execution of this
Agreement by the mutual agreement of the DBM and MCO. The CONTRACTOR shall, at a
minimum, assign two (2) representatives to the committee. The make-up of the
committee may be revisited from time to time during the term of this Agreement.
The Claims Coordination Committee shall review any disputes and negotiate
responsibility between the CONTRACTOR and the DBM. Unless otherwise agreed, such
meeting shall take place within ten (10) calendar days of receipt of the initial
disputed claim or request from the provider. If resolution of the claim results
in the party who assumed responsibility for authorization and payment having no
liability, the other party shall reimburse and abide by the prior decisions of
that party. Reimbursement shall be made within ten (10) calendar days of the
Claims Coordination Committee’s decision.     2.9.8.5.4   If the Claims
Coordination Committee cannot reach an agreement as to the proper division of
financial responsibility within ten (10) calendar days of the initial referral
to the Claims Coordination Committee, said claim shall be referred to both the

72 of   329



--------------------------------------------------------------------------------



 



                CONTRACTOR’s and the DBM’s CEO or the CEO’s designee, for
resolution immediately. A meeting shall be held among the CEOs or their
designee(s) as soon as possible, but not longer than ten (10) calendar days
after the meeting of the Claims Coordination Committee.

  2.9.8.5.5   If the meeting between the CEOs, or their designee(s), of the DBM
and MCO does not successfully resolve the dispute within ten (10) calendar days,
the parties shall, within fourteen (14) calendar days of the meeting, submit a
Request for Resolution of the dispute to the State or the State’s designee for a
decision on responsibility.     2.9.8.5.6   The process before the submission of
a Request for Resolution, as described above, shall be completed within thirty
(30) calendar days of receiving the claim for payment. In the event the parties
cannot agree within thirty (30) calendar days of receiving the claim for
payment, the MCO and the DBM will be responsible for enforcing hold harmless
protections for the member and the party who first received the request or claim
from the provider will be responsible for authorization and payment to the
provider in accordance with the requirements of the MCO’s or DBM’s respective
Agreement/contract with the State of Tennessee. Moreover, the party that first
received the request or claim from the provider must also make written request
of all requisite documentation for payment and must provide written reasons for
any denial.     2.9.8.5.7   The Request for Resolution shall contain a concise
description of the facts regarding the dispute, the applicable
Agreement/contract provisions, and the position of the party making the request.
A copy of the Request for Resolution shall also be delivered to the other party.
The other party shall then submit a Response to the Request for Resolution
within fifteen (15) calendar days of the date of the Request for Resolution. The
Response shall contain the same information required of the Request for
Resolution. Failure to timely file a Response or obtain an extension from the
State shall be deemed a waiver of any objections to the Request for Resolution.
    2.9.8.5.8   The State, or its designee, shall make a decision in writing
regarding who is responsible for the payment of services within ten
(10) calendar days of the receipt of the required information (“Decision”). The
Decision may reflect a split payment responsibility that designates specific
proportions to be paid by the MCO and the DBM. The Decision shall be determined
solely by the State, or its designee, based on specific circumstances regarding
each individual case. Within five (5) business days of receipt of the Decision,
the non-successful party shall reimburse any payments made by the successful
party for the services. The non-successful party shall also pay to the State,
within thirty (30) calendar days of the Decision, an administrative fee equal to
ten percent (10%) of the value of the claims paid, not to exceed one-thousand
dollars ($1,000), for each Request for Resolution. The amount of the DBM’s or
MCO’s payment responsibility shall be contained in the State’s Decision. These
payments may be made with reservation of rights regarding any judicial
resolution. If a party fails to pay the State for the party’s payment
responsibility as described in this Section, Section 2.9.8.5.8, within thirty
(30) calendar days of the date of the State’s Decision, the State may deduct
amounts of the payment responsibility from any current or future amount owed the
party by the State.

73 of   329



--------------------------------------------------------------------------------



 



  2.9.8.6   Denial, Delay, Reduction, Termination or Suspension         The
CONTRACTOR agrees that any claims payment dispute or request for authorization
shall not cause a denial, delay, reduction, termination or suspension of any
appropriate services to a TennCare member. In the event there is a claim for
emergency services, the party receiving a request for authorization to treat any
member shall insure that the member is treated immediately and payment for the
claim must be approved or disapproved based on the definition of emergency
services specified in this Agreement.     2.9.8.7   Emergencies         Prior
authorization shall not be required for emergency services prior to
stabilization.     2.9.8.8   Claims Processing Requirements         All claims
must be processed in accordance with the requirements of the MCO’s and DBM’s
respective Agreements/contracts with the State of Tennessee.     2.9.8.9  
Appeal of Decision         Appeal of any Decision shall be to a court or
commission of competent jurisdiction and shall not constitute a procedure under
the Administrative Procedure Act, TCA 4-5-201 et seq. Exhaustion of the
above-described process shall be required before filing of any claim or lawsuit
on issues covered by this Section, Section 2.9.8.     2.9.8.10   Duties and
Obligations         The existence of any dispute under this Agreement shall in
no way affect the duty of the CONTRACTOR and the DBM to continue to perform
their respective obligations, including their obligations established in their
respective Agreements/contracts with the State pending resolution of the dispute
under this Section, Section 2.9.8.10. In accordance with TCA 56-32-226(b), a
provider may elect to resolve the claims payment dispute through independent
review.     2.9.8.11   Confidentiality     2.9.8.11.1   The CONTRACTOR agrees,
and recognizes that the DBM has agreed through its contractual arrangement with
the State, to cooperate with the State to develop confidentiality guidelines
that (1) meet state, federal, and other regulatory requirements; (2) meet the
requirements of the professions or facilities providing care and maintaining
records; and (3) meet both DBM and MCO standards. These standards shall apply to
both DBM’s and MCO’s providers and staff. If the CONTRACTOR or DBM believes that
the standards require updating, or operational changes are needed to enforce the
standards, the CONTRACTOR shall meet with the DBM to resolve these issues. Such
standards shall provide for the exchange of confidential e-mails to ensure the
privacy of the members.

74 of   329



--------------------------------------------------------------------------------



 



  2.9.8.11.2   The DBM and MCO shall ensure all materials and information
directly or indirectly identifying any current or former member which is
provided to or obtained by or through the MCO’s or DBM’s performance of this
Agreement, whether verbal, written, tape, or otherwise, shall be maintained in
accordance with the standards of confidentiality of TCA 33-4-22, Section 4.33 of
this Agreement, 42 CFR Part 2, and the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and, unless required by applicable law,
shall not be disclosed except in accordance with those requirements or to
TENNCARE, and CMS, or their designees. Nothing stated herein shall prohibit the
disclosure of information in summary, statistical, or other form that does not
identify any current or former member or potential member.     2.9.8.12   Access
to Service         The CONTRACTOR agrees and recognizes that the DBM has agreed
through its contractual arrangement with the State, to establish methods of
referral which ensure immediate access to emergency care and the provision of
urgent and routine care in accordance with TennCare guidelines.

2.9.9   Coordination with Medicare

  2.9.9.1   The CONTRACTOR is responsible for providing medically necessary
covered services to members who are also eligible for Medicare if the service is
not covered by Medicare.     2.9.9.2   The CONTRACTOR shall ensure that services
covered and provided pursuant to this Agreement are delivered without charge to
members who are dually eligible for Medicare and Medicaid services.     2.9.9.3
  The CONTRACTOR shall coordinate with Medicare payers, Medicare Advantage
plans, and Medicare providers as appropriate to coordinate the care and benefits
of members who are also eligible for Medicare.

2.9.10   Institutional Services and Alternatives to Institutional Services

  2.9.10.1   For members enrolled in the long-term care program, the CONTRACTOR
is not responsible for long-term care institutional services in a nursing
facility or an Intermediate Care Facility for the Mentally Retarded (ICF/MR) or
for services provided through Home and Community Based Services (HCBS) waivers
as an alternative to these institutional services. These services shall be
provided to qualified members as described in TennCare rules and regulations
through contracts between TENNCARE and appropriate providers.     2.9.10.2   The
CONTRACTOR is responsible for covered services for members residing in long-term
care institutions or enrolled in a HCBS waiver. The CONTRACTOR is responsible
for those TennCare covered benefits that are not included in the per diem
reimbursement for institutional services (e.g., prosthetics, some items of
durable medical equipment, non-emergency ambulance transportation, and
non-emergency transportation) or are not provided through the HCBS waiver.
Covered benefits that are not provided by TENNCARE through the long-term care
institution or HCBS waiver shall be the responsibility of the CONTRACTOR.

75 of   329



--------------------------------------------------------------------------------



 



  2.9.10.3   The CONTRACTOR shall coordinate the provision of covered services
with institutional and HCBS waiver providers to minimize disruption and
duplication of services.     2.9.10.4   The CONTRACTOR shall use its best
efforts to increase the use of HCBS waivers as an alternative to long-term care
institutions. This should include educating members entering or recently
admitted to a long-term care institution, as well as their providers, about
available HCBS waivers and coordinating with the Commission on Aging and
Disability and TennCare Bureau, Long Term Care Division, as needed and as
requested by TENNCARE.

2.9.11   Inter-Agency Coordination       The CONTRACTOR shall coordinate with
other state and local departments and agencies to ensure that coordinated care
is provided to members. This includes, but is not limited to, coordination with:

  2.9.11.1   Tennessee Department of Mental Health and Developmental
Disabilities (TDMHDD) and Tennessee Department of Children’s Services (DCS) for
the purpose of interfacing with and assuring continuity of care;     2.9.11.2  
Tennessee Department of Health (DOH), for the purposes of establishing and
maintaining relationships with member groups and health service providers;    
2.9.11.3   Tennessee Department of Human Services (DHS) and DCS Protective
Services Section, for the purposes of reporting and cooperating in the
investigation of abuse and neglect;     2.9.11.4   The Division of Mental
Retardation Services (DMRS), for the purposes of interfacing with and assuring
continuity of care;     2.9.11.5   Tennessee Department of Education (DOE) and
local education agencies for the purposes of coordinating educational services
in compliance with the requirements of Individuals with Disabilities Education
Act (IDEA) and to ensure school-based services for students with special needs
are provided;     2.9.11.6   Commission on Aging and Disability and TennCare
Bureau, Long Term Care Division for the purposes of coordinating care for
members requiring long-term care services; and     2.9.11.7   Local law
enforcement agencies and hospital emergency rooms for the purposes of crisis
service provider relationships, and the transportation of individuals certified
for further assessment for emergency psychiatric hospitalization.

2.10   SERVICES NOT COVERED       Except as authorized pursuant to Section 2.6.5
of this Agreement, the CONTRACTOR shall not pay for non-covered services as
described in TennCare rules and regulations.

76 of   329



--------------------------------------------------------------------------------



 



2.11   PROVIDER NETWORK   2.11.1   General Provisions

  2.11.1.1   The CONTRACTOR shall provide or ensure the provision of all covered
services specified in Section 2.6.1 of this Agreement. Accessibility of covered
services, including geographic access and appointments and wait times shall be
in accordance with the Terms and Conditions for Access which is part of the
TennCare waiver and is contained herein as Attachment III, the Specialty Network
Standards in Attachment IV, the Access and Availability for Behavioral Health
Services in Attachment V and the requirements herein. These minimum requirements
are not intended to release the CONTRACTOR from the requirement to provide or
arrange for the provision of any medically necessary covered service required by
its members, whether specified above or not.     2.11.1.2   The CONTRACTOR may
provide covered services directly or may enter into written agreements with
providers and provider subcontracting entities or organizations that will
provide covered services to the members in exchange for payment by the
CONTRACTOR for services rendered.     2.11.1.3   Should the CONTRACTOR elect to
contract with providers (as opposed to using staff providers) and develop a
network for the provision of covered services, the CONTRACTOR shall:    
2.11.1.3.1   Not execute provider agreements with providers who have been
excluded from participation in the Medicare, Medicaid, and/or SCHIP programs
pursuant to Sections 1128 or 1156 of the Social Security Act or who are
otherwise not in good standing with the TennCare program;     2.11.1.3.2  
Consider: the anticipated TennCare enrollment; the expected utilization of
services, taking into consideration the characteristics of specific TennCare
populations included in this Agreement; the number and types of providers
required to furnish TennCare services; the number of contract providers who are
not accepting new members; and the geographic location of providers and TennCare
members, considering distance, travel time, the means of transportation
ordinarily used by TennCare members, and whether the location provides physical
access for members with disabilities;     2.11.1.3.3   Have in place, written
policies and procedures for the selection and retention of providers. These
policies and procedures must not discriminate against particular providers that
service high risk populations or specialize in conditions that require costly
treatment;     2.11.1.3.4   Not discriminate for the participation,
reimbursement, or indemnification of any provider who is acting within the scope
of his or her license or certification under applicable state law, solely on the
basis of that license or certification. The CONTRACTOR’s ability to credential
providers as well as maintain a separate network and not include any willing
provider is not considered discrimination;     2.11.1.3.5   Give affected
providers written notice if it declines to include individual or groups of
providers in its network; and

77 of   329



--------------------------------------------------------------------------------



 



  2.11.1.3.6   Maintain all provider agreements in accordance with the
provisions specified in 42 CFR 438.12, 438.214 and Section 2.12 of this
Agreement.     2.11.1.4   Section 2.11.1.3 shall not be construed to:    
2.11.1.4.1   Require the CONTRACTOR to contract with providers beyond the number
necessary to meet the needs of its members and the access standards of this
Agreement;     2.11.1.4.2   Preclude the CONTRACTOR from using different
reimbursement amounts for different specialties or for different providers in
the same specialty; or     2.11.1.4.3   Preclude the CONTRACTOR from
establishing measures that are designed to maintain quality of services and
control costs and are consistent with its responsibilities to members.    
2.11.1.5   The CONTRACTOR may not prohibit, or otherwise restrict, a health care
professional acting within the lawful scope of practice, from advising or
advocating on behalf of a member who is his or her patient for the following:  
  2.11.1.5.1   The member’s health status, medical or behavioral health care, or
treatment options, including any alternative treatment that may be self
administered;     2.11.1.5.2   Any information the member needs in order to
decide among all relevant treatment options;     2.11.1.5.3   The risks,
benefits, and consequences of treatment or non-treatment; or     2.11.1.5.4  
The member’s right to participate in decisions regarding his or her health care,
including the right to refuse treatment, and to express preferences about future
treatment decisions.     2.11.1.6   Prior to including a provider on the
Provider Enrollment File (see Section 2.30.7.1) and/or paying a provider’s
claim, the CONTRACTOR shall ensure that the provider has obtained a Medicaid
provider number from TENNCARE.     2.11.1.7   If a member requests a provider
located outside the access standards, and the CONTRACTOR has an appropriate
provider within the access requirements who accepts new members, it shall not be
considered a violation of the access requirements for the CONTRACTOR to grant
the member’s request. However, in such cases the CONTRACTOR shall not be
responsible for providing transportation for the member to access care from this
selected provider, and the CONTRACTOR shall notify the member in writing as to
whether or not the CONTRACTOR will provide transportation for the member to seek
care from the requested provider.     2.11.1.8   If the CONTRACTOR is unable to
meet the access standards for a member, the CONTRACTOR shall provide
transportation regardless of whether the member has access to transportation.

78 of   329



--------------------------------------------------------------------------------



 



  2.11.1.9   If the CONTRACTOR is unable to provide medically necessary covered
services to a particular member using contract providers, the CONTRACTOR shall
adequately and timely cover these services for that member using non-contract
providers, for as long as the CONTRACTOR’s provider network is unable to provide
them. At such time that the required services become available within the
CONTRACTOR’s network and the member can be safely transferred, the CONTRACTOR
may transfer the member to an appropriate contract provider as specified in
Section 2.9.3.     2.11.1.10   The CONTRACTOR shall monitor provider compliance
with applicable access requirements, including but not limited to appointment
and wait times and take corrective action for failure to comply. The CONTRACTOR
shall conduct surveys and office visits to monitor compliance with appointment
waiting time standards and shall report findings and corrective actions to
TENNCARE in accordance with Section 2.30.7.2.     2.11.1.11   The CONTRACTOR
shall use its best efforts to contract with providers to whom the CONTRACTOR
routinely refers members.     2.11.1.12   To demonstrate sufficient
accessibility and availability of covered services, the CONTRACTOR shall comply
with all reporting requirements specified in Section 2.30.7.

2.11.2   Primary Care Providers (PCPs)

  2.11.2.1   With the exception of members dually eligible for Medicare and
TennCare, the CONTRACTOR shall ensure that each member has an identified PCP, as
defined in Section 1, who is responsible for coordinating the covered services
provided to the member.     2.11.2.2   The CONTRACTOR shall ensure that there
are PCPs willing and able to provide the level of care and range of services
necessary to meet the medical and behavioral health needs of its members,
including those with chronic conditions. There shall be a sufficient number of
PCPs who accept new TennCare members within the CONTRACTOR’s service area so
that the CONTRACTOR meets the Terms and Conditions for Access provided in
Attachment III.     2.11.2.3   To the extent feasible and appropriate, the
CONTRACTOR shall offer each member (other than members who are dually eligible
for Medicare and TennCare) the opportunity to select a PCP.     2.11.2.4   The
CONTRACTOR may, at its discretion, allow vulnerable populations (for example,
persons with multiple disabilities, acute, or chronic conditions, as determined
by the CONTRACTOR) to select their attending specialists as their PCP so long as
the specialist is willing to perform responsibilities of a PCP as defined in
Section 1.     2.11.2.5   If a member who is not dually eligible for Medicare
and TennCare fails or refuses to select a PCP from those offered within thirty
(30) calendar days of enrollment, the CONTRACTOR shall assign a PCP. The
CONTRACTOR may assign a PCP in less than thirty (30) calendar days if the
CONTRACTOR provides the enrollee an opportunity to change PCPs upon receipt of
notice of PCP assignment.

79 of   329



--------------------------------------------------------------------------------



 



  2.11.2.6   The CONTRACTOR shall establish policies and procedures to enable
members reasonable opportunities to change PCPs. Such policies and procedures
may not specify a length of time greater than twelve (12) months between PCP
changes under normal circumstances. If the ability to change PCPs is limited,
the CONTRACTOR must include provisions for more frequent PCP changes with good
cause. The policies and procedures shall include a definition of good cause as
well as the procedures to request a change.     2.11.2.7   If a member requests
assignment to a PCP located outside the distance/time requirements in Attachment
III and the CONTRACTOR has PCPs available within the distance/time requirements
who accept new members, it shall not be considered a violation of the access
requirements for the CONTRACTOR to grant the member’s request. However, in such
cases the CONTRACTOR shall have no responsibility for providing transportation
for the member to access care from this selected provider, and the CONTRACTOR
shall notify the member in writing as to whether or not the CONTRACTOR will
provide transportation for the member to seek care from the requested provider.
In these cases, the CONTRACTOR must allow the member to change assignment to a
PCP within the distance/time requirements at any time if the member requests
such a change.

2.11.3   Specialty Service Providers

  2.11.3.1   Essential Hospital Services and Centers of Excellence    
2.11.3.1.1   The CONTRACTOR shall demonstrate sufficient access to essential
hospital services which means that, at a minimum, in each Grand Region served by
the CONTRACTOR, the CONTRACTOR shall demonstrate a contractual arrangement with
at least one (1) tertiary care center for each of the following:    
2.11.3.1.1.1   Neonatal services;     2.11.3.1.1.2   Perinatal services;    
2.11.3.1.1.3   Pediatric services;     2.11.3.1.1.4   Trauma services; and    
2.11.3.1.1.5   Burn services.     2.11.3.1.2   The CONTRACTOR shall demonstrate
sufficient access to comprehensive care for people with HIV/AIDS which means
that, at a minimum, in each Grand Region in which the CONTRACTOR operates, the
CONTRACTOR shall demonstrate a contractual arrangement with at least two
(2) HIV/AIDS Centers of Excellence located within the CONTRACTOR’s approved
Grand Region(s). HIV/AIDS centers of Excellence are designated by the DOH.    
2.11.3.1.3   The CONTRACTOR shall demonstrate a contractual arrangement with all
Centers of Excellence for Behavioral Health located within the Grand Region(s)
served by the CONTRACTOR.

80 of   329



--------------------------------------------------------------------------------



 



  2.11.3.2   Physician Specialists     2.11.3.2.1   The CONTRACTOR shall
establish and maintain a network of physician specialists that is adequate and
reasonable in number, in specialty type, and in geographic distribution to meet
the medical and behavioral health needs of its members (adults and children)
without excessive travel requirements. This means that, at a minimum:    
2.11.3.2.1.1   The CONTRACTOR has signed provider agreements with providers of
the specialty types listed in Attachment IV who accept new TennCare enrollees
and are available on at least a referral basis; and     2.11.3.2.1.2   The
CONTRACTOR is in compliance with the access and availability requirements in
Attachments III, IV, and V.     2.11.3.3   TENNCARE Monitoring     2.11.3.3.1  
TENNCARE will monitor CONTRACTOR compliance with specialty network standards on
an ongoing basis. TENNCARE will use data from the monthly Provider Enrollment
File required in Section 2.30.7.1, to verify compliance with the specialty
network requirements. TENNCARE will use these files to confirm the CONTRACTOR
has a sufficient number and distribution of physician specialists and in
conjunction with MCO enrollment data to calculate member to provider ratios.
TENNCARE will also periodically phone providers listed on these reports to
confirm that the provider is a contract provider as reported by the CONTRACTOR.
TENNCARE shall also monitor appeals data for indications that problems exist
with access to specialty providers.     2.11.3.3.2   TENNCARE will require a
corrective action plan from the CONTRACTOR when:     2.11.3.3.2.1   Twenty-five
percent (25%) or more of non-dual members do not have access to one or more of
the physician specialties listed in Attachment IV within sixty (60) miles;    
2.11.3.3.2.2   Any non-dual member does not have access to one or more of the
physician specialties listed in Attachment IV within ninety (90) miles; or    
2.11.3.3.2.3   The member to provider ratio exceeds that listed in Attachment
IV.     2.11.3.3.3   TENNCARE will review all corrective action plans and
determine, based on the actions proposed by the CONTRACTOR, appeals data, and
the supply of specialty providers available to non-TennCare members, whether the
corrective action plan will be accepted. Corrective action plans shall include,
at a minimum, the following:     2.11.3.3.3.1   The addition of contract
providers to the provider network as documented on the provider enrollment file
that resolves the specialty network deficiency;     2.11.3.3.3.2   A list of
providers with name, location, and expected date of provider agreement execution
with whom the CONTRACTOR is currently negotiating a provider agreement and, if
the provider becomes a contract provider would resolve the specialty network
deficiency;

81 of   329



--------------------------------------------------------------------------------



 



  2.11.3.3.3.3   For those deficiencies that are not resolved, a detailed
account of attempts to secure an agreement with each provider that would resolve
the deficiency. This shall include the provider name(s), address(es), date(s)
contacted, and a detailed explanation as to why the CONTRACTOR is unable to
secure an agreement, e.g., lack of provider willingness to participate in the
TennCare program, provider prefers to limit access to practice, or rate requests
are inconsistent with TennCare actuarial assumptions;     2.11.3.3.3.4   A
listing of non-contract providers, including name and location, who are being
used to provide the deficient specialty provider services and the rates the
CONTRACTOR is currently paying these non-contract providers;     2.11.3.3.3.5  
Affirmation that transportation will be provided for members to obtain services
from providers who are willing to provide services to members but do not meet
the specialty network standards;     2.11.3.3.3.6   Documentation of how these
arrangements are communicated to the member; and     2.11.3.3.3.7  
Documentation of how these arrangements are communicated to the PCPs.    
2.11.3.4   Weight Watchers         The CONTRACTOR shall include in its network
the Weight Watchers regional center in the Grand Region(s) in which the
CONTRACTOR operates.

2.11.4   Special Conditions for Prenatal Care Providers

  2.11.4.1   The CONTRACTOR shall have a sufficient number of contract providers
who accept members in accordance with TennCare access standards in Attachment
III so that prenatal or other medically necessary covered services are not
delayed or denied to pregnant women at any time, including during their
presumptive eligibility period. Additionally, the CONTRACTOR shall make services
available from non-contract providers, if necessary, to provide medically
necessary covered services to a woman enrolled in the CONTRACTOR’s MCO.    
2.11.4.2   Regardless of whether prenatal care is provided by a PCP, physician
extender or an obstetrician who is not the member’s PCP, the access standards
for PCP services shall apply when determining access to prenatal care except for
cases of a first prenatal care appointment for women who are past their first
trimester of pregnancy on the day they are determined to be eligible for
TennCare. For women who are past their first trimester of pregnancy on the day
they are determined to be eligible, a first prenatal care appointment shall
occur within fifteen (15) calendar days of the day they are determined to be
eligible. Failure to do so shall be considered a material breach of the
provider’s provider agreement with the CONTRACTOR (see Sections 2.7.4.2. and
2.11.4).

82 of   329



--------------------------------------------------------------------------------



 



2.11.5   Special Conditions for Behavioral Health Services

  2.11.5.1   At the direction of the State, the CONTRACTOR shall divert new
admissions to other inpatient facilities to ensure that the Regional Mental
Health Institutes do not operate above their licensed capacity.     2.11.5.2  
The CONTRACTOR shall identify, develop or enhance existing mental health and/or
substance abuse inpatient and residential treatment capacity for adults and
adolescents with a co-occurring mental health and substance abuse disorder.    
2.11.5.3   The CONTRACTOR shall contract with specified crisis service teams for
both adults and children as directed by TENNCARE unless the State approves the
use of other crisis service providers.

2.11.6   Safety Net Providers

  2.11.6.1   Federally Qualified Health Centers (FQHCs)     2.11.6.1.1   The
CONTRACTOR is encouraged to contract with FQHCs and other safety net providers
(e.g., rural health clinics) in the CONTRACTOR’s service area to the extent
possible and practical. Where FQHCs are not utilized, the CONTRACTOR must
demonstrate to DHHS, the Tennessee DHS and TENNCARE that both adequate capacity
and an appropriate range of services for vulnerable populations exist to serve
the expected enrollment in the CONTRACTOR’s service area without contracting
with FQHCs.     2.11.6.1.2   FQHC reporting information shall be submitted to
TENNCARE as described in Section 2.30.7.6 of this Agreement.     2.11.6.2  
Community Mental Health Agencies (CMHAs)         The CONTRACTOR is encouraged to
contract with CMHAs and other behavioral health safety net providers in the
CONTRACTOR’s service area to the extent possible and practical. Where CMHAs are
not utilized, the CONTRACTOR must demonstrate that both adequate capacity and an
appropriate range of services for all populations, but in particular SPMI/SED
populations, exist to serve the expected enrollment in the CONTRACTOR’s service
area without contracting with CMHAs.     2.11.6.3   Local Health Departments    
    The CONTRACTOR shall contract with each local health department in the Grand
Region(s) served by the CONTRACTOR for the provision of TENNderCare screening
services until such time as the CONTRACTOR achieves an adjusted periodic
screening percentage of eighty percent (80%) or greater. Payment to local health
departments shall be in accordance with Section 2.13.4.

83 of   329



--------------------------------------------------------------------------------



 



2.11.7   Credentialing and Other Certification

  2.11.7.1   Credentialing of Contract Providers     2.11.7.1.1   The CONTRACTOR
shall utilize the current NCQA Standards and Guidelines for the Accreditation of
MCOs for the credentialing and recredentialing of licensed independent providers
and provider groups with whom it contracts or employs and who fall within its
scope of authority and action.     2.11.7.1.2   The CONTRACTOR shall completely
process credentialing applications within thirty (30) calendar days of receipt
of a completed credentialing application, including all necessary documentation
and attachments, and a signed provider agreement. Completely process shall mean
that the CONTRACTOR shall review, approve and load approved applicants to its
provider files in its claims processing system or deny the application and
assure that the provider is not used by the CONTRACTOR.     2.11.7.2  
Credentialing of Non-Contract Providers     2.11.7.2.1   The CONTRACTOR shall
utilize the current NCQA Standards and Guidelines for the Accreditation of MCOs
for the credentialing and recredentialing of licensed independent providers with
whom it does not contract but with whom it has an independent relationship. An
independent relationship exists when the CONTRACTOR selects and directs its
members to see a specific provider or group of providers.     2.11.7.2.2   The
CONTRACTOR shall completely process credentialing applications within thirty
(30) calendar days of receipt of a completed credentialing application,
including all necessary documentation and attachments, and a signed
contract/agreement if applicable. Completely process shall mean that the
CONTRACTOR shall review, approve and load approved applicants to its provider
files in its claims processing system or deny the application and assure that
the provider is not used by the CONTRACTOR.     2.11.7.3   Credentialing of
Behavioral Health Entities     2.11.7.3.1   The CONTRACTOR shall ensure each
behavioral health provider’s service delivery site meets all applicable
requirements of law and has the necessary and current
license/certification/accreditation/designation approval per state requirements.
    2.11.7.3.2   When individuals providing behavioral health treatment services
are not required to be licensed or certified, it is the responsibility of the
CONTRACTOR to ensure, based on applicable state licensure rules and/or programs
standards, that they are appropriately educated, trained, qualified, and
competent to perform their job responsibilities.     2.11.7.4   Compliance with
the Clinical Laboratory Improvement Amendments (CLIA) of 1988         The
CONTRACTOR shall require that all laboratory testing sites providing services
under this Agreement have either a current CLIA certificate of waiver or a
certificate of registration along with a CLIA identification number. Those
laboratories with

84 of   329



--------------------------------------------------------------------------------



 



              certificates of waiver will provide only the types of tests
permitted under the terms of their waiver. Laboratories with certificate of
registration may perform a full range of laboratory tests. The CONTRACTOR shall
comply with the provisions of CLIA 1988.

  2.11.7.5   Weight Watchers Centers         The CONTRACTOR is not required to
credential the Weight Watchers centers(s) referenced in Section 2.11.3.4 of this
Agreement.

2.11.8   Network Notice Requirements

  2.11.8.1   Member Notification         All member notices required shall be
written using the appropriate notice template provided by TENNCARE and shall
include all notice content requirements specified in applicable state and
federal law, TennCare rules and regulations, and all court orders and consent
decrees governing notice and appeal procedures, as they become effective.    
2.11.8.1.1   Change in PCP         The CONTRACTOR shall immediately provide
written notice to a member when the CONTRACTOR changes the member’s PCP. The
notice shall be issued in advance of the PCP change when possible or as soon as
the CONTRACTOR becomes aware of the circumstances necessitating a PCP change.  
  2.11.8.1.2   PCP Termination         If a PCP ceases participation in the
CONTRACTOR’s MCO, the CONTRACTOR shall provide written notice as soon as
possible, but no less than thirty (30) calendar days prior to the effective date
of the termination and no more than fifteen (15) calendar days after receipt or
issuance of the termination notice, to each member who has chosen or been
assigned to that provider as their PCP. The requirement to provide notice thirty
(30) calendar days prior to the effective date of termination shall be waived in
instances where a provider becomes physically unable to care for members due to
illness, a provider dies, the provider fails to provide thirty (30) calendar
days advance notice to the CONTRACTOR, the provider moves from the service area
and fails to notify the CONTRACTOR or a provider fails credentialing, and
instead shall be made immediately upon the CONTRACTOR becoming aware of the
circumstances.     2.11.8.1.3   Providers Providing Ongoing Treatment
Termination         If a member is in a prior authorized ongoing course of
treatment with any other contract provider who becomes unavailable to continue
to provide services to such member and the CONTRACTOR is aware of such ongoing
course of treatment, the CONTRACTOR shall provide written notice to each member
as soon as possible but no less than thirty (30) calendar days prior to the
effective date of the termination and no more than fifteen (15) calendar days
after receipt or issuance of the termination notice. The requirement to provide
notice thirty (30) calendar days prior to the

85 of   329



--------------------------------------------------------------------------------



 



      effective date of termination shall be waived in instances where a
provider becomes physically unable to care for members due to illness, a
provider dies, the provider fails to provide thirty (30) calendar days advance
notice to the CONTRACTOR, the provider moves from the service area and fails to
notify the CONTRACTOR or a provider fails credentialing, and instead shall be
made immediately upon the CONTRACTOR becoming aware of the circumstances.

  2.11.8.1.4   Non-PCP Provider Termination         If a non-PCP provider,
including but not limited to a specialist or hospital, ceases participation in
the CONTRACTOR’s MCO, the CONTRACTOR shall provide written notice to members who
have been patients of the non-PCP provider. Notice shall be issued no less than
thirty (30) days prior to the effective date of the termination of the non-PCP
provider when possible or immediately upon the CONTRACTOR becoming aware of the
termination.     2.11.8.1.5   Network Deficiency         Upon notification from
TENNCARE that a corrective action plan designed to remedy a network deficiency
has not been accepted, the CONTRACTOR shall immediately provide written notice
to members living in the affected area of a provider shortage in the
CONTRACTOR’s network.     2.11.8.2   TENNCARE Notification     2.11.8.2.1  
Subcontractor Termination         When a subcontract that relates to the
provision of services to members or claims processing is being terminated
between the CONTRACTOR and a subcontractor, the CONTRACTOR shall give at least
thirty (30) calendar days prior written notice of the termination to TENNCARE
and TDCI. Said notices shall include, at a minimum: a CONTRACTOR’s intent to
change to a new subcontractor for the provision of said services; an effective
date for termination and/or change; and any other pertinent information that may
be needed to access services. In addition to prior written notice, the
CONTRACTOR shall also provide a transition plan to TENNCARE within fifteen
(15) calendar days, which shall include, at a minimum, information regarding how
prior authorization requests will be handled during and after the transition and
how continuity of care will be maintained for the members.     2.11.8.2.2  
Hospital Termination         Termination of the CONTRACTOR’s provider agreement
with any hospital, whether or not the termination is initiated by the hospital
or by the CONTRACTOR, shall be reported by the CONTRACTOR in writing to the
TENNCARE no less than thirty (30) calendar days prior to the effective date of
the termination.     2.11.8.2.3   Other Provider Terminations     2.11.8.2.3.1  
The CONTRACTOR shall notify TENNCARE of any provider termination and shall
submit a copy of one of the actual member notices mailed as well as an
electronic listing identifying each member to whom a notice was sent within five

86 of   329



--------------------------------------------------------------------------------



 



      (5) business days of the date the member notice was sent as required in
Section 2.11.8.1. In addition to the member notice and electronic listing,
documentation from the CONTRACTOR’s mail room or outside vender indicating the
quantity and date member notices were mailed shall be sent to TENNCARE as proof
of compliance with the member notification requirements. The CONTRACTOR shall
maintain a copy of the actual notice on-site and forward a copy of the notices
upon request from TENNCARE. If the termination was initiated by the provider,
the notice to TENNCARE shall include a copy of the provider’s notification to
the CONTRACTOR.

  2.11.8.2.3.2   If termination of the CONTRACTOR’s provider agreement with any
PCP or physician group or clinic, whether or not the termination is initiated by
the provider or by the CONTRACTOR, places the CONTRACTOR out of compliance with
Section 2.11 and Attachments III, IV and V, such termination shall be reported
by the CONTRACTOR in writing to TENNCARE, in the standard format provided by
TENNCARE to demonstrate compliance with provider network and access
requirements, within five (5) business days of the date that the agreement has
been terminated.

2.12   PROVIDER AGREEMENTS   2.12.1   Provider agreements, as defined in
Section 1 of this Agreement, shall be administered in accordance with this
Agreement and must contain all of the items listed in this Section 2.12.  
2.12.2   All template provider agreements and revisions thereto must be approved
in advance by TDCI in accordance with statutes regarding the approval of a
certificate of authority (COA) and any material modifications thereof.   2.12.3
  The CONTRACTOR shall revise provider agreements as directed by TENNCARE.  
2.12.4   All single case agreements shall be reported to TENNCARE in accordance
with Section 2.30.8; however, prior approval will not be required unless
TENNCARE determines, upon review of said reports, that it appears single case
agreements are being used to circumvent the provider agreement review and
approval process.   2.12.5   No provider agreement terminates or reduces the
legal responsibility of the CONTRACTOR to TENNCARE to ensure that all activities
under this Agreement are carried out. It shall be the responsibility of the
CONTRACTOR to provide all necessary training and information to providers to
ensure satisfaction of all CONTRACTOR responsibilities as specified in this
Agreement.   2.12.6   The CONTRACTOR shall not execute provider agreements with
providers who have been excluded from participation in the Medicare, Medicaid,
and/or SCHIP programs pursuant to Sections 1128 or 1156 of the Social Security
Act or who are otherwise not in good standing with the TennCare program.  
2.12.7   All provider agreements executed by the CONTRACTOR, and all provider
agreements executed by subcontracting entities or organizations, shall, at a
minimum, meet the following requirements:

87 of   329



--------------------------------------------------------------------------------



 



  2.12.7.1   Be in writing. All new provider agreements and existing provider
agreements as they are renewed, must include a signature page which contains
CONTRACTOR and provider names which are typed or legibly written, provider
company with titles, and dated signatures of all appropriate parties;    
2.12.7.2   Specify the effective dates of the provider agreement;     2.12.7.3  
Specify that the provider agreement and its attachments contain all the terms
and conditions agreed upon by the parties;     2.12.7.4   Assure that the
provider shall not enter into any subsequent agreements or subcontracts for any
of the work contemplated under the provider agreement without the prior approval
of the CONTRACTOR;     2.12.7.5   Identify the population covered by the
provider agreement;     2.12.7.6   Specify that the provider may not refuse to
provide covered medically necessary or covered preventive services to a child
under the age of twenty-one (21) or a TennCare Medicaid patient under this
Agreement for non-medical reasons. However, the provider shall not be required
to accept or continue treatment of a patient with whom the provider feels he/she
cannot establish and/or maintain a professional relationship;     2.12.7.7  
Specify the functions and/or services to be provided by the provider and assure
that the functions and/or services to be provided are within the scope of
his/her professional/technical practice;     2.12.7.8   Specify the amount,
duration and scope of services to be provided by the provider and inform the
provider of TennCare non-covered services as described in Section 2.10 of this
Agreement and the TennCare rules and regulations;     2.12.7.9   Provide that
emergency services be rendered without the requirement of prior authorization of
any kind;     2.12.7.10   Specify that unreasonable delay in providing care to a
pregnant member seeking prenatal care will be considered a material breach of
the provider’s agreement with the CONTRACTOR and include definition of
unreasonable delay as described in Section 2.7.4.2.3 of this Agreement;    
2.12.7.11   If the provider performs laboratory services, require the provider
to meet all applicable requirements of the Clinical Laboratory Improvement
Amendments (CLIA) of 1988;     2.12.7.12   Require that an adequate record
system be maintained and that all records be maintained for five (5) years from
the close of the provider agreement (behavioral health records must be
maintained at the provider level for ten (10) years after the termination of the
provider agreement pursuant to TCA 33-3-101) or retained until all evaluations,
audits, reviews or investigations or prosecutions are completed for recording
enrollee services, servicing providers, charges, dates and all other commonly
accepted information elements for services rendered to enrollees pursuant to the
provider agreement (including but not limited to such records as are necessary

88 of   329



--------------------------------------------------------------------------------



 



                 for the evaluation of the quality, appropriateness, and
timeliness of services performed under the provider agreement and
administrative, civil or criminal investigations and prosecutions);

  2.12.7.13   Include a statement that as a condition of participation in
TennCare, enrollees shall give TENNCARE, the Office of the Comptroller, and any
health oversight agency, such as OIG, MFCU, DHHS Office of Inspector General
(DHHS OIG), and DOJ, and any other authorized state or federal agency, access to
their records. Said records shall be made available and furnished immediately
upon request by the provider for fiscal audit, medical audit, medical review,
utilization review, and other periodic monitoring as well as for administrative,
civil and criminal investigations or prosecutions upon the request of an
authorized representative of the CONTRACTOR, TENNCARE or authorized federal,
state and Comptroller personnel, including, but not limited to, the OIG, the
MFCU, the DHHS OIG and the DOJ;     2.12.7.14   Include medical records
requirements found in Section 2.24.4 of this Agreement;     2.12.7.15   Contain
the language described in Section 2.25.6 of this Agreement regarding Audit
Requirements and Section 2.25.5 of this Agreement regarding Availability of
Records;     2.12.7.16   Provide that TENNCARE, DHHS OIG, Comptroller, OIG,
MFCU, and DOJ, as well as any authorized state or federal agency or entity shall
have the right to evaluate through inspection, evaluation, review or request,
whether announced or unannounced, or other means any records pertinent to this
Agreement including, but not limited to medical records, billing records,
financial records, and/or any records related to services rendered, quality,
appropriateness and timeliness of services and/or any records relevant to an
administrative, civil and/or criminal investigation and/or prosecution and such
evaluation, inspection, review or request, and when performed or requested,
shall be performed with the immediate cooperation of the provider. Upon request,
the provider shall assist in such reviews including the provision of complete
copies of medical records. Include a statement that HIPAA does not bar
disclosure of protected health information (PHI) to health oversight agencies,
including, but not limited to, OIG, MFCU, DHHS OIG and DOJ. Provide that any
authorized state or federal agency or entity, including, but not limited to
TENNCARE, OIG, MFCU, DHHS OIG, DOJ, Office of the Comptroller, may use these
records and information for administrative, civil or criminal investigations and
prosecutions;     2.12.7.17   Provide for monitoring, whether announced or
unannounced, of services rendered to members;     2.12.7.18   Provide for the
participation and cooperation in any internal and external QM/QI, utilization
review, peer review and/or appeal procedures established by the CONTRACTOR
and/or TENNCARE;     2.12.7.19   Specify CONTRACTOR’s responsibilities under
this Agreement and its agreement with the provider, including but not limited
to, provision of a copy of the member handbook and provider handbook whether via
web site or otherwise and requirement that the CONTRACTOR notice a provider of
denied authorizations;

89 of   329



--------------------------------------------------------------------------------



 



  2.12.7.20   Specify that the CONTRACTOR shall monitor the quality of services
delivered under the provider agreement and initiate corrective action where
necessary to improve quality of care, in accordance with that level of medical
or behavioral health care which is recognized as acceptable professional
practice in the respective community in which the provider practices and/or the
standards established by TENNCARE;     2.12.7.21   Require that the provider
comply with corrective action plans initiated by the CONTRACTOR;     2.12.7.22  
Provide for the timely submission of all reports and clinical information
required by the CONTRACTOR;     2.12.7.23   Provide the name and address of the
official payee to whom payment shall be made;     2.12.7.24   Make full
disclosure of the method and amount of compensation or other consideration to be
received from the CONTRACTOR;     2.12.7.25   Provide for prompt submission of
information needed to make payment. Specify that a provider shall have one
hundred twenty (120) calendar days from the date of rendering a health care
service to file a claim with the CONTRACTOR except in situations regarding
coordination of benefits or subrogation in which case the provider is pursuing
payment from a third party or if an enrollee is enrolled in the MCO with a
retroactive eligibility date. In situations of third party benefits, the maximum
time frames for filing a claim shall begin on the date that the third party
documented resolution of the claim. In situations of enrollment in the
CONTRACTOR’s MCO with a retroactive eligibility date, the time frames for filing
a claim shall begin on the date that the CONTRACTOR receives notification from
TENNCARE of the enrollee’s eligibility/enrollment;     2.12.7.26   Provide for
payment to the provider upon receipt of a clean claim properly submitted by the
provider within the required time frames as specified in TCA 56-32-226 and
Section 2.22.4 of this Agreement;     2.12.7.27   Specify the provider shall
accept payment or appropriate denial made by the CONTRACTOR (or, if applicable,
payment by the CONTRACTOR that is supplementary to the enrollee’s third party
payer) plus the amount of any applicable TennCare cost sharing responsibilities,
as payment in full for covered services provided and shall not solicit or accept
any surety or guarantee of payment from the enrollee in excess of the amount of
applicable TennCare cost sharing responsibilities. Enrollee shall include the
patient, parent(s), guardian, spouse or any other legally responsible person of
the enrollee being served;     2.12.7.28   Specify that in the event that
TENNCARE deems the CONTRACTOR unable to timely process and reimburse claims and
requires the CONTRACTOR to submit provider claims for reimbursement to an
alternate claims processor to ensure timely reimbursement, the provider shall
agree to accept reimbursement at the CONTRACTOR’s contracted reimbursement rate
or the rate established by TENNCARE, whichever is greater;

90 of   329



--------------------------------------------------------------------------------



 



  2.12.7.29   Specify the provider’s responsibilities and prohibited activities
regarding cost sharing as provided in Section 2.6.7 of this Agreement;    
2.12.7.30   Specify the provider’s responsibilities regarding third party
liability (TPL);     2.12.7.31   For those agreements where the provider is
compensated via a capitation arrangement, language which requires:    
2.12.7.31.1   That if a provider becomes aware for any reason that he or she is
not entitled to a capitation payment for a particular enrollee (a patient dies,
for example), the provider shall immediately notify both the CONTRACTOR and
TENNCARE by certified mail, return receipt requested; and     2.12.7.31.2   The
provider shall submit utilization or encounter data as specified by the
CONTRACTOR so as to ensure the CONTRACTOR’s ability to submit encounter data to
TENNCARE that meets the same standards of completeness and accuracy as required
for proper adjudication of fee-for-service claims;     2.12.7.32   Require the
provider to comply with fraud and abuse requirements described in Section 2.20
of this Agreement;     2.12.7.33   Require the provider to secure all necessary
liability and malpractice insurance coverage as is necessary to adequately
protect the CONTRACTOR’s members and the CONTRACTOR under the provider
agreement. The provider shall maintain such insurance coverage at all times
during the provider agreement and upon execution of the provider agreement
furnish the CONTRACTOR with written verification of the existence of such
coverage;     2.12.7.34   Specify both the CONTRACTOR and the provider agree to
recognize and abide by all state and federal laws, regulations and guidelines
applicable to the CONTRACTOR and the provider. Provide that the agreement
incorporates by reference all applicable federal law and state laws, TennCare
rules and regulations, consent decrees or court orders, and revisions of such
laws, regulations, consent decrees or court orders shall automatically be
incorporated into the provider agreement, as they become effective;    
2.12.7.35   Specify procedures and criteria for any alterations, variations,
modifications, waivers, extension of the provider agreement termination date, or
early termination of the agreement and specify the terms of such change. If
provision does not require amendments be valid only when reduced to writing,
duly signed and attached to the original of the provider agreement, then the
terms must include provisions allowing at least thirty (30) calendar days to
give notice of rejection and requiring that receipt of notification of
amendments be documented (e.g., certified mail, facsimile, hand-delivered
receipt, etc);

91 of   329



--------------------------------------------------------------------------------



 



  2.12.7.36   Specify that both parties recognize that in the event of
termination of this Agreement between the CONTRACTOR and TENNCARE for any of the
reasons described in Section 4.4 of this Agreement, the provider shall
immediately make available, to TENNCARE, or its designated representative, in a
usable form, any or all records, whether medical or financial, related to the
provider’s activities undertaken pursuant to the CONTRACTOR/provider agreement.
The provision of such records shall be at no expense to TENNCARE;     2.12.7.37
  Specify that the TennCare Provider Independent Review of Disputed Claims
process shall be available to providers to resolve claims denied in whole or in
part by the CONTRACTOR as provided at TCA 56-32-226(b);     2.12.7.38   Include
a conflict of interest clause as stated in Section 4.19 of this Agreement,
Gratuities clause as stated in Section 4.23 of this Agreement, and Lobbying
clause as stated in Section 4.24 of this Agreement between the CONTRACTOR and
TENNCARE;     2.12.7.39   Specify that at all times during the term of the
agreement, the provider shall indemnify and hold TENNCARE harmless from all
claims, losses, or suits relating to activities undertaken pursuant to the
Agreement between TENNCARE and the CONTRACTOR. This indemnification may be
accomplished by incorporating Section 4.31 of the TENNCARE/CONTRACTOR Agreement
in its entirety in the provider agreement or by use of other language developed
by the CONTRACTOR and approved by TENNCARE;     2.12.7.40   Require safeguarding
of information about enrollees according to applicable state and federal laws
and regulations and as described in Sections 2.27 and 4.33 of this Agreement;  
  2.12.7.41   Specify provider actions to improve patient safety and quality;  
  2.12.7.42   Provide general and targeted education to providers regarding
emergency appeals, including when an emergency appeal is appropriate, and
procedures for providing written certification thereof, and specify that the
provider will comply with the appeal process, including but not limited to the
following:     2.12.7.42.1   Assist an enrollee by providing appeal forms and
contact information including the appropriate address, telephone number and/or
fax number for submitting appeals for state level review; and     2.12.7.42.2  
Require in advance, that providers seek prior authorization, when they feel they
cannot order a drug on the TennCare PDL as well as taking the initiative to seek
prior authorization or change or cancel the prescription when contacted by an
enrollee or pharmacy regarding denial of a pharmacy service due to system edits
(e.g., therapeutic duplication, etc.).     2.12.7.43   Require the provider to
coordinate with the TennCare PBM regarding authorization and payment for
pharmacy services;

92 of   329



--------------------------------------------------------------------------------



 



  2.12.7.44   Specify any liquidated damages, sanctions or reductions in payment
that the CONTRACTOR may assess on the provider for specific failures to comply
with contractual and/or credentialing requirements. This shall include, but may
not be limited to a provider’s failure or refusal to respond to the CONTRACTOR’s
request for information, the request to provide medical records, credentialing
information, etc.; at the CONTRACTOR’s discretion or a directive by TENNCARE,
the CONTRACTOR shall impose financial consequences against the provider as
appropriate;     2.12.7.45   Require that the provider display notices of the
enrollee’s right to appeal adverse action affecting services in public areas of
their facility(s) in accordance with TennCare rules and regulations, subsequent
amendments, or any and all consent decrees and court orders. The CONTRACTOR
shall ensure that providers have a correct and adequate supply of public
notices;     2.12.7.46   Include language which informs providers of the package
of benefits that TENNderCare offers and which requires providers to make
treatment decisions based upon children’s individual medical and behavioral
health needs. TENNderCare requirements are contained in Section 2.7.5 of this
Agreement. All provider agreements must contain language that references the
TENNderCare requirements in this Agreement between TENNCARE and the CONTRACTOR,
and the provider agreement shall either physically incorporate these sections of
the Agreement or include language to require that these sections be furnished to
the provider upon request;     2.12.7.47   Include a provision which states that
providers are not permitted to encourage or suggest, in any way, that TennCare
children be placed into state custody in order to receive medical or behavioral
services covered by TENNCARE;     2.12.7.48   Require that providers offer hours
of operation that are no less than the hours of operation offered to commercial
enrollees;     2.12.7.49   Specify that the provider have written procedures for
the provision of language interpretation and translation services for any
enrollee who needs such services, including but not limited to, enrollees with
Limited English Proficiency;     2.12.7.50   Require the provider to comply and
submit to the CONTRACTOR disclosure of information in accordance with the
requirements specified in 42 CFR Part 455, Subpart B; and     2.12.7.51  
Require that if any requirement in the provider agreement is determined by
TENNCARE to conflict with the Agreement between TENNCARE and the CONTRACTOR,
such requirement shall be null and void and all other provisions shall remain in
full force and effect.

2.12.8   No other terms or conditions agreed to by the CONTRACTOR and the
provider shall negate or supersede the requirements listed in 2.12.7 above.  
2.12.9   The provider agreement with a local health department (see
Section 2.11.6.3) must meet the minimum requirements specified above and must
also specify for the purpose of TENNderCare screening services: (1) that the
local health department agrees to submit encounter data timely to

93 of   329



--------------------------------------------------------------------------------



 



             the CONTRACTOR; (2) that the CONTRACTOR agrees to timely process
claims for services in accordance with Section 2.22.4; (3) that the local health
department may terminate the agreement for cause with thirty (30) days advance
notice; and (4) that the CONTRACTOR agrees prior authorization shall not be
required for the provision of TENNderCare screening services.

2.12.10   The provider agreement for CRG/TPG assessments shall meet the minimum
requirements specified above and shall also specify that all CRG/TRG assessments
detailed in Section 2.7.2.9 are completed by State-certified raters and that the
assessments are completed within the specified time frames. The rater
certification process shall include completing the CRG/TPG assessments training
and passing the State rater competency examination, scored only by
State-certified trainers.   2.13   PROVIDER AND SUBCONTRACTOR PAYMENTS   2.13.1
  General

  2.13.1.1   The CONTRACTOR must agree to reasonable reimbursement standards to
providers for covered services, to be determined in conjunction with actuarially
sound rate setting. All reimbursement paid by the CONTRACTOR to providers and
amounts paid by the CONTRACTOR to any other entity is subject to audit by the
State.     2.13.1.2   The CONTRACTOR shall require, as a condition of payment,
that the provider (contract or non-contract provider) accept the amount paid by
the CONTRACTOR or appropriate denial made by the CONTRACTOR (or, if applicable,
payment by the CONTRACTOR that is supplementary to the enrollee’s third party
payer) plus any applicable amount of TennCare cost sharing responsibilities due
from the enrollee as payment in full for the service.     2.13.1.3   If the
CONTRACTOR is required to reimburse a non-contract provider pursuant to this
Agreement, and the CONTRACTOR’s payment to a non-contract provider is less than
it would have been for a contract provider, and the provider contests the
payment amount, the CONTRACTOR shall notify the non-contract provider that the
provider may initiate the independent review procedures in accordance with TCA
56-32-226, including but not limited to reconsideration by the CONTRACTOR.    
2.13.1.4   The CONTRACTOR shall ensure that the member is held harmless by the
provider for the costs of medically necessary covered services except for
applicable TennCare cost sharing amounts described in Section 2.6.7 and in
Attachment II of this Agreement.     2.13.1.5   The CONTRACTOR shall ensure that
payments are not issued to providers that have not obtained a Tennessee Medicaid
provider number or for which disclosure requirements have not been obtained by
the CONTRACTOR in accordance with 42 CFR 455.100 through 106 and
Section 2.12.7.50 of this Agreement.

2.13.2   Hospice       If a Medicaid hospice patient resides in a nursing
facility (NF), the CONTRACTOR must pay an amount equal to at least ninety-five
percent (95%) of the prevailing Medicaid NF rate to the hospice provider.

94 of   329



--------------------------------------------------------------------------------



 



2.13.3   Behavioral Health Crisis Service Teams

  2.13.3.1   The CONTRACTOR shall reimburse crisis mobile teams for their
intervention services on a monthly basis at a rate to be determined and set by
the State. The rate shall be factored into the CONTRACTOR’s capitation payments.
    2.13.3.2   The CONTRACTOR shall assume financial liability for crisis
respite and crisis stabilization services.

2.13.4   Local Health Departments

  2.13.4.1   The CONTRACTOR shall reimburse contracted local health departments
(see Sections 2.11.6.3 and 2.12.9) for TENNderCare screenings to members under
age twenty-one (21) at no less than the following rates, unless specified
otherwise by TENNCARE. Although the codes include preventive visits for
individuals twenty-one (21) and older, this Section only requires the CONTRACTOR
to pay local health departments for the specified visits for members under age
twenty-one (21).

         
Preventive Visits
  85% of 2001 Medicare
99381 New pt. Up to 1 yr.
  $ 80.33  
99382 New pt. 1- 4 yrs.
  $ 88.06  
99383 New pt. 5 - 11yrs.
  $ 86.60  
99384 New pt. 12 - 17yrs.
  $ 95.39  
99385 New pt. 18 - 39 yrs.
  $ 93.93  
99391 Estab. pt. Up to 1 yr.
  $ 63.04  
99392 Estab. pt. 1 - 4 yrs.
  $ 71.55  
99393 Estab. pt. 5 - 11yrs.
  $ 70.96  
99394 Estab. pt. 12 - 17yrs.
  $ 79.57  
99395 Estab. pt. 18 - 39 yrs.
  $ 78.99  

  2.13.4.2   TENNCARE may conduct an audit of the CONTRACTOR’s reimbursement
methodology and related processes on an annual basis to verify compliance with
this requirement. In addition, the Local Health Department may initiate the
independent review procedure at any time it believes the CONTRACTOR’s payment is
less than the required minimum reimbursement rate.

2.13.5   Physician Incentive Plan (PIP)

  2.13.5.1   The CONTRACTOR shall notify and make TENNCARE and TDCI aware of any
operations or plans to operate a physician incentive plan (PIP). Prior to
implementation of any such plans, the CONTRACTOR shall submit to TDCI any
provider agreement templates or subcontracts that involve a PIP for review as a
material modification.     2.13.5.2   The CONTRACTOR shall not implement a PIP
in the absence of TDCI TennCare Division review and approval.

95 of   329



--------------------------------------------------------------------------------



 



  2.13.5.3   If the CONTRACTOR operates a PIP, the CONTRACTOR shall ensure that
no specific payment be made directly or indirectly under a PIP to a physician or
physician group as an inducement to reduce or limit medically necessary services
furnished to an individual.     2.13.5.4   If the CONTRACTOR operates a PIP,
upon TENNCARE’s request, the CONTRACTOR must report descriptive information
about its incentive plan in sufficient detail to enable TENNCARE to adequately
monitor the CONTRACTOR. The information that may be requested shall include, but
not be limited to, the following:     2.13.5.4.1   Whether services not
furnished by the physician or physician group are covered by the incentive plan;
    2.13.5.4.2   The type or types of incentive arrangements, such as,
withholds, bonus, capitation;     2.13.5.4.3   The percent of any withhold or
bonus the plan uses;     2.13.5.4.4   Assurance that the physicians or physician
group has adequate stop-loss protection, and the amount and type of stop-loss
protection;     2.13.5.4.5   The patient panel size and, if the plan uses
pooling, the pooling method; and     2.13.5.4.6   If the CONTRACTOR is required
to conduct enrollee surveys, a summary of the survey results.

2.13.6   Emergency Services Obtained from Non-Contract Providers

  2.13.6.1   Payments to non-contract providers for emergency services may, at
the CONTRACTOR’s option, be limited to the treatment of emergency medical
conditions, including post-stabilization care services, as described in
Section 1. Payment amounts shall be consistent with the pricing policies
developed by the CONTRACTOR and in accordance with TENNCARE requirements,
including TennCare rules and regulations for emergency services provided by
non-contract providers.     2.13.6.2   Payment by the CONTRACTOR for properly
documented claims for emergency services rendered by a non-contract provider
shall be made within thirty (30) calendar days of receipt of a clean claim by
the CONTRACTOR.     2.13.6.3   The CONTRACTOR must review and approve or
disapprove claims for emergency services based on the definition of emergency
services specified in Section 1 of this Agreement. If the CONTRACTOR determines
that a claim requesting payment of emergency services does not meet the
definition as specified in Section 1 and subsequently denies the claim, the
CONTRACTOR shall notify the provider of the denial. This notification shall
include information to the provider regarding the CONTRACTOR’s process and time
frames for reconsideration. In the event a provider disagrees with the
CONTRACTOR’s decision to disapprove a claim for emergency services, the provider
may pursue the independent review process for disputed claims as provided by TCA
56-32-226, including but not limited to reconsideration by the CONTRACTOR.

96 of   329



--------------------------------------------------------------------------------



 



2.13.7   Medically Necessary Services Obtained from Non-Contract Provider when
MCO Assignment is Unknown

  2.13.7.1   The CONTRACTOR shall pay for medically necessary covered services
provided to an enrollee by a non-contract provider when TENNCARE has enrolled
the enrollee in the CONTRACTOR’s MCO, but the enrollee could not have known
which MCO they were enrolled in at the time of the service. Examples of when
this may occur include, but are not limited to, (i) when an enrollee receives
services during a retroactive eligibility period (see Section 2.4.5) and the
enrollee did not select an MCO and is assigned to an MCO by TENNCARE, or
(ii) the enrollee was assigned to an MCO other than the one that he/she
requested (see Section 2.4.4.5). In these cases, the effective date of
enrollment may occur prior to the CONTRACTOR or the enrollee being notified of
the enrollee becoming a member of the CONTRACTOR’s MCO.     2.13.7.2   When this
situation arises, the CONTRACTOR shall not deny payment for medically necessary
covered services provided during this period of eligibility for lack of prior
authorization or lack of referral; likewise, the CONTRACTOR shall not deny a
claim on the basis of the provider’s failure to file a claim within a specified
time period after the date of service when the provider could not have
reasonably known which MCO the enrollee was in during the timely filing period.
However, in such cases the CONTRACTOR may impose timely filing requirements
beginning on the date of notification of the individual’s enrollment.

2.13.8   Medically Necessary Services Obtained from Contract Provider without
Prior Authorization when MCO Assignment is Unknown

  2.13.8.1   The CONTRACTOR shall pay for medically necessary covered services
provided to an enrollee by a contract provider without prior authorization or
referral when TENNCARE has enrolled the enrollee in the CONTRACTOR’s MCO, but
the enrollee could not have known which MCO they were enrolled in at the time of
the service.     2.13.8.2   When this situation arises, the CONTRACTOR shall not
deny payment for medically necessary covered services for lack of prior
authorization or lack of referral; likewise, a CONTRACTOR shall not deny a claim
on the basis of the provider’s failure to file a claim within a specified time
period after the date of service when the provider could not have reasonably
known which MCO the enrollee was in during the timely filing period. However, in
such cases the CONTRACTOR may impose timely filing requirements beginning on the
date of notification of the individual’s enrollment.

2.13.9   Medically Necessary Services Obtained from Non-Contract Provider
Referred by Contract Provider       The CONTRACTOR shall pay for any medically
necessary covered services provided to a member by a non-contract provider at
the request of a contract provider. The CONTRACTOR’s payment shall not be less
than eighty percent (80%) of the rate that would have been paid by the
CONTRACTOR if the member had received the services from a contract provider.

97 of   329



--------------------------------------------------------------------------------



 



2.13.10   Medically Necessary Services Obtained from Non-Contract Provider Not
Authorized by the CONTRACTOR

  2.13.10.1   With the exception of circumstances described in Section 2.13.9,
when an enrollee has utilized medically necessary non-emergency covered services
from a non-contract provider, and the CONTRACTOR has not authorized such use in
advance, the CONTRACTOR shall not be required to pay for the service(s) received
unless payment is required pursuant to a directive from TENNCARE or an
Administrative Law Judge.     2.13.10.2   The CONTRACTOR shall not make payment
to non-contract providers for covered services that are not medically necessary.

2.13.11   Covered Services Ordered by Medicare Providers for Dual Eligibles

  2.13.11.1   When a TennCare enrollee is dually eligible for Medicare and
TennCare and requires services that are covered under this Agreement but are not
covered by Medicare, and the services are ordered by a Medicare provider who is
a non-contract provider, the CONTRACTOR must pay for the ordered, medically
necessary service if it is provided by a contract provider.     2.13.11.2  
Reimbursement shall be at the same rate that would have been paid had the
service been ordered by a contract provider.     2.13.11.3   The CONTRACTOR
shall not pay for non-covered services, services that are not medically
necessary, or services ordered and obtained from non-contract providers.

2.13.12   Transition of New Members       Pursuant to the requirements in
Section 2.9.2.1 regarding transition of new members, the CONTRACTOR shall not
deny payment for the costs of continuation of medically necessary covered
services provided by contract or non-contract providers for lack of prior
authorization or lack of referral during the required time period for
continuation of services. However, if, pursuant to Section 2.9.2.1, the
CONTRACTOR requires prior authorization for continuation of services beyond
thirty (30) calendar days, the CONTRACTOR may deny payment for care rendered
beyond the initial thirty (30) days for lack of prior authorization but may not
do so solely on the basis that the provider is a non-contract provider.  
2.13.13   Transition of Care       In accordance with the requirements in
Section 2.9.3.1 of this Agreement, if a provider has terminated participation
with the CONTRACTOR, the CONTRACTOR shall pay the non-contract provider for the
continuation of treatment through the applicable period provided in Section
2.9.3.1.   2.13.14   Limits on Payments to Providers and Subcontractors Related
to the CONTRACTOR

  2.13.14.1   The CONTRACTOR shall not pay more for similar services rendered by
any provider or subcontractor that has an indirect ownership interest or an
ownership or control interest in the CONTRACTOR or the CONTRACTOR’s affiliates
or the CONTRACTOR’s management company than the CONTRACTOR pays to

98 of   329



--------------------------------------------------------------------------------



 



                 providers and subcontractors that do not have an indirect
ownership interest or an ownership or control interest in the CONTRACTOR, the
CONTRACTOR’s affiliates or the CONTRACTOR’s management company for similar
services. The standards and criteria for determining whether a provider or a
subcontractor has an indirect ownership interest, an ownership interest or a
control interest are set out at 42 CFR Part 455, Subpart B.

  2.13.14.2   Any payments made by the CONTRACTOR that exceed the limitations
set forth in this section shall be considered non-allowable payments for covered
services and shall be excluded from medical expenses reported in the MLR report
required in Section 2.30.14.2.1.     2.13.14.3   As provided in Section 2.30.9
of this Agreement, the CONTRACTOR shall submit information on payments to
related providers and subcontractors.

2.13.15   1099 Preparation       In accordance with federal requirements, the
CONTRACTOR shall prepare and submit Internal Revenue Service (IRS) Form 1099s
for all providers who are not employees of the CONTRACTOR to whom payment is
made   2.14   UTILIZATION MANAGEMENT (UM)   2.14.1   General

  2.14.1.1   The CONTRACTOR shall develop and maintain a utilization management
(UM) program. As part of this program the CONTRACTOR shall have policies and
procedures with defined structures and processes. The UM program shall assign
responsibility to appropriate individuals including a designated senior
physician and shall involve a designated behavioral health care practitioner in
the implementation of behavioral health aspects of the program. The UM program
shall be supported by an associated work plan and shall be evaluated annually
and updated as necessary.     2.14.1.2   The CONTRACTOR shall notify all network
providers of and enforce compliance with all provisions relating to UM
procedures.     2.14.1.3   The UM program shall have criteria that:    
2.14.1.3.1   Are objective and based on medical and/or behavioral health
evidence;     2.14.1.3.2   Are applied based on individual needs;     2.14.1.3.3
  Are applied based on an assessment of the local delivery system;    
2.14.1.3.4   Involve appropriate practitioners in developing, adopting and
reviewing them; and     2.14.1.3.5   Are annually reviewed and up-dated as
appropriate.     2.14.1.4   The CONTRACTOR shall use appropriately licensed
professionals to supervise all medical necessity decisions and specify the type
of personnel responsible for each level of UM, including prior authorization and
decision making. The

99 of   329



--------------------------------------------------------------------------------



 



      CONTRACTOR shall have written procedures documenting access to Board
Certified Consultants to assist in making medical necessity determinations. Any
decision to deny a service authorization request or to authorize a service in an
amount, duration, or scope that is less than requested shall be made by a
physical health or behavioral health care professional who has appropriate
clinical expertise in treating the member’s condition or disease.     2.14.1.5  
Except as provided in Section 2.6.1.4, the CONTRACTOR shall not place maximum
limits on the length of stay for members requiring hospitalization and/or
surgery. The CONTRACTOR shall not employ, and shall not permit others acting on
their behalf to employ utilization control guidelines or other quantitative
coverage limits, whether explicit or de facto, unless supported by an
individualized determination of medical necessity based upon the needs of each
member and his/her medical history. The CONTRACTOR shall consider individual
member characteristics in the determination of readiness for discharge. This
requirement is not intended to limit the ability of the CONTRACTOR to use
clinical guidelines or criteria in placing tentative limits on the length of a
prior authorization or pre-admission certification.     2.14.1.6   The
CONTRACTOR shall have mechanisms in place to ensure that required services are
not arbitrarily denied or reduced in amount, duration, or scope solely because
of the diagnosis, type of illness, or condition.     2.14.1.7   The CONTRACTOR
shall assure, consistent with 42 CFR 438.6(h), 42 CFR 422.208 and 422.210, that
compensation to individuals or entities that conduct UM activities is not
structured so as to provide incentives for the individual or entity to deny,
limit, or discontinue medically necessary covered services to any member.    
2.14.1.8   As part of the provider survey required by Section 2.18.7.2, the
CONTRACTOR shall assess provider/office staff satisfaction with UM processes to
identify areas for improvement.     2.14.1.9   The UM program policies and
procedures, the annual evaluation (which includes an analysis of findings and
actions taken) and the work plan shall be approved by the CONTRACTOR’s oversight
committee. These three (3) items shall be submitted to TENNCARE for approval in
accordance with Section 2.30.10.1.     2.14.1.10   Inpatient Care         The
CONTRACTOR shall provide for methods of assuring the appropriateness of
inpatient care. Such methodologies shall be based on individualized
determinations of medical necessity in accordance with UM policies and
procedures and, at a minimum, shall include the items specified in subparagraphs
2.14.1.10.1 through 2.14.1.10.5 below:     2.14.1.10.1   Pre-admission
certification process for non-emergency admissions;

100 of   329



--------------------------------------------------------------------------------



 



  2.14.1.10.2   A concurrent review program to monitor and review continued
inpatient hospitalization, length of stay, or diagnostic ancillary services
regarding their appropriateness and medical necessity. In addition, the
CONTRACTOR shall have a process in place to determine for emergency admissions,
based upon medical criteria, if and when a member can be transferred to a
contract facility in the network, if presently in a non-contract facility;    
2.14.1.10.3   Admission review for urgent and/or emergency admissions, on a
retroactive basis when necessary, in order to determine if the admission is
medically necessary and if the requested length of stay for the admission is
reasonable based upon an individualized determination of medical necessity. Such
reviews shall not result in delays in the provision of medically necessary
urgent or emergency care;     2.14.1.10.4   Restrictions against requiring
pre-admission certification for admissions for the normal delivery of children;
and     2.14.1.10.5   Prospective review of same day surgery procedures.    
2.14.1.11   Emergency Department (ED) Utilization         The CONTRACTOR shall
utilize the following guidelines in identifying and managing care for members
who are determined to have excessive and/or inappropriate ED utilization:    
2.14.1.11.1   Review ED utilization data, at a minimum, every six (6) months (in
January and July) to identify members with utilization exceeding the threshold
defined by TENNCARE in the preceding six (6) month period. The January review
shall cover ED utilization during the preceding April through September; the
July review shall cover ED utilization during the preceding October through
March;     2.14.1.11.2   Enroll members whose utilization exceeds the threshold
of ED visits defined by TENNCARE in the previous six (6) month period in MCO
case management if appropriate;     2.14.1.11.3   As appropriate, make contact
with members whose utilization exceeded the threshold of ED visits defined by
TENNCARE in the previous six (6) month period and their primary care providers
for the purpose of providing education on appropriate ED utilization; and    
2.14.1.11.4   Assess the most likely cause of high utilization and develop an
MCO case management plan based on results of the assessment for each member.    
2.14.1.12   Hospitalizations and Surgeries         The CONTRACTOR shall comply
with any applicable federal and state laws or rules related to length of
hospital stay. TENNCARE will closely monitor encounter data related to length of
stay and re-admissions to identify potential problems. If indicated, TENNCARE
may conduct special studies to assess the appropriateness of hospital
discharges.

101 of   329



--------------------------------------------------------------------------------



 



2.14.2   Prior Authorization for Covered Services

  2.14.2.1   General     2.14.2.1.1   The CONTRACTOR shall have in place, and
follow, written policies and procedures for processing requests for initial and
continuing prior authorizations of services and have in effect mechanisms to
ensure consistent application of review criteria for prior authorization
decisions. The policies and procedures shall provide for consultation with the
requesting provider when appropriate. If prior authorization of a service is
granted by the CONTRACTOR, payment for the prior authorized service shall not be
denied based on the lack of medical necessity, assuming that the member is
eligible on the date of service, unless it is determined that the facts at the
time of the denial of payment are significantly different than the circumstances
which were described at the time that prior authorization was granted.    
2.14.2.1.2   Prior authorization requests shall be reviewed subject to the
guidelines described in TennCare rules and regulations which include, but are
not limited to, provisions regarding decisions, notices, medical
contraindication, and the failure of an MCO to act timely upon a request.    
2.14.2.2   Notice of Adverse Action Requirements     2.14.2.2.1   The CONTRACTOR
shall clearly document and communicate the reasons for each denial of a prior
authorization request in a manner sufficient for the provider and member to
understand the denial and decide about requesting reconsideration of or
appealing the decision.     2.14.2.2.2   The CONTRACTOR shall comply with all
member notice provisions in TennCare rules and regulations.     2.14.2.3  
Medical History Information Requirements     2.14.2.3.1   The CONTRACTOR is
responsible for eliciting pertinent medical history information from the
treating health care provider(s), as needed, for purposes of making medical
necessity determinations. The CONTRACTOR shall take action (e.g., sending a
CONTRACTOR representative to obtain the information and/or discuss the issue
with the provider, imposing financial penalties against the provider, etc.), to
address the problem if a treating health care provider is uncooperative in
supplying needed information. The CONTRACTOR shall make documentation of such
action available to TENNCARE, upon request. Providers who do not provide
requested medical information for purposes of making a medical necessity
determination for a particular item or service shall not be entitled to payment
for the provision of such item or service.     2.14.2.3.2   Upon request by
TENNCARE, the CONTRACTOR shall provide TENNCARE with individualized medical
record information from the treating health care provider(s). The CONTRACTOR
shall take whatever action necessary to fulfill this responsibility within the
required appeal time lines as specified by TENNCARE and/or applicable TennCare
rules and regulations, up to and including going to the provider’s office to
obtain the medical record information. Should a provider fail or refuse to
respond to the CONTRACTOR’s efforts to obtain medical information, and the
appeal is

102 of   329



--------------------------------------------------------------------------------



 



                 decided in favor of the member, at the CONTRACTOR’s discretion
or a directive by TENNCARE, the CONTRACTOR shall impose financial penalties
against the provider as appropriate.

2.14.3   Referrals

  2.14.3.1   Except as provided in Section 2.14.4, the CONTRACTOR may require
members to seek a referral from their PCP prior to accessing non-emergency
specialty physical health services.     2.14.3.2   If the CONTRACTOR requires
members to obtain PCP referral, the CONTRACTOR may exempt certain services,
identified by the CONTRACTOR in the member handbook, from PCP referral.    
2.14.3.3   For members determined to need a course of treatment or regular care
monitoring, the CONTRACTOR shall have a mechanism in place to allow members to
directly access a specialist as appropriate for the members’ condition and
identified needs.     2.14.3.4   The CONTRACTOR shall not require that a woman
go in for an office visit with her PCP in order to obtain the referral for
prenatal care.     2.14.3.5   Referral Provider Listing     2.14.3.5.1   The
CONTRACTOR shall provide all PCPs with a current hard copy listing of referral
providers, including behavioral health providers at least thirty (30) calendar
days prior to the start date of operations. Thereafter the CONTRACTOR shall mail
PCPs an updated version of the listing on a quarterly basis. The CONTRACTOR
shall also maintain an updated electronic, web-accessible version of the
referral provider listing.     2.14.3.5.2   The referral provider listing shall
be in the format specified by TENNCARE for the provider directory in
Section 2.17.7.     2.14.3.5.3   As required in Section 2.30.10.7, the
CONTRACTOR shall submit to TENNCARE a copy of the referral provider listing, a
data file of the provider information in a media and format described by
TENNCARE, and documentation regarding mailing.

  2.14.4   Exceptions to Prior Authorization and/or Referrals

  2.14.4.1   Emergency and Post-Stabilization Care Services         The
CONTRACTOR shall provide emergency services without requiring prior
authorization or PCP referral, as described in Section 2.7.1, regardless of
whether these services are provided by a contract or non-contract provider. The
CONTRACTOR shall provide post-stabilization care services (as defined in Section
1) in accordance with 42 CFR 422.113.     2.14.4.2   TENNderCare         The
CONTRACTOR shall not require prior authorization or PCP referral for the
provision of TENNderCare screening services.

103 of   329



--------------------------------------------------------------------------------



 



  2.14.4.3   Access to Women’s Health Specialists         The CONTRACTOR shall
allow female members direct access (without requiring a referral) to a women’s
health specialist who is a contract provider for covered services necessary to
provide women’s routine and preventive health care services. This is in addition
to the member’s designated source of primary care if that source is not a
women’s health specialist.     2.14.4.4   Behavioral Health Services         The
CONTRACTOR shall not require a PCP referral for members to access a behavioral
health provider.     2.14.4.5   Transition of New Members         Pursuant to
the requirements in Section 2.9.2.1 regarding transition of new members, the
CONTRACTOR shall provide for the continuation of medically necessary covered
services regardless of prior authorization or referral requirements. However, as
provided in Section 2.9.2.1, in certain circumstances the CONTRACTOR may require
prior authorization for continuation of services beyond the initial thirty
(30) days.

2.14.5   PCP Profiling       The CONTRACTOR shall profile its PCPs. Further, the
CONTRACTOR shall investigate the circumstances surrounding PCPs who appear to be
operating outside peer norms and will intervene, as appropriate, when
utilization or quality of care issues are identified. As part of these profiling
activities, the CONTRACTOR shall analyze utilization data, including but not
limited to, information provided to the CONTRACTOR by TENNCARE, and report back
information as requested by TENNCARE. PCP profiling shall include, but not be
limited to the following areas:

  2.14.5.1   Utilization of Non-Contract Providers         The CONTRACTOR shall
maintain a procedure to identify and evaluate member utilization of services
provided by non-contract providers by PCP panel.     2.14.5.2   Specialist
Referrals         The CONTRACTOR shall maintain a procedure to identify and
evaluate member specialty provider utilization by PCP panel.     2.14.5.3  
Emergency Room Utilization         The CONTRACTOR shall maintain a procedure to
identify and evaluate member emergency room utilization by PCP panel. As
provided in Section 2.9.4, members who establish a pattern of accessing
emergency room services shall be referred to MCO case management as appropriate
for follow-up.

104 of   329



--------------------------------------------------------------------------------



 



  2.14.5.4   Inpatient Admissions         The CONTRACTOR shall maintain a
procedure to identify and evaluate member utilization of inpatient services by
PCP panel.     2.14.5.5   Pharmacy Utilization         At a minimum, the
CONTRACTOR shall profile PCP prescribing patterns for generic versus brand name
and the number of narcotic prescriptions written. In addition, the CONTRACTOR
shall comply with the requirements in Section 2.9.7 of this Agreement.    
2.14.5.6   Advanced Imaging Procedures         The CONTRACTOR shall profile the
utilization of advanced imaging procedures by PCP panel. Advanced imaging
procedures include: PET Scans; CAT Scans and MRIs.     2.14.5.7   PCP Visits    
    The CONTRACTOR shall profile the average number of visits per member
assigned to each PCP.

2.15   QUALITY MANAGEMENT/QUALITY IMPROVEMENT   2.15.1   Quality
Management/Quality Improvement (QM/QI) Program

  2.15.1.1   The CONTRACTOR shall have a written Quality Management/Quality
Improvement (QM/QI) program that clearly defines its quality improvement
structures and processes and assigns responsibility to appropriate individuals.
This QM/QI program shall use as a guideline the current NCQA Standards and
Guidelines for the Accreditation of MCOs and shall include the CONTRACTOR’s plan
for improving patient safety. This means at a minimum that the QM/QI program
shall:     2.15.1.1.1   Specifically address behavioral health care;    
2.15.1.1.2   Be accountable to the CONTRACTOR’s board of directors and executive
management team;     2.15.1.1.3   Have substantial involvement of a designated
physician and designated behavioral health practitioner;     2.15.1.1.4   Have a
QM/QI committee that oversees the QM/QI functions;     2.15.1.1.5   Have an
annual work plan;     2.15.1.1.6   Have resources – staffing, data sources and
analytical resources – devoted to it; and     2.15.1.1.7   Be evaluated annually
and updated as appropriate.

105 of   329



--------------------------------------------------------------------------------



 



  2.15.1.2   The CONTRACTOR shall make all information about its QM/QI program
available to providers and members.     2.15.1.3   As part of the QM/QI program,
the CONTRACTOR shall collect information on providers’ actions to improve
patient safety and make performance data available to providers and members.    
2.15.1.4   Any changes to the QM/QI program structure shall require prior
written approval from TENNCARE. The QM/QI program description, associated work
plan, and annual evaluation of the QM/QI Program shall be submitted to TENNCARE
as required in Section 2.30.11.1, Reporting Requirements.

2.15.2   QM/QI Committee

  2.15.2.1   The CONTRACTOR shall have a QM/QI committee which shall include
staff and contract providers. Medical and behavioral health staff and contract
providers shall be represented on the QM/QI committee. This committee shall
recommend policy decisions, analyze and evaluate the results of QM/QI
activities, ensure that providers are involved in the QM/QI program, institute
needed action, and ensure that appropriate follow-up occurs. This committee
shall also review and approve the QM/QI program description and associated work
plan prior to submission to TENNCARE as required in Section 2.30.11.1, Reporting
Requirements.     2.15.2.2   The QM/QI committee shall keep written minutes of
all meetings. A copy of the signed and dated written minutes for each meeting
shall be available on-file after the completion of the following committee
meeting in which the minutes are approved and shall be available for review upon
request and during the annual on-site EQRO review and/or NCQA accreditation
review.     2.15.2.3   The CONTRACTOR shall provide the Chief Medical Officer of
TENNCARE with ten (10) calendar days advance notice of all regularly scheduled
meetings of the QM/QI committee. To the extent allowed by law, the Chief Medical
Officer of TENNCARE, or his/her designee, may attend the QM/QI committee
meetings at his/her option.

2.15.3   Performance Improvement Projects (PIPs)

  2.15.3.1   The CONTRACTOR shall perform three (3) clinical PIPs, one (1) in
the area of diabetes management, one (1) in the area of maternity management and
one (1) in the area of behavioral health. The behavioral health PIP shall be
relevant to one of the behavioral health disease management programs for bipolar
disorder, major depression, or schizophrenia.     2.15.3.2   The CONTRACTOR
shall ensure that CMS protocols for PIPs are followed and that the following are
documented for each activity:     2.15.3.2.1   Rationale for selection as a
quality improvement activity;     2.15.3.2.2   Specific population targeted,
include sampling methodology if relevant;     2.15.3.2.3   Metrics to determine
meaningful improvement and baseline measurement;

106 of   329



--------------------------------------------------------------------------------



 



  2.15.3.2.4   Specific interventions (enrollee and provider);     2.15.3.2.5  
Relevant clinical practice guidelines; and     2.15.3.2.6   Date of
re-measurement.     2.15.3.3   The CONTRACTOR shall report on PIPs as required
in Section 2.30.11.3, Reporting Requirements.

2.15.4   Performance Indicators

  2.15.4.1   The CONTRACTOR’s QM/QI program shall identify benchmarks and set
achievable performance goals for the three (3) PIPs required in Section 2.15.3.
The three (3) clinical performance indicators that must show meaningful
improvement are diabetes management, maternity management and behavioral health.
The CONTRACTOR shall identify a relevant HEDIS measure where there is an
opportunity to show improvement. The source of the benchmark should be
identified, e.g., NCQA’s Quality Compass. The CONTRACTOR must demonstrate
improvement against the baseline measure as indicated:

      Baseline Rate   Minimum Effect Size
0-59
  At least a 6 percentage point increase
60-74
  At least a 5 percentage point increase
75-84
  At least a 4 percentage point increase
85-92
  At least a 3 percentage point increase
93-96
  At least a 2 percentage point increase
97-99
  At least a 1 percentage point increase

  2.15.4.2   The CONTRACTOR shall report performance indicator results as
required in Section 2.30.11.1, Reporting Requirements.     2.15.4.3   The
CONTRACTOR’s failure to demonstrate meaningful improvement toward benchmark
levels of performance shall result in the CONTRACTOR being required to implement
a corrective action plan as described in Section 2.25.9.

2.15.5   Clinical Practice Guidelines

  2.15.5.1   The CONTRACTOR shall select at least four (4) evidence-based
clinical practice guidelines from recognized sources that are relevant to the
enrollee population. Two (2) of these guidelines must be related to behavioral
health conditions, one (1) of which may be a behavioral health component of a
medical guideline; however, it must address a separate condition or an aspect of
a behavioral health condition distinctively different from the behavioral health
guideline. One (1) of the behavioral health guidelines should address the
treatment of depression. At least two (2) of the CONTRACTOR’s adopted clinical
practice guidelines shall be the clinical basis for the DM programs described in
Section 2.8. The CONTRACTOR shall measure performance against at least two
(2) important aspects of each of the four (4) clinical practice guidelines
annually. The guidelines must be reviewed and revised at least every two
(2) years or whenever the guidelines change.

107 of 329



--------------------------------------------------------------------------------



 



  2.15.5.2   The CONTRACTOR shall distribute the guidelines to all appropriate
providers upon signing of the provider agreement and when the guidelines are
revised.

2.15.6   NCQA Accreditation

  2.15.6.1   The CONTRACTOR shall obtain NCQA accreditation by November 30, 2009
and shall maintain it thereafter. Any accreditation status granted by NCQA under
the New Health Plan (NHP) program or the MCO Introductory Survey option will not
be acknowledged by TENNCARE. Accreditation obtained under the NCQA Full
Accreditation Survey or Multiple Product Survey options will be acknowledged by
TENNCARE if the TennCare product is specifically included in the NCQA survey.
TENNCARE will accept the use of the NCQA Corporate Survey process, to the extent
deemed allowable by NCQA, in the accreditation of the CONTRACTOR. In order to
ensure that the CONTRACTOR is making forward progress, TENNCARE shall require
that the following information and/or benchmarks be met:

          REQUIRED EVENT   DEADLINE
CALENDAR YEAR 2007
   
NCQA Accreditation Survey Application Submitted and Pre Survey Fee paid
  December 15, 2007
 
   
CALENDAR YEAR 2008
   
Submit copy of signed NCQA Survey contract to TENNCARE
  January 15, 2008
Purchase NCQA ISS Tool for 2009 MCO Accreditation Survey
  August 15, 2008
Copy of signed contract with NCQA approved vendor to perform 2009 CAHPS surveys
(Adult, Child and Children with Chronic Conditions to TENNCARE)
  November 15, 2008
Copy of signed contract with NCQA approved vendor to perform 2009 HEDIS Audit to
TENNCARE (The CONTRACTOR must perform the complete Medicaid HEDIS Data Set with
the exception of dental related measures)
  November 15, 2008
 
   
CALENDAR YEAR 2009
   
Notify TENNCARE of date for ISS Submission and NCQA On-site review
  January 15, 2009
HEDIS Baseline Assessment Tool completed and submitted to Contracted HEDIS
Auditor, TENNCARE, and the EQRO
  February 15, 2009
Audited Medicaid HEDIS and CAHPS results submitted to NCQA and TENNCARE
  June 15, 2009
Finalize preparations for NCQA Survey (Final payment must be submitted to NCQA
sixty (60) calendar days prior to submission of ISS)
  Notify TennCare of final payment within five (5) business days of submission
to NCQA.

108 of 329



--------------------------------------------------------------------------------



 



          REQUIRED EVENT   DEADLINE
Submission of ISS to NCQA
  Notify TennCare within five (5) business days of submission to NCQA.
NCQA Survey Completed and copy of NCQA Final Report to TENNCARE:
  November 30, 2009
•      Excellent, Commendable, or Accredited
   
•      Provisional – Corrective Action required to achieve status of
       Excellent, Commendable, or Accredited; resurvey within twelve
       (12) months.
   
•      Accreditation Denied – Results in termination of this Agreement.
   

  2.15.6.2   If the CONTRACTOR consistently fails to meet the timelines as
described above, the CONTRACTOR shall be considered to be in breach of the terms
of this Agreement and may be subject to termination in accordance with
Section 4.4 of this Agreement.     2.15.6.3   Failure to obtain NCQA
accreditation by November 30, 2009 and maintain accreditation thereafter shall
be considered a breach of this Agreement and shall result in termination of this
Agreement in accordance with the terms set forth in Section 4.4 of this
Agreement. Achievement of provisional accreditation status shall require a
corrective action plan within thirty (30) calendar days of receipt of Final
Report from NCQA and may result in termination of this Agreement in accordance
with Section 4.4 of this Agreement.

2.15.7   HEDIS and CAHPS

  2.15.7.1   Annually, beginning with HEDIS 2009, the CONTRACTOR shall complete
all HEDIS measures designated by NCQA as relevant to Medicaid. The only
exclusion from the complete Medicaid HEDIS data set shall be dental measures.
The CONTRACTOR shall contract with an NCQA certified HEDIS auditor to validate
the processes of the CONTRACTOR in accordance with NCQA requirements. Audited
HEDIS results shall be submitted to TENNCARE, NCQA and TENNCARE’s EQRO annually
by June 15 of each calendar year beginning in 2009.     2.15.7.2   Annually,
beginning in 2009, the CONTRACTOR shall conduct a CAHPS survey. The CONTRACTOR
shall enter into an agreement with a vendor that is certified by NCQA to perform
CAHPS surveys. The CONTRACTOR’s vendor shall perform the CAHPS adult survey,
CAHPS child survey and the CAHPS children with chronic conditions survey. Survey
results shall be reported to TENNCARE separately for each required CAHPS survey
listed above. Survey results shall be submitted to TENNCARE, NCQA and TENNCARE’s
EQRO annually by June 15 of each calendar year beginning in 2009.

109 of 329



--------------------------------------------------------------------------------



 



2.16   MARKETING       The CONTRACTOR shall not conduct any marketing
activities, as defined in Section 1 of this Agreement. This prohibition
includes, but is not limited to the following information and activities:  
2.16.1   Materials and/or activities that mislead, confuse or defraud or that
are unfair or deceptive practices or that otherwise violate federal or state
consumer protection laws or regulations. This includes materials which mislead
or falsely describe covered or available services, membership or availability of
network providers, and qualifications and skills of network providers.   2.16.2
  Overly aggressive solicitation, such as repeated telephoning or continued
recruitment after an offer for enrollment is declined, or similar techniques;

  2.16.2.1   Offers of gifts or material or financial gain as incentives to
enroll;     2.16.2.2   Compensation arrangements with marketing personnel that
utilize any type of payment structure in which compensation is tied to the
number of persons enrolled;     2.16.2.3   Direct solicitation of prospective
enrollees;     2.16.2.4   Directly or indirectly, engage in door-to-door,
telephone, or other cold-call marketing activities;     2.16.2.5   Assertions or
statements (whether oral or written) that the enrollee must enroll with the
CONTRACTOR in order to obtain benefits or in order not to lose benefits;    
2.16.2.6   Assertions or statements (whether written or oral) that the
CONTRACTOR is endorsed by CMS, the federal or state government or similar
entity;     2.16.2.7   Use of independent marketing agents in connection with
marketing activities. Independent marketing agents shall not mean staff
necessary to develop or produce marketing materials or advertising or other
similar functions; and     2.16.2.8   Seeking to influence enrollment in
conjunction with the sale or offering of any private insurance.

2.17   MEMBER MATERIALS   2.17.1   Prior Approval Process for All Member
Materials

  2.17.1.1   The CONTRACTOR shall submit to TENNCARE for review and prior
approval all materials that will be distributed to members (referred to as
member materials). This includes but is not limited to member handbooks,
provider directories, member newsletters, identification cards, fact sheets,
notices, brochures, form letters, mass mailings, member education and outreach
activities as described in this Section, Section 2.17 and Section 2.7.3, system
generated letters and any other additional, but not required, materials and
information provided to members designed to promote health and/or educate
members.

110 of 329



--------------------------------------------------------------------------------



 



  2.17.1.2   All member materials shall be submitted to TENNCARE on paper and
electronic file media, in the format prescribed by TENNCARE. The materials shall
be accompanied by a plan that describes the CONTRACTOR’s intent and procedure
for the use of the materials. Materials developed by a recognized entity having
no association with the CONTRACTOR that are related to management of specific
types of diseases (e.g., heart, diabetes, asthma, etc.) or general health
improvement must be submitted for approval; however, unless otherwise requested
by TENNCARE, an electronic file for these materials is not required. The
electronic files must be submitted in a format acceptable to TENNCARE.
Electronic files submitted in any other format than those approved by TENNCARE
will not be processed.     2.17.1.3   TENNCARE shall review the submitted member
materials and either approve or deny them within fifteen (15) calendar days from
the date of submission. In the event TENNCARE does not approve the materials
TENNCARE may provide written comments, and the CONTRACTOR shall resubmit the
materials.     2.17.1.4   Once member materials have been approved by TENNCARE,
the CONTRACTOR shall submit to TENNCARE an electronic version of the final
printed product and five (5) original prints of the final product, unless
otherwise specified by TENNCARE, within thirty (30) calendar days from the print
date. Photo copies may not be submitted as a final product. Upon request, the
CONTRACTOR shall provide additional original prints of the final product to
TENNCARE.     2.17.1.5   Prior to modifying any approved member material, the
CONTRACTOR shall submit for approval by TENNCARE a detailed description of the
proposed modification. Proposed modifications shall be submitted in accordance
with the requirements herein.     2.17.1.6   TENNCARE reserves the right to
notify the CONTRACTOR to discontinue or modify member materials after approval.

2.17.2   Written Material Guidelines       The CONTRACTOR shall comply with the
following requirements as it relates to written member materials:

  2.17.2.1   All member materials shall be worded at a sixth (6th) grade reading
level, unless TENNCARE approves otherwise;     2.17.2.2   All written materials
shall be clearly legible with a minimum font size of 12pt. with the exception of
member I.D. cards, and unless otherwise approved by TENNCARE;     2.17.2.3   All
written materials shall be printed with the assurance of non-discrimination as
provided in Section 4.32.1;     2.17.2.4   The following shall not be used on
any written materials, including but not limited to member materials, without
the written approval of TENNCARE:     2.17.2.4.1   The Seal of the State of
Tennessee;

111 of 329



--------------------------------------------------------------------------------



 



  2.17.2.4.2   The TennCare name unless the initials “SM” denoting a service
mark, is superscripted to the right of the name (TennCaresm);     2.17.2.4.3  
The word “free” unless the service is at no cost to all members. If members have
cost sharing responsibilities, the service is not free. Any conditions of
payments must be clearly and conspicuously disclosed in close proximity to the
“free” good or service offer; and     2.17.2.4.4   The use of phrases to
encourage enrollment such as “keep your doctor” implying that enrollees can keep
all of their physicians. Enrollees in TennCare should not be led to think that
they can continue to go to their current physician, unless that particular
physician is a contract provider with the CONTRACTOR’s MCO;     2.17.2.5   All
vital CONTRACTOR documents must be translated and available in Spanish. Within
ninety (90) calendar days of notification from TENNCARE, all vital CONTRACTOR
documents must be translated and available to each Limited English Proficiency
group identified by TENNCARE that constitutes five percent (5%) of the TennCare
population or one-thousand (1,000) enrollees, whichever is less;     2.17.2.6  
All written member materials shall notify enrollees that oral interpretation is
available for any language at no expense to them and how to access those
services;     2.17.2.7   All written member materials shall be made available in
alternative formats for persons with special needs at no expense to the member;
and     2.17.2.8   The CONTRACTOR shall provide written notice to members of any
changes in policies or procedures described in written materials previously sent
to members. The CONTRACTOR shall provide written notice at least thirty
(30) days before the effective date of the change.

2.17.3   Distribution of Member Materials

  2.17.3.1   The CONTRACTOR shall distribute member materials as required by
this Agreement. Required materials, described below, include member handbooks,
provider directories, quarterly member newsletters, and identification cards.  
  2.17.3.2   The CONTRACTOR may distribute additional materials and information,
other than those required by this Section, Section 2.17, to members in order to
promote health and/or educate enrollees.

2.17.4   Member Handbooks

  2.17.4.1   The CONTRACTOR shall develop a member handbook based on a template
provided by TENNCARE, and update it periodically (at least annually). Upon
notice to TENNCARE of material changes to the member handbook, the CONTRACTOR
shall make appropriate revisions and immediately distribute the revised handbook
to members and providers.     2.17.4.2   The CONTRACTOR shall distribute member
handbooks to members within thirty (30) calendar days of receipt of notice of
enrollment in the CONTRACTOR’s MCO or prior to enrollees’ enrollment effective
date as described in Section 2.4.5 and at

112 of 329



--------------------------------------------------------------------------------



 



                     least annually thereafter. In the event of material
revisions to the member handbook, the CONTRACTOR shall distribute the new and
revised handbook to all members immediately.

  2.17.4.3   In situations where there is more than one member in a TennCare
case, it shall be acceptable for the CONTRACTOR to mail one (1) member handbook
to each address listed for the member’s TennCare case number when there is more
than one (1) new enrollee assigned to the same case number at the time of
enrollment and when subsequent new or updated member handbooks are mailed to
members. Should a single individual be enrolled and be added into an existing
case, a member handbook (new or updated) must be mailed to that individual
regardless of whether or not a member handbook has been previously mailed to
members in the existing case.     2.17.4.4   The CONTRACTOR shall distribute a
member handbook to all contract providers upon initial credentialing, annually
thereafter as handbooks are updated, and whenever there are material revisions.
For purposes of providing member handbooks to providers, it shall be acceptable
to provide handbooks in electronic format, including but not limited to CD or
access via a web link.     2.17.4.5   Each member handbook shall, at a minimum,
be in accordance with the following guidelines:     2.17.4.5.1   Must be in
accordance with all applicable requirements as described in Section 2.17.2 of
this Agreement;     2.17.4.5.2   Shall include a table of contents;    
2.17.4.5.3   Shall include an explanation on how members will be notified of
member specific information such as effective date of enrollment;     2.17.4.5.4
  Shall include a description of services provided including benefit limits and
thresholds, including how reaching service thresholds may trigger enrollment in
MCO case management or disease management, exclusions, and use of non-contract
providers;     2.17.4.5.5   Shall include descriptions of both the Medicaid
Benefits and the Standard Benefits;     2.17.4.5.6   Shall include a description
of TennCare cost sharing responsibilities including an explanation that
providers and/or the CONTRACTOR may utilize whatever legal actions are available
to collect these amounts. Further, the information shall indicate that the
member may not be billed for covered services except for the amounts of the
specified TennCare cost sharing responsibilities and of their right to appeal in
the event that they are billed for amounts other than their TennCare cost
sharing responsibilities;     2.17.4.5.7   Shall include information about
preventive services for adults and children, including TENNderCare, a listing of
covered preventive services, and notice that preventive services are at no cost
and without cost sharing responsibilities;

113 of 329



--------------------------------------------------------------------------------



 



  2.17.4.5.8   Shall include procedures for obtaining required services,
including procedures for obtaining referrals to specialists as well as
procedures for obtaining referrals to non-contract providers. The handbook shall
advise members that if they need a service that is not available from a contract
provider, they will be referred to a non-contract provider and any copayment
requirements would be the same as if this provider were a contract provider;    
2.17.4.5.9   Shall include an explanation of emergency services and procedures
on how to obtain emergency services both in and out of the CONTRACTOR’s service
area, including but not limited to: an explanation of post-stabilization
services, the use of 911, locations of emergency settings and locations for
post-stabilization services;     2.17.4.5.10   Shall include information on how
to access the primary care provider on a twenty-four (24) hour basis as well as
the twenty-four (24) hour nurse line. The handbook may encourage members to
contact the PCP or twenty-four (24) hour nurse line when they have questions as
to whether they should go to the emergency room;     2.17.4.5.11   Shall include
notice of the right to file a complaint as is provided for by Title VI of the
Civil Rights Act of 1964, Section 504 of the Rehabilitation Act of 1973, Title
II of the Americans with Disabilities Act of 1990, the Age Discrimination Act of
1975, the Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35) and a complaint
form on which to do so;     2.17.4.5.12   Shall include appeal procedures as
described in Section 2.19 of this Agreement;     2.17.4.5.13   Shall include
notice that in addition to the member’s right to file an appeal directly to
TENNCARE for actions taken by the CONTRACTOR, the member shall have the right to
request reassessment of eligibility related decisions directly to TENNCARE;    
2.17.4.5.14   Shall include written policies on member rights and
responsibilities, pursuant to 42 CFR 438.100 and NCQA’s Standards and Guidelines
for the Accreditation of MCOs;     2.17.4.5.15   Shall include written
information concerning advance directives as described in 42 CFR 489 Subpart I
and in accordance with 42 CFR 422.128;     2.17.4.5.16   Shall include notice
that enrollment in the CONTRACTOR’s MCO invalidates any prior authorization for
services granted by another MCO but not utilized by the member prior to the
member’s enrollment into the CONTRACTOR’s MCO and notice of continuation of care
when entering the CONTRACTOR’s MCO as described in Section 2.9.2 of this
Agreement;     2.17.4.5.17   Shall include notice to the member that it is the
member’s responsibility to notify the CONTRACTOR and the TENNCARE agency each
and every time the member moves to a new address;     2.17.4.5.18   Shall
include notice that a new member may request to change MCOs at anytime during
the forty-five (45) calendar day period immediately following their initial
enrollment in an MCO, subject to the capacity of the selected MCO to accept
additional members and any restrictions limiting enrollment levels established
by TENNCARE. This notice shall include instructions on how to contact TENNCARE
to request a change;

114 of 329



--------------------------------------------------------------------------------



 



  2.17.4.5.19   Shall include notice that the member may change MCOs at the next
choice period as described in Section 2.4.7.2.2 of this Agreement and shall have
a forty-five (45) calendar day period immediately following the enrollment, as
requested during said choice period, in a new MCO to request to change MCOs,
subject to the capacity of the selected MCO to accept additional enrollees and
any restrictions limiting enrollment levels established by TENNCARE. This notice
shall include instructions on how to contact TENNCARE to request a change;    
2.17.4.5.20   Shall include notice that the member has the right to appeal to
TENNCARE to request to change MCOs based on hardship and how to do so;    
2.17.4.5.21   Shall include notice of the enrollee’s right to terminate
participation in the TennCare program at any time with instructions to contact
TENNCARE for termination forms and additional information on termination;    
2.17.4.5.22   Shall include TENNCARE and MCO member services toll-free telephone
numbers, including the TENNCARE hotline, the CONTRACTOR’s member services
information line, and the CONTRACTOR’s 24/7 nurse triage/advice line with a
statement that the member may contact the CONTRACTOR or TENNCARE regarding
questions about the TennCare program as well as the service/information that may
be obtained from each line;     2.17.4.5.23   Shall include information on how
to obtain information in alternative formats or how to access interpretation
services as well as a statement that interpretation and translation services are
free;     2.17.4.5.24   Shall include information educating members of their
rights and necessary steps to amend their data in accordance with HIPAA
regulations and state law;     2.17.4.5.25   Shall include directions on how to
request and obtain information regarding the “structure and operation of the
MCO” and “physician incentive plans” (see Section 2.13.5);     2.17.4.5.26  
Shall include information that the member has the right to receive information
on available treatment options and alternatives, presented in a manner
appropriate to the member’s condition and ability to understand;     2.17.4.5.27
  Shall include information that the member has the right to be free from any
form of restraint or seclusion used as a means of coercion, discipline,
convenience, or retaliation;     2.17.4.5.28   Shall include information on
appropriate prescription drug usage (see Section 2.9.7); and     2.17.4.5.29  
Shall include any additional information required in accordance with NCQA’s
Standards and Guidelines for the Accreditation of MCOs.

115 of 329



--------------------------------------------------------------------------------



 



2.17.5   Quarterly Member Newsletter

  2.17.5.1   The CONTRACTOR shall, at a minimum, distribute on a quarterly basis
a newsletter to all members which is intended to educate the enrollee to the
managed care system, proper utilization of services, etc., and encourage
utilization of preventive care services.     2.17.5.2   The CONTRACTOR shall
include the following information in each newsletter:     2.17.5.2.1   Specific
articles or other specific information as described when requested by TENNCARE.
Such requests by TENNCARE shall be limited to two hundred (200) words and shall
be reasonable including sufficient notification of information to be included;  
  2.17.5.2.2   The procedure on how to obtain information in alternative formats
or how to access interpretation services as well as a statement that
interpretation and translation services are free;     2.17.5.2.3   A notice to
members of the right to file a complaint, as is provided for by Title VI of the
Civil Rights Act of 1964, Section 504 of the Rehabilitation Act of 1973, Title
II of the Americans with Disabilities Act of 1990, the Age Discrimination Act of
1975, the Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35), and a
CONTRACTOR phone number for doing so. The notice shall be in English and
Spanish;     2.17.5.2.4   TENNderCare information, including but not limited to,
encouragement to obtain screenings and other preventive care services;    
2.17.5.2.5   Information about appropriate prescription drug usage;    
2.17.5.2.6   TENNCARE and MCO member services toll-free telephone numbers,
including the TENNCARE hotline, the CONTRACTOR’s member services information
line, and the CONTRACTOR’s 24/7 nurse triage/advice line as well as the
service/information that may be obtained from each line; and     2.17.5.2.7  
The following statement: “To report fraud or abuse to the Office of Inspector
General (OIG) you can call toll-free 1-800-433-3982 or go online to
www.state.tn.us/tenncare and click on ‘Report Fraud’. To report provider fraud
or patient abuse to the Medicaid Fraud Control Unit (MFCU), call toll-free
1-800-433-5454.”     2.17.5.3   The quarterly member newsletter shall be
disseminated within thirty (30) calendar days of the start of each calendar year
quarter. In order to satisfy the requirement to distribute the quarterly
newsletter to all members, it shall be acceptable to mail one (1) quarterly
newsletter to each address associated with the member’s TennCare case number. In
addition to the prior authorization requirement regarding dissemination of
materials to members, the CONTRACTOR shall also submit to TENNCARE, five
(5) final printed originals, unless otherwise specified by TENNCARE, of the
newsletter and the date that the information was mailed to members along with an
invoice or other type of documentation to indicate the date and volume of the
quarterly member newsletter mailing.

116 of 329



--------------------------------------------------------------------------------



 



2.17.6   Identification Card       Each member shall be provided an
identification card, which identifies the member as a participant in the
TennCare program within thirty (30) calendar days of notification of enrollment
into the CONTRACTOR’s MCO or prior to the member’s enrollment effective date.
The identification card shall be durable (e.g., plastic or other durable paper
stock but not regular paper stock), must comply with all state and federal
requirements and, at a minimum, shall include:

  2.17.6.1   The CONTRACTOR’s name and issuer identifier, with the company logo;
    2.17.6.2   Phone numbers for information and/or authorizations, including
for behavioral health services;     2.17.6.3   Descriptions of procedures to be
followed for emergency or special services;     2.17.6.4   The member’s
identification number;     2.17.6.5   The member’s name (First, Last and Middle
Initial);     2.17.6.6   The member’s date of birth;     2.17.6.7   The member’s
enrollment effective date;     2.17.6.8   Copayment information;     2.17.6.9  
The Health Insurance Portability and Accountability Act (HIPAA) adopted
identifier; and     2.17.6.10   The words “Medicaid” or “Standard” based on
eligibility.

2.17.7   Provider Directory

  2.17.7.1   The CONTRACTOR shall distribute provider directories to new members
within thirty (30) calendar days of receipt of notification of enrollment in the
CONTRACTOR’s MCO or prior to the member’s enrollment effective date. The
CONTRACTOR shall also be responsible for redistribution of updated provider
information on a regular basis and shall redistribute a complete and updated
provider directory at least on an annual basis. In situations where there is
more than one enrollee in a TennCare case, it shall be acceptable for the
CONTRACTOR to mail one (1) provider directory to each address listed for the
enrollee’s TennCare case number when there is more than one (1) new enrollee
assigned to the same case number at the time of enrollment and when subsequent
updated provider directories are mailed to enrollees. Should a single individual
be enrolled and be added into an existing case, a provider directory must be
mailed to that individual regardless of whether or not a provider directory has
been previously mailed to enrollees in the existing case.     2.17.7.2  
Provider directories, and any revisions thereto, shall be submitted to TENNCARE
for approval prior to distribution to enrollees in accordance with
Section 2.17.1 of this Agreement. The text of the directory shall be in the
format prescribed by TENNCARE. In addition, the provider information used to
populate the provider

117 of 329



--------------------------------------------------------------------------------



 



      directory shall be submitted as a TXT file or such format as otherwise
approved by TENNCARE and be produced using the same extract process as the
actual provider directory.

  2.17.7.3   Provider directories shall include the following: names, locations,
telephone numbers, office hours, non-English languages spoken by current network
PCPs and specialists, hospital listings including locations of emergency
settings and post-stabilization services, identification of providers accepting
new patients and whether or not a provider performs TENNderCare screens.

2.17.8   Additional Information Available Upon Request       The CONTRACTOR
shall provide all other information to members as required by CMS, including but
not limited to the following information to any enrollee who requests it:

  2.17.8.1   Information regarding the structure and operation of the
CONTRACTOR’s MCO; and     2.17.8.2   Information regarding physician incentive
plans, including but not limited to:     2.17.8.2.1   Whether the CONTRACTOR
uses a physician incentive plan that affects the use of referral services;    
2.17.8.2.2   The type of incentive arrangement;     2.17.8.2.3   Whether
stop-loss protection is provided; and     2.17.8.2.4   If the CONTRACTOR was
required to conduct a survey, a summary of the survey results.

2.18   CUSTOMER SERVICE   2.18.1   Member Services Toll-Free Phone Line

  2.18.1.1   The CONTRACTOR shall operate a toll-free telephone line (member
services information line) to respond to member questions, comments, and
inquiries from the member, the member’s family, or the member’s provider.    
2.18.1.2   The CONTRACTOR shall develop member services information line
policies and procedures that address staffing, training, hours of operation,
access and response standards, monitoring of calls via recording or other means,
and compliance with standards.     2.18.1.3   The member services information
line shall handle calls from non-English speaking callers as well as calls from
members who are hearing impaired.     2.18.1.4   The CONTRACTOR shall ensure
that the member services information line is staffed adequately to respond to
members’ questions, at a minimum, from 8 a.m. to 5 p.m. Central Time Monday
through Friday, except State of Tennessee holidays.

118 of 329



--------------------------------------------------------------------------------



 



  2.18.1.5   The member services information line shall be staffed twenty-four
(24) hours a day, seven (7) days a week with qualified nurses to triage urgent
care and emergency calls from members. The CONTRACTOR may meet this requirement
by having a separate nurse triage/nurse advice line that otherwise meets all of
the requirements of this Section, Section 2.18.1.     2.18.1.6   The member
services information line shall be adequately staffed with staff trained to
accurately respond to member questions regarding the TennCare program and the
CONTRACTOR’s MCO, including but not limited to, covered services, TENNderCare,
and the CONTRACTOR’s provider network.     2.18.1.7   The CONTRACTOR shall
measure and monitor the accuracy of responses and phone etiquette and take
corrective action as necessary to ensure the accuracy of responses and
appropriate phone etiquette by staff.     2.18.1.8   The CONTRACTOR shall have
an automated system available during non-business hours, including weekends and
holidays. This automated system must provide callers with operating instructions
on what to do in case of an emergency and shall include, at a minimum, a voice
mailbox for callers to leave messages. The CONTRACTOR shall ensure that the
voice mailbox has adequate capacity to receive all messages. The CONTRACTOR
shall return messages on the next business day.     2.18.1.9   Performance
Standards for Member Services Line/Queue     2.18.1.9.1   The CONTRACTOR shall
adequately staff the member services information line to ensure that the line,
including the nurse triage/nurse advice line or queue, meets the following
performance standards: less than five percent (5%) call abandonment rate;
eighty-five percent (85%) of calls are answered by a live voice within thirty
(30) seconds (or the prevailing benchmark established by NCQA); and average wait
time for assistance does not exceed ten (10) minutes.     2.18.1.9.2   The
CONTRACTOR shall submit the reports required in Section 2.30.12.1 of this
Agreement.

2.18.2   Interpreter and Translation Services

  2.18.2.1   The CONTRACTOR shall develop written polices and procedures for the
provision of language interpreter and translation services to any member who
needs such services, including but not limited to, members with Limited English
Proficiency and members who are hearing impaired.     2.18.2.2   The CONTRACTOR
shall provide interpreter and translation services free of charge to members.  
  2.18.2.3   Interpreter services should be available in the form of in-person
interpreters, sign language or access to telephonic assistance, such as the ATT
universal line.

119 of 329



--------------------------------------------------------------------------------



 



2.18.3   Cultural Competency       As required by 42 CFR 438.206, the CONTRACTOR
shall participate in the State’s efforts to promote the delivery of services in
a culturally competent manner to all enrollees, including those with Limited
English Proficiency and diverse cultural and ethnic backgrounds.

2.18.4   Provider Services and Utilization Management Toll-Free Telephone Line

  2.18.4.1   The CONTRACTOR shall operate a toll-free telephone line (provider
service line) to respond to provider questions, comments, and inquiries.    
2.18.4.2   The CONTRACTOR shall develop provider service line policies and
procedures that address staffing, training, hours of operation, access and
response standards, monitoring of calls via recording or other means, and
compliance with standards.     2.18.4.3   The CONTRACTOR shall ensure that the
provider service line is staffed adequately to respond to providers’ questions
at a minimum from 8 a.m. to 5 p.m. Central Time, Monday through Friday, except
State of Tennessee holidays.     2.18.4.4   The provider service line shall also
be adequately staffed to provide appropriate and timely responses regarding
prior authorization requests as described in Section 2.14.2 of this Agreement.
The CONTRACTOR may meet this requirement by having a separate utilization
management line.     2.18.4.5   The provider service line shall be adequately
staffed with staff trained to accurately respond to questions regarding the
TennCare program and the CONTRACTOR’s MCO, including but not limited to, covered
services, TENNderCare, prior authorization and referral requirements, and the
CONTRACTOR’s provider network.     2.18.4.6   The CONTRACTOR shall measure and
monitor the accuracy of responses and phone etiquette and take corrective action
as necessary to ensure the accuracy of responses and appropriate phone etiquette
by staff.     2.18.4.7   The CONTRACTOR shall have an automated system available
during non-business hours. This automated system shall include, at a minimum, a
voice mailbox for callers to leave messages. The CONTRACTOR shall ensure that
the voice mailbox has adequate capacity to receive all messages. The CONTRACTOR
shall return messages on the next business day.     2.18.4.8   Performance
Standards for UM Line/Queue     2.18.4.8.1   The CONTRACTOR shall adequately
staff the provider service line to ensure that the utilization management
line/queue meets the following performance standards: less than five percent
(5%) call abandonment rate; eighty-five percent (85%) of calls are answered by a
live voice within thirty (30) seconds (or the prevailing benchmark established
by NCQA); and average wait time for assistance does not exceed ten (10) minutes.
    2.18.4.8.2   The CONTRACTOR shall submit the reports required in
Section 2.30.12.1 of this Agreement.

120 of 329



--------------------------------------------------------------------------------



 



2.18.5   Provider Handbook

  2.18.5.1   The CONTRACTOR shall issue a provider handbook to all contract
providers. The CONTRACTOR may distribute the provider handbook electronically
(e.g., via its website) as long as providers are notified about how to obtain
the electronic copy and how to request a hard copy at no charge to the provider.
At a minimum the provider handbook shall include the following information:    
2.18.5.1.1   Description of the TennCare program;     2.18.5.1.2   Covered
services;     2.18.5.1.3   Emergency service responsibilities;     2.18.5.1.4  
TENNderCare services and standards;     2.18.5.1.5   Information on members’
appeal rights;     2.18.5.1.6   Policies and procedures of the provider
complaint system;     2.18.5.1.7   Medical necessity standards and clinical
practice guidelines;     2.18.5.1.8   PCP responsibilities;     2.18.5.1.9  
Coordination with other TennCare contractors or MCO subcontractors;    
2.18.5.1.10   Prior authorization, referral and other utilization management
requirements and procedures;     2.18.5.1.11   Protocol for encounter data
element reporting/records;     2.18.5.1.12   Medical records standard;    
2.18.5.1.13   Claims submission protocols and standards, including instructions
and all information necessary for a clean claim;     2.18.5.1.14   Payment
policies; and     2.18.5.1.15   Member rights and responsibilities.     2.18.5.2
  The CONTRACTOR shall disseminate bulletins as needed to incorporate any needed
changes to the provider handbook.

2.18.6   Provider Education and Training

  2.18.6.1   The CONTRACTOR shall develop an education and training plan and
materials for contract providers and provide education and training to contract
providers and their staff regarding key requirements of this Agreement.    
2.18.6.2   The CONTRACTOR shall conduct initial education and training to
contract providers at least thirty (30) calendar days prior to the start date of
operations.

121 of 329



--------------------------------------------------------------------------------



 



  2.18.6.3   The CONTRACTOR shall also conduct ongoing provider education and
training as deemed necessary by the CONTRACTOR or TENNCARE in order to ensure
compliance with this Agreement.     2.18.6.4   The CONTRACTOR shall distribute
on a quarterly basis a newsletter to contract providers to update providers on
CONTRACTOR initiatives and communicate pertinent information to contract
providers.

2.18.7   Provider Relations

  2.18.7.1   The CONTRACTOR shall establish and maintain a formal provider
relations function to timely and adequately respond to inquiries, questions and
concerns from contract providers. The CONTRACTOR shall implement policies to
monitor and ensure compliance of providers with the requirements of this
Agreement.     2.18.7.2   The CONTRACTOR shall conduct an annual survey to
assess provider satisfaction, including satisfaction with provider enrollment,
provider communication, provider complaints and appeals, claims processing,
utilization management processes, including medical reviews, and audit and
reimbursement. The CONTRACTOR shall submit an annual report on the survey to
TENNCARE as required in Section 2.30.12.4. The CONTRACTOR shall take action to
address opportunities for improvement identified through the survey. The survey
shall be structured so that behavioral health provider satisfaction results and
physical health provider satisfaction results can be separately stratified.

2.18.8   Provider Complaint System

  2.18.8.1   The CONTRACTOR shall establish and maintain a provider complaint
system for any provider (contract or non-contract) who is not satisfied with the
CONTRACTOR’s policies and procedures or a decision made by the contractor that
does not impact the provision of services to members.     2.18.8.2   The
procedures for resolution of any disputes regarding the payment of claims shall
comply with TCA 56-32-226(b).

2.18.9   Member Involvement with Behavioral Health Services

  2.18.9.1   The CONTRACTOR shall develop policies and procedures with respect
to member, parent, or legally appointed representative involvement with
behavioral health. These policies and procedures must include, at a minimum, the
following elements:     2.18.9.1.1   The requirement that all behavioral health
treatment plans document member involvement. Fulfilling this requirement means
that each treatment plan has a member/family member signature or the signature
of a legally appointed representative on the treatment plan and upon each
subsequent treatment plan review, where appropriate, and a description of how
this requirement will be met;

122 of 329



--------------------------------------------------------------------------------



 



  2.18.9.1.2   The requirement that member education materials include
statements regarding the member’s, parent’s, or legally appointed
representative’s right to involvement in behavioral health treatment decisions,
their ability to choose and change service providers, and a description of how
this requirement will be met;     2.18.9.1.3   The requirement that provider
education include materials regarding the rights of members, parent(s), or
legally appointed representatives to be involved in behavioral health treatment
decisions and a description of how this requirement will be met; and    
2.18.9.1.4   A description of the quality monitoring activities to be used to
measure provider compliance with the requirement for member, parent, or legally
appointed representative involvement in behavioral health treatment planning.  
  2.18.9.2   The CONTRACTOR shall provide an education plan for all members with
behavioral health issues; education must occur on a regular basis. At a minimum,
educational materials must include information on medications and their side
effects; behavioral health disorders and treatment options; self-help groups,
peer support, and other community support services available for members and
families.     2.18.9.3   The CONTRACTOR shall require providers to inform
children and adolescents for whom residential treatment is being considered and
their parent(s) or legally appointed representative, and adults for whom
voluntary inpatient treatment is being considered, of all their options for
residential and/or inpatient placement, and alternatives to residential and/or
inpatient treatment and the benefits, risks and limitations of each in order
that they can provide informed consent.     2.18.9.4   The CONTRACTOR shall
require providers to inform all members being considered for prescription of
psychotropic medications of the benefits, risks, and side effects of the
medication, alternate medications, and other forms of treatment.

2.19   COMPLAINTS AND APPEALS   2.19.1   General

  2.19.1.1   Members shall have the right to file appeals regarding adverse
actions taken by the CONTRACTOR. For purposes of this requirement, appeal shall
mean a member’s right to contest verbally or in writing, any adverse action
taken by the CONTRACTOR to deny, reduce, terminate, delay or suspend a covered
service as well as any other acts or omissions of the CONTRACTOR which impair
the quality, timeliness, or availability of such benefits. An appeal may be
filed by the member or by a person authorized by the member to do so, including
but not limited to, a provider with the member’s written consent. Complaint
shall mean a member’s right to contest any other action taken by the CONTRACTOR
or service provider other than those that meet the definition of an adverse
action. The CONTRACTOR shall inform members of their complaint and appeal rights
in the member handbook in compliance with the requirements in Section 2.17.4.
The CONTRACTOR shall have internal complaint and appeal procedures for members
in accordance with TennCare rules and regulations, the TennCare waiver, consent
decrees, or court orders governing the appeals process.

123 of 329



--------------------------------------------------------------------------------



 



  2.19.1.2   The CONTRACTOR shall devote a portion of its regularly scheduled
QM/QI committee meetings, as described in Section 2.15.2, to the review of
member complaints and appeals that have been received.     2.19.1.3   The
CONTRACTOR shall ensure that punitive action is not taken against a provider who
files an appeal on behalf of a member with the member’s written consent,
supports a member’s appeal, or certifies that a member’s appeal is an emergency
appeal and requires an expedited resolution in accordance with TennCare policies
and procedures.

2.19.2   Appeals

  2.19.2.1   The CONTRACTOR’s appeal process shall, at a minimum, meet the
requirements outlined herein.     2.19.2.2   The CONTRACTOR shall have a contact
person who is knowledgeable of appeal procedures and shall direct all appeals,
whether the appeal is verbal or the member chooses to file in writing, to
TENNCARE. Should a member choose to appeal in writing, the member will be
instructed to file via mail or fax to the designated TENNCARE P. O. Box or fax
number for medical appeals.     2.19.2.3   The CONTRACTOR shall have sufficient
support staff (clerical and professional) available to process appeals in
accordance with TennCare requirements related to the appeal of adverse actions
affecting a TennCare member. The CONTRACTOR shall notify TENNCARE of the names
of appointed staff members and their phone numbers. Staff shall be knowledgeable
about applicable state and federal law, TennCare rules and regulations, and all
court orders and consent decrees governing appeal procedures, as they become
effective.     2.19.2.4   The CONTRACTOR shall educate its staff concerning the
importance of the appeals procedure, the rights of the member, and the time
frames in which action must be taken by the CONTRACTOR regarding the handling
and disposition of an appeal.     2.19.2.5   The CONTRACTOR shall identify the
appropriate individual or body within the CONTRACTOR’s MCO having
decision-making authority as part of the appeal procedure.     2.19.2.6   The
CONTRACTOR shall have the ability to take telephone appeals and accommodate
persons with disabilities during the appeals process. Appeal forms shall be
available at each service site and by contacting the CONTRACTOR. However,
members shall not be required to use a TENNCARE approved appeal form in order to
file an appeal.     2.19.2.7   Upon request, the CONTRACTOR shall provide
members a TENNCARE approved appeal form(s).     2.19.2.8   The CONTRACTOR shall
provide reasonable assistance to all appellants during the appeal process.

124 of 329



--------------------------------------------------------------------------------



 



  2.19.2.9   At any point in the appeal process, TENNCARE shall have the
authority to remove a member from the CONTRACTOR’s MCO when it is determined
that such removal is in the best interest of the member and TENNCARE.    
2.19.2.10   The CONTRACTOR shall require providers to display notices of
members’ right to appeal adverse actions affecting services in public areas of
each facility in accordance with TennCare rules and regulations. The CONTRACTOR
shall ensure that providers have correct and adequate supply of public notices.
    2.19.2.11   Neither the CONTRACTOR nor TENNCARE shall prohibit or discourage
any individual from testifying on behalf of a member.     2.19.2.12   The
CONTRACTOR shall ensure compliance with all notice requirements and notice
content requirements specified in applicable state and federal law, TennCare
rules and regulations, and all court orders and consent decrees governing notice
and appeal procedures, as they become effective.     2.19.2.13   TENNCARE may
develop additional appeal process guidelines or rules, including requirements as
to content and timing of notices to members, which shall be followed by the
CONTRACTOR. However, the CONTRACTOR shall not be precluded from challenging any
judicial requirements and to the extent judicial requirements that are the basis
of such additional guidelines or rules are stayed, reversed or otherwise
rendered inapplicable, the CONTRACTOR shall not be required to comply with such
guidelines or rules during any period of such inapplicability.     2.19.2.14  
The CONTRACTOR shall provide general and targeted education to providers
regarding expedited appeals (described in TennCare rules and regulations),
including when an expedited appeal is appropriate, and procedures for providing
written certification thereof.     2.19.2.15   The CONTRACTOR shall require
providers to provide written certification regarding whether a member’s appeal
is an emergency upon request by a member prior to filing such appeal, or upon
reconsideration of such appeal by the CONTRACTOR when requested by TENNCARE.    
2.19.2.16   The CONTRACTOR shall provide notice to contract providers regarding
provider responsibility in the appeal process, including but not limited to, the
provision of medical records and/or documentation as described in
Section 2.24.4.     2.19.2.17   The CONTRACTOR shall urge providers who feel
they cannot order a drug on the TennCare Preferred Drug List (PDL) to seek prior
authorization in advance, as well as to take the initiative to seek prior
authorization or change or cancel the prescription when contacted by a member or
pharmacy regarding denial of a pharmacy service due to system edits (e.g.,
therapeutic duplication, etc.).     2.19.2.18   Member eligibility and
eligibility-related grievances and appeals, including termination of
eligibility, effective dates of coverage, and the determination of premium and
copayment responsibilities shall be directed to the Department of Human
Services.

125 of 329



--------------------------------------------------------------------------------



 



2.20   FRAUD AND ABUSE   2.20.1   General

  2.20.1.1   The Tennessee Bureau of Investigation Medicaid Fraud Control Unit
(TBI MFCU) is the state agency responsible for the investigation of provider
fraud and abuse in the TennCare program.     2.20.1.2   The Office of Inspector
General (OIG) has the primary responsibility to investigate TennCare enrollee
fraud and abuse.     2.20.1.3   The CONTRACTOR shall have internal controls and
policies and procedures in place that are designed to prevent, detect, and
report known or suspected fraud and abuse activities. The CONTRACTOR shall have
adequate staffing and resources to investigate unusual incidents and develop and
implement corrective action plans to assist the CONTRACTOR in preventing and
detecting potential fraud and abuse activities.

2.20.2   Reporting and Investigating Suspected Fraud and Abuse

  2.20.2.1   The CONTRACTOR shall cooperate with all appropriate state and
federal agencies, including TBI MFCU and/or OIG, in investigating fraud and
abuse. In addition, the CONTRACTOR shall fully comply with the TCA 71-5-2601 and
71-5-2603 in performance of its obligations under this Agreement. The CONTRACTOR
shall report all confirmed or suspected fraud and abuse to the appropriate
agency as follows:     2.20.2.1.1   Suspected fraud and abuse in the
administration of the program shall be reported to TBI MFCU and/or OIG;    
2.20.2.1.2   All confirmed or suspected provider fraud and abuse shall
immediately be reported to TBI MFCU; and     2.20.2.1.3   All confirmed or
suspected enrollee fraud and abuse shall be reported immediately to OIG;    
2.20.2.2   The CONTRACTOR shall use the Fraud Reporting Forms in Attachment VI,
or such other form as may be deemed satisfactory by the agency to whom the
report is to be made under the terms of this Agreement.     2.20.2.3   Pursuant
to TCA 71-5-2603(c) the CONTRACTOR shall be subject to a civil penalty, to be
imposed by the OIG, for willful failure to report fraud and abuse by recipients,
enrollees, applicants, or providers to OIG or MFCU, as appropriate.     2.20.2.4
  The CONTRACTOR shall promptly perform a preliminary investigation of all
incidents of suspected and/or confirmed fraud and abuse. Unless prior approval
is obtained from the agency to whom the incident was reported, or to another
agency designated by the agency that received the report, after reporting fraud
or suspected fraud and/or suspected abuse and/or confirmed abuse, the CONTRACTOR
shall not take any of the following actions as they specifically relate to
TennCare claims:

126 of 329



--------------------------------------------------------------------------------



 



  2.20.2.4.1   Contact the subject of the investigation about any matters
related to the investigation;     2.20.2.4.2   Enter into or attempt to
negotiate any settlement or agreement regarding the incident; or     2.20.2.4.3
  Accept any monetary or other thing of valuable consideration offered by the
subject of the investigation in connection with the incident.     2.20.2.5   The
CONTRACTOR shall promptly provide the results of its preliminary investigation
to the agency to whom the incident was reported, or to another agency designated
by the agency that received the report.     2.20.2.6   The CONTRACTOR shall
cooperate fully in any further investigation or prosecution by any duly
authorized government agency, whether administrative, civil, or criminal. Such
cooperation shall include providing, upon request, information, access to
records, and access to interview CONTRACTOR employees and consultants, including
but not limited to those with expertise in the administration of the program
and/or in medical or pharmaceutical questions or in any matter related to an
investigation.     2.20.2.7   The State shall not transfer its law enforcement
functions to the CONTRACTOR.     2.20.2.8   The CONTRACTOR and providers,
whether contract or non-contract, shall, upon request and as required by this
Agreement or state and/or federal law, make available to the TBI MFCU/OIG any
and all administrative, financial and medical records relating to the delivery
of items or services for which TennCare monies are expended. In addition, the
TBI MFCU/OIG shall, as required by this Agreement or state and/or federal law,
be allowed access to the place of business and to all TennCare records of any
contractor or provider, whether contract or non-contract, during normal business
hours, except under special circumstances when after hour admission shall be
allowed. Special circumstances shall be determined by the TBI MFCU/OIG.    
2.20.2.9   The CONTRACTOR shall include in any of its provider agreements a
provision requiring, as a condition of receiving any amount of TennCare payment,
that the provider comply with this Section, Section 2.20 of this Agreement.    
2.20.2.10   Except as described in Section 2.11.7.2 of this Agreement, nothing
herein shall require the CONTRACTOR to ensure non-contract providers are
compliant with TENNCARE contracts or state and/or federal law.

2.20.3   Compliance Plan

  2.20.3.1   The CONTRACTOR shall have a written fraud and abuse compliance
plan. A paper and electronic copy of the plan shall be provided to the TennCare
Program Integrity Unit within ninety (90) calendar days of Agreement execution.
    2.20.3.2   The CONTRACTOR’s fraud and abuse compliance plan shall:    
2.20.3.2.1   Require that the reporting of suspected and/or confirmed fraud and
abuse be done as required by this Agreement;

127 of 329



--------------------------------------------------------------------------------



 



  2.20.3.2.2   Ensure that all of its officers, directors, managers and
employees know and understand the provisions of the CONTRACTOR’s fraud and abuse
compliance plan;     2.20.3.2.3   Contain procedures designed to prevent and
detect abuse and fraud in the administration and delivery of services under this
Agreement; and     2.20.3.2.4   Include a description of the specific controls
in place for prevention and detection of potential or suspected fraud and abuse,
such as:

  2.20.3.2.4.1   Claims edits;     2.20.3.2.4.2   Post-processing review of
claims;     2.20.3.2.4.3   Provider profiling and credentialing;    
2.20.3.2.4.4   Prior authorization;     2.20.3.2.4.5   Utilization management;  
  2.20.3.2.4.6   Relevant subcontractor and provider agreement provisions; and  
  2.20.3.2.4.7   Written provider and member material regarding fraud and abuse
referrals.

  2.20.3.2.5   Contain provisions for the confidential reporting of plan
violations to the designated person;     2.20.3.2.6   Contain provisions for the
investigation and follow-up of any suspected or confirmed fraud and abuse, even
if already reported, and/or compliance plan reports;     2.20.3.2.7   Ensure
that the identities of individuals reporting violations of the CONTRACTOR’s MCO
are protected and that there is no retaliation against such persons;    
2.20.3.2.8   Contain specific and detailed internal procedures for officers,
directors, managers and employees for detecting, reporting, and investigating
fraud and abuse compliance plan violations;     2.20.3.2.9   Require any
confirmed or suspected provider fraud and abuse under state or federal law be
reported to TBI MFCU and that enrollee fraud and abuse be reported to the OIG;
and     2.20.3.2.10   Ensure that no individual who reports MCO violations or
suspected fraud and abuse is retaliated against.     2.20.3.3   The CONTRACTOR
shall comply with the applicable requirements of the Model Compliance Plan for
Medicaid MCOs or Medicare+Choice Organizations/Medicare Advantage plans issued
by the DHHS OIG.     2.20.3.4   The CONTRACTOR shall report fraud and abuse
activities as required in Section 2.30.13, Reporting Requirements.

128 of 329



--------------------------------------------------------------------------------



 



2.21   FINANCIAL MANAGEMENT       The CONTRACTOR shall be responsible for sound
financial management of its MCO. The CONTRACTOR shall adhere to the minimum
guidelines outlined below.   2.21.1   Capitation Payments       The CONTRACTOR
shall accept capitation payments, remitted by TENNCARE in accordance with
Section 3 and incentive payments, if applicable, as payment in full for all
services required pursuant to this Agreement.   2.21.2   Savings/Loss

  2.21.2.1   The CONTRACTOR shall not be required to share with TENNCARE any
financial gains realized under this Agreement.     2.21.2.2   TENNCARE shall not
share with the CONTRACTOR any financial losses realized under this Agreement.

2.21.3   Interest      
Interest generated from the deposit of funds paid to the CONTRACTOR pursuant to
this Agreement shall be the property of the CONTRACTOR and available for use at
the CONTRACTOR’s discretion. 

2.21.4   Third Party Liability Resources

  2.21.4.1   The TennCare program shall be the payer of last resort for all
covered services in accordance with federal regulations. The CONTRACTOR shall
exercise full assignment rights as applicable and shall be responsible for
making every reasonable effort to determine the legal liability of third parties
to pay for services rendered to enrollees under this Agreement and cost avoid
and/or recover any such liability from the third party.     2.21.4.1.1   If the
CONTRACTOR has determined that third party liability (TPL) exists for part or
all of the services provided directly by the CONTRACTOR to an enrollee, the
CONTRACTOR shall make reasonable efforts to recover from TPL sources the value
of services rendered.     2.21.4.1.2   If the CONTRACTOR has determined that TPL
exists for part or all of the services provided to an enrollee by a
subcontractor or a provider, and the third party will make payment within a
reasonable time, the CONTRACTOR may pay the subcontractor or provider only the
amount, if any, by which the subcontractor’s or provider’s allowable claim
exceeds the amount of TPL.     2.21.4.1.3   If the probable existence of TPL has
been established at the time the claim is filed, the CONTRACTOR may reject the
claim and return it to the provider for a determination of the amount of any
TPL, unless the claim is for one of these services:

  2.21.4.1.3.1   TENNderCare;

129 of 329



--------------------------------------------------------------------------------



 



  2.21.4.1.3.2   Prenatal or preventive pediatric care; or     2.21.4.1.3.3  
All claims covered by absent parent maintained insurance under Part D of Title
IV of the Social Security Act.

  2.21.4.1.4   The claims specified in Sections 2.21.4.1.3.1, 2.21.4.1.3.2, and
2.21.4.1.3.3 will be paid at the time presented for payment by the provider and
the CONTRACTOR shall bill the responsible third party.     2.21.4.2   The
CONTRACTOR shall deny payment on a claim that has been denied by a third party
payer when the reason for denial is the provider or enrollee’s failure to follow
prescribed procedures, including but not limited to, failure to obtain prior
authorization, timely filing, etc.     2.21.4.3   The CONTRACTOR shall treat
funds recovered from third parties as offsets to claims payments. The CONTRACTOR
shall report all cost avoidance values to TENNCARE in accordance with federal
guidelines and as described in Section 2.21.4 of this Agreement     2.21.4.4  
The CONTRACTOR shall post all third party payments to claim level detail by
enrollee.     2.21.4.5   Third party resources shall include subrogation
recoveries. The CONTRACTOR shall be required to seek subrogation amounts
regardless of the amount believed to be available as required by federal
Medicaid guidelines. The amount of any subrogation recoveries collected by the
CONTRACTOR outside of the claims processing system shall be treated by the
CONTRACTOR as offsets to medical expenses for the purposes of reporting.    
2.21.4.6   TennCare cost sharing responsibilities permitted pursuant to
Section 2.6.7 of this Agreement shall not be considered TPL.     2.21.4.7   The
CONTRACTOR shall provide TPL data to any provider having a claim denied by the
CONTRACTOR based upon TPL.     2.21.4.8   The CONTRACTOR shall provide to
TENNCARE any third party resource information necessary in a format and media
described by TENNCARE and shall cooperate in any manner necessary, as requested
by TENNCARE, with TENNCARE and/or a cost recovery vendor at such time that
TENNCARE acquires said services.     2.21.4.9   TENNCARE may require a TennCare
contracted TPL vendor to review paid claims that are over ninety (90) calendar
days old and pursue TPL (excluding subrogation) for those claims that do not
indicate recovery amounts in the CONTRACTOR’s reported encounter data.    
2.21.4.10   If the CONTRACTOR operates or administers any non-Medicaid HMO,
health plan or other lines of business, the CONTRACTOR shall assist TENNCARE
with the identification of enrollees with access to other insurance.    
2.21.4.11   The CONTRACTOR shall demonstrate, upon request, to TENNCARE that
reasonable effort has been made to seek, collect and/or report third party
recoveries.

130 of 329



--------------------------------------------------------------------------------



 



      TENNCARE shall have the sole responsibility for determining whether or not
reasonable efforts have been demonstrated. Said determination shall take into
account reasonable industry standards and practices.

2.21.5   Solvency Requirements

  2.21.5.1   Minimum Net Worth     2.21.5.1.1   Until the CONTRACTOR has
provided services under this Agreement for a full calendar year, the CONTRACTOR
shall establish and maintain a minimum net worth equal to the greater of:

  2.21.5.1.1.1   One million five-hundred thousand dollars ($1,500,000); or    
2.21.5.1.1.2   An amount totaling four percent (4%) of the first one-hundred
fifty million dollars ($150,000,000) of the CONTRACTOR’s TennCare revenue which
shall be calculated by: totaling the weighted average capitation rate, as
determined by TENNCARE by multiplying the base capitation rates originally
proposed by the CONTRACTOR and the priority add-on and State Only and Judicial
capitation rates effective on the start date of operations specified by the
State by the number of enrollees (for the appropriate rate cell) assigned to the
CONTRACTOR thirty (30) calendar days prior to the start date of operations for
enrollment effective on the start date of operations.

  2.21.5.1.2   In the event that actual enrollment as of sixty (60) days after
the start date of operations increased or decreased by more than ten percent
(10%) over enrollment as of thirty (30) calendar days prior to the start date of
operations, the minimum net worth requirement specified in Section 2.21.5.1.1
shall be recalculated to reflect actual enrollment as of sixty (60) calendar
days after the start date of operations.     2.21.5.1.3   After the CONTRACTOR
has provided services under this Agreement for a full calendar year, the
CONTRACTOR shall establish and maintain the minimum net worth requirements
required by TDCI, including but not limited to TCA 56-32-212.     2.21.5.1.4  
Any and all payments made by TENNCARE, including capitation payments, any
payments related to processing claims for services incurred prior to the start
date of operations pursuant to Section 3.7.1.2.1, as well as incentive payments
(if applicable) to the CONTRACTOR shall be considered “Premium revenue” for the
purpose of calculating the minimum net worth required by TCA 56-32-212.    
2.21.5.1.5   The CONTRACTOR shall demonstrate evidence of its compliance with
this provision to TDCI in the financial reports filed with TDCI by the
CONTRACTOR. The CONTRACTOR agrees that failure to maintain any of the financial
requirements in accordance with this Section 2.21.5.1 through 2.21.5.5, as
determined by TDCI, shall constitute hazardous financial conditions as defined
by TCA 56-32-212.     2.21.5.2   Statutory Net Worth for Enhanced Enrollment    
    In the event of a significant enrollment expansion as defined in TCA
56-32-203(c)(2):

131 of 329



--------------------------------------------------------------------------------



 



  2.21.5.2.1   The CONTRACTOR agrees that in order to maintain the minimum net
worth requirements described in Section 2.21.5.1, the minimum net worth
requirements are to be recalculated.     2.21.5.2.2   The calculation of minimum
net worth shall be based upon annual projected premiums including the estimated
premiums for the additional enrollment versus the prior year actual premium
revenue. Estimated premiums will be based on the capitation payment rates in
effect at the time of the calculation and projected future enrollment. The
formula set forth in TCA 56-32-212(a)(2) shall then be applied to the annualized
projected premiums to determine the enhanced minimum net worth requirement.    
2.21.5.2.3   The CONTRACTOR must demonstrate to the satisfaction of TDCI that
this enhanced minimum net worth balance has been established prior to the
assignment of additional enrollees to the CONTRACTOR by TENNCARE.     2.21.5.2.4
  The CONTRACTOR shall maintain the greater of the enhanced minimum net worth
balance or the minimum net worth balance calculated pursuant to TCA 56-32-212,
until the CONTRACTOR has completed a full calendar year with the significantly
expanded enrollment.     2.21.5.3   Restricted Deposits         The CONTRACTOR
shall achieve and maintain restricted deposits in an amount equal to the net
worth requirement specified in Section 2.21.5.1. TDCI shall calculate the amount
of restricted deposits based on the CONTRACTOR’s TennCare premium revenue only
unless this calculation would result in restricted deposits below the statutory
requirements set forth in TCA 56-32-212 related to restricted deposits; in which
case the required amount would be equal to the statutory requirement as it is
calculated by TDCI. This contractual requirement shall in no way be construed as
a way to circumvent, waive or modify the statutory requirement.     2.21.5.4  
Restricted Deposits for Enhanced Enrollment         In the event of an increase
in the CONTRACTOR’s statutory net worth requirement as a result of a significant
enrollment expansion as defined in TCA 56-32-203(c)(2), the CONTRACTOR shall
increase its restricted deposit to equal its enhanced minimum net worth
requirement required by Section 2.21.5.2. TDCI shall calculate the amount of the
increased restricted deposits based on the CONTRACTOR’s TennCare premium revenue
only unless this calculation would result in restricted deposits below the
statutory requirements set forth in TCA 56-32-212 related to restricted
deposits; in which case the required amount would be equal to the statutory
requirement as it is calculated by TDCI. This contractual requirement shall in
no way be construed as a way to circumvent, waive or modify the statutory
requirement. The CONTRACTOR must demonstrate to the satisfaction of TDCI that
the CONTRACTOR has increased its restricted deposit in accordance with this
Section prior to the assignment of additional enrollees to the CONTRACTOR by
TENNCARE.

132 of 329



--------------------------------------------------------------------------------



 



  2.21.5.5   Liquidity Ratio Requirement         In addition to the positive
working capital requirement described in TCA 56-32-212, the CONTRACTOR shall
maintain a liquidity ratio where admitted assets consisting of cash, cash
equivalents, short-term investments and bonds exceed total liabilities as
reported on the NAIC financial statements.     2.21.5.6   If the CONTRACTOR
fails to meet the applicable net worth and/or restricted deposit requirement,
said failure shall constitute a hazardous financial condition and the CONTRACTOR
shall be considered to be in breach of the terms of the Agreement.

2.21.6   Accounting Requirements

  2.21.6.1   The CONTRACTOR shall establish and maintain an accounting system in
accordance with generally accepted accounting principles. The accounting system
shall maintain records pertaining to the tasks defined in this Agreement and any
other costs and expenditures made under the Agreement.     2.21.6.2   Specific
accounting records and procedures are subject to TENNCARE and federal approval.
Accounting procedures, policies, and records shall be completely open to state
and federal personnel at any time during the Agreement period and for five (5)
years thereafter unless otherwise specified elsewhere in this Agreement.

2.21.7   Insurance

  2.21.7.1   The CONTRACTOR shall obtain adequate worker’s compensation and
general liability insurance coverage prior to commencing any work in connection
with this Agreement. Additionally, TENNCARE may require, at its sole discretion,
the CONTRACTOR to obtain adequate professional malpractice liability or other
forms of insurance. Any insurance required by TENNCARE shall be in the form and
substance acceptable to TENNCARE.     2.21.7.2   The CONTRACTOR shall require
that any subcontractors or contract providers obtain all similar insurance
required of it prior to commencing work.     2.21.7.3   The CONTRACTOR shall
furnish proof of adequate coverage of insurance by a certificate of insurance
submitted to TENNCARE.     2.21.7.4   TENNCARE shall be exempt from and in no
way liable for any sums of money that may represent a deductible in any
insurance policy. The payment of such a deductible shall be the sole
responsibility of the CONTRACTOR, subcontractor and/or provider obtaining such
insurance. The same holds true of any premiums paid on any insurance policy
pursuant to this Agreement.     2.21.7.5   Failure to provide proof of adequate
coverage within the specified time period may result in this Agreement being
terminated.

133 of 329



--------------------------------------------------------------------------------



 



2.21.8   Ownership and Financial Disclosure       The CONTRACTOR shall disclose,
to TENNCARE, the Comptroller General or CMS, full and complete information
regarding ownership, financial transactions and persons convicted of criminal
activity related to Medicare, Medicaid, or the federal Title XX programs in
accordance with federal and state requirements, including Public Chapter 379 of
the Acts of 1999. This disclosure shall be made in accordance with the
requirements in Section 2.30.14.2. The following information shall be disclosed:

  2.21.8.1   The name and address of each person with an ownership or control
interest in the disclosing entity or in any provider or subcontractor in which
the disclosing entity has direct or indirect ownership of five percent (5%) or
more and whether any of the persons named pursuant to this requirement is
related to another as spouse, parent, child, or sibling. This disclosure shall
include the name of any other disclosing entity in which a person with an
ownership or control interest in the disclosing entity also has an ownership or
control interest;     2.21.8.2   The identity of any provider or subcontractor
with whom the CONTRACTOR has had significant business transactions, defined as
those totaling more than twenty-five thousand dollars ($25,000) during the
twelve (12) month period ending on the date of the disclosure, and any
significant business transactions between the CONTRACTOR, any wholly owned
supplier, or between the CONTRACTOR and any provider or subcontractor, during
the five (5) year period ending on the date of the disclosure;     2.21.8.3  
The identity of any person who has an ownership or control interest in the
CONTRACTOR, or is an agent or managing employee of the CONTRACTOR and who has
been convicted of a criminal offense related to that person’s involvement in any
program under Medicare, Medicaid, or the federal Title XX services program since
the inception of those programs;     2.21.8.4   Disclosure from officials in
legislative and executive branches of government as to possible conflicts of
interest;     2.21.8.5   If the CONTRACTOR is not a federally qualified HMO, the
CONTRACTOR shall disclose certain transactions with parties in interest to
TENNCARE. Transactions shall be reported according to the following guidelines:
    2.21.8.5.1   The CONTRACTOR shall disclose the following transactions:    
2.21.8.5.1.1   Any sale, exchange or lease of any property between the HMO and a
party in interest;     2.21.8.5.1.2   Any lending of money or other extension of
credit between the HMO and a party in interest; and     2.21.8.5.1.3   Any
furnishing for consideration of goods, services (including management services)
or facilities between the HMO and the party in interest. This does not include
salaries paid to employees for services provided in the normal course of their
employment.

134 of 329



--------------------------------------------------------------------------------



 



  2.21.8.5.2   The information which must be disclosed in the transactions
includes:     2.21.8.5.2.1   The name of the party in interest for each
transaction;     2.21.8.5.2.2   A description of each transaction and the
quantity or units involved;     2.21.8.5.2.3   The accrued dollar value of each
transaction during the fiscal year; and     2.21.8.5.2.4   Justification of the
reasonableness of each transaction.     2.21.8.5.3   If the Agreement is being
renewed or extended, the CONTRACTOR must disclose information on business
transactions which occurred during the prior contract period. If the Agreement
is an initial Agreement with TENNCARE, but the CONTRACTOR has operated
previously in the commercial or Medicare markets, information on business
transactions for the entire year preceding the initial contract period must be
disclosed. The business transactions which must be reported are not limited to
transactions related to serving the Medicaid/TennCare enrollment. All of the
CONTRACTOR’s business transactions must be reported.     2.21.8.5.4   A party in
interest is:     2.21.8.5.4.1   Any director, officer, partner, or employee
responsible for management or administration of an HMO and HIO; any person who
is directly or indirectly the beneficial owner of more than five percent (5%) of
the equity of the HMO; any person who is the beneficial owner of a mortgage,
deed of trust, note, or other interest secured by, and valuing more than five
percent (5%) of the HMO; or, in the case of an HMO organized as a nonprofit
corporation, an incorporator or member of such corporation under applicable
state corporation law;     2.21.8.5.4.2   Any organization in which a person
described in subsection 1 is director, officer or partner; has directly or
indirectly a beneficial interest of more than five percent (5%) of the equity of
the HMO; or has a mortgage, deed of trust, note, or other interest valuing more
than five percent (5%) of the assets of the HMO;     2.21.8.5.4.3   Any person
directly or indirectly controlling, controlled by, or under common control with
an HMO; or     2.21.8.5.4.4   Any spouse, child, or parent of an individual
described in Sections 2.21.8.5.4.1, 2.21.8.5.4.2, or 2.21.8.5.4.3     2.21.8.5.5
  TENNCARE and/or the Secretary of Health and Human Services may request
information to be in the form of a consolidated financial statement.

2.21.9   Internal Audit Function       The CONTRACTOR shall establish and
maintain an internal audit function responsible for providing an independent
review and evaluation of the CONTRACTOR’s accuracy of financial recordkeeping,
the reliability and integrity of information, the adequacy of internal controls,
and compliance with applicable laws, policies, procedures, and regulations. The
CONTRACTOR’s internal audit function shall be responsible for performing audits
to ensure the economical and efficient use of resources by all departments to
accomplish the objectives and goals for the

135 of 329



--------------------------------------------------------------------------------



 



    operations of the department. Further, the CONTRACTOR’s internal audit
department shall be responsible for performance of the claims payment accuracy
tests as described in Section 2.22.6 of this Agreement.

2.21.10   Audit of Business Transactions

  2.21.10.1   The CONTRACTOR shall cause an audit of its business transactions
to be performed by a licensed certified public accountant, including but not
limited to the financial transactions made under this Agreement. Such audit
shall be performed in accordance with the requirements in Section 2.30.14.3.5 of
this Agreement.     2.21.10.2   The agreement for such audits shall be subject
to prior approval of the Comptroller of the Treasury and must be submitted on
the standard “Contract to Audit Accounts”. In the event that terms included in
the standard contract to audit accounts differ from those contained in this
Agreement, this Agreement takes precedent.

2.22   CLAIMS MANAGEMENT   2.22.1   General       To the extent that the
CONTRACTOR compensates providers on a fee-for-service or other basis requiring
the submission of claims as a condition of payment, the CONTRACTOR shall
process, as described herein, the provider’s claims for covered benefits
provided to members consistent with applicable CONTRACTOR policies and
procedures and the terms of this Agreement including but not limited to timely
filing, and compliance with all applicable state and federal laws, rules and
regulations.   2.22.2   Claims Management System Capabilities

  2.22.2.1   The CONTRACTOR shall maintain a claims management system that can
uniquely identify the provider of the service, date of receipt (the date the
CONTRACTOR receives the claim as indicated by a date-stamp), real-time-accurate
history of actions taken on each provider claim (i.e., paid, denied, suspended,
appealed, etc.), date of payment (the date of the check or other form of
payment) and all data elements as required by TENNCARE for encounter data
submission (see Section 2.23), and can track service use against hard benefit
limits and service thresholds in accordance with a methodology set by TENNCARE.
    2.22.2.2   The CONTRACTOR shall have in place, an electronic claims
management (ECM) capability that accepts and processes claims submitted
electronically with the exception of claims that require written documentation
to justify payment (e.g., hysterectomy/sterilization consent forms,
certification for medical necessity for abortion, necessary operative reports,
etc.).     2.22.2.3   The ECM capability shall function in accordance with
information exchange and data management requirements specified in Section 2.23
of this Agreement.     2.22.2.4   As part of this ECM function, the CONTRACTOR
shall also provide on-line and phone-based capabilities to obtain claims
processing status information.

136 of 329



--------------------------------------------------------------------------------



 



  2.22.2.5   The CONTRACTOR shall support an automated clearinghouse
(ACH) mechanism that allows providers to request and receive electronic funds
transfer (EFT) of claims payments.     2.22.2.6   The CONTRACTOR shall not
derive financial gain from a provider’s use of electronic claims filing
functionality and/or services offered by the CONTRACTOR or a third party.
However, this provision shall not be construed to imply that providers may not
be responsible for payment of applicable transaction fees/charges.

2.22.3   Paper Based Claims Formats

  2.22.3.1   The CONTRACTOR shall comply at all times with standardized paper
billing forms/formats (and all future updates) as follows:

      Claim Type   Claim Form
Professional
  CMS 1500
Institutional
  CMS 1450
Dental
  ADA

  2.22.3.2   The CONTRACTOR shall not revise or modify the standardized forms or
format.     2.22.3.3   For the forms identified in Section 2.22.3.1, the
CONTRACTOR shall adhere to national standards and standardized instructions and
definitions that are consistent with industry norms that are developed jointly
with TENNCARE. These shall include, but not be limited to, HIPAA-based
standards, federally required safeguard requirements including signature
requirements described in Section 112821.1 of the CMS State Medicaid Manual and
42 CFR 455.18 and 455.19, as well as TDCI rules for Uniform Claims Process for
TennCare in accordance with TCA 71-5-191.     2.22.3.4   The CONTRACTOR agrees
that at such time that TENNCARE in conjunction with appropriate work groups
presents recommendations concerning claims billing and processing that are
consistent with industry norms, the CONTRACTOR shall comply with said
recommendations within ninety (90) calendar days from notice by TENNCARE.

2.22.4   Prompt Payment

  2.22.4.1   The CONTRACTOR shall comply with prompt pay claims processing
requirements in accordance with TCA 56-32-226.     2.22.4.2   The CONTRACTOR
shall ensure that ninety percent (90%) of clean claims for payment for services
delivered to a TennCare enrollee are paid within thirty (30) calendar days of
the receipt of such claims.     2.22.4.3   The CONTRACTOR shall process, and if
appropriate pay, within sixty (60) calendar days ninety-nine point five percent
(99.5%) of all provider claims for covered services delivered to a TennCare
enrollee. The terms “processed and paid” are synonymous with terms “process and
pay” of TCA 56-32-226(b)(1)(A) and (B).

137 of 329



--------------------------------------------------------------------------------



 



  2.22.4.4   If a claim is partially or totally denied on the basis the provider
did not submit any required information or documentation with the claim, then
the remittance advice or other appropriate written or electronic notice shall
specifically identify all such information and documentation. Resubmission of a
claim with further information and/or documentation shall constitute a new claim
for purposes of establishing the time frame for claims processing.     2.22.4.5
  To the extent that the provider agreement requires compensation of a provider
on a monthly fixed fee basis or on any other basis that does not require the
submission of a claim as a condition to payment, such payment shall be made to
the provider by no later than (i) the time period specified in the provider
agreement/contract between the provider and the CONTRACTOR or subcontractor, or
if a time period is not specified in the contract (ii) the tenth (10th) day of
the calendar month if the payment is to be made by a subcontractor, or (iii) if
the CONTRACTOR is required to compensate the provider directly, within five
(5) calendar days after receipt of the capitated payment and supporting
remittance advice information from TENNCARE.     2.22.4.6   The CONTRACTOR shall
not deny provider claims on the basis of untimely filing in situations regarding
coordination of benefits or subrogation, in which case the provider is pursuing
payment from a third party or if an enrollee is enrolled in the CONTRACTOR’s MCO
with a retroactive eligibility date. In situations of third party benefits, the
time frames for filing a claim shall begin on the date that the third party
documented resolution of the claim. In situations of enrollment in the
CONTRACTOR’s MCO with a retroactive eligibility date, the time frames for filing
a claim shall begin on the date that the CONTRACTOR receives notification from
TENNCARE of the enrollee’s eligibility/enrollment.     2.22.4.7   As it relates
to MCO Assignment Unknown (see Sections 2.13.7 and 2.13.8), the CONTRACTOR shall
not deny a claim on the basis of the provider’s failure to file a claim within a
specified time period after the date of service when the provider could not have
reasonably known which MCO the member was in during the timely filing period.
However, in such cases the CONTRACTOR may impose timely filing requirements
beginning on the date of notification of the individual’s enrollment.

2.22.5   Claims Dispute Management

  2.22.5.1   The CONTRACTOR shall have an internal claims dispute procedure that
will be reviewed and approved by TENNCARE prior to its implementation.    
2.22.5.2   The CONTRACTOR shall contract with independent reviewers to review
disputed claims as provided by TCA 56-32-226.     2.22.5.3   The CONTRACTOR
shall systematically capture the status and resolution of all claim disputes, as
well as all associated documentation.

2.22.6   Claims Payment Accuracy – Minimum Audit Procedures

  2.22.6.1   On a quarterly basis the CONTRACTOR shall submit a claims payment
accuracy percentage report (see Section 2.30.15).

138 of 329



--------------------------------------------------------------------------------



 



  2.22.6.2   The report shall be based on an audit conducted by the CONTRACTOR.
The audit shall be conducted by an entity or staff independent of claims
management. Requirements for the internal audit function are outlined in
Section 2.21.9 of this Agreement.     2.22.6.3   The audit shall utilize a
random sample of all “processed or paid” claims upon initial submission in each
quarter (the terms “processed and paid” are synonymous with terms “process and
pay” of TCA 56-32-226(b)(1)(A) and (B)). A minimum sample of three-hundred
(300) claims randomly selected from the entire population of electronic and
paper claims processed or paid upon initial submission for the quarter tested is
required. The sample shall be further decomposed into minimum sub-samples of
one-hundred (100) claims randomly selected from the entire population of claims
processed and paid upon initial submission for each month in the quarter.    
2.22.6.4   The minimum attributes to be tested for each claim selected shall
include:     2.22.6.4.1   Claim data correctly entered into the claims
processing system;     2.22.6.4.2   Claim is associated to the correct provider;
    2.22.6.4.3   Service obtained the proper authorization;     2.22.6.4.4  
Member eligibility at processing date correctly applied;     2.22.6.4.5  
Allowed payment amount agrees with contracted rate;     2.22.6.4.6   Duplicate
payment of the same claim has not occurred;     2.22.6.4.7   Denial reason
applied appropriately;     2.22.6.4.8   Copayment application considered and
applied;     2.22.6.4.9   Effect of modifier codes correctly applied;    
2.22.6.4.10   Processing considered if service subject to hard benefit limits
considered and applied;     2.22.6.4.11   Other insurance properly considered
and applied;     2.22.6.4.12   Application of hard benefit limits; and    
2.22.6.4.13   Proper coding including bundling/unbundling.     2.22.6.5   For
audit and verification purposes, the population of claims should be maintained.
Additionally, the results of testing at a minimum should be documented to
include:     2.22.6.5.1   Results for each attribute tested for each claim
selected;     2.22.6.5.2   Amount of overpayment or underpayment for claims
processed or paid in error;     2.22.6.5.3   Explanation of the erroneous
processing for each claim processed or paid in error;

139 of 329



--------------------------------------------------------------------------------



 



  2.22.6.5.4   Determination if the error is the result of keying errors or the
result of errors in the configuration or table maintenance of the claims
processing system; and     2.22.6.5.5   Claims processed or paid in error have
been corrected.

2.22.7   Claims Processing Methodology Requirements

  2.22.7.1   The CONTRACTOR shall perform front end system edits, including but
not limited to:     2.22.7.1.1   Confirming eligibility on each enrollee as
claims are submitted on the basis of the eligibility information provided by the
State that applies to the period during which the charges were incurred;    
2.22.7.1.2   Third party liability (TPL);     2.22.7.1.3   Medical necessity
(e.g., appropriate age/sex for procedure);     2.22.7.1.4   Prior approval: the
system shall determine whether a covered service required prior approval and, if
so, whether the CONTRACTOR granted such approval;     2.22.7.1.5   Duplicate
claims: the system shall in an automated manner flag a claim as being
(1) exactly the same as a previously submitted claim or (2) a possible duplicate
and either deny or pend the claim as needed;     2.22.7.1.6   Covered service:
the system shall verify that a service is a covered service and is eligible for
payment;     2.22.7.1.7   Provider validation: the system shall approve for
payment only those claims received from providers eligible to render services
for which the claim was submitted;     2.22.7.1.8   Quantity of service: the
system shall evaluate claims for services provided to members to ensure that any
applicable hard benefit limits are applied; and     2.22.7.1.9   Benefit limits:
the system shall ensure that hard benefit limit rules set by TENNCARE are
factored into the determination of whether a claim should be adjudicated and
paid.     2.22.7.2   The CONTRACTOR shall perform system edits for valid dates
of service: the system shall assure that dates of service are valid dates, e.g.,
not in the future or outside of a member’s TennCare eligibility span.    
2.22.7.3   The CONTRACTOR shall perform post-payment review on a sample of
claims to ensure services provided were medically necessary.     2.22.7.4   The
CONTRACTOR shall have a staff of qualified, medically trained and appropriately
licensed personnel, consistent with NCQA accreditation standards, whose primary
duties are to assist in evaluating claims for medical necessity.

140 of 329



--------------------------------------------------------------------------------



 



2.22.8   Explanation of Benefits (EOBs) and Related Functions

  2.22.8.1   The CONTRACTOR shall be responsible for generating and mailing EOBs
to TennCare enrollees in accordance with guidelines described by TENNCARE.    
2.22.8.2   The CONTRACTOR shall omit any claims in the EOB file that are
associated with sensitive services. The CONTRACTOR, with guidance from TENNCARE,
shall develop “sensitive services” logic to be applied to the handling of said
claims for EOB purposes.     2.22.8.3   At a minimum, EOBs shall be designed to
address requirements found in 42 CFR 455.20 and 433.116 as well as requirements
associated with a change in TennCare policy and shall include: claims for
services with hard benefit limits, claims with enrollee cost sharing, denied
claims with enrollee responsibility, and a sampling of paid claims (excluding
ancillary and anesthesia services).     2.22.8.4   Regarding the paid claims
sample referenced in Section 2.22.6.3, the CONTRACTOR shall stratify said sample
to ensure that all provider types (or specialties) are represented in the pool
of generated EOBs. To the extent that the CONTRACTOR considers a particular
specialty (or provider) to warrant closer scrutiny, the CONTRACTOR may over
sample the group. The paid claims sample should be a minimum of twenty-five (25)
claims per check run with a minimum of 100 claims per month.     2.22.8.5  
Based on the EOBs sent to TennCare enrollees, the CONTRACTOR shall track any
complaints received from enrollees and resolve the complaints according to its
established policies and procedures. The resolution may be enrollee education,
provider education, or referral to TBI/OIG. The CONTRACTOR shall use the
feedback received to modify or enhance the EOB sampling methodology.

2.22.9   Remittance Advices and Related Functions

  2.22.9.1   In concert with its claims payment cycle the CONTRACTOR shall
provide an electronic status report indicating the disposition for every
adjudicated claim for each claim type submitted by providers seeking payment as
well as capitated payments generated and paid by the CONTRACTOR.     2.22.9.2  
The status report shall contain appropriate explanatory remarks related to
payment or denial of the claim, including but not limited to TPL data.    
2.22.9.3   If a claim is partially or totally denied on the basis the provider
did not submit any required information or documentation with the claim, then
the remittance advice must specifically identify all such information and
documentation.     2.22.9.4   In accordance with 42 CFR 455.18 and 455.19, the
following statement must be included on each remittance advice sent to
providers: ‘‘I understand that payment and satisfaction of this claim will be
from federal and state funds, and that any false claims, statements, documents,
or concealment of a material fact, may be prosecuted under applicable federal
and/or state laws.”

141 of 329



--------------------------------------------------------------------------------



 



2.22.10   Processing of Payment Errors       The CONTRACTOR shall not employ
off-system or gross adjustments when processing corrections to payment errors,
unless it requests and receives prior written authorization from TENNCARE.  
2.22.11   Notification to Providers       For purposes of network management,
the CONTRACTOR shall, at a minimum, notify all contract providers to file claims
associated with covered services directly with the CONTRACTOR, or its
subcontractors, on behalf of TennCare enrollees.   2.22.12   Payment Cycle      
At a minimum, the CONTRACTOR shall run one (1) provider payment cycle per week,
on the same day each week, as determined by the CONTRACTOR and approved by
TENNCARE.   2.22.13   Excluded Providers

  2.22.13.1   The CONTRACTOR shall not pay any claim submitted by a provider who
is excluded from participation in Medicare, Medicaid, or SCHIP programs pursuant
to Sections 1128 or 1156 of the Social Security Act or is otherwise not in good
standing with TENNCARE.     2.22.13.2   The CONTRACTOR shall not pay any claim
submitted by a provider that is on payment hold under the authority of TENNCARE.

2.23   INFORMATION SYSTEMS   2.23.1   General Provisions

  2.23.1.1   Systems Functions         The CONTRACTOR shall have Information
management processes and Information Systems (hereafter referred to as Systems)
that enable it to meet TENNCARE and federal reporting requirements and other
Agreement requirements and that are in compliance with this Agreement and all
applicable state and federal laws, rules and regulations including HIPAA.    
2.23.1.2   Systems Capacity         The CONTRACTOR’s Systems shall possess
capacity sufficient to handle the workload projected for the start date of
operations and will be scaleable and flexible so they can be adapted as needed,
within negotiated time frames, in response to changes in Agreement requirements,
increases in enrollment estimates, etc.     2.23.1.3   Electronic Messaging    
2.23.1.3.1   The CONTRACTOR shall provide a continuously available electronic
mail communication link (e-mail system) with TENNCARE.

142 of 329



--------------------------------------------------------------------------------



 



  2.23.1.3.2   The e-mail system shall be capable of attaching and sending
documents created using software products other than CONTRACTOR’s Systems,
including TENNCARE’s currently installed version of Microsoft Office and any
subsequent upgrades as adopted.     2.23.1.3.3   As needed, the CONTRACTOR shall
be able to communicate with TENNCARE using TENNCARE’s e-mail system over a
secure virtual private network (VPN).     2.23.1.3.4   As needed, based on the
sensitivity of data contained in an electronic message, the CONTRACTOR shall
support network-to-network encryption of said messages.     2.23.1.4  
Participation in Information Systems Work Groups/Committees         The
CONTRACTOR and TENNCARE shall establish an information systems work
group/committee to coordinate activities and develop cohesive systems strategies
among TENNCARE and the MCOs. The Work Group will meet on a designated schedule
as agreed to by TENNCARE and the CONTRACTOR.     2.23.1.5   Connectivity to
TENNCARE/State Network and Systems         The CONTRACTOR shall be responsible
for establishing connectivity to TENNCARE’s/the state’s wide area data
communications network, and the relevant information systems attached to this
network, in accordance to all applicable TENNCARE and/or state policies,
standards and guidelines.     2.23.1.6   Systems Refresh Plan         The
CONTRACTOR shall provide to TENNCARE an annual Systems refresh plan (see
Section 2.30.16). The plan shall outline how Systems within the CONTRACTOR’s
span of control will be systematically assessed to determine the need to modify,
upgrade and/or replace application software, operating hardware and software,
telecommunications capabilities, information management policies and procedures,
and/or systems management policies and procedures in response to changes in
business requirements, technology obsolescence, staff turnover and other
relevant factors. The systems refresh plan will also indicate how the CONTRACTOR
will insure that the version and/or release level of all of its Systems
components (application software, operating hardware, operating software) are
always formally supported by the original equipment manufacturer (OEM), software
development firm (SDF), or a third party authorized by the OEM and/or SDF to
support the System component.

2.23.2   Data and Document Management Requirements

  2.23.2.1   Adherence to Data and Document Management Standards     2.23.2.1.1
  The CONTRACTOR’s Systems shall conform to the data and document management
standards by information type/subtype detailed in the HIPAA Implementation and
TennCare Companion guides, inclusive of the standard transaction code sets
specified in the guides.

143 of 329



--------------------------------------------------------------------------------



 



  2.23.2.1.2   The CONTRACTOR’s Systems shall conform to HIPAA standards for
data and document management that are currently under development within
one-hundred twenty (120) calendar days of the standard’s effective date or, if
earlier, the date stipulated by CMS or TENNCARE.     2.23.2.2   Data Model and
Accessibility         The CONTRACTOR’s Systems shall be SQL and/or ODBC
compliant; alternatively, the CONTRACTOR’s Systems shall employ a relational
data model in the architecture of its databases in addition to a relational
database management system (RDBMS) to operate and maintain said databases.    
2.23.2.3   Data and Document Relationships     2.23.2.3.1   When the CONTRACTOR
houses indexed images of documents used by members and providers to transact
with the CONTRACTOR the CONTRACTOR shall ensure that these documents maintain
logical relationships to certain key data such as member identification and
provider identification number.     2.23.2.3.2   The CONTRACTOR shall ensure
that records associated with a common event, transaction or customer service
issue have a common index that will facilitate search, retrieval and analysis of
related activities, e.g., interactions with a particular member about a reported
problem.     2.23.2.3.3   Upon TENNCARE request, the CONTRACTOR shall be able to
generate a listing of all members and providers that were sent a particular
document, the date and time that the document was generated, and the date and
time that it was sent to particular members or providers or groups thereof. The
CONTRACTOR shall also be able to generate a sample of said document.    
2.23.2.4   Information Retention     2.23.2.4.1   The CONTRACTOR shall provide
and maintain a comprehensive information retention plan that is in compliance
with state and federal requirements. The plan shall comply with the applicable
requirements of the Tennessee Department of General Services, Records Management
Division.     2.23.2.4.2   The CONTRACTOR shall maintain information on-line for
a minimum of three (3) years, based on the last date of update activity, and
update detailed and summary history data monthly for up to three (3) years to
reflect adjustments.     2.23.2.4.3   The CONTRACTOR shall provide forty-eight
(48) hour turnaround or better on requests for access to information that is
between three (3) years and six (6) years old, and seventy-two (72) hour
turnaround or better on requests for access to information in machine readable
form that is between six (6) and ten (10) years old.     2.23.2.4.4   If an
audit or administrative, civil or criminal investigation or prosecution is in
progress or audit findings or administrative, civil or criminal investigations
or prosecutions are unresolved, information shall be kept in electronic form
until all tasks or proceedings are completed.

144 of 329



--------------------------------------------------------------------------------



 



  2.23.2.5   Information Ownership         All information, whether data or
documents, and reports that contain or make references to said information,
involving or arising out of this Agreement is owned by TENNCARE. The CONTRACTOR
is expressly prohibited from sharing or publishing TENNCARE information and
reports without the prior written consent of TENNCARE.

2.23.3   System and Data Integration Requirements

  2.23.3.1   Adherence to Standards for Data Exchange     2.23.3.1.1   The
CONTRACTOR’s Systems shall be able to transmit, receive and process data in
HIPAA-compliant or TENNCARE-specific formats and methods, including but not
limited to secure File Transfer Protocol (FTP) over a secure connection such as
a VPN, that are in use at the start of Systems readiness review activities.
These formats are detailed in the HIPAA Implementation and TennCare Companion
guides.     2.23.3.1.2   The CONTRACTOR’s Systems shall conform to future
federal and/or TENNCARE specific standards for data exchange within one-hundred
twenty (120) calendar days of the standard’s effective date or, if earlier, the
date stipulated by CMS or TENNCARE. The CONTRACTOR shall partner with TENNCARE
in the management of current and future data exchange formats and methods and in
the development and implementation planning of future data exchange methods not
specific to HIPAA or other federal effort. Furthermore, the CONTRACTOR shall
conform to these standards as stipulated in the plan to implement such
standards.     2.23.3.2   HIPAA Compliance Checker         All HIPAA-conforming
exchanges of data between TENNCARE and the CONTRACTOR shall be subjected to the
highest level of compliance as measured using an industry-standard HIPAA
compliance checker application.     2.23.3.3   TENNCARE/State Website/Portal
Integration         Where deemed that the CONTRACTOR’s Web presence will be
incorporated to any degree to TENNCARE’s or the state’s web presence/portal, the
CONTRACTOR shall conform to the applicable TENNCARE or state standards for
website structure, coding and presentation.     2.23.3.4   Connectivity to and
Compatibility/Interoperability with TENNCARE Systems and IS Infrastructure    
2.23.3.4.1   The CONTRACTOR shall be responsible for establishing connectivity
to TENNCARE’s/the state’s wide area data communications network, and the
relevant information systems attached to this network, in accordance to all
applicable TENNCARE and/or state policies, standards and guidelines.

145 of 329



--------------------------------------------------------------------------------



 



  2.23.3.4.2   All of the CONTRACTOR’s applications, operating software,
middleware, and networking hardware and software shall be able to interoperate
as needed with TENNCARE and/or state systems and shall conform to applicable
standards and specifications set by TENNCARE and/or the state agency that owns
the system.     2.23.3.5   Data Exchange in Support of TENNCARE’s Program
Integrity and Compliance Functions         The CONTRACTOR’s System(s) shall be
capable of generating files in the prescribed formats for upload into TENNCARE
Systems used specifically for program integrity and compliance purposes.    
2.23.3.6   Address Standardization         The CONTRACTOR’s System(s) shall
possess mailing address standardization functionality in accordance with US
Postal Service conventions.

2.23.4   Encounter Data Provision Requirements (Encounter Submission and
Processing)

  2.23.4.1   Adherence to HIPAA Standards         The CONTRACTOR’s Systems are
required to conform to HIPAA-standard transaction code sets as specified in the
HIPAA Implementation and TennCare Companion guides.     2.23.4.2   Quality of
Submission     2.23.4.2.1   The CONTRACTOR shall submit encounter data that
meets established TENNCARE data quality standards. These standards are defined
by TENNCARE to ensure receipt of complete and accurate data for program
administration and will be closely monitored and strictly enforced. TENNCARE
will revise and amend these standards as necessary to ensure continuous quality
improvement. The CONTRACTOR shall make changes or corrections to any systems,
processes or data transmission formats as needed to comply with TENNCARE data
quality standards as originally defined or subsequently amended. The CONTRACTOR
shall comply with industry-accepted clean claim standards for all encounter
data, including submission of complete and accurate data for all fields required
on standard billing forms or electronic claim formats to support proper
adjudication of a claim. In the event that the CONTRACTOR denies provider claims
for reimbursement due to lack of sufficient or accurate data required for proper
adjudication, the CONTRACTOR shall submit all available claim data to TENNCARE
without alteration or omission. Where the CONTRACTOR has entered into capitated
reimbursement arrangements with providers, the CONTRACTOR must require
submission of all utilization or encounter data to the same standards of
completeness and accuracy as required for proper adjudication of fee-for-service
claims (see Section 2.12.7.31); the CONTRACTOR shall require this submission
from providers as a condition of the capitation payment and shall make every
effort to enforce this contract provision to ensure timely receipt of complete
and accurate data. The CONTRACTOR shall be required to submit all data relevant
to the adjudication and payment of claims in sufficient detail, as defined by
TENNCARE, in order to support comprehensive financial reporting and utilization
analysis. The CONTRACTOR must submit

146 of 329



--------------------------------------------------------------------------------



 



      encounter data according to standards and formats as defined by TENNCARE,
complying with standard code sets and maintaining integrity with all reference
data sources including provider and member data. All encounter data submissions
will be subjected to systematic data quality edits and audits on submission to
verify not only the data content but also the accuracy of claims processing. Any
batch submission which contains fatal errors that prevent processing or that
does not satisfy defined threshold error rates will be rejected and returned to
the CONTRACTOR for immediate correction. Due to the need for timely data and to
maintain integrity of processing sequence, the CONTRACTOR shall address any
issues that prevent processing of an encounter batch in accordance with
procedures specified in Section 2.23.13.     2.23.4.2.2   TENNCARE will reject
or report individual claims or encounters failing certain edits, as deemed
appropriate and necessary by TENNCARE to ensure accurate processing or encounter
data quality, and will return these transactions to the CONTRACTOR for research
and resolution. TENNCARE will require expeditious action on the part of the
CONTRACTOR to resolve errors or problems associated with said claims or the
adjudication thereof, including any necessary changes or corrections to any
systems, processes or data transmission formats, in accordance with the
procedure specified in Section 2.23.13. Generally the CONTRACTOR shall, unless
otherwise directed by TENNCARE, address ninety percent (90%) of reported errors
within thirty (30) calendar days and address ninety-nine percent (99%) of
reported errors within sixty (60) calendar days. Such errors will be considered
acceptably addressed when the CONTRACTOR has either confirmed and corrected the
reported issue or disputed the reported issue with supporting information or
documentation that substantiates the dispute. TENNCARE may require resubmission
of the transaction with reference to the original in order to document
resolution. Failure to promptly research and address reported errors, including
submission of and compliance with an acceptable corrective action plan as
required, may result in damages and sanctions as described in Section 2.23.13.  
  2.23.4.3   Provision of Encounter Data     2.23.4.3.1   Within forty-eight
(48) hours of the end of a payment cycle the CONTRACTOR shall generate encounter
data files for that payment cycle from its claims management system(s) and/or
other sources.     2.23.4.3.2   Any encounter data from a subcontractor shall be
included in the file from the CONTRACTOR. The CONTRACTOR shall not submit
separate encounter files from subcontractors.     2.23.4.3.3   The files shall
contain settled claims and claim adjustments, including but not limited to
adjustments necessitated by payment errors, processed during that payment cycle,
as well as encounters processed during that payment cycle from providers with
whom the CONTRACTOR has a capitation arrangement.     2.23.4.3.4   The level of
detail associated with encounters from providers with whom the CONTRACTOR has a
capitation arrangement shall be equivalent to the level of detail associated
with encounters for which the CONTRACTOR received and settled a fee-for-service
claim.

147 of 329



--------------------------------------------------------------------------------



 



  2.23.4.3.5   The CONTRACTOR shall adhere to federal and/or TENNCARE payment
rules in the definition and treatment of certain data elements, e.g., units of
service, that are standard fields in the encounter data submissions and will be
treated similarly by TENNCARE across all MCOs.     2.23.4.3.6   The CONTRACTOR
shall provide encounter data files electronically to TENNCARE in adherence to
the procedure and format indicated in the HIPAA Implementation and TennCare
Companion guides.     2.23.4.3.7   The CONTRACTOR shall institute processes to
insure the validity and completeness of the data it submits to TENNCARE. At its
discretion, TENNCARE will conduct general data validity and completeness audits
using industry-accepted statistical sampling methods. Data elements that will be
audited include but are not limited to: member ID, date of service, provider ID,
category and sub category (if applicable) of service, diagnosis codes, procedure
codes and modifiers, revenue codes, adherence to hard benefit limits, date of
claim processing, and date of claim payment. Control totals shall also be
reviewed and verified. Additionally, the CONTRACTOR shall reconcile all
encounter data submitted to the State to control totals and to the CONTRACTOR’s
Medical Loss Ratio reports and supply the reconciliation to TENNCARE with each
of the Medical Loss Ratio report submissions as specified in
Section 2.30.14.2.1.     2.23.4.3.8   Encounter records shall be submitted such
that payment for discrete services which may have been submitted in a single
claim can be ascertained in accordance with the CONTRACTOR’s applicable
reimbursement methodology for that service.     2.23.4.3.9   The CONTRACTOR
shall be able to receive, maintain and utilize data extracts from TENNCARE and
its contractors, e.g., pharmacy data from TENNCARE or its PBM.

2.23.5   Eligibility and Enrollment Data Exchange Requirements

  2.23.5.1   The CONTRACTOR shall receive, process and update enrollment files
sent daily by TENNCARE.     2.23.5.2   The CONTRACTOR shall update its
eligibility/enrollment databases within twenty-four (24) hours of receipt of
said files.     2.23.5.3   The CONTRACTOR shall transmit to TENNCARE, in the
formats and methods specified in the HIPAA Implementation and TennCare Companion
guides or as otherwise specified by TENNCARE: member address changes, telephone
number changes, and PCP.     2.23.5.4   The CONTRACTOR shall be capable of
uniquely identifying a distinct TennCare member across multiple populations and
Systems within its span of control.     2.23.5.5   The CONTRACTOR shall be able
to identify potential duplicate records for a single member and, upon
confirmation of said duplicate record by TENNCARE, and resolve the duplication
such that the enrollment, service utilization, and customer interaction
histories of the duplicate records are linked or merged.

148 of 329



--------------------------------------------------------------------------------



 



2.23.6   System and Information Security and Access Management Requirements

  2.23.6.1   The CONTRACTOR’s Systems shall employ an access management function
that restricts access to varying hierarchical levels of system functionality and
information. The access management function shall:     2.23.6.1.1   Restrict
access to information on a “least privilege” basis, e.g., users permitted
inquiry privileges only will not be permitted to modify information;    
2.23.6.1.2   Restrict access to specific system functions and information based
on an individual user profile, including inquiry only capabilities; global
access to all functions will be restricted to specified staff jointly agreed to
by TENNCARE and the CONTRACTOR; and     2.23.6.1.3   Restrict unsuccessful
attempts to access system functions to three (3), with a system function that
automatically prevents further access attempts and records these occurrences.  
  2.23.6.2   The CONTRACTOR shall make System information available to duly
authorized representatives of TENNCARE and other state and federal agencies to
evaluate, through inspections or other means, the quality, appropriateness and
timeliness of services performed.     2.23.6.3   The CONTRACTOR’s Systems shall
contain controls to maintain information integrity. These controls shall be in
place at all appropriate points of processing. The controls shall be tested in
periodic and spot audits following a methodology to be developed jointly by and
mutually agreed upon by the CONTRACTOR and TENNCARE.     2.23.6.4   Audit trails
shall be incorporated into all Systems to allow information on source data files
and documents to be traced through the processing stages to the point where the
information is finally recorded. The audit trails shall:     2.23.6.4.1  
Contain a unique log-on or terminal ID, the date, and time of any
create/modify/delete action and, if applicable, the ID of the system job that
effected the action;     2.23.6.4.2   Have the date and identification “stamp”
displayed on any on-line inquiry;     2.23.6.4.3   Have the ability to trace
data from the final place of recording back to its source data file and/or
document;     2.23.6.4.4   Be supported by listings, transaction reports, update
reports, transaction logs, or error logs;     2.23.6.4.5   Facilitate auditing
of individual records as well as batch audits; and     2.23.6.4.6   Be
maintained online for no less than two (2) years; additional history shall be
retained for no less than ten (10) years and shall be retrievable within 48
hours.

149 of 329



--------------------------------------------------------------------------------



 



  2.23.6.5   The CONTRACTOR’s Systems shall have inherent functionality that
prevents the alteration of finalized records.     2.23.6.6   The CONTRACTOR
shall provide for the physical safeguarding of its data processing facilities
and the systems and information housed therein. The CONTRACTOR shall provide
TENNCARE with access to data facilities upon request. The physical security
provisions shall be in effect for the life of this Agreement.     2.23.6.7   The
CONTRACTOR shall restrict perimeter access to equipment sites, processing areas,
and storage areas through a card key or other comparable system, as well as
provide accountability control to record access attempts, including attempts of
unauthorized access.     2.23.6.8   The CONTRACTOR shall include physical
security features designed to safeguard processor site(s) through required
provision of fire retardant capabilities, as well as smoke and electrical
alarms, monitored by security personnel.     2.23.6.9   The CONTRACTOR shall put
in place procedures, measures and technical security to prohibit unauthorized
access to the regions of the data communications network inside of a
CONTRACTOR’s span of control. This includes but is not limited to: no provider
or member service applications shall be directly accessible over the Internet
and shall be appropriately isolated to ensure appropriate access.     2.23.6.10
  The CONTRACTOR shall ensure that remote access users of its Systems can only
access said Systems through two-factor user authentication and via methods such
as Virtual Private Network (VPN), which must be prior approved by TENNCARE.    
2.23.6.11   The CONTRACTOR shall comply with recognized industry standards
governing security of state and federal automated data processing systems and
information processing. At a minimum, the CONTRACTOR shall conduct a security
risk assessment and communicate the results in an information security plan
provided prior to the start date of operations. The risk assessment shall also
be made available to appropriate federal agencies.

2.23.7   Systems Availability, Performance and Problem Management Requirements

  2.23.7.1   The CONTRACTOR shall ensure that critical member and provider
Internet and/or telephone-based functions and information, including but not
limited to Confirmation of MCO Enrollment (CME), ECM, and self-service customer
service functions are available to the applicable System users twenty-four
(24) hours a day, seven (7) days a week, except during periods of scheduled
System unavailability agreed upon by TENNCARE and the CONTRACTOR. Unavailability
caused by events outside of a CONTRACTOR’s span of control is outside of the
scope of this requirement.     2.23.7.2   The CONTRACTOR shall ensure that at a
minimum all other System functions and information are available to the
applicable system users between the hours of 7 a.m. and 7 p.m. Central Time
Monday through Friday.

150 of 329



--------------------------------------------------------------------------------



 



  2.23.7.3   The CONTRACTOR shall ensure that the systems and processes within
its span of control associated with its data exchanges with TENNCARE are
available and operational according to specifications and the data exchange
schedule.     2.23.7.4   In the event of a declared major failure or disaster,
the CONTRACTOR’s core eligibility/enrollment and claims processing systems shall
be back online within seventy-two (72) hours of the failure’s or disaster’s
occurrence.     2.23.7.5   Upon discovery of any problem within its span of
control that may jeopardize or is jeopardizing the availability and performance
of critical systems functions and the availability of critical information as
defined in this Section of the Agreement, including any problems impacting
scheduled exchanges of data between the CONTRACTOR and TENNCARE, the CONTRACTOR
shall notify the applicable TennCare staff via phone, fax and/or electronic mail
within sixty (60) minutes of such discovery. In its notification the CONTRACTOR
shall explain in detail the impact to critical path processes such as enrollment
management and encounter submission processes.     2.23.7.6   Where the problem
results in delays in report distribution or problems in on-line access to
critical systems functions and information during a business day, the CONTRACTOR
shall notify the applicable TENNCARE staff within fifteen (15) minutes of
discovery of the problem, in order for the applicable work activities to be
rescheduled or handled based on System unavailability protocols.     2.23.7.7  
The CONTRACTOR shall provide to appropriate TENNCARE staff information on System
unavailability events, as well as status updates on problem resolution. At a
minimum these updates shall be provided on an hourly basis and made available
via electronic mail and/or telephone.     2.23.7.8   The CONTRACTOR shall
resolve unscheduled System unavailability of CME and ECM functions, caused by
the failure of systems and telecommunications technologies within the
CONTRACTOR’s span of control, and shall implement the restoration of services,
within sixty (60) minutes of the official declaration of System unavailability.
Unscheduled System unavailability to all other CONTRACTOR System functions
caused by systems and telecommunications technologies within the CONTRACTOR’s
span of control shall be resolved, and the restoration of services implemented,
within eight (8) hours of the official declaration of System unavailability.    
2.23.7.9   Cumulative System unavailability caused by systems and/or IS
infrastructure technologies within the CONTRACTOR’s span of control shall not
exceed twelve (12) hours during any continuous twenty (20) business day period.
    2.23.7.10   The CONTRACTOR shall not be responsible for the availability and
performance of systems and IS infrastructure technologies outside of the
CONTRACTOR’s span of control.     2.23.7.11   Within five (5) business days of
the occurrence of a problem with system availability, the CONTRACTOR shall
provide TENNCARE with full written documentation that includes a corrective
action plan describing how the CONTRACTOR will prevent the problem from
occurring again.

151 of 329



--------------------------------------------------------------------------------



 



  2.23.7.12   Business Continuity and Disaster Recovery (BC-DR) Plan    
2.23.7.12.1   Regardless of the architecture of its Systems, the CONTRACTOR
shall develop and be continually ready to invoke a BC-DR plan that is reviewed
and prior approved by TENNCARE.     2.23.7.12.2   At a minimum the CONTRACTOR’s
BC-DR plan shall address the following scenarios: (a) the central computer
installation and resident software are destroyed or damaged, (b) System
interruption or failure resulting from network, operating hardware, software, or
operational errors that compromises the integrity of transactions that are
active in a live system at the time of the outage, (c) System interruption or
failure resulting from network, operating hardware, software or operational
errors that compromises the integrity of data maintained in a live or archival
system, and (d) System interruption or failure resulting from network, operating
hardware, software or operational errors that does not compromise the integrity
of transactions or data maintained in a live or archival system but does prevent
access to the System, i.e., causes unscheduled System unavailability.    
2.23.7.12.3   The CONTRACTOR’s BC-DR plan shall specify projected recovery times
and data loss for mission-critical Systems in the event of a declared disaster.
    2.23.7.12.4   The CONTRACTOR shall periodically, but no less than annually,
test its BC-DR plan through simulated disasters and lower level failures in
order to demonstrate to TENNCARE that it can restore System functions per the
standards outlined elsewhere in this Section, Section 2.23 of the Agreement.    
2.23.7.12.5   The CONTRACTOR shall submit a baseline BC-DR plan to TENNCARE and
communicate proposed modifications as required in Section 2.30.16.

2.23.8   System User and Technical Support Requirements

  2.23.8.1   The CONTRACTOR shall provide Systems Help Desk (SHD) services to
all TENNCARE staff and the other agencies that may have direct access to
CONTRACTOR systems.     2.23.8.2   The CONTRACTOR’s SHD shall be available via
local and toll-free telephone service and via e-mail from 7 a.m. to 7 p.m.
Central Time Monday through Friday, with the exception of State of Tennessee
holidays. Upon TENNCARE request, the CONTRACTOR shall staff the SHD on a state
holiday, Saturday, or Sunday.     2.23.8.3   The CONTRACTOR’s SHD staff shall
answer user questions regarding CONTRACTOR System functions and capabilities;
report recurring programmatic and operational problems to appropriate CONTRACTOR
or TENNCARE staff for follow-up; redirect problems or queries that are not
supported by the SHD, as appropriate, via a telephone transfer or other agreed
upon methodology; and redirect problems or queries specific to data access
authorization to the appropriate TENNCARE login account administrator.

152 of 329



--------------------------------------------------------------------------------



 



  2.23.8.4   The CONTRACTOR shall ensure individuals who place calls to the SHD
between the hours of 7 p.m. and 7 a.m. Central Time shall be able to leave a
message. The CONTRACTOR’s SHD shall respond to messages by noon the following
business day.     2.23.8.5   The CONTRACTOR shall ensure recurring problems not
specific to System unavailability identified by the SHD shall be documented and
reported to CONTRACTOR management within one (1) business day of recognition so
that deficiencies are promptly corrected.     2.23.8.6   The CONTRACTOR shall
have an IS service management system that provides an automated method to
record, track and report on all questions and/or problems reported to the SHD.

2.23.9   System Testing and Change Management Requirements

  2.23.9.1   The CONTRACTOR shall notify the applicable TENNCARE staff person of
the following changes to Systems within its span of control within at least
ninety (90) calendar days of the projected date of the change.     2.23.9.1.1  
Major changes, upgrades, modifications or updates to application or operating
software associated with the following core production Systems: claims
processing, eligibility and enrollment processing, service authorization
management, provider enrollment and data management, and encounter data
management; and     2.23.9.1.2   Conversions of core transaction management
Systems.     2.23.9.2   If so directed by TENNCARE, the CONTRACTOR shall discuss
the proposed change in the Systems work group.     2.23.9.3   The CONTRACTOR
shall respond to TENNCARE notification of System problems not resulting in
System unavailability according to the following time frames:     2.23.9.3.1  
Within five (5) calendar days of receiving notification from TENNCARE the
CONTRACTOR shall respond in writing to notices of system problems.    
2.23.9.3.2   Within fifteen (15) calendar days, the correction shall be made or
a requirements analysis and specifications document will be due.     2.23.9.3.3
  The CONTRACTOR shall correct the deficiency by an effective date to be
determined by TENNCARE.     2.23.9.3.4   The CONTRACTOR’s Systems shall have a
system-inherent mechanism for recording any change to a software module or
subsystem.     2.23.9.3.5   The CONTRACTOR shall put in place procedures and
measures for safeguarding against unauthorized modifications to CONTRACTOR
Systems.

153 of 329



--------------------------------------------------------------------------------



 



  2.23.9.4   Valid Window for Certain System Changes         Unless otherwise
agreed to in advance by TENNCARE as part of the activities described in this
Section 2.23.9, the CONTRACTOR shall not schedule System unavailability to
perform System maintenance, repair and/or upgrade activities to take place
during hours that can compromise or prevent critical business operations.    
2.23.9.5   Testing     2.23.9.5.1   The CONTRACTOR shall work with TENNCARE
pertaining to any testing initiative as required by TENNCARE.     2.23.9.5.2  
The CONTRACTOR shall provide sufficient system access to allow testing by
TENNCARE of the CONTRACTOR’s systems during readiness review (see Section 2.1.2)
and as required during the term of the Agreement.

2.23.10   Information Systems Documentation Requirements

  2.23.10.1   The CONTRACTOR shall ensure that written System process and
procedure manuals document and describe all manual and automated system
procedures for its information management processes and information systems.    
2.23.10.2   The CONTRACTOR shall develop, prepare, print, maintain, produce, and
distribute to TENNCARE distinct System design and management manuals, user
manuals and quick/reference guides, and any updates.     2.23.10.3   The
CONTRACTOR’s System user manuals shall contain information about, and
instructions for, using applicable System functions and accessing applicable
system data.     2.23.10.4   When a System change is subject to TENNCARE prior
approval, the CONTRACTOR shall submit revisions to the appropriate manuals for
prior approval before implementing said System changes.     2.23.10.5   All of
the aforementioned manuals and reference guides shall be available in printed
form and/or on-line. If so prescribed, the manuals will be published in
accordance to the appropriate TENNCARE and/or TENNCARE standard.     2.23.10.6  
The CONTRACTOR shall update the electronic version of these manuals immediately;
updates to the printed version of these manuals shall occur within ten
(10) business days of the update taking effect.

2.23.11   Reporting Requirements (Specific to Information Management and Systems
Functions and Capabilities)

  2.23.11.1   The CONTRACTOR shall comply with all reporting requirements as
described in Section 2.30.16 of this Agreement.     2.23.11.2   The CONTRACTOR
shall provide systems-based capabilities for access by authorized TENNCARE
personnel, on a secure and read-only basis, to data that can be used in ad hoc
reports.

154 of 329



--------------------------------------------------------------------------------



 



2.23.12   Other Requirements

  2.23.12.1   Statewide Data Warehouse Requirements         The CONTRACTOR shall
participate in a statewide effort to tie all hospitals, physicians, and other
providers’ information into a data warehouse that shall include, but will not be
limited to, claims information, formulary information, medically necessary
service information, cost sharing information and a listing of providers by
specialty for each MCO.     2.23.12.2   Community Health Record for TennCare
Enrollees (Electronic Medical Record)     2.23.12.2.1   At such time that
TENNCARE requires, the CONTRACTOR shall participate and cooperate with TennCare
to implement, within a reasonable time frame, a secure, Web-accessible community
health record for TennCare enrollees.     2.23.12.2.2   The design of the Web
site for accessing the community health record and the record format and design
shall comply with HIPAA, other federal and all state privacy and confidentiality
regulations.     2.23.12.2.3   The CONTRACTOR shall provide a Web-based access
vehicle for contract providers to the System described in Section 2.23.12.2.1,
and shall work with said providers to encourage adoption of this System.

2.23.13   Corrective Actions, Liquidated Damages and Sanctions Related to
Information Systems

  2.23.13.1   Within five (5) business days of receipt of notice from TENNCARE
of the occurrence of a problem with the provision and/or intake of an encounter
or enrollment file, the CONTRACTOR shall provide TENNCARE with full written
documentation that includes acknowledgement of receipt of the notice, a
corrective action plan describing how the CONTRACTOR has addressed or will
address the immediate problem and how the CONTRACTOR shall prevent the problem
from recurring. In the event that the CONTRACTOR fails to correct errors which
prevent processing of encounter or enrollment data in a timely manner as
required by TENNCARE, fails to submit a corrective action plan as requested or
required, or fails to comply with an accepted corrective action plan, TENNCARE
may assess liquidated damages as specified in Section 4.20.2. Continued or
repeated failure to submit clean encounter data may result in the application of
additional damages or sanctions, including possible forfeiture of the withhold
(see Section 3.9), or be considered a breach of the Agreement.     2.23.13.2  
Individual records submitted by the CONTRACTOR may be rejected; these records,
once errors therein have been corrected, shall be resubmitted by the CONTRACTOR
as stipulated by TENNCARE. In the event that the CONTRACTOR is unable to
research or address reported errors in a timely manner as required by TENNCARE,
the CONTRACTOR shall submit to TENNCARE a corrective action plan describing how
the CONTRACTOR will research and address the errors and how the CONTRACTOR shall
prevent the problem from recurring within five (5) business days of receipt of
notice from TENNCARE that individual records submitted by the CONTRACTOR have
been rejected. In the event that the CONTRACTOR fails to

155 of 329



--------------------------------------------------------------------------------



 



      address or resolve problems with individual records in a timely manner as
required by TENNCARE, which shall include failure to submit a corrective action
plan as requested or required, or failure to comply with an accepted corrective
action plan, TENNCARE may assess liquidated damages as specified in Section
4.20.2. Continued or repeated failure to address reported errors may result in
additional damages or sanctions including possible forfeiture of the withhold
(see Section 3.9) or be considered a breach of the Agreement.

  2.23.13.3   In the event that the CONTRACTOR fails to demonstrate in the tests
of its BC-DR plan that it can restore system functions per the standards
outlined in this Agreement, the CONTRACTOR shall submit to TENNCARE a corrective
action plan that describes how the failure will be resolved. The corrective
action plan shall be delivered within five (5) business days of the conclusion
of the test.

2.24   ADMINISTRATIVE REQUIREMENTS   2.24.1   General Responsibilities

  2.24.1.1   TENNCARE shall be responsible for management of this Agreement.
Management shall be conducted in good faith with the best interest of the State
and the citizens it serves being the prime consideration. Management of TennCare
shall be conducted in a manner consistent with simplicity of administration and
the best interests of enrollees, as required by 42 USC 1396a(a)(19).    
2.24.1.2   The CONTRACTOR shall be responsible for complying with the
requirements of this Agreement and shall act in good faith in the performance of
the requirements of this Agreement.     2.24.1.3   The CONTRACTOR shall develop
policies and procedures that describe how the CONTRACTOR will comply with the
requirements of this Agreement, and the CONTRACTOR shall administer this
Agreement in accordance with those policies and procedures unless otherwise
directed or approved by TENNCARE.     2.24.1.4   The CONTRACTOR shall submit
policies and procedures and other deliverables specified by TENNCARE to TENNCARE
for review and/or approval in the format and within the time frames specified by
TENNCARE. The CONTRACTOR shall make any changes requested by TENNCARE to
policies and procedures or other deliverables and in the time frames specified
by TENNCARE.     2.24.1.5   As provided in Section 4.10 of this Agreement,
should the CONTRACTOR have a question on policy determinations, benefits, or
operating guidelines required for proper performance of the CONTRACTOR’s
responsibilities, the CONTRACTOR shall request a determination from TENNCARE in
writing.

2.24.2   Behavioral Health Advisory Committee       The CONTRACTOR shall
establish a behavioral health advisory committee that is accountable to the
CONTRACTOR’s governing body to provide input and advice regarding all aspects of
the provision of behavioral health services according to the following
requirements:

156 of 329



--------------------------------------------------------------------------------



 



  2.24.2.1   The CONTRACTOR’s behavioral health advisory committee must be
comprised of at least fifty-one percent (51%) consumer and family
representatives, of which the majority must include families of adults with
serious and/or persistent mental illness (SPMI) and families of children with
serious emotional disturbance (SED);     2.24.2.2   There must be geographic
diversity;     2.24.2.3   There must be cultural and racial diversity;    
2.24.2.4   There must be representation by providers and consumers (or family
members of consumers) of substance abuse services;     2.24.2.5   At a minimum,
the CONTRACTOR’s behavioral health advisory committee must have input into
policy development, planning for services, service evaluation, and member,
family member and provider education;     2.24.2.6   Meetings must be held at
least quarterly;     2.24.2.7   Travel costs must be paid by the CONTRACTOR;    
2.24.2.8   The CONTRACTOR shall report on the activities of the CONTRACTOR’s
behavioral health advisory committee as required in Section 2.30.17; and    
2.24.2.9   The CONTRACTOR, as membership changes, must submit current membership
lists to the State.

2.24.3   Performance Standards       The CONTRACTOR agrees TENNCARE may assess
liquidated damages for failure to meet the performance standards specified in
Attachment VII.   2.24.4   Medical Records Requirements

  2.24.4.1   The CONTRACTOR shall maintain, and shall require contract providers
and subcontractors to maintain, medical records in a manner that is current,
detailed and organized, and which permits effective and confidential patient
care and quality review, administrative, civil and/or criminal investigations
and/or prosecutions.     2.24.4.2   The CONTRACTOR shall have medical record
keeping policies and practices which are consistent with 42 CFR 456 and current
NCQA standards for medical record documentation. The CONTRACTOR shall distribute
these policies to practice sites. At a minimum, the policies and procedures
shall address:     2.24.4.2.1   Confidentiality of medical records;    
2.24.4.2.2   Medical record documentation standards; and     2.24.4.2.3   The
medical record keeping system and standards for the availability of medical
records. At a minimum the following shall apply:

157 of 329



--------------------------------------------------------------------------------



 



  2.24.4.2.3.1   Medical records shall be maintained or available at the site
where covered services are rendered;     2.24.4.2.3.2   Enrollees (for purposes
of behavioral health records, enrollee includes an individual who is age sixteen
(16) or over) and their legally appointed representatives shall be given access
to the enrollees’ medical records, to the extent and in the manner provided by
TCA 63-2-101, 63-2-102 and 33-3-104 et seq., and, subject to reasonable charges,
(except as provided in Section 2.24.4.2.3.3. below) be given copies thereof upon
request;     2.24.4.2.3.3   Provisions for ensuring that, in the event a
patient-provider relationship with a TennCare primary care provider ends and the
enrollee requests that medical records be sent to a second TennCare provider who
will be the enrollee’s primary care provider, the first provider does not charge
the enrollee or the second provider for providing the medical records; and    
2.24.4.2.3.4   Performance goals to assess the quality of medical record
keeping.     2.24.4.2.4   The CONTRACTOR shall maintain and require contract
behavioral health providers to maintain medical records in conformity with TCA
33-3-101 et seq. for persons with serious emotional disturbance or mental
illness.     2.24.4.2.5   The CONTRACTOR shall maintain and require contract
behavioral health providers to maintain medical records of persons whose
confidentiality is protected by 42 CFR Part 2 in conformity with that rule or
TCA 33-3-103, whichever is more stringent.

2.25   MONITORING   2.25.1   General

  2.25.1.1   TENNCARE, in its daily activities, shall monitor the CONTRACTOR for
compliance with the provisions of this Agreement.     2.25.1.2   TENNCARE, CMS,
or their representatives shall at least annually monitor the operation of the
CONTRACTOR for compliance with the provisions of this Agreement and applicable
federal and state laws and regulations. Monitoring activities shall include, but
not be limited to, inspection of the CONTRACTOR’s facilities, auditing and/or
review of all records developed under this Agreement including periodic medical
audits, appeals, enrollments, disenrollments, termination of providers,
utilization and financial records, reviewing management systems and procedures
developed under this Agreement and review of any other areas or materials
relevant to or pertaining to this Agreement. TENNCARE will emphasize case record
validation because of the importance of having accurate service utilization data
for program management, utilization review and evaluation purposes.     2.25.1.3
  TENNCARE shall prepare a report of its findings and recommendations and
require the CONTRACTOR to develop corrective action plans as appropriate.

158 of 329



--------------------------------------------------------------------------------



 



2.25.2   Facility Inspection       TENNCARE, CMS, or their representatives may
conduct on-site inspections of all health facilities and service delivery sites
to be utilized by the CONTRACTOR in fulfilling the obligations under this
Agreement. Inspections may be made at anytime during the Agreement period and
without prior notice.   2.25.3   Inspection of Work Performed       TENNCARE,
CMS, or their representatives shall, at all reasonable times, have the right to
enter into the CONTRACTOR’s premises, or such other places where duties of this
Agreement are being performed, to inspect, monitor, or otherwise evaluate
including periodic audits of the work being performed. The CONTRACTOR and all
other subcontractors or providers must supply reasonable access to all
facilities and assistance for TENNCARE’s representatives. All inspections and
evaluations shall be performed in such a manner as to minimize disruption of
normal business.   2.25.4   Approval Process

  2.25.4.1   As specified by TENNCARE, TENNCARE must approve various
deliverables/items before they can be implemented by the CONTRACTOR.    
2.25.4.2   At any time that approval of TENNCARE is required in this Agreement,
such approval shall not be considered granted unless TENNCARE issues its
approval in writing.     2.25.4.3   The CONTRACTOR and TENNCARE shall agree to
the appropriate deliverables (see Attachment VIII), deliverable instructions,
submission and approval time frames, and technical assistance as required.    
2.25.4.4   Should TENNCARE not respond to a submission of a deliverable in the
amount of time agreed to by TENNCARE and the CONTRACTOR, the CONTRACTOR shall
not be penalized with either liquidated damages or a withhold as a result of
implementing the item awaiting approval. However, failure by TENNCARE to assess
liquidated damages or withholds shall not preclude TENNCARE from requiring the
CONTRACTOR to rescind or modify the item if it is determined by TENNCARE to be
in the best interest of the TennCare program.

2.25.5   Availability of Records

  2.25.5.1   The CONTRACTOR shall ensure within its own organization and
pursuant to any agreement the CONTRACTOR may have with any other providers of
service, including, but not limited to providers, subcontractors or any person
or entity receiving monies directly or indirectly by or through TennCare, that
TENNCARE representatives and authorized federal, state and Comptroller of the
Treasury personnel, including, but not limited to TENNCARE, the Office of the
Inspector General (OIG), the Medicaid Fraud Control Unit (MFCU), the Department
of Health and Human Services, Office of Inspector General (DHHS OIG) and the
Department of Justice (DOJ), and any other duly authorized state or federal
agency shall have immediate and complete access to all records pertaining to
services provided to TennCare enrollees.

159 of 329



--------------------------------------------------------------------------------



 



  2.25.5.2   The CONTRACTOR and its subcontractors and any providers of service,
including, but not limited to providers or any person or entity receiving monies
directly or indirectly by or through TennCare shall make all records (including
but not limited to, financial and medical records) available at the
CONTRACTOR’s, provider’s, and/or the subcontractor’s expense for administrative,
civil and/or criminal review, audit, or evaluation, inspection, investigation
and/or prosecution by authorized federal, state, and Comptroller of Treasury
personnel, including representatives from the OIG, the MFCU, DOJ and the DHHS
OIG, TENNCARE or any duly authorized state or federal agency. Access will be
either through on-site review of records or through the mail at the government
agency’s discretion and during normal business hours, unless there are exigent
circumstances, in which case access will be at any time. The CONTRACTOR shall
send all records to be sent by mail to TENNCARE within twenty (20) business days
of request unless otherwise specified by TENNCARE or TennCare rules and
regulations. Requested records shall be provided at no expense to TENNCARE,
authorized federal, state, and Comptroller of Treasury personnel, including
representatives from the OIG, the MFCU, DOJ and the DHHS OIG, or any duly
authorized state or federal agency. Records related to appeals shall be
forwarded within the time frames specified in the appeal process portion of this
Agreement. Such requests made by TENNCARE shall not be unreasonable.

  2.25.5.3   The CONTRACTOR and any of its subcontractors, providers or any
entity or person directly or indirectly receiving monies originating from
TennCare, shall make all records, including, but not limited to, financial,
administrative and medical records available to any duly authorized government
agency, including but not limited to TENNCARE, OIG, MFCU, DHHS OIG and DOJ, upon
any authorized government agency’s request. Any authorized government agency,
including but not limited to OIG, MFCU, DHHS OIG and DOJ, may use these records
to carry out their authorized duties, reviews, audits, administrative, civil
and/or criminal investigations and/or prosecutions.

  2.25.5.4   The CONTRACTOR, any CONTRACTOR’s management company and any
CONTRACTOR’s claims processing subcontractor shall cooperate with the State, or
any of the State’s contractors and agents, including, but not limited to
TENNCARE, OIG, MFCU, DOJ and the DHHS OIG, and the Office of the Comptroller,
and any duly authorized governmental agency, during the course of any claims
processing, financial or operational examinations or during any administrative,
civil or criminal investigation, hearing or prosecution. This cooperation shall
include, but shall not be limited to the following:

  2.25.5.4.1   Providing full cooperation and direct and unrestricted access to
facilities, information, and staff, including facilities, information and staff
of any management company or subcontractor, to the State or any of the State’s
contractors and agents, which includes, but is not limited to TENNCARE, OIG,
MFCU, DOJ and the DHHS OIG, and the Office of the Comptroller and any duly
authorized governmental agency, including federal agencies; and

  2.25.5.4.2   Maintaining full cooperation and open authority for claims
processing systems access and mailroom visits by TDCI or designated
representatives or any authorized entity of the state or federal government, and
to cooperate fully with detail claims testing for claims processing system
compliance.

160 of 329



--------------------------------------------------------------------------------



 



  2.25.5.5   The CONTRACTOR shall cooperate fully with audits the State may
conduct of medical management to include clinical processes and outcomes,
internal audits, provider networks, and any other aspect of the program the
State deems appropriate. The State may select any qualified person or
organization to conduct the audits.

2.25.6   Audit Requirements       The CONTRACTOR and its providers,
subcontractors and other entities receiving monies originating by or through
TennCare shall maintain books, records, documents, and other evidence pertaining
to services rendered, equipment, staff, financial records, medical records, and
the administrative costs and expenses incurred pursuant to this Agreement as
well as medical information relating to the individual enrollees as required for
the purposes of audit, or administrative, civil and/or criminal investigations
and/or prosecution or for the purposes of complying with the requirements set
forth in Section 2.20 of this Agreement. Records other than medical records may
be kept in an original paper state or preserved on micromedia or electronic
format. Medical records shall be maintained in their original form or may be
converted to electronic format as long as the records are readable and/or
legible. These records, books, documents, etc., shall be available for any
authorized federal, state, including, but not limited to TENNCARE, OIG, MFCU,
DOJ and the DHHS OIG, and Comptroller personnel during the Agreement period and
five (5) years thereafter, unless an audit, administrative, civil or criminal
investigation or prosecution is in progress or audit findings or administrative,
civil or criminal investigations or prosecutions are yet unresolved in which
case records shall be kept until all tasks or proceedings are completed. During
the Agreement period, these records shall be available at the CONTRACTOR’s
chosen location in Tennessee subject to the approval of TENNCARE. If the records
need to be sent to TENNCARE, the CONTRACTOR shall bear the expense of delivery.
Prior approval of the disposition of CONTRACTOR, subcontractor or provider
records must be requested and approved by TENNCARE.   2.25.7   Independent
Review of the CONTRACTOR

  2.25.7.1   The CONTRACTOR shall cooperate fully with TENNCARE’s External
Quality Review Organization (EQRO) which will conduct a periodic and/or an
annual independent review of the CONTRACTOR.     2.25.7.2   The CONTRACTOR shall
cooperate fully with any evaluation of the TennCare program conducted by CMS.

2.25.8   Accessibility for Monitoring       For purposes of monitoring under
this Agreement, the CONTRACTOR shall make available to TENNCARE or its
representative and other authorized state and federal personnel, all records,
books, documents, and other evidence pertaining to this Agreement, as well as
appropriate administrative and/or management personnel who administer the MCO.
The monitoring shall occur periodically during the Agreement period and may
include announced or unannounced visits, or both.

161 of 329



--------------------------------------------------------------------------------



 



2.25.9   Corrective Action Requirements

  2.25.9.1   If TENNCARE determines that the CONTRACTOR is not in compliance
with one or more requirements of this Agreement, TENNCARE will issue a notice of
deficiency identifying the deficiency(ies), follow-up
recommendations/requirements (e.g., a request for a corrective action plan), and
time frames for follow-up.     2.25.9.2   Upon receipt of a notice of
deficiency(ies) from TENNCARE, the CONTRACTOR shall comply with all
recommendations/requirements made in writing by TENNCARE within the time frames
specified by TENNCARE.     2.25.9.3   The CONTRACTOR shall be responsible for
ensuring corrective action when a subcontractor or provider is not in compliance
with the Agreement.

2.26   SUBCONTRACTS   2.26.1   Subcontract Relationships and Delegation       If
the CONTRACTOR delegates responsibilities to a subcontractor, the CONTRACTOR
shall ensure that the subcontracting relationship and subcontracting document(s)
comply with federal requirements, including, but not limited to, compliance with
the applicable provisions of 42 CFR 438.230(b) and 42 CFR 434.6 as described
below:

  2.26.1.1   The CONTRACTOR shall evaluate the prospective subcontractor’s
ability to perform the activities to be delegated;     2.26.1.2   The CONTRACTOR
shall require that the agreement be in writing and specify the activities and
report responsibilities delegated to the subcontractor and provide for revoking
delegation or imposing other sanctions if the subcontractor’s performance is
inadequate;     2.26.1.3   The CONTRACTOR shall monitor the subcontractor’s
performance on an ongoing basis and subject it to formal review, on at least an
annual basis, consistent with NCQA standards and state MCO laws and regulations;
    2.26.1.4   The CONTRACTOR shall identify deficiencies or areas for
improvement, and the CONTRACTOR and the subcontractor shall take corrective
action as necessary; and     2.26.1.5   If the subcontract is for purposes of
providing or securing the provision of covered services to enrollees, the
CONTRACTOR shall ensure that all requirements described in Section 2.12 of this
Agreement are included in the subcontract and/or a separate provider agreement
executed by the appropriate parties.

2.26.2   Legal Responsibility       The CONTRACTOR shall be responsible for the
administration and management of all aspects of this Agreement and the MCO
covered thereunder including all subcontracts/subcontractors. The CONTRACTOR
shall ensure that the subcontractor shall not enter into any subsequent
agreements or subcontracts for any of the work contemplated under the
subcontractor for purposes of this Agreement without prior written approval of
the CONTRACTOR. No subcontract, provider agreement or other delegation of
responsibility terminates or reduces the

162 of 329



--------------------------------------------------------------------------------



 



    legal responsibility of the CONTRACTOR to TENNCARE to ensure that all
activities under this Agreement are carried out in compliance with the
Agreement.

2.26.3   Prior Approval       All subcontracts, as defined in Section 1 of this
Agreement, and revisions thereto shall be approved in advance in writing by
TENNCARE. The CONTRACTOR shall revise subcontracts as directed by TENNCARE.
Approval of subcontracts shall not be considered granted unless TENNCARE issues
its approval in writing. Once a subcontract has been executed by all of the
participating parties, a copy of the fully executed subcontract shall be sent to
TENNCARE within thirty (30) calendar days of execution. This written prior
approval requirement does not relieve the CONTRACTOR of any responsibilities to
submit all proposed material modifications of the CONTRACTOR’s MCO operations to
TDCI for prior review and approval as required by Title 56, Chapter 32, Part 2.
  2.26.4   Subcontracts for Behavioral Health Services       If the CONTRACTOR
subcontracts for the provision of behavioral health services, the CONTRACTOR
shall comply with the requirements in Section 2.9.5.2 regarding coordination of
physical health and behavioral health services.   2.26.5   Standards       The
CONTRACTOR shall require and ensure that the subcontractor complies with all
applicable requirements in this Agreement. This includes, but is not limited to,
Sections 2.19, 2.21.6, 2.25.5, 2.25.6, 2.25.8, 2.25.9, 4.3, 4.19, 4.31, and 4.32
of this Agreement.   2.26.6   Quality of Care       If the subcontract is for
the purpose of securing the provision of covered services, the subcontract must
specify that the subcontractor adhere to the quality requirements the CONTRACTOR
is held to.   2.26.7   Interpretation/Translation Services and Limited English
Proficiency (LEP) Provisions       The CONTRACTOR shall provide instruction for
all direct service subcontractors regarding the CONTRACTOR’s written procedure
for the provision of language interpretation and translation services for any
member who needs such services, including but not limited to, enrollees with
Limited English Proficiency.   2.26.8   Children in State Custody       The
CONTRACTOR must include in its subcontracts a provision stating that
subcontractors are not permitted to encourage or suggest, in any way, that
TennCare children be placed into state custody in order to receive medical or
behavioral health services covered by TENNCARE.   2.26.9   Assignability      
Transportation and claims processing subcontracts must include language
requiring that the subcontract agreement shall be assignable from the CONTRACTOR
to the State, or its designee: i) at the State’s discretion upon written notice
to the CONTRACTOR and the affected

163 of 329



--------------------------------------------------------------------------------



 



    subcontractor; or ii) upon CONTRACTOR’s request and written approval by the
State. Further, the subcontract agreement must include language by which the
subcontractor agrees to be bound by any such assignment, and that the State, or
its designee, shall not be responsible for past obligations of the CONTRACTOR.

2.26.10   Claims Processing

  2.26.10.1   All claims for services furnished to a TennCare enrollee filed
with a CONTRACTOR must be processed by either the CONTRACTOR or by one
(1) subcontractor retained by the organization for the purpose of processing
claims. However, another entity can process claims related to behavioral health
vision, lab or transportation if that entity has been retained by the CONTRACTOR
to arrange and provide for the delivery of said services. However, all claims
processed by any subcontractor shall be maintained and submitted by the
CONTRACTOR.     2.26.10.2   As required in Section 2.30.18 of this Agreement,
where the CONTRACTOR has subcontracted claims processing for TennCare claims,
the CONTRACTOR shall provide to TENNCARE a Type II examination based on the
Statement on Auditing Standards (SAS) No. 70, Service Organizations.

2.26.11   HIPAA Requirements       The CONTRACTOR shall require all its
subcontractors to adhere to HIPAA requirements.   2.26.12   Compensation for
Utilization Management Activities       Should the CONTRACTOR have a subcontract
arrangement for utilization management activities, the CONTRACTOR shall ensure,
consistent with 42 CFR 438.210(e) that compensation to individuals or entities
that conduct utilization management activities is not structured so as to
provide incentives for the individual or entity to deny, limit, or discontinue
medically necessary services to any enrollee, as provided by the Balanced Budget
Act of 1997 and the provisions of 42 CFR 438.210(e).   2.26.13   Notice of
Subcontractor Termination

  2.26.13.1   When a subcontract that relates to the provision of services to
enrollees or claims processing services is being terminated, the CONTRACTOR
shall give at least thirty (30) calendar days prior written notice of the
termination to TENNCARE and TDCI.     2.26.13.2   TENNCARE reserves the right to
require this notice requirement and procedures for other subcontracts if
determined necessary upon review of the subcontract for approval.

2.27   COMPLIANCE WITH HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT
(HIPAA)   2.27.1   As a party to this Agreement, the CONTRACTOR hereby
acknowledges its designation as a covered entity under the HIPAA regulations and
agrees to comply with all applicable HIPAA regulations.   2.27.2   In accordance
with HIPAA regulations, the CONTRACTOR shall, at a minimum:

164 of 329



--------------------------------------------------------------------------------



 



  2.27.2.1   Comply with requirements of the Health Insurance Portability and
Accountability Act of 1996, including but not limited to the transactions and
code set, privacy, security, and identifier regulations, by their designated
compliance dates. Compliance includes meeting all required transaction formats
and code sets with the specified data partner situations required under the
regulations;     2.27.2.2   Transmit/receive from/to its providers,
subcontractors, clearinghouses and TENNCARE all transactions and code sets
required by the HIPAA regulations in the appropriate standard formats as
specified under the law and as directed by TENNCARE so long as TENNCARE
direction does not conflict with the law;     2.27.2.3   Agree that if it is not
in compliance with all applicable standards defined within the transactions and
code sets, privacy, security and all subsequent HIPAA standards, that it will be
in breach of this Agreement and will then take all reasonable steps to cure the
breach or end the violation as applicable. Since inability to meet the
transactions and code sets requirements, as well as the privacy and security
requirements can bring basic business practices between TENNCARE and the
CONTRACTOR and between the CONTRACTOR and its providers and/or subcontractors to
a halt, if for any reason the CONTRACTOR cannot meet the requirements of this
Section, TENNCARE may terminate this Agreement in accordance with Section 4.4;  
  2.27.2.4   Ensure that Protected Health Information (PHI) data exchanged
between the CONTRACTOR and TENNCARE is used only for the purposes of treatment,
payment, or health care operations and health oversight and its related
functions. All PHI data not transmitted for these purposes or for purposes
allowed under the federal HIPAA regulations will be de-identified to protect the
individual enrollee’s PHI under the privacy act;     2.27.2.5   Ensure that
disclosures of PHI from the CONTRACTOR to TENNCARE shall be restricted as
specified in the HIPAA regulations and will be permitted for the purposes of:
treatment, payment, or health care operation; health oversight; obtaining
premium bids for providing health coverage; or modifying, amending or
terminating the group health plan. Disclosures to TENNCARE from the CONTRACTOR
shall be as permitted and/or required under the law;     2.27.2.6   Report to
TENNCARE within five (5) calendar days of becoming aware of any use or
disclosure of PHI in violation of this Agreement by the CONTRACTOR, its
officers, directors, employees, subcontractors or agents or by a third party to
which the CONTRACTOR disclosed PHI;     2.27.2.7   Specify in its agreements
with any agent or subcontractor that will have access to PHI that such agent or
subcontractor agrees to be bound by the same restrictions, terms and conditions
that apply to the CONTRACTOR pursuant to this Section 2.27;     2.27.2.8   Make
available to TENNCARE enrollees the right to amend their PHI data in accordance
with the federal HIPAA regulations. The CONTRACTOR shall also send information
to enrollees educating them of their rights and necessary steps in this regard;

165 of 329



--------------------------------------------------------------------------------



 



  2.27.2.9   Make an enrollee’s PHI data accessible to TENNCARE immediately upon
request by TENNCARE;     2.27.2.10   Make available to TENNCARE within ten
(10) calendar days of notice by TENNCARE to the CONTRACTOR such information as
in the CONTRACTOR’s possession and is required for TENNCARE to make the
accounting of disclosures required by 45 CFR 164.528. At a minimum, the
CONTRACTOR shall provide TENNCARE with the following information:    
2.27.2.10.1   The date of disclosure;     2.27.2.10.2   The name of the entity
or person who received the HIPAA protected information, and if known, the
address of such entity or person;     2.27.2.10.3   A brief description of the
PHI disclosed, and     2.27.2.10.4   A brief statement of the purpose of such
disclosure which includes an explanation of the basis for such disclosure.    
2.27.2.11   In the event that the request for an accounting of disclosures is
submitted directly to the CONTRACTOR, the CONTRACTOR shall within two
(2) business days forward such request to TENNCARE. It shall be TENNCARE’s
responsibility to prepare and deliver any such accounting requested.
Additionally, the CONTRACTOR shall institute an appropriate record keeping
process and procedures and policies to enable the CONTRACTOR to comply with the
requirements of this Section;     2.27.2.12   Make its internal policies and
procedures, records and other documentation related to the use and disclosure of
PHI available to the U.S. Secretary of Health and Human Services for the
purposes of determining compliance with the HIPAA regulations upon request.    
2.27.2.13   Create and adopt policies and procedures to periodically audit
adherence to all HIPAA regulations, and for which CONTRACTOR acknowledges and
promises to perform, including but not limited to, the following obligations and
actions:     2.27.2.13.1   Use administrative, physical, and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity, and availability of the PHI the CONTRACTOR creates, receives,
maintains, or transmits on behalf of TENNCARE.     2.27.2.13.2   Agree to ensure
that any agent, including a subcontractor, to whom it provides PHI that was
created, received, maintained, or transmitted on behalf of TENNCARE agrees to
use reasonable and appropriate safeguards to protect the PHI.     2.27.2.13.3  
Agree to report to TENNCARE’s privacy officer as soon as possible but within two
(2) business days any unauthorized use or disclosure of enrollee PHI not
otherwise permitted or required by HIPAA. Such immediate report shall include
any security incident of which the CONTRACTOR becomes aware that represents
unauthorized access to unencrypted computerized data and that materially
compromises the security, confidentiality, or integrity of enrollee PHI
maintained by the CONTRACTOR. The CONTRACTOR shall also notify TENNCARE’s
privacy

166 of 329



--------------------------------------------------------------------------------



 



      officer within two (2) business days of any unauthorized acquisition of
enrollee PHI by an employee or otherwise authorized user of the CONTRACTOR’s
system.

  2.27.2.14   If feasible, return or destroy all PHI, in whatever form or medium
(including any electronic medium) and all copies of an any data or compilations
derived from and allowing identification of any individual who is a subject of
that PHI upon termination, cancellation, expiration or other conclusion of the
Agreement, and in accordance with Sections 2.21.6 and 2.25.6 of this Agreement.
The CONTRACTOR shall complete such return or destruction as promptly as
possible, but not later than thirty (30) days after the effective date of the
termination, cancellation, expiration or other conclusion of the Agreement,
including but not limited to, the provisions in Sections 2.21.6 and 2.25.6 of
this Agreement. The CONTRACTOR shall identify any PHI that cannot feasibly be
returned or destroyed. Within such thirty (30) days after the effective date of
the termination, cancellation, expiration or other conclusion of the Agreement,
including but not limited to, the provisions in Sections 2.21.6 and 2.25.6 of
this Agreement the CONTRACTOR shall: (1) certify on oath in writing that such
return or destruction has been completed; (2) identify any PHI which can not
feasibly be returned or destroyed; and (3) certify that it will only use or
disclose such PHI for those purposes that make its return or destruction
infeasible;     2.27.2.15   Implement all appropriate administrative, technical
and physical safeguards to prevent the use or disclosure of PHI other than
pursuant to the terms and conditions of this Agreement and, including but not
limited to, confidentiality requirements in 45 CFR Parts 160 and 164;    
2.27.2.16   Set up appropriate mechanisms to limit use or disclosure of PHI to
the minimum necessary to accomplish the intended purpose of the use or
disclosure;     2.27.2.17   Create and implement policies and procedures to
address present and future HIPAA regulation requirements as needed to include:
use and disclosure of data; de-identification of data; minimum necessity access;
accounting of disclosures; patients rights to amend, access, request
restrictions; and right to file a complaint;     2.27.2.18   Provide an
appropriate level of training to its staff and enrollees regarding HIPAA related
policies, procedures, enrollee rights and penalties prior to the HIPAA
implementation deadlines and at appropriate intervals thereafter;     2.27.2.19
  Track training of CONTRACTOR staff and maintain signed acknowledgements by
staff of the CONTRACTOR’s HIPAA policies;     2.27.2.20   Be allowed to use and
receive information from TENNCARE where necessary for the management and
administration of this Agreement and to carry out business operations;    
2.27.2.21   Be permitted to use and disclose PHI for the CONTRACTOR’s own legal
responsibilities;     2.27.2.22   Adopt the appropriate procedures and access
safeguards to restrict and regulate access to and use by CONTRACTOR employees
and other persons performing work for the CONTRACTOR to have only minimum
necessary access to personally identifiable data within their organization;

167 of 329



--------------------------------------------------------------------------------



 



  2.27.2.23   Continue to protect personally identifiable information relating
to individuals who are deceased;     2.27.2.24   Be responsible for informing
its enrollees of their privacy rights in the manner specified under the
regulations;     2.27.2.25   Make available PHI in accordance with 45 CFR
164.524;     2.27.2.26   Make available PHI for amendment and incorporate any
amendments to protected health information in accordance with 45 CFR 164.526;
and     2.27.2.27   Obtain a third (3rd) party certification of their HIPAA
transaction compliance ninety (90) calendar days before the start date of
operations.

2.27.3   The CONTRACTOR shall track all security incidents as defined by HIPAA,
and, as required by Section 2.30.19, the CONTRACTOR shall periodically report in
summary fashion such security incidents (see Section 2.30.19). The CONTACTOR
shall notify TENNCARE’s privacy officer within two (2) business days of any
security incident that would constitute a “breach of the security of the system”
as defined in TCA 47-18-2107.   2.27.4   TENNCARE and the CONTRACTOR are
“information holders” as defined in TCA 47-18-2107. In the event of a breach of
the security of CONTRACTOR’s information system, as defined by TCA 47-18-2107,
the CONTRACTOR shall indemnify and hold TENNCARE harmless for expenses and/or
damages related to the breach. Such obligations shall include but not be limited
to mailing notifications to affected members. Substitute notice to written
notice, as defined by TCA 47-18-2107(e)(2)and(3), shall only be permitted with
TENNCARE’s express written approval.   2.27.5   In accordance with HIPAA
regulations, TENNCARE shall, at a minimum, adhere to the following guidelines:

  2.27.5.1   Make its individually identifiable health information available to
enrollees for amendment and access as specified and restricted under the federal
HIPAA regulations;     2.27.5.2   Establish policies and procedures for minimum
necessary access to individually identifiable health information with its staff
regarding MCO administration and oversight;     2.27.5.3   Adopt a mechanism for
resolving any issues of non-compliance as required by law; and     2.27.5.4  
Establish similar HIPAA data partner agreements with its subcontractors and
other business associates.

2.28   NON-DISCRIMINATION COMPLIANCE REQUIREMENTS   2.28.1   The CONTRACTOR
shall comply with Section 4.32 of this Agreement regarding non-discrimination,
proof of non-discrimination, and notices of non-discrimination.

168 of 329



--------------------------------------------------------------------------------



 



2.28.2   In order to demonstrate compliance with federal and state regulations
of Title VI of the Civil Rights Act of 1964, Section 504 of the Rehabilitation
Act of 1973, Title II of the Americans with Disabilities Act of 1990, the Age
Discrimination Act of 1975 and the Omnibus Budget Reconciliation Act of 1981
(P.L. 97-35) the CONTRACTOR shall designate a staff person to be responsible for
non-discrimination compliance as required in Section 2.29.1. This person shall
provide instruction to all CONTRACTOR staff, providers and direct service
subcontractors regarding non-discrimination activities.   2.28.3   The
CONTRACTOR shall develop written policies and procedures for non-discrimination
in the provision of services to persons with Limited English Proficiency,
including but not limited to the provision of language interpretation and
translation services for any member who needs such services as required in
Section 2.18.2.   2.28.4   The CONTRACTOR shall, at a minimum, emphasize
non-discrimination in its personnel policies and procedures as it relates to
hiring, promoting, operational policies, contracting processes and participation
on advisory/planning boards or committees.   2.28.5   The CONTRACTOR shall ask
all staff to provide their race or ethnic origin and sex. The CONTRACTOR is
required to request this information from all CONTRACTOR staff. CONTRACTOR staff
response is voluntary. The CONTRACTOR is prohibited from utilizing information
obtained pursuant to such a request as a basis for decisions regarding
employment or in determination of compensation amounts.   2.28.6   The
CONTRACTOR shall ask all providers for their race or ethnic origin. Provider
response is voluntary. The CONTRACTOR is prohibited from utilizing information
obtained pursuant to such a request as a basis for decision regarding
participation in the CONTRACTOR’s provider network or in determination of
compensation amounts.   2.28.7   The CONTRACTOR shall track and investigate all
complaints alleging discrimination filed by employees (when the complaint is
related to the TennCare program), enrollees, providers and subcontractors in
which discrimination is alleged in the CONTRACTOR’s TennCare MCO. The CONTRACTOR
shall track, at a minimum, the following elements: identity of the party filing
the complaint; the complainant’s relationship to the CONTRACTOR; the
circumstances of the complaint; date complaint filed; CONTRACTOR’s resolution,
if resolved; and name of CONTRACTOR staff person responsible for adjudication of
the complaint.   2.28.8   The CONTRACTOR shall report on non-discrimination
activities as described in Section 2.30.19.   2.29   PERSONNEL REQUIREMENTS  
2.29.1   Staffing Requirements

  2.29.1.1   The CONTRACTOR shall have sufficient staffing capable of fulfilling
the requirements of this Agreement.     2.29.1.2   The CONTRACTOR shall submit
to TENNCARE the names, resumes and contact information of the key staff
identified below. In the event of a change to any of the key staff identified in
Section 2.29.1.3, the CONTRACTOR shall notify TENNCARE within ten (10) business
days of the change.

169 of 329



--------------------------------------------------------------------------------



 



  2.29.1.3   The minimum key staff requirements are listed below. Except as
provided below, these positions do not require a full-time staff person; more
than one function could be conducted by the same staff person.     2.29.1.3.1  
A full-time administrator/project director who has clear authority over the
general administration and day-to-day business activities of this Agreement;    
2.29.1.3.2   A full-time Medical Director who is a licensed physician in the
State of Tennessee to oversee and be responsible for all clinical activities,
including but not limited to the proper provision of covered services to
members, developing clinical practice standards and clinical policies and
procedures;     2.29.1.3.3   A full-time senior executive who is a board
certified psychiatrist in the State of Tennessee and has at least five (5) years
combined experience in mental health and substance abuse services. This person
shall oversee and be responsible for all behavioral health activities;    
2.29.1.3.4   A full-time chief financial officer responsible for accounting and
finance operations, including all audit activities;     2.29.1.3.5   A full-time
staff person responsible for all CONTRACTOR information systems who is trained
and experienced in information systems, data processing and data reporting as
required to oversee all information systems functions including, but not limited
to, establishing and maintaining connectivity with TennCare information systems
and providing necessary and timely reports to TENNCARE;     2.29.1.3.6   A staff
person designated as the contact available after hours for the “on-call”
TennCare Solutions staff to contact with service issues;     2.29.1.3.7   A
staff person to serve as the CONTRACTOR’s Non-discrimination Compliance
Coordinator. This person will be responsible for compliance with Title VI of the
Civil Rights Act of 1964, Section 504 of the Rehabilitation Act of 1973, Title
II of the Americans with Disabilities Act of 1990, the Age Discrimination Act of
1975 and the Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35) on behalf of
the CONTRACTOR. The CONTRACTOR shall report to TENNCARE in writing, to the
attention of the Director of Non-Discrimination Compliance/Health Care
Disparities, within ten (10) calendar days of the commencement of any period of
time that the CONTRACTOR does not have a designated staff person for
non-discrimination compliance. The CONTRACTOR shall report to TENNCARE at such
time that the function is redirected as required in Section 2.29.1.2;    
2.29.1.3.8   A full-time staff person responsible for member services, who will
communicate with TENNCARE regarding member service activities;     2.29.1.3.9  
A full-time staff person responsible for provider services, including all
network management issues. This person shall be responsible for communicating
with TENNCARE regarding provider service activities;     2.29.1.3.10   A staff
person responsible for all fraud and abuse detection activities, including the
fraud and abuse compliance plan, as set forth in Section 2.20 of this Agreement;

170 of 329



--------------------------------------------------------------------------------



 



  2.29.1.3.11   A staff person responsible for all UM activities, including but
not limited to overseeing prior authorizations. This person shall be a physician
licensed in the State of Tennessee and shall ensure that UM staff have
appropriate clinical backgrounds in order to make utilization management
decisions;     2.29.1.3.12   A staff person responsible for all quality
management activities. This person shall be a physician or registered nurse
licensed in the State of Tennessee;     2.29.1.3.13   A staff person responsible
for all appeal system resolution issues;     2.29.1.3.14   A staff person
responsible for all claims management activities;     2.29.1.3.15   A staff
person assigned to provide legal and technical assistance for and coordination
with the legal system for court ordered services;     2.29.1.3.16   A staff
person responsible for all MCO case management and care coordination issues,
including but not limited to, disease management activities and coordination
between physical and behavioral health services;     2.29.1.3.17   A consumer
advocate for members receiving, or in need of, behavioral health services. This
person shall be responsible for internal representation of members’ interests
including but not limited to: ensuring input in policy development, planning,
decision making, and oversight as well as coordination of recovery and
resilience activities;     2.29.1.3.18   A staff person responsible for
TENNderCare services;     2.29.1.3.19   A staff person responsible for working
with the Department of Children’s Services;     2.29.1.3.20   A senior executive
responsible for overseeing all subcontractor activities, if the subcontract is
for the provision of covered benefits;     2.29.1.3.21   A staff person
responsible for coordinating all activities and resolving issues related to
CONTRACTOR/DBM coordination. This person shall be responsible for overseeing the
work of the Care Coordination Committee and the Claims Coordination Committee as
described in Section 2.9.8;     2.29.1.3.22   A staff person responsible for
coordinating all activities and resolving issues related to CONTRACTOR/PBM
coordination; and     2.29.1.3.23   A staff person designated for interfacing
and coordinating with the TDMHDD Planning and Policy Council.     2.29.1.4   In
addition to the key staff requirements described above, the CONTRACTOR shall
have sufficient full-time clinical and support staff to conduct daily business
in an orderly manner. This includes but is not limited to functions and services
in the following areas: administration, accounting and finance, fraud and abuse,
utilization management including prior authorizations, MCO case management and
care coordination, quality management, member education and outreach, appeal
system resolution, member services, provider services, claims processing, and
reporting.

171 of 329



--------------------------------------------------------------------------------



 



  2.29.1.5   The CONTRACTOR shall have a sufficient number of care coordinators
and claims coordinators to conduct all required activities, including but not
limited to collaboration with the DBM and coordination with various state
agencies.     2.29.1.6   The CONTRACTOR shall appoint specific staff to an
internal audit function as specified in Section 2.21.9.     2.29.1.7   The
CONTRACTOR is not required to report to TENNCARE the names of staff not
identified as key staff in Section 2.29.1.3. However, the CONTRACTOR shall
provide its staffing plan to TENNCARE.     2.29.1.8   The CONTRACTOR’s project
director, Medical Director, financial staff, member services staff, provider
services staff, UM staff, appeals staff, MCO case management staff, and
TENNderCare staff person shall be located in the State of Tennessee. However,
TENNCARE may authorize exceptions to this requirement. The CONTRACTOR shall seek
TENNCARE’s written prior approval to locate any of these staff outside of the
State of Tennessee. The CONTRACTOR’s request to locate required in-state staff
to an out-of-state locations shall include a justification of the request and an
explanation of how services will be coordinated. If financial staff are not
located in Tennessee the CONTRACTOR shall have the ability to issue a check
within five (5) calendar days of a payment directive from TENNCARE.     2.29.1.9
  The CONTRACTOR shall conduct training of staff in all departments to ensure
appropriate functioning in all areas. This training shall be provided to all new
staff members and on an ongoing basis for current staff.

2.29.2   Licensure       The CONTRACTOR is responsible for ensuring that all
persons, whether they are employees, agents, subcontractors, providers or anyone
acting for or on behalf of the CONTRACTOR, are legally authorized to render
services under applicable state law.   2.29.3   Board of Directors       The
CONTRACTOR shall provide to TENNCARE, in writing, a list of all officers and
members of the CONTRACTOR’s Board of Directors. The CONTRACTOR shall notify
TENNCARE, in writing, within ten (10) business days of any change thereto.  
2.29.4   Employment and Contracting Restrictions       The CONTRACTOR shall not
knowingly have a director, officer, partner, or person with beneficial ownership
of more than five percent (5%) of the entity’s equity who has been debarred or
suspended by any federal agency. The CONTRACTOR may not have an employment,
consulting, or any other agreement with a person that has been debarred or
suspended by any federal agency for the provision of items or services that are
significant and material to the entity’s contractual obligation with the State.
To the best of its knowledge and belief, the CONTRACTOR certifies by its
signature to this Agreement that the CONTRACTOR and its principals:

172 of 329



--------------------------------------------------------------------------------



 



  2.29.4.1   Are not presently debarred, suspended, proposed for debarment,
declared ineligible, or voluntarily excluded from covered transactions by any
federal or state department or contractor;     2.29.4.2   Have not within a
three (3) year period preceding this Agreement been convicted of, or had a civil
judgment rendered against them from commission of fraud, or a criminal offense
in connection with obtaining attempting to obtain, or performing a public
(federal, state, or local) transaction or grant under a public transaction,
violation of federal or state antitrust statutes or commission of embezzlement,
theft, forgery, bribery, falsification, or destruction of records, making false
statements, or receiving stolen property;     2.29.4.3   Are not presently
indicted for or otherwise criminally or civilly charged by a government entity
(federal, state, or local) with commission of any of the offenses detailed in
Section 2.29.4.2 of this Agreement; and     2.29.4.4   Have not within a three
(3) year period preceding this Agreement had one or more public transactions
(federal, state, or local) terminated for cause or default.

2.30   REPORTING REQUIREMENTS   2.30.1   General Requirements

  2.30.1.1   The CONTRACTOR shall comply with all the reporting requirements
established by TENNCARE. TENNCARE shall provide the CONTRACTOR with the
appropriate reporting formats, instructions, submission timetables, and
technical assistance as required. TENNCARE may, at its discretion, change the
content, format or frequency of reports.     2.30.1.2   TENNCARE may, at its
discretion, require the CONTRACTOR to submit additional reports both ad hoc and
recurring. If TENNCARE requests any revisions to the reports already submitted,
the CONTRACTOR shall make the changes and re-submit the reports, according to
the time period and format required by TENNCARE.     2.30.1.3   The CONTRACTOR
shall submit all reports to TENNCARE, unless indicated otherwise in this
Agreement, according to the schedule below:

      DELIVERABLES   DUE DATE
Daily Reports
  Within two (2) business days.
 
   
Weekly Reports
  Wednesday of the following week.
 
   
Monthly Reports
  20th of the following month.
 
   
Quarterly Reports
  30th of the following month.
 
   
Annual Reports
  Ninety (90) calendar days after the end of the calendar year
 
   
On Request Reports
  Within three (3) business days from the date of the request unless otherwise
specified by TENNCARE.
 
   
Ad Hoc Reports
  Within ten (10) business days from the date of the request unless otherwise
specified by TENNCARE.

173 of 329



--------------------------------------------------------------------------------



 



  2.30.1.4   The CONTRACTOR shall submit all reports electronically and in the
manner and format prescribed by TENNCARE.     2.30.1.5   The CONTRACTOR shall
transmit to and receive from TENNCARE all transactions and code sets in the
appropriate standard formats as specified under HIPAA and as directed by
TENNCARE, so long as TENNCARE direction does not conflict with the law.

2.30.2   Eligibility, Enrollment and Disenrollment Reports

  2.30.2.1   The CONTRACTOR shall comply with the requirements in Section 2.23.5
regarding eligibility and enrollment data exchange.     2.30.2.2   The
CONTRACTOR shall submit a Monthly Enrollment/Capitation Payment Reconciliation
Report that serves as a record that the CONTRACTOR has reconciled member
eligibility data with capitation payments and verified that the CONTRACTOR has
an enrollment record for all members for whom the CONTRACTOR has received a
capitation payment. The CONTRACTOR shall report this information in the format
prescribed by TENNCARE.     2.30.2.3   The CONTRACTOR shall submit a Quarterly
Member Enrollment/Capitation Payment Report in the event it has members for whom
a capitation payment has not been made or an incorrect payment has been made.
This report shall be submitted on a quarterly basis, with a one-month lag time
and is due to TENNCARE by the end of the second month following the reporting
period. For example, for the quarter ending September 30, the report is due by
the end of November and should include all data received through the end of
October for the quarter ending September 30. These quarterly reports shall
include all un-reconciled items until such time that TENNCARE notifies the
CONTRACTOR otherwise. The CONTRACTOR shall report this information in the
formats provided in Attachment IX, Exhibit A.     2.30.2.4   TENNCARE may
provide the CONTRACTOR with information on members for whom TENNCARE has been
unable to locate or verify various types of pertinent information. Upon receipt
of this information, the CONTRACTOR shall provide TENNCARE any information known
by the CONTRACTOR that is missing or inaccurate in the report provided by
TENNCARE. The CONTRACTOR shall submit this information to TENNCARE within the
time frames specified by TENNCARE.

2.30.3   Benefits/Service Requirements and Limits Reports       The CONTRACTOR
shall submit a quarterly Service Threshold Report in the format prescribed by
TENNCARE. At minimum, the report shall include: the number of members who
reached each service threshold; confirmation that all members who reached the
service threshold for mandatory enrollment in MCO case management or a disease
management program were enrolled; the number of members who reached the service
threshold for evaluation of appropriateness for enrollment in MCO case
management or disease management who were evaluated for enrollment; the number
of those members evaluated who were enrolled in MCO case management or disease
management (by program); and the number of those members who were evaluated but
not enrolled in MCO case management or disease management by reason.

174 of 329



--------------------------------------------------------------------------------



 



2.30.4   Specialized Service Reports

  2.30.4.1   The CONTRACTOR shall submit a quarterly Psychiatric Hospital/RTF
Readmission Report that provides: the percentage of members readmitted to the
facility within seven (7) calendar days of discharge (the number of members
readmitted divided by the total number of discharges); the percent of members
readmitted within thirty (30) calendar days of discharge (the number of members
readmitted divided by the total number of discharges); and an analysis of the
findings with any actions or follow-up planned. The information shall be
reported separately for members age eighteen (18) and over and under eighteen
(18). These reports shall be submitted in a format to be prescribed by TENNCARE.
    2.30.4.2   The CONTRACTOR shall submit a quarterly Mental Health Case
Management Report that provides information on mental health case management
appointments and refusals (see Section 2.7.2.6). The minimum data elements
required are identified in Attachment IX, Exhibit B.     2.30.4.3   The
CONTRACTOR shall submit an annual Supported Employment Report that reports on
the percent of SPMI adults receiving supported employment services that are
gainfully employed in either part-time or full-time capacity for a continuous
ninety (90) day period (defined as the number of adults receiving supported
employment for a continuous ninety (90) day period divided by the number of SPMI
adults receiving supported employment services during the year) and an analysis
of the findings with any action or follow-up planned as a result of the
findings. These reports shall be submitted in a format to be prescribed by
TENNCARE.     2.30.4.4   The CONTRACTOR shall submit a quarterly Behavioral
Health Crisis Response Report that provides information on behavioral health
crisis services (see Section 2.7.2.8) including the data elements listed in
Attachment IX, Exhibit C. All data elements shall be reported separately for
members ages eighteen (18) years and over and those under eighteen (18) years
and shall be reported for each individual crisis service provider. This report
shall be provided in a standardized format as specified by the State.    
2.30.4.5   The CONTRACTOR shall submit a monthly Member CRG/TPG Assessment
Report that contains information regarding the CRG assessments and TPG
assessments (see Section 2.7.2.9) of members who have presented for mental
health or substance abuse services or who have received CRG assessments and TPG
assessments prior to obtaining such services. The CONTRACTOR shall provide this
report in the format prescribed by the State. The minimum data elements required
are identified in Attachment IX, Exhibit D of this Agreement.     2.30.4.6   On
a quarterly basis the CONTRACTOR shall submit a Rejected CRG/TPG Assessments
Report that provides, by agency, the number of rejected CRG/TPG assessments and
the unduplicated number of and identifying information for the unapproved raters
who completed the rejected assessments. This report shall be submitted in the
format specified by TENNCARE.

175 of 329



--------------------------------------------------------------------------------



 



  2.30.4.7   The CONTRACTOR shall submit an annual CRG/TPG Assessments Audit
Report. The report shall contain the results of the CONTRACTOR’s audits for the
prior year of CRG/TPG assessments for accuracy and conformity to state policies
and procedures and shall be submitted in the format prescribed by TENNCARE.    
2.30.4.8   The CONTRACTOR shall annually submit to TENNCARE its methodology for
conducting the CRG/TPG assessment audits on March 1.     2.30.4.9   The
CONTRACTOR shall submit a quarterly Health Education/Outreach Report which
provides information on the programs and activities the CONTRACTOR has conducted
in the areas of health education and outreach during the previous quarter. (See
Section 2.7.3). The report shall be submitted in a format specified by TENNCARE.
    2.30.4.10   The CONTRACTOR shall submit a quarterly TENNderCare Report in a
format specified by TENNCARE.

2.30.5   Disease Management Reports

  2.30.5.1   The CONTRACTOR shall submit a quarterly Disease Management Update
Report that includes, for each disease management program (see Section 2.8), a
brief narrative description of the program, the total number of members in the
program, the total number of members enrolled and disenrolled during the
quarter, and a description of the specific provider and member interventions
performed during the quarter. The report shall be submitted in a format
prescribed by TENNCARE.     2.30.5.2   The CONTRACTOR shall submit an annual
Disease Management Report that includes, for each disease management programs, a
narrative description of the eligibility criteria and the method used to
identify and enroll eligible members, the active participation rate as defined
by NCQA (the percentage of identified eligible members who have received an
intervention divided by the total population who meet the criteria for
eligibility), the total number of active members having one or more of the
diagnosis codes (ICD-9 Codes) relating to each of the disease management
programs, and information on the programs’ activities, benchmarks and goals as
described in Section 2.8.7. The report shall be submitted in a format prescribed
by TENNCARE.

2.30.6   Service Coordination Reports

  2.30.6.1   The CONTRACTOR shall submit a quarterly MCO Case Management Update
Report that includes a brief narrative description of the MCO case management
program (see Section 2.9.4); the total number of members enrolled in the MCO
case management program; number of members enrolled and disenrolled in the
program during the quarter; member selection criteria; the number of members who
declined case management services; a description of services provided during the
quarter and an evaluation of the impact of the MCO case management program
during the quarter. The CONTRACTOR shall submit these reports in a format
prescribed by TENNCARE.     2.30.6.2   As necessary, the CONTRACTOR shall submit
a listing of members identified as potential pharmacy lock-in candidates (see
Section 2.9.7).

176 of 329



--------------------------------------------------------------------------------



 



  2.30.6.3   The CONTRACTOR shall submit a quarterly Pharmacy Services Report
that includes a list of the providers and information on the interventions the
CONTRACTOR has taken with the providers who appear to be operating outside
industry or peer norms as defined by TENNCARE, have been identified as
non-compliant as it relates to adherence to the PDL and/or generic prescribing
patterns and/or are failing to follow required prior authorization processes and
procedures the steps the CONTRACTOR has taken to personally contact each one as
well as the outcome of these personal contacts.     2.30.6.4   The CONTRACTOR
shall submit a Pharmacy Services Report, On Request when TENNCARE requires
assistance in identifying and working with providers for any reason. These
reports shall provide information on the activities the CONTRACTOR undertook to
comply with TENNCARE’s request for assistance, outcomes (if applicable) and
shall be submitted in the format and within the time frame prescribed by
TENNCARE.

2.30.7   Provider Network Reports

  2.30.7.1   The CONTRACTOR shall submit a monthly Provider Enrollment File that
includes information on all providers of TennCare health services, including
physical and behavioral health providers (see Section 2.11). This includes but
is not limited to, PCPs, physician specialists, hospitals, home health agencies,
CMHAs, and emergency and non-emergency transportation providers. The report
shall include contract providers as well as all non-contract providers with whom
the CONTRACTOR has a relationship. The report shall be sorted by provider type.
The CONTRACTOR shall submit this report in the format to be prescribed by
TENNCARE. The CONTRACTOR shall submit this report during readiness review, by
the 5th of each month, and upon TENNCARE request. Each monthly Provider
Enrollment File shall include information on all providers of TennCare health
services and shall provide a complete replacement for any previous Provider
Enrollment File submission. Any changes in a provider’s contract status from the
previous submission shall be indicated in the file generated in the month the
change became effective and shall be submitted in the next monthly file.    
2.30.7.2   The CONTRACTOR shall submit an annual Provider Compliance with Access
Requirements Report that summarizes the CONTRACTOR’s monitoring activities,
findings, and opportunities for improvement regarding provider compliance with
applicable access standards. (See Section 2.11.1.10.)     2.30.7.3   The
CONTRACTOR shall submit a quarterly PCP Assignment Report that provides
information on members not assigned to a primary care provider (PCP) within
thirty (30) calendar days of enrollment or prior to the member’s beginning
effective date. This report shall be submitted using the format provided in
Attachment IX, Exhibit F. (See Section 2.11.2.)     2.30.7.4   The CONTRACTOR
shall submit an annual Report of Essential Hospital Services by September 1 of
each year. The CONTRACTOR shall use the format in Attachment IX, Exhibit G.

177 of 329



--------------------------------------------------------------------------------



 



  2.30.7.5   The CONTRACTOR shall submit a quarterly Behavioral Health Initial
Appointment Timeliness Report that shall include the average time between the
intake assessment appointment and the member’s next scheduled appointment or
admission. The report shall provide this information by type of service and
shall include an analysis of the findings and any actions or follow-up planned
as a result of the findings. The report shall be submitted in a format
prescribed by TENNCARE.     2.30.7.6   The CONTRACTOR shall submit an annual
FQHC Report by January 1 of each year. The CONTRACTOR shall use the form
provided in Attachment IX, Exhibit H.

2.30.8   Provider Agreement Report       The CONTRACTOR shall submit a monthly
Single Case Agreements Report using the format provided in Attachment IX,
Exhibit I. (See Section 2.12.4.)   2.30.9   Provider Payment Report       The
CONTRACTOR shall submit a quarterly Related Provider Payment Report that lists
all related providers and subcontractors to whom the CONTRACTOR has made
payments during the previous quarter and the payment amounts. (See
Section 2.13.14.)   2.30.10   Utilization Management Reports

  2.30.10.1   The CONTRACTOR shall submit its UM program policies and
procedures, the annual evaluation (which includes an analysis of findings and
actions taken) and the work plan approved by the CONTRACTOR’s oversight
committee to TENNCARE on April 15 of each year.     2.30.10.2   The CONTRACTOR
shall submit a semi-annual ED Utilization Report (see Section 2.14.1.11) in a
format to be specified by TENNCARE.     2.30.10.3   The CONTRACTOR shall submit
quarterly Cost and Utilization Reports. These reports shall be submitted using
the format provided in Attachment IX, Exhibit J. These reports shall be in an
Excel spreadsheet format and submitted within seventy-five (75) calendar days
following the quarter for which the CONTRACTOR is reporting. These reports shall
be submitted on both a cumulative year basis and on a rolling twelve (12) month
basis.     2.30.10.4   The CONTRACTOR shall provide quarterly Cost and
Utilization Summaries. These summaries shall report on services paid during the
previous quarter. The summaries shall be submitted in a format specified by
TENNCARE and shall include all data elements listed in Attachment IX, Exhibit K.
    2.30.10.5   The CONTRACTOR shall identify and report the number of members
who incurred claims in excess of twenty-five thousand dollars ($25,000) on a
rolling quarterly basis (high-cost claimants). The CONTRACTOR shall report the
member’s age, sex, primary diagnosis, and amount paid by claim type for each
member. The name of the member shall be blinded in order to maintain
confidentiality.

178 of 329



--------------------------------------------------------------------------------



 



  2.30.10.6   The CONTRACTOR shall submit quarterly Prior Authorization Reports
that include the information in Attachment IX, Exhibit L. These reports shall be
submitted in the format specified in Attachment IX, Exhibit L.     2.30.10.7  
The CONTRACTOR shall submit a copy of the Referral Provider Listing (see Section
2.14.3.5), a data file of the provider information used to create the listing in
a media and format prescribed by TENNCARE, and documentation from the
CONTRACTOR’s mail room or outside vendor indicating the quantity of the referral
provider listings mailed to providers, the date mailed, and to whom. The
CONTRACTOR shall submit this information at the same time it is sent to the
providers as required in Section 2.14.3.5.

2.30.11   Quality Management/Quality Improvement Reports

  2.30.11.1   The CONTRACTOR shall annually submit an approved (by the
CONTRACTOR’s QM/QI Committee) QM/QI Program Description, Associated Work Plan,
and Annual Evaluation.     2.30.11.2   The CONTRACTOR shall update and submit a
quarterly Quality Update Report. The report shall include updates on the
progress made toward scheduled activities in the QM/QI work plan and barrier
analysis on the activities that have been delayed with explanation of the delays
and the plan for completing any delayed scheduled activities.     2.30.11.3  
The CONTRACTOR shall submit an annual Report on Performance Improvement Projects
that includes the information specified in Section 2.15.3.     2.30.11.4   The
CONTRACTOR shall submit an annual Report of Performance Indicator Results,
Audited CAHPS Results and Audited HEDIS Results by June 15 of each year (see
Sections 2.15.4, 2.15.6 and 2.15.7).     2.30.11.5   The CONTRACTOR shall submit
its NCQA Accreditation Report immediately upon receipt, but not to exceed ten
(10) calendar days from notification by NCQA

2.30.12   Customer Service Reports

  2.30.12.1   The CONTRACTOR shall submit a quarterly Member Services and UM
Phone Line Report. The data in the report shall be recorded by month and shall
include the detailed rate calculations. The CONTRACTOR shall submit the report
in the format specified in Attachment IX, Exhibit M.     2.30.12.2   The
CONTRACTOR shall report separately any member services or utilization management
phone lines operated by subcontractors.     2.30.12.3   The CONTRACTOR shall
submit a quarterly Translation/Interpretation Services Report. The report shall
list each request and include the name and member identification number for each
member to whom translation/interpretation service was provided, the date of the
request, the date provided, and the identification of the
translator/interpreter. The CONTRACTOR shall submit the report in a format to be
prescribed by TENNCARE.

179 of 329



--------------------------------------------------------------------------------



 



  2.30.12.4   The CONTRACTOR shall submit an annual Provider Satisfaction Survey
Report that summarizes the provider survey methods and findings and provides
analysis of opportunities for improvement (see Section 2.18.7.2).     2.30.12.5
  The CONTRACTOR shall submit a quarterly Provider Complaints Report that
provides information on the number and type of provider complaints received,
either in writing or by phone. The data shall be reported by month in a format
to be specified by TENNCARE.

2.30.13   Fraud and Abuse Reports       The CONTRACTOR shall submit an annual
Fraud and Abuse Activities Report. This report shall summarize the results of
its fraud and abuse compliance plan (see Section 2.20) and other fraud and abuse
prevention, detection, reporting, and investigation measures, and should cover
results for the fiscal year ending June 30. The report shall be submitted by
September 30 of each year in the format reviewed and approved by TENNCARE (as
part of the CONTRACTOR’s compliance plan).   2.30.14   Financial Management
Reports

  2.30.14.1   Third Party Liability (TPL) Resources Reports     2.30.14.1.1  
The CONTRACTOR shall submit a quarterly and annual Recovery and Cost Avoidance
Report that includes any recoveries for third party resources as well funds for
which the CONTRACTOR does not pay a claim due to TPL coverage or Medicare
coverage. This CONTRACTOR shall calculate cost savings in categories described
by TENNCARE and submit this report in a format specified by TENNCARE.    
2.30.14.1.2   The CONTRACTOR shall submit an Other Insurance Report that
provides information on any members who have other insurance. This report shall
be submitted in a format and frequency described by TENNCARE.     2.30.14.2  
Financial Reports to TENNCARE     2.30.14.2.1   The CONTRACTOR shall submit a
Medical Loss Ratio Report monthly with cumulative year to date calculation using
the forms in Attachment IX, Exhibit N. The CONTRACTOR shall report all medical
expenses and complete the supporting claims lag tables. This report shall be
accompanied by a letter from an actuary, who may be an employee of the
CONTRACTOR, indicating that the reports, including the estimate for incurred but
not reported expenses, has been reviewed for accuracy. The CONTRACTOR shall also
file this report with its NAIC filings due in March and September of each year
using an accrual basis that includes incurred but not reported amounts by
calendar service period that have been certified by an actuary. This report must
reconcile to NAIC filings including the supplemental TennCare income statement.
The CONTRACTOR shall also reconcile the amount paid reported on the supporting
claims lag tables to the amount paid for the corresponding period as reported on
the CONTRACTOR’s encounter file submission as specified in Sections 2.30.16.3
and 2.23.4.

180 of 329



--------------------------------------------------------------------------------



 



  2.30.14.2.2   The CONTRACTOR shall submit an annual Ownership and Financial
Disclosure Report to TENNCARE. This report shall include full and complete
information regarding ownership, financial transactions and persons as described
in Section 2.21.8 and shall be submitted March 1 of each calendar year and at
other times as required by TENNCARE.     2.30.14.2.3   The CONTRACTOR shall
submit its annual audit plan on March 1 of each year in a format to be
prescribed by TENNCARE. (See Section 2.21.9.)     2.30.14.3   TDCI Financial
Reports     2.30.14.3.1   By no later than December 31 of each year, the
CONTRACTOR shall submit to TDCI an annual Financial Plan and Projection of
Operating Results Report. This submission shall include the CONTRACTOR’s budget
projecting revenues earned and expenses incurred on a calendar year basis
through the term of this Agreement. This budget shall be prepared in accordance
with the form prescribed by TDCI and shall include narratives explaining the
assumptions and calculations utilized in the projections of operating results.  
  2.30.14.3.2   By no later than July 31 of each year, the CONTRACTOR shall
submit to TDCI a mid-year Comparison of Actual Revenues and Expenses to Budgeted
Amounts Report. If necessary, the CONTRACTOR shall revise the calendar year
budget based on its actual results of operations. Any revisions to the budget
must include narratives explaining the assumptions and calculations utilized in
making the revisions.     2.30.14.3.3   The CONTRACTOR shall submit to TDCI an
Annual Financial Report required to be filed by all licensed health maintenance
organizations pursuant to TCA 56-32-208. This report shall be on the form
prescribed by the National Association of Insurance Commissioners (NAIC) for
health maintenance organizations and shall be submitted to TDCI on or before
March 1 of each calendar year. It shall contain an income statement detailing
the CONTRACTOR’s fourth quarter and year-to-date revenues earned and expenses
incurred as a result of the CONTRACTOR’s participation in the TennCare program.
The CONTRACTOR in preparing this annual report shall comply with any and all
rules and regulations of TDCI related to the preparation and filing of this
report. This Annual Report will also be accompanied by the Medical Loss Ratio
report, where applicable, completed on a calendar year basis. The CONTRACTOR
shall submit a reconciliation of the Medical Loss Ratio report to the annual
NAIC filing using an accrual basis that includes an actuarial certification of
the claims payable (reported and unreported).     2.30.14.3.4   The CONTRACTOR
shall file with TDCI, a Quarterly Financial Report. These reports shall be on
the form prescribed by the National Association of Insurance Commissioners for
health maintenance organizations and shall be submitted to TDCI on or before
June 1 (covering first quarter of current year), September 1 (covering second
quarter of current year) and December 1 (covering third quarter of current
year). Each quarterly report shall also contain an income statement detailing
the CONTRACTOR’s quarterly and year-to-date revenues earned and expenses
incurred as a result of the CONTRACTOR’s participation in the TennCare program.
The second quarterly report (submitted on September 1) shall include the Medical
Loss Ratio report completed on an accrual basis that includes an actuarial
certification of the claims payable (reported and unreported) and, if any, other
actuarial liabilities

181 of 329



--------------------------------------------------------------------------------



 



      reported. The actuarial certification shall be prepared in accordance with
National Association of Insurance Commissioners guidelines. The CONTRACTOR shall
also submit a reconciliation of the Medical Loss Ratio report to the second
quarterly NAIC report.

  2.30.14.3.5   The CONTRACTOR shall submit to TDCI annual Audited Financial
Statements. Such audit shall be performed in accordance with NAIC Annual
Statement Instructions regarding the annual audited financial statements. There
are three (3) exceptions to the NAIC statement instructions:     2.30.14.3.5.1  
The CONTRACTOR shall submit the audited financial statements covering the
previous calendar year by May 1 of each calendar year.     2.30.14.3.5.2   Any
requests for extension of the May 1 submission date must be granted by the
Comptroller of the Treasury pursuant to the “Contract to Audit Accounts.”    
2.30.14.3.5.3   The report shall include an income statement addressing the
TENNCARE operations of the CONTRACTOR.     2.30.14.3.5.4   These financial
reporting requirements shall supersede any other reporting requirements required
of the CONTRACTOR by TDCI, and TDCI shall enact any necessary rule or regulation
to conform to this provision of the Agreement.

2.30.15   Claims Management Reports

  2.30.15.1   The CONTRACTOR shall submit a quarterly Claims Payment Accuracy
Report. The report shall include the results of the internal audit of the random
sample of all “processed or paid” claims (described in Section 2.22.6) and shall
report on the number and percent of claims that are paid accurately. The numbers
and percents shall be reported on a monthly basis. The report shall be submitted
in a format prescribed by TENNCARE.     2.30.15.2   The CONTRACTOR shall submit
a quarterly Explanation of Benefits (EOB) Report. This report shall summarize
the number of EOBs sent by category, member complaints, and complaint resolution
(including referral to TBI/OIG). (See Section 2.22.8.)

2.30.16   Information Systems Reports

  2.30.16.1   The CONTRACTOR shall submit an annual Systems Refresh Plan on
December 1 for the upcoming year that meets the requirements in
Section 2.23.1.6.     2.30.16.2   The CONTRACTOR shall submit Encounter Data
Files in a standardized format as specified by TENNCARE (see Section 2.23.4) and
transmitted electronically to TENNCARE on a weekly basis.

182 of 329



--------------------------------------------------------------------------------



 



  2.30.16.3   The CONTRACTOR shall provide an electronic version of a
reconciliation between the amount paid as captured on the CONTRACTOR’s encounter
file submissions and the amount paid as reported by the CONTRACTOR in the ‘CMS
1450 Claims Triangle’ and ‘CMS 1500 Claims Triangle’ that accompanies the
monthly Medical Loss Ratio report (see Section 2.30.14.2.1). In the event of any
variances, the CONTRACTOR shall submit a written explanation accompanied by a
‘CMS 1450 Claims Triangle’ by category of service and a ‘CMS 1500 Claims
Triangle’ by category of service, as applicable, to substantiate the explanation
of the variance and identify the categories of services to which the variance is
attributable. In the event that TENNCARE requires further detail of the
variances listed, the CONTRACTOR shall provide any other data as requested by
TENNCARE. This information shall be submitted with the MLR report.     2.30.16.4
  The CONTRACTOR shall provide any information and/or data requested in a format
to be specified by TENNCARE as required to support the validation, testing or
auditing of the completeness and accuracy of encounter data submitted by the
CONTRACTOR.     2.30.16.5   The CONTRACTOR shall submit a monthly Systems
Availability and Performance Report that provides information on availability
and unavailability by major system as well as response times for the
CONTRACTOR’s Confirmation of MCO Enrollment and Electronic Claims Management
functions, as measured within the CONTRACTOR’s span of control.     2.30.16.6  
The CONTRACTOR shall submit a baseline Business Continuity and Disaster Recovery
(BC-DR) plan for review and approval as specified by TENNCARE. The CONTRACTOR
shall communicate proposed modifications to the BC-DR plan at least fifteen
(15) calendar days prior to their proposed incorporation. Such modifications
shall be subject to review and approval by TENNCARE.

2.30.17   Administrative Requirements Reports       The CONTRACTOR shall submit
a semi-annual Report on the Activities of the CONTRACTOR’s Behavioral Health
Advisory Committee regarding the activities of the behavioral health advisory
committee established pursuant to Section 2.24.2. These reports shall be
submitted to TENNCARE on March 1 and September 1 of each year according to the
format specified by the State.   2.30.18   Subcontract Reports

  2.30.18.1   If the CONTRACTOR has subcontracted claims processing for TennCare
claims, the CONTRACTOR shall provide to TENNCARE a Type II examination based on
the Statement on Auditing Standards (SAS) No. 70, Service Organizations for each
non-affiliated organization processing claims that represent more than twenty
percent (20%) of TennCare medical expenses of the CONTRACTOR. This report shall
be performed by an independent auditor (“service auditor”) and shall be due
annually on May 1 for the preceding year operations or portion thereof.    
2.30.18.2   In a Type II report, the service auditor will express an opinion on
(1) whether the service organization’s description of its controls presents
fairly, in all material respects, the relevant aspects of the service
organization’s controls that had been placed in operation as of a specific date,
and (2) whether the controls were suitably

183 of 329



--------------------------------------------------------------------------------



 



      designed to achieve specified control objectives, and (3) whether the
controls that were tested were operating with sufficient effectiveness to
provide reasonable, but not absolute, assurance that the control objectives were
achieved during the period specified. The audit of control activities over
information and technology related processes related to TennCare claims
processing by the subcontractor should include the following:

  2.30.18.2.1   General Controls     2.30.18.2.1.1   Personnel Policies    
2.30.18.2.1.2   Segregation of Duties     2.30.18.2.1.3   Physical Access
Controls     2.30.18.2.1.4   Hardware and System Software     2.30.18.2.1.5  
Applications System Development and Modifications     2.30.18.2.1.6   Computer
Operations     2.30.18.2.1.7   Data Access Controls     2.30.18.2.1.8  
Contingency and Business Recovery Planning     2.30.18.2.2   Application
Controls     2.30.18.2.2.1   Input     2.30.18.2.2.2   Processing    
2.30.18.2.2.3   Output     2.30.18.2.2.4   Documentation Controls

2.30.19   HIPAA Reports       The CONTRACTOR shall submit a Security Incident
Report in a format to be prescribed by TENNCARE. This report shall be provided
at least annually, but the CONTRACTOR shall provide the report more frequently
if requested by TENNCARE. “Port scans” or other unsuccessful queries to the
CONTRACTOR’s information system shall not be considered a security incident for
purposes of this report.   2.30.20   Non-Discrimination Compliance Reports

  2.30.20.1   The CONTRACTOR shall submit an annual Summary Listing of Servicing
Providers that includes race or ethnic origin of each provider. The listing
shall include, at a minimum, provider name, address, race or ethnic origin and
shall be sorted by provider type (e.g., pediatrician, surgeon, etc.). The
CONTRACTOR shall use the following race or ethnic origin categories: American
Indian or Alaskan Native, Asian

184 of 329



--------------------------------------------------------------------------------



 



      or Pacific Islander, Hispanic origin and other race/ethnic origin as
indicated by TENNCARE.

  2.30.20.2   The CONTRACTOR shall submit a quarterly Supervisory Personnel
Report that contains a summary listing totaling the number of supervisory
personnel by race or ethnic origin and sex. This report shall provide the number
of male supervisors who are White, Black (not of Hispanic origin), American
Indian or Alaskan Native, Asian or Pacific Islander, Hispanic origin and other
race/ethnicity as indicated by TENNCARE and number of female supervisors who are
White, Black (not of Hispanic origin), American Indian or Alaskan Native, Asian
or Pacific Islander, Hispanic origin and other race/ethnic origin females as
indicated by TENNCARE.     2.30.20.3   The CONTRACTOR shall submit a quarterly
Alleged Discrimination Report. The report shall include a listing of all
complaints alleging discrimination filed by employees, members, providers and
subcontractors in which discrimination is alleged by the CONTRACTOR’s MCO. Such
listing shall include, at a minimum, the identity of the party filing the
complaint, the complainant’s relationship to the CONTRACTOR, the circumstances
of the complaint, date complaint filed, the CONTRACTOR’s resolution, if
resolved, and the name of the CONTRACTOR staff person responsible for
adjudication of the complaint.     2.30.20.4   On an annual basis the CONTRACTOR
shall submit a copy of the CONTRACTOR’s non-discrimination policy that
demonstrates non-discrimination in provision of services to members with Limited
English Proficiency. This shall include a listing of interpreter/translator
services used by the CONTRACTOR in providing services to members with Limited
English Proficiency. The listing shall provide the full name of the
interpreter/translator service, address, phone number, and hours services are
available.     2.30.20.5   The CONTRACTOR shall annually submit its
Non-Discrimination Compliance Plan and Assurance of Non-Discrimination to
TENNCARE in a format to be prescribed by TENNCARE. The signature date of the
CONTRACTOR’s Title VI Compliance Plan shall coordinate with the signature date
of the CONTRACTOR’s Assurance of Non-Discrimination.

2.30.21   Terms and Conditions Reports       Quarterly, by January 30, April 30,
July 30, and October 30 each year the CONTRACTOR shall make written disclosure
regarding conflict of interest that includes the elements in Section 4.19.  
2.31   STATE ONLYS AND JUDICIALS   2.31.1   General

  2.31.1.1   As specified in this Section 2.31, the CONTRACTOR shall provide
medically necessary covered behavioral health services (see Sections 2.6 and
2.7) to State Onlys and Judicials (as defined in Section 1).     2.31.1.2  
Judicials are only entitled to coverage of those behavioral health evaluation
and treatment services required by state law (see Section 2.7.2.10.2) or by the
court order under which the individual was referred.

185 of 329



--------------------------------------------------------------------------------



 



  2.31.1.3   State Onlys are entitled to all medically necessary covered
behavioral health services.     2.31.1.4   TENNCARE shall provide pharmacy
services related to behavioral health diagnoses.     2.31.1.5   Neither State
Onlys nor Judicials are entitled to covered physical health services.    
2.31.1.6   The requirements of this Agreement shall apply to State Onlys and
Judicials as specified below. When a section/requirement applies to State Onlys
and/or Judicials, the terms “TennCare enrollee,” “enrollee,” and/or “member”
referenced in the requirement/section shall be read to include State Onlys and
Judicials.

2.31.2   Applicability of Agreement

  2.31.2.1   Section 2.1, REQUIREMENTS PRIOR TO OPERATIONS, shall apply to State
Onlys and Judicials.     2.31.2.2   Section 2.2, GENERAL REQUIREMENTS, shall
apply to State Onlys and Judicials.     2.31.2.3   Section 2.3, ELIGIBILITY, is
not applicable to State Onlys and Judicials. However, as provided in
Section 2.3.4, the State shall have sole responsibility for determining the
eligibility of a Judicial or State Only. State Onlys and Judicials are not
subject to any cost sharing.     2.31.2.4   Section 2.4, ENROLLMENT, applies to
State Onlys and Judicials as follows:     2.31.2.4.1   Section 2.4.1, General,
applies to State Onlys and Judicials. TENNCARE is solely responsible for
enrollment of State Onlys and Judicials in an MCO.     2.31.2.4.2  
Section 2.4.2, Authorized Service Area, applies to State Onlys and Judicials.
State Onlys and Judicials will be enrolled by Grand Region, and the CONTRACTOR
is only authorized to serve State Onlys and Judicials residing in a county
included in the Grand Region served by the CONTRACTOR.     2.31.2.4.3  
Section 2.4.3, Maximum Enrollment shall apply to State Onlys and Judicials.    
2.31.2.4.4   Except for Section 2.4.4.7, Non-Discrimination, Section 2.4.4, MCO
Selection and Assignment, does not apply to State Onlys and Judicials. The State
will assign State Onlys and Judicials to MCOs on a random basis that ensures
similar levels of enrollment for the MCOs serving a Grand Region.
Section 2.4.4.7, Non-Discrimination, shall apply to State Onlys and Judicials.  
  2.31.2.4.5   In Section 2.4.5, Effective Date of Enrollment, Sections 2.4.5.1
through 2.4.5.3 do not apply to State Onlys and Judicials. However, as with
TennCare enrollees, the effective date of enrollment in the CONTRACTOR’s MCO
shall be the date provided on the enrollment file from TENNCARE. State Onlys and
Judicials can be retroactively eligible to the date of application.
Section 2.4.5.4, Enrollment Prior to Notification, applies to State Onlys and
Judicials.     2.31.2.4.6   Section 2.4.6, Eligibility and Enrollment Data,
shall apply to State Onlys and Judicials. They shall be included in eligibility
and enrollment data.

186 of 329



--------------------------------------------------------------------------------



 



  2.31.2.4.7   In Section 2.4.7, Enrollment Period, Section 2.4.7.1, General,
and Section 2.4.7.3, Member Moving out of Grand Region, shall apply to State
Onlys and Judicials. Section 2.4.7.2, Changing MCOs, shall not apply. State
Onlys and Judicials will not be given the opportunity to change MCOs.    
2.31.2.4.8   Section 2.4.8, Transfers from Other MCOs, shall apply to State
Onlys and Judicials.     2.31.2.4.9   Section 2.4.9, Enrollment of Newborns,
shall not apply to State Onlys and Judicials.     2.31.2.4.10   Section 2.4.10,
Information Requirements Upon Enrollment, shall not apply to State Onlys and
Judicials.     2.31.2.5   In Section 2.5, DISENROLLMENT FROM AN MCO,
Section 2.5.1, General, shall apply to State Onlys and Judicials. Sections 2.5.2
through 2.5.5 shall not apply to State Onlys and Judicials. As with TennCare
enrollees, TENNCARE shall be responsible for disenrolling State Onlys and
Judicials, and the effective date of disenrollment shall be indicated on the
termination record.     2.31.2.6   Section 2.6, BENEFITS/SERVICE REQUIREMENTS
AND LIMITATIONS, shall apply as follows:     2.31.2.6.1   In Section 2.6.1,
CONTRACTOR Covered Benefits, Section 2.6.1.2, CONTRACTOR Physical Health
Benefits Chart, shall not apply. The CONTRACTOR is not responsible for providing
physical health services to State Onlys and Judicials. Section 2.6.1.4,
CONTRACTOR Behavioral Health Benefits Chart, shall apply. However, for Judicials
the CONTRACTOR is only required to provide the behavioral health evaluation and
treatment services required by state law (see Section 2.7.2.10.2) or by the
court order under which the individual was referred.     2.31.2.6.2   In
Section 2.6.2, TennCare Benefits Provided by TENNCARE, only Section 2.6.2.2,
Pharmacy Services, shall apply to State Onlys and Judicials. TENNCARE will cover
certain pharmacy services for the treatment of behavioral health disorders for
State Onlys and Judicials. The CONTRACTOR shall be responsible for the related
laboratory expenses.     2.31.2.6.3   In Section 2.6.3, Medical Necessity
Determination, Sections 2.6.3.1 through 2.6.3.4 shall apply to State Onlys and
Judicials. Section 2.6.3.5 shall not apply to State Onlys and Judicials.    
2.31.2.6.4   Section 2.6.4, Second Opinions, shall not apply to State Onlys and
Judicials.     2.31.2.6.5   Section 2.6.5, Use of Cost Effective Alternative
Services, shall apply to State Onlys and Judicials.     2.31.2.6.6  
Section 2.6.6, Additional Services and Use of Incentives, shall apply to State
Onlys and Judicials.

187 of 329



--------------------------------------------------------------------------------



 



  2.31.2.6.7   In Section 2.6.7, Cost Sharing for Services, only
Section 2.6.7.1, General, shall apply to State Onlys and Judicials. There is no
cost sharing required for State Onlys and Judicials.     2.31.2.7   Section 2.7,
SPECIALIZED SERVICES, shall apply as follows:     2.31.2.7.1   Section 2.7.1,
Emergency Services, shall not apply to State Onlys and Judicials. However,
behavioral health crisis services are covered for State Onlys and Judicials (see
Section 2.31.7.2.8).     2.31.2.7.2   Section 2.7.2, Behavioral Health Services,
shall apply to State Onlys and Judicials. However, Sections 2.7.2.10.2.5 and
2.7.2.10.2.6, regarding voluntary hospital admissions, shall not apply to
Judicials.     2.31.2.7.3   Section 2.7.3, Health Education and Outreach, shall
not apply to State Onlys and Judicials.     2.31.2.7.4   Section 2.7.4,
Preventive Services, shall not apply to State Onlys and Judicials.    
2.31.2.7.5   Section 2.7.5, TENNderCare, shall not apply to State Onlys and
Judicials.     2.31.2.7.6   Section 2.7.6, Advance Directives, shall not apply
to State Onlys and Judicials.     2.31.2.7.7   Section 2.7.8, Sterilizations,
Hysterectomies and Abortions, shall not apply to State Onlys and Judicials.    
2.31.2.8   Section 2.8, DISEASE MANAGEMENT, shall apply to State Onlys and
Judicials for the three behavioral health conditions (bipolar disorder, major
depression, and schizophrenia). State Onlys and Judicials are not eligible for
the physical health disease management programs.     2.31.2.9   Section 2.9,
SERVICE COORDINATION, shall apply as follows:     2.31.2.9.1   Section 2.9.1,
General, shall not apply to State Onlys and Judicials.     2.31.2.9.2  
Section 2.9.2, Transition of New Members, shall not apply to State Onlys and
Judicials.     2.31.2.9.3   Section 2.9.3, Transition of Care, shall apply to
State Onlys and Judicials for covered behavioral health services.     2.31.2.9.4
  Section 2.9.4, MCO Case Management, shall apply to State Onlys and Judicials
relative to covered behavioral health services.     2.31.2.9.5   Section 2.9.5,
Coordination and Collaboration Between Physical Health and Behavioral Health,
shall not apply to State Onlys and Judicials.     2.31.2.9.6   Section 2.9.6,
Coordination and Collaboration Among Behavioral Health Providers, shall apply to
State Onlys and Judicials.

188 of 329



--------------------------------------------------------------------------------



 



  2.31.2.9.7   Section 2.9.7, Coordination of Pharmacy Services, shall apply to
State Onlys and Judicials for pharmacy services related to behavioral health
diagnoses.     2.31.2.9.8   Section 2.9.8, Coordination of Dental Benefits,
shall not apply to State Onlys and Judicials.     2.31.2.9.9   Section 2.9.9,
Coordination with Medicare, shall apply to State Onlys and Judicials to the
extent applicable for covered behavioral health services.     2.31.2.9.10  
Section 2.9.10, Institutional Services and Alternatives to Institutional
Services, shall not apply to State Onlys and Judicials.     2.31.2.9.11  
Section 2.9.11, Inter-Agency Coordination, shall apply to State Onlys and
Judicials for covered behavioral health services.     2.31.2.10   Section 2.10,
SERVICES NOT COVERED, shall apply to State Onlys and Judicials.     2.31.2.11  
Section 2.11, PROVIDER NETWORK, shall apply as follows:     2.31.2.11.1  
Section 2.11.1, General Provisions, shall apply to State Onlys and Judicials for
covered behavioral health services.     2.31.2.11.2   Section 2.11.2, Primary
Care Providers (PCPs), shall not apply to State Onlys and Judicials.    
2.31.2.11.3   Section 2.11.3, Specialty Service Providers, shall apply to State
Onlys and Judicials for Centers of Excellence for Behavioral Health and for
psychiatry.     2.31.2.11.4   Section 2.11.4, Special Conditions for Prenatal
Care Providers, shall not apply to State Onlys and Judicials     2.31.2.11.5  
Section 2.11.5, Special Conditions for Behavioral Health Services, shall apply
to State Onlys and Judicials.     2.31.2.11.6   In Section 2.11.6, Safety Net
Providers, Section 2.11.6.2, Community Mental Health Agencies, shall apply to
State Onlys and Judicials. The other sections shall not apply to State Onlys and
Judicials.     2.31.2.11.7   Section 2.11.7, Credentialing and Other
Certification, shall apply to State Onlys and Judicials for behavioral health
providers.     2.31.2.11.8   Section 2.11.8, Network Notice Requirements, shall
not apply to State Onlys and Judicials.     2.31.2.12   Except as provided
below, Section 2.12, PROVIDER AGREEMENTS, shall apply to State Onlys and
Judicials. The following sections do not apply to State Onlys and Judicials:    
2.31.2.12.1   The first sentence of Section 2.12.7.6, regarding services to
children;     2.31.2.12.2   Section 2.12.7.10 regarding delay in providing
prenatal care;

189 of 329



--------------------------------------------------------------------------------



 



  2.31.2.12.3   Section 2.12.7.29, regarding cost sharing;     2.31.2.12.4  
Section 2.12.7.42, regarding emergency appeals;     2.31.2.12.5  
Section 2.12.7.46, regarding TENNderCare;     2.31.2.12.6   Section 2.12.7.50,
regarding disclosure of information; and     2.31.2.12.7   Section 2.12.9,
regarding contracts with local health departments.     2.31.2.13   Section 2.13,
PROVIDER AND SUBCONTRACTOR PAYMENTS, shall apply to State Onlys and Judicials
for covered behavioral health services provided by behavioral health providers
and subcontractors. Section 2.13.2, Hospice, Section 2.13.4, Local Health
Departments, and Section 2.13.13, Transition of New Members, shall not apply to
State Onlys and Judicials.     2.31.2.14   Section 2.14, UTILIZATION MANAGEMENT
(UM), shall apply to State Onlys and Judicials for covered behavioral health
services.     2.31.2.15   Section 2.15, QUALITY MANAGEMENT, shall apply to State
Onlys and Judicials for behavioral health services. However, State Onlys and
Judicials shall not be included in the CONTRACTOR’s behavioral health
performance improvement project.     2.31.2.16   Section 2.16, MARKETING, shall
apply to State Onlys and Judicials. The CONTRACTOR shall not conduct any
marketing activities.     2.31.2.17   Section 2.17, MEMBER MATERIALS, shall not
apply to State Onlys and Judicials. Member materials are not to be sent to State
Onlys and Judicials.     2.31.2.18   Section 2.18, CUSTOMER SERVICE, shall apply
to State Onlys and Judicials as it relates to covered behavioral health
services.     2.31.2.19   Section 2.19, COMPLAINTS AND APPEALS, shall not apply
to State Onlys and Judicials. State Onlys and Judicials do not have appeal
rights; however, they shall have the right to file complaints with the
CONTRACTOR.     2.31.2.20   Section 2.20, FRAUD AND ABUSE, shall apply to State
Onlys and Judicials.     2.31.2.21   Section 2.21, FINANCIAL MANAGEMENT, shall
apply to State Onlys and Judicials.     2.31.2.22   Section 2.22, CLAIMS
MANAGEMENT, shall apply to State Onlys and Judicials for payment of behavioral
health providers.     2.31.2.23   Section 2.23, INFORMATION SYSTEMS, shall apply
to State Onlys and Judicials.     2.31.2.24   Section 2.24, ADMINISTRATIVE
REQUIREMENTS, shall apply to State Onlys and Judicials for covered behavioral
health services.

190 of 329



--------------------------------------------------------------------------------



 



  2.31.2.25   Section 2.25, MONITORING, shall apply to State Onlys and
Judicials.     2.31.2.26   Section 2.26, SUBCONTRACTS, shall apply to State
Onlys and Judicials.     2.31.2.27   Section 2.27, COMPLIANCE WITH HEALTH
INSURANCE PORTABILITY AND ACCOUNTABILITY ACT (HIPAA), shall apply to State Onlys
and Judicials.     2.31.2.28   Section 2.28, NON-DISCRIMINATION COMPLIANCE
REQUIREMENTS, shall apply to State Onlys and Judicials.     2.31.2.29  
Section 2.29, PERSONNEL REQUIREMENTS, shall apply to State Onlys and Judicials.
    2.31.2.30   Section 2.30 REPORTING REQUIREMENTS, shall apply to State Onlys
and Judicials. State Onlys and Judicials shall be included in reports provided
to TENNCARE and TDCI.     2.31.2.31   Section 3, PAYMENTS TO THE CONTRACTOR,
shall apply to State Onlys and Judicials.     2.31.2.32   Section 4, TERMS AND
CONDITIONS, shall apply to State Onlys and Judicials. However, in 4.3,
Applicable Laws and Regulations, requirements specific to Medicaid or the
TennCare program (e.g., federal Medicaid law and regulations, the TennCare
waiver) shall not apply to State Onlys and Judicials. Also, liquidated damages
specific to the TennCare program or physical health services shall not apply to
State Onlys and Judicials. Other liquidated damages, including liquidated
damages related to behavioral health services, shall apply to State Onlys and
Judicials.

191 of 329



--------------------------------------------------------------------------------



 



SECTION 3 — PAYMENTS TO THE CONTRACTOR

3.1   GENERAL PROVISIONS   3.1.1   TENNCARE shall make monthly payments to the
CONTRACTOR for its satisfactory performance and provision of covered services
under this Agreement. Capitation rates shall be paid according to the
methodology as described in this Agreement.   3.1.2   The CONTRACTOR agrees that
capitation payments, any payments related to processing claims for services
incurred prior to the start date of operations pursuant to Section 3.7.1.2.1 and
any incentive payments (if applicable) are payment in full for all services
provided pursuant to this Agreement. TENNCARE shall not share with the
CONTRACTOR any financial losses realized under this Agreement.   3.2   ANNUAL
ACTUARIAL STUDY       In accordance with TCA 9-9-101, the State shall retain a
qualified actuary to conduct an annual actuarial study of the TennCare program.
The CONTRACTOR shall provide any information requested and cooperate in any
manner necessary as requested by TENNCARE in order to assist the State’s actuary
with completion of the annual actuarial study.   3.3   CAPITATION PAYMENT RATES
  3.3.1   The CONTRACTOR will be paid a base capitation rate for each enrollee
based on the enrollee’s category of aid and age/sex combination and the Grand
Region served by the CONTRACTOR under this Agreement in accordance with the
rates specified in Attachment X.   3.3.2   The major aid categories are as
follows:

  3.3.2.1   Medicaid;     3.3.2.2   Uninsured/Uninsurable;     3.3.2.3  
Disabled — The disabled rate is only for those enrollees who are eligible for
Medicaid as a result of a disability;     3.3.2.4   Medicaid/Medicare Duals —
For the purpose of capitation rates, Medicaid/Medicare dual enrollees are
TennCare Medicaid enrollees who have Medicare eligibility; and     3.3.2.5  
Waiver/Medicare Duals — For the purpose of capitation rates, Waiver/Medicare
dual enrollees are TennCare Standard enrollees who have Medicare eligibility.

3.3.3   The CONTRACTOR will also be paid a priority add-on rate for behavioral
health services in accordance with the rates specified in Attachment X for each
priority enrollee. The CONTRACTOR will be paid the priority add-on rate for
priority enrollees, as defined in this Agreement, who have received behavioral
health services as reported pursuant to Section 2.23.4 of this Agreement, within
the preceding twelve (12) months from the date of the calculation of the monthly
payment, and who have had a valid CRG/TPG assessment within the preceding twelve
(12) months from the date of the calculation of the monthly payment.

192 of 329



--------------------------------------------------------------------------------



 



3.3.4   The CONTRACTOR will be paid the rates specified in Attachment X for
State Onlys and Judicials. The capitation rate for State Onlys and Judicials
shall be for behavioral health services only.   3.3.5   TENNCARE will determine
the appropriate rate category to which each enrollee is assigned for payment
purposes under this Agreement.   3.3.6   TENNCARE’s assignment of an enrollee to
a rate category is for payment purposes under this Agreement, only, and is not
an “adverse action” or determination of the benefits to which an enrollee is
entitled under the TennCare program, TennCare rules and regulations, TennCare
policies and procedures, the TennCare waiver or relevant court orders or consent
decrees.   3.4   CAPITATION RATE ADJUSTMENT   3.4.1   The CONTRACTOR and
TENNCARE agree that the capitation rates described in Section 3 of this
Agreement may be adjusted periodically.   3.4.2   The CONTRACTOR and TENNCARE
further agree that adjustments to capitation rates shall occur only by written
amendment to this Agreement.   3.4.3   The following shall be applicable to
adjusting the base capitation rate only:

  3.4.3.1   The CONTRACTOR agrees to accept the base capitation rates originally
proposed by the CONTRACTOR adjusted by the State for health plan risk in
accordance with the following:     3.4.3.2   Health plan risk assessment scores
will be initially recalibrated after current TennCare enrollees are assigned to
the MCOs for retroactive application to payment rates effective on the start
date of operations.     3.4.3.2.1   This initial recalibration will be based
upon the distribution of enrollment on the start date of operations and health
status information will be derived from encounter data submitted to TENNCARE by
MCOs serving the Grand Region through the most recent twelve (12) month period
deemed appropriate by the State’s actuary.     3.4.3.2.2   If the health plan
risk assessment score for any MCO deviates from the profile for the Grand Region
being served by the MCO by more than three percent (3%), whether a negative or
positive change in scores, the base capitation rates proposed by all MCOs will
be proportionally adjusted.     3.4.3.3   Thereafter, health plan risk
assessment scores will be recalibrated annually based upon health status
information derived from encounter data submitted to TENNCARE by MCOs serving
the Grand Region through the most recent twelve (12) month period deemed
appropriate by the State’s actuary. If the health plan risk assessment score for
any MCO deviates from the profile for the region being served by the MCO by more
than three percent (3%), whether a negative or positive change in scores, the
base capitation rates originally proposed by all MCOs as subsequently adjusted
will be proportionally adjusted.

193 of 329



--------------------------------------------------------------------------------



 



  3.4.3.4   TENNCARE will recalibrate health plan risk assessment scores on an
ongoing basis for the purpose of monitoring shifts in enrollment. If warranted
prior to the next scheduled annual recalibration as demonstrated by a
significant change in health plan risk assessment scores, defined as a change of
three percent (3%) or more, whether a negative or positive change in scores,
TENNCARE may adjust the base capitation rates originally proposed by all MCOs as
subsequently adjusted for all MCOs.     3.4.3.5   In addition to the annual
recalibration of risk adjustment factors, those factors will be updated when
there is a significant change in program participation. This may occur when an
MCO enters or leaves a Grand Region. If an MCO withdraws from a Grand Region,
that MCO’s membership may be temporarily distributed to TennCare Select or
distributed to the remaining MCOs or to new MCOs. New risk adjustment values for
the remaining MCOs or new MCO(s) will be calculated that consider the population
that will be enrolled in the MCO for the remainder of the contract year only. In
this instance, MCOs would be given the option to provide TENNCARE, in writing,
with a six (6) months notice of termination in accordance with Section 4.4.6.2.
This notice option is not available for rate adjustments as described in
Sections 3.4.3.1 through 3.4.3.4.     3.4.3.6   An individual’s health status
will be determined using the John Hopkins ACG® Case-Mix System (ACG System). In
the event the State elects to use a different system to calculate an adjustment
for MCO health status risk, the State will notify the CONTRACTOR prior to its
implementation.

3.4.4   Beginning with capitation payment rates effective July 1, 2008, in
addition to other adjustments specified in Section 3.4 of this Agreement, the
base capitation rates originally proposed by the CONTRACTOR as subsequently
adjusted and the priority add-on rates and State Only and Judicials rates
originally specified by the State shall be adjusted annually for inflation in
accordance with the recommendation of the State’s actuary.   3.4.5   If
(i) changes are required pursuant to federal or state statute, federal
regulations, the action of a federal agency, a state or federal court, or rules
and regulations of a State of Tennessee agency other than the TennCare Bureau
and (ii) the changes are likely to impact the actuarial soundness of the
capitation rate(s) described in Section 3, as determined by TENNCARE, TENNCARE
shall have its independent actuary review the required change and determine
whether the change would impact the actuarial soundness of the capitation
rate(s). If TENNCARE’s independent actuary determines that the change would
impact the actuarial soundness of one or more of the capitation rates, the
actuary shall determine the appropriate adjustment to the impacted capitation
rate(s).   3.4.6   In the event TENNCARE amends TennCare rules or regulations or
initiates a policy change not addressed in Section 3.4.5 above that is likely to
impact the capitation rate(s) described in Section 3, as determined by TENNCARE,
TENNCARE shall have its independent actuary review the proposed change and
determine whether the change would impact the actuarial soundness of the
capitation rate(s). If TENNCARE’s independent actuary determines that the change
would impact the actuarial soundness of one or more of the capitation rates, the
actuary shall determine the appropriate adjustment to the impacted capitation
rate(s).

194 of 329



--------------------------------------------------------------------------------



 



3.4.7   In the event TENNCARE requires that the CONTRACTOR contract with the
transportation vendor selected by the State, TENNCARE shall have its independent
actuary determine whether the change would impact the actuarial soundness of the
capitation rate(s). If TENNCARE’s independent actuary determines that the change
would impact the actuarial soundness of one or more of the capitation rates, the
actuary shall determine the appropriate adjustment to the impacted capitation
rate(s).   3.4.8   In the event the amount of the two percent (2%) premium tax
is increased during the term of this Agreement, the payments shall be increased
by an amount equal to the increase in premium payable by the CONTRACTOR.   3.4.9
  Any rate adjustments shall be subject to the availability of state
appropriations.   3.5   CAPITATION PAYMENT SCHEDULE       TENNCARE shall make
payment by the fifth (5th) business day of each month to the CONTRACTOR for the
CONTRACTOR’s satisfactory performance of its duties and responsibilities as set
forth in this Agreement.   3.6   CAPITATION PAYMENT CALCULATION       When
eligibility has been established by the State for enrollees, the amount owed to
the CONTRACTOR shall be calculated as described herein and the amount due the
CONTRACTOR shall be included in the current month payment of the capitation
rate.   3.6.1   Each month payment to the CONTRACTOR shall be equal to the
number of enrollees enrolled in the CONTRACTOR’s MCO five (5) business days
prior to the date of the capitation payment multiplied by the appropriate
capitation rate(s) for the enrollee.   3.6.2   The capitation rates stated in
Attachment X will be the amounts used to determine the amount of the monthly
capitation payment.   3.6.3   The actual amount owed the CONTRACTOR for each
member shall be determined by dividing the appropriate monthly capitation
rate(s) by the number of days in the month and then multiplying the quotient of
this transaction by the actual number of days the member was enrolled in the
CONTRACTOR’s MCO.   3.6.4   The amount paid to the CONTRACTOR shall equal the
total of the amount owed for all enrollees determined pursuant to Section 3.6.3
less the withhold amount (see Section 3.9), capitation payment adjustments made
pursuant to Section 3.7 or 3.10, and any other adjustments, which may include
withholds for penalties, damages, liquidated damages, or adjustments based upon
a change of enrollee status.   3.7   CAPITATION PAYMENT ADJUSTMENTS   3.7.1  
The State has the discretion to retroactively adjust the capitation payment for
any enrollee if TENNCARE determines an incorrect payment was made to the
CONTRACTOR; provided, however:

  3.7.1.1   For determining the capitation rate(s) only, the Grand Region being
served by the enrollee’s MCO under this Agreement will be used to determine
payment. The

195 of 329



--------------------------------------------------------------------------------



 



      capitation payment shall not be retroactively adjusted to reflect a
different Grand Region of residence so long as the enrollee’s MCO assignment is
effective.

  3.7.1.2   For individuals enrolled with a retroactive effective date on the
date of enrollment, the payment rate for retroactive periods shall be the
capitation rate(s) for the applicable rate category and the Grand Region in
which the enrollee’s assigned MCO is operating under this Agreement as specified
in Attachment X, except that:     3.7.1.2.1   The CONTRACTOR agrees to manually
process claims and reimburse providers for services incurred prior to the start
date of operations of this Agreement; however, the CONTRACTOR will not be at
risk for these services. The CONTRACTOR shall be paid two dollars ($2.00) per
claim as reimbursement for processing claims for services incurred prior to the
start date of operations. Actual expenditures for covered services and the
allowed amount for claims processing are subject to TCA 56-32-224. The
CONTRACTOR shall negotiate provider reimbursement subject to TENNCARE prior
approval and prepare checks for payment of providers for the provision of
covered services incurred during an enrollee’s period of eligibility prior to
the start date of operations on an as needed basis. The CONTRACTOR shall notify
the State of the amount to be paid in a mutually acceptable form and format at
least forty-eight (48) hours in advance of distribution of any provider payment
related to this requirement. TENNCARE shall remit payment to the CONTRACTOR in
an amount equal to: the amount to be paid to providers; plus, two dollars
($2.00) per claim processed by the CONTRACTOR; plus, an amount sufficient to
cover any payment due in accordance with TCA 56-32-224 within forty-eight
(48) hours of receipt of notice. The CONTRACTOR shall then release payments to
providers within twenty-four (24) hours of the receipt of funds from the State.
The CONTRACTOR is responsible for any payments required pursuant to TCA
56-32-224.     3.7.1.3   If a provider seeks reimbursement for a service
provided during a retroactive period of eligibility, the CONTRACTOR shall assess
cost sharing responsibilities in accordance with the cost sharing schedules in
effect on the date of service for which reimbursement is sought (see Attachment
II).     3.7.1.4   Should TENNCARE determine after the capitation payment is
made that an enrollee’s capitation rate category had changed or the enrollee was
deceased, TENNCARE shall retroactively adjust the payment to the CONTRACTOR to
accurately reflect the enrollee’s capitation rate category for the period for
which payment has been made. TENNCARE shall initially retroactively adjust the
payment to the CONTRACTOR, not to exceed twelve (12) months. Subsequently,
TENNCARE shall further retroactively adjust the payment to the CONTRACTOR to
accurately reflect the enrollee’s capitation rate category for the period prior
to the twelve (12) month adjustment initially made by TENNCARE. TENNCARE will
make the subsequent adjustment at least semi-annually.     3.7.1.4.1   TENNCARE
and the CONTRACTOR agree that the twelve (12) month limitation described in
Sections 3.7.1.4 is applicable only to retroactive capitation rate payment
adjustments described in those paragraphs and shall in no way be construed as
limiting the effective date of eligibility or enrollment in the CONTRACTOR’s
MCO.     3.7.1.5   Payment adjustments resulting in a reduction or increase of
the capitation rate shall be accomplished through the monthly capitation
reconciliation process.

196 of 329



--------------------------------------------------------------------------------



 



3.8   SERVICE DATES       Except where required by this Agreement or by
applicable federal or state law, the CONTRACTOR shall not make payment for the
cost of any services provided prior to the effective date of eligibility in the
CONTRACTOR’s MCO. The CONTRACTOR shall make payment for the cost of any covered
services obtained on or after 12:01 a.m. on the effective date of eligibility in
the CONTRACTOR’s MCO.   3.9   WITHHOLD OF THE CAPITATION RATE   3.9.1   A
withhold of the aggregate capitation payment shall be applied to ensure
CONTRACTOR compliance with the requirements of this Agreement and to provide an
agreed incentive for assuring CONTRACTOR compliance with the requirements of
this Agreement.   3.9.2   The amount due for the first monthly payment, and for
each month thereafter, calculated pursuant to Section 3.6 shall be reduced by
the appropriate cash flow withhold percentage amount and set aside for
distribution to the CONTRACTOR in the next regular monthly payment, unless
retained as provided below.

  3.9.2.1   Except as further provided below, the applicable capitation payment
withhold amount will be equivalent to ten percent (10%) of the monthly
capitation payment for the first six months following the start date of
operations, and for any consecutive six (6) month period following the
CONTRACTOR’s receipt of a notice of deficiency as described in Section 2.25.9;  
  3.9.2.2   If, during any consecutive six (6) month period following the start
date of operations, TENNCARE determines that the CONTRACTOR has no deficiencies
and has not issued a notice of deficiency, the monthly withhold amount will be
reduced to five percent (5%) of the monthly capitation payment.     3.9.2.3  
If, during any consecutive six (6) month period following a reduction of the
monthly withhold amount to five percent (5%) of the monthly capitation payment,
TENNCARE determines that the CONTRACTOR has no deficiencies and has not issued a
notice of deficiency, the monthly withhold amount will be reduced to two and one
half percent (2.5%) of the monthly capitation payment.     3.9.2.4   If the
CONTRACTOR is notified by TENNCARE of a minor deficiency and the CONTRACTOR
cures the minor deficiency to the satisfaction of TENNCARE within a reasonable
time prior to the next regularly scheduled capitation payment cycle, TENNCARE
may disregard the minor deficiency for purposes of determining the withhold.    
3.9.2.5   If TENNCARE has determined the CONTRACTOR is not in compliance with a
requirement of this Agreement in any given month, TENNCARE will issue a written
notice of deficiency and TENNCARE will retain the amount withheld for the month
prior to TENNCARE identifying the compliance deficiencies.     3.9.2.6   The
withhold amounts for subsequent months thereafter in which the CONTRACTOR has
not cured the deficiencies shall be in accordance with Section 3.9.2.1 as
described above. If the CONTRACTOR has attained a two and one half

197 of 329



--------------------------------------------------------------------------------



 



      percent (2.5%) withhold and TENNCARE subsequently determines the
CONTRACTOR is not in compliance with a requirement of this Agreement, TENNCARE
will provide written notice of such determination and TENNCARE will re-institute
the retention of the withhold as described in Section 3.9.2.1 at the next
capitation payment cycle. Monthly retention of the withhold amount will continue
for each subsequent month so long as the identified deficiencies have not been
corrected. These funds will not be distributed to the CONTRACTOR unless it is
determined by TENNCARE the CONTRACTOR has come into compliance with the
Agreement requirement(s) within six (6) months of TENNCARE identifying these
deficiencies. For example, if a specified deficiency(s) is corrected within four
(4) months and there are no other identified deficiencies which the CONTRACTOR
has been given written notice of by TENNCARE, the withhold for the four
(4) consecutive months will be paid to the CONTRACTOR upon TENNCARE
determination that the deficiency(s) was corrected. However, any amounts
withheld by TENNCARE for six (6) consecutive months for the same or similar
compliance deficiency(s) shall be retained by TENNCARE on the anniversary of the
sixth consecutive month and shall not be paid to the CONTRACTOR. If the same or
similar specified deficiency(s) continues beyond six (6) consecutive months,
TENNCARE may declare the MCO ineligible for future distribution of the ten
percent (10%) incentive withhold. Such ineligibility will continue for each
month TENNCARE determines the same or similar specified deficiency(s) continues
to exist. Once a CONTRACTOR corrects the deficiency(s), TENNCARE may reinstate
the MCO’s eligibility for distribution of the ten percent (10%) compliance
incentive payment of future withholds. If TENNCARE determines that distribution
of the ten percent (10%) withhold is appropriate, distribution of the ten
percent (10%) shall be made at the time of the next scheduled monthly check
write which includes all other payments due the CONTRACTOR.

3.9.3   No interest shall be due to the CONTRACTOR on any sums withheld or
retained under this Section. The provisions of this Section may be invoked alone
or in conjunction with any other remedy or adjustment otherwise allowed under
this Agreement.   3.9.4   If TENNCARE has not identified CONTRACTOR
deficiencies, TENNCARE will pay to the CONTRACTOR the withhold of the
CONTRACTOR’s payments withheld in the month subsequent to the withhold.   3.10  
EFFECT OF DISENROLLMENT ON CAPITATION PAYMENTS       Payment of capitation
payments shall cease effective the date of the member’s disenrollment from the
CONTRACTOR’s MCO, and the CONTRACTOR shall have no further responsibility for
the care of the enrollee. Except for situations involving enrollment obtained by
fraudulent applications or death, disenrollment from TennCare shall not be made
retroactively.   3.10.1   Fraudulent Enrollment

  3.10.1.1   In the case of fraudulent, misrepresented or deceptive applications
submitted by the enrollee, the CONTRACTOR, at its discretion, may refund to
TENNCARE all capitation payments made on behalf of persons who obtained
enrollment in TennCare through such means and the CONTRACTOR may pursue full
restitution for all payments made on behalf of the individual while the person
was inappropriately enrolled in the CONTRACTOR’s MCO.

198 of 329



--------------------------------------------------------------------------------



 



  3.10.1.2   In the event of enrollment obtained by fraud, misrepresentation or
deception by the CONTRACTOR’s staff, officers, employees, providers, volunteers,
subcontractors, or anyone acting for or on behalf of the CONTRACTOR, TENNCARE
may retroactively recover capitation amounts plus interest, as allowed by TCA
47-14-103, and any other monies paid to the CONTRACTOR for the enrollment of
that individual. The refund of capitation payments plus interest will not
preclude the State from exercising its right to criminal prosecution, civil
penalties, trebled damages and/or other remedial measures.

3.11   HMO PAYMENT TAX       The CONTRACTOR shall be responsible for payment of
applicable taxes pursuant to TCA 56-32-224. In the event the amount due pursuant
to TCA 56-32-224 is increased during the term of this Agreement, the payments to
the CONTRACTOR shall be increased by an amount equal to the increase in the
amount due by the CONTRACTOR.   3.12   PAYMENT TERMS AND CONDITIONS   3.12.1  
Maximum Liability

  3.12.1.1   In no event shall the maximum liability of the State under this
Agreement during the original term of the Agreement exceed [WRITTEN DOLLAR
AMOUNT] ($[NUMBER AMOUNT]).     3.12.1.2   If the Agreement maximum would be
exceeded as a result of an increase in enrollment, a change in mix of enrollment
among rate cells or any rate adjustment pursuant to Section 3.4 above; or if
there is a reduction in the total available funds for the payment of services
under this Agreement, the State and the CONTRACTOR shall negotiate in good faith
to reduce Agreement expenditures to the Agreement maximum level, or the State
shall adjust the Agreement maximum liability to accommodate the aforementioned
circumstances in consultation with the State’s independent actuary.     3.12.1.3
  This Agreement does not obligate the State to pay a fixed minimum amount and
does not create in the CONTRACTOR any rights, interests or claims of entitlement
in any funds.     3.12.1.4   The CONTRACTOR is not entitled to be paid the
maximum liability for any period under the Agreement or any extensions of the
Agreement. The maximum liability represents available funds for payment to the
CONTRACTOR and does not guarantee payment of these funds to the CONTRACTOR under
this Agreement.

3.12.2   Compensation Firm       The capitation rates and the Maximum Liability
of the State under this Agreement are firm for the duration of the Agreement and
are not subject to escalation for any reason unless amended.   3.12.3  
Capitation Payment Amounts After the First Year       The base capitation rates
(see Section 3) for the period from the start date of operations to June 30,
2008 for all rate categories will be established through a competitive bid
process, and the

199 of 329



--------------------------------------------------------------------------------



 



    capitation rate for the ‘State Only and Judicials’ rate category and the
priority add-on rate will be established by the State. The base capitation
rates, priority add-on rate, and the ‘State Only and Judicials’ rate for
subsequent years will be established through the amendment process (see
Section 4.21) in accordance with Section 3.   3.12.4   Payment Methodology      
The CONTRACTOR shall be compensated in accordance with Section 3 above as
authorized by the State in a total amount not to exceed the Agreement Maximum
Liability established in Section 3.12.1 above. The CONTRACTOR’s compensation
shall be contingent upon the satisfactory completion of requirements under this
Agreement.   3.12.5   Return of Funds and Deductions

  3.12.5.1   The CONTRACTOR shall refund to TENNCARE any overpayments due or
funds disallowed pursuant to this Agreement within thirty (30) calendar days of
the date of written notification from TENNCARE, unless otherwise authorized by
TENNCARE in writing.     3.12.5.2   The State reserves the right to deduct from
amounts which are or shall become due and payable to the CONTRACTOR under this
or any Agreement or contract between the CONTRACTOR and the State of Tennessee
any amounts which are or shall become due and payable to the State of Tennessee
by the CONTRACTOR.

3.12.6   Automatic Deposits       The CONTRACTOR shall complete and sign an
“Authorization Agreement for Automatic Deposit (ACH Credits)” form. This form
shall be provided to the CONTRACTOR by the State. Once this form has been
completed and submitted to the State by the CONTRACTOR all payments to the
CONTRACTOR, under this or any other Agreement/contract the CONTRACTOR has with
the State of Tennessee shall be made by Automated Clearing House (ACH). The
CONTRACTOR shall not be paid under this Agreement until the CONTRACTOR has
completed this form and submitted it to the State.

200 of 329



--------------------------------------------------------------------------------



 



SECTION 4 — TERMS AND CONDITIONS

4.1   NOTICE       All notices required to be given under this Agreement shall
be given in writing, and shall be sent by United States certified mail, postage
prepaid, return receipt requested; in person; or by other means, so long as
proof of delivery and receipt is given, and the cost of delivery is borne by the
notifying party, to the appropriate party at the address given below, or at such
other address (or addresses) as may be provided by notice given under this
Section.       If to TENNCARE:       Deputy Commissioner
Bureau of TennCare
310 Great Circle Rd
Nashville, Tennessee 37243       If to the CONTRACTOR:   4.2   AGREEMENT TERM  
4.2.1   Term of the Agreement       This Agreement, including any amendments,
shall be effective commencing on August 15, 2006 and ending on June 30, 2010.  
4.2.2   Term Extension       The State reserves the right to extend this
Agreement for an additional period or periods of time representing increments of
no more than one (1) year and a total term of no more than five (5) years,
provided that the State notifies the CONTRACTOR in writing of its intention to
do so at least six (6) months prior to the Agreement expiration date. An
extension of the term of this Agreement will be effected through an amendment to
the Agreement.   4.2.3   Exigency Extension

  4.2.3.1   At the option of the State, the CONTRACTOR agrees to continue
services under this Agreement when TENNCARE determines that there is a public
exigency that requires the services to continue. Continuation of services
pursuant to this Section shall be in three (3) month increments and the total of
all public exigency extensions shall not exceed twelve (12) months. Thirty
(30) calendar days written notice shall be given by TENNCARE before this option
is exercised.     4.2.3.2   A written notice of exigency extension shall
constitute an amendment to the Agreement, may include a revision of the maximum
liability and other adjustments permitted under Section 3, and shall be approved
by the F&A Commissioner and the Comptroller of the Treasury.

201 of 329



--------------------------------------------------------------------------------



 



  4.2.3.3   During any periods of public exigency, TENNCARE shall continue to
make payments to the CONTRACTOR as specified in Section 3 of this Agreement.

4.3   APPLICABLE LAWS AND REGULATIONS       The CONTRACTOR agrees to comply with
all applicable federal and state laws, rules and regulations, policies
(including TennCare Standard Operating Procedures (so long as said TennCare
Standard Operating Procedure does not constitute a material change to the
obligations of the CONTRACTOR pursuant to this Agreement)), consent decrees, and
court orders, including Constitutional provisions regarding due process and
equal protection of the law, including but not limited to:   4.3.1   42 CFR
Chapter IV, Subchapter C (with the exception of those parts waived under the
TennCare Section 1115(a) waiver).   4.3.2   45 CFR Part 74, General Grants
Administration Requirements.   4.3.3   Titles 4, 47, 56, and 71, Tennessee Code
Annotated, including, but not limited to, the TennCare Drug Formulary
Accountability Act, Public Chapter 276 and The Standardized Pharmacy Benefit
Identification Card Act.   4.3.4   All applicable standards, orders, or
regulations issued pursuant to the Clean Air Act of 1970 (42 USC 7401, et seq.).
  4.3.5   Title VI of the Civil Rights Act of 1964 (42 USC 2000d) and
regulations issued pursuant thereto, 45 CFR Part 80.   4.3.6   Title VII of the
Civil Rights Act of 1964 (42 USC 2000e) in regard to employees or applicants for
employment.   4.3.7   Section 504 of the Rehabilitation Act of 1973, 29 USC 794,
which prohibits discrimination on the basis of handicap in programs and
activities receiving or benefiting from federal financial assistance, and
regulations issued pursuant thereto, 45 CFR Part 84.   4.3.8   The Age
Discrimination Act of 1975, 42 USC 6101 et seq., which prohibits discrimination
on the basis of age in programs or activities receiving or benefiting from
federal financial assistance.   4.3.9   The Omnibus Budget Reconciliation Act of
1981, P.L. 97-35, which prohibits discrimination on the basis of sex and
religion in programs and activities receiving or benefiting from federal
financial assistance.   4.3.10   Americans with Disabilities Act, 42 USC 12101
et seq., and regulations issued pursuant thereto, 28 CFR Parts 35, 36.   4.3.11
  Sections 1128 and 1156 of the Social Security Act relating to exclusion of
providers for fraudulent or abusive activities involving the Medicare, SCHIP
and/or Medicaid program.   4.3.12   Tennessee Consumer Protection Act, TCA
47-18-101 et seq.

202 of 329



--------------------------------------------------------------------------------



 



4.3.13   The TennCare Section 1115 waiver and all Special Terms and Conditions
which relate to the waiver.   4.3.14   Executive Orders, including Executive
Order 1 effective January 26, 1995 and Executive Order 3 effective February 3,
2003.

4.3.15   The Clinical Laboratory Improvement Amendments (CLIA) of 1988.   4.3.16
  Requests for approval of material modification as provided at TCA 56-32-201 et
seq.   4.3.17   Investigatory Powers of TDCI pursuant to TCA 56-32-232.   4.3.18
  42 USC 1396 et seq. (with the exception of those parts waived under the
TennCare Section 1115(a) waiver).   4.3.19   The Health Insurance Portability
and Accountability Act of 1996 (HIPAA), Section 1171(5)(E) of the Social
Security Act as enacted by HIPAA.   4.3.20   Title IX of the Education
Amendments of 1972 regarding education programs and activities.   4.3.21   Title
42 CFR 422.208 and 210, Physician Incentive Plans.   4.3.22   Equal Employment
Opportunity (EEO) Provisions.   4.3.23   Copeland Anti-Kickback Act.   4.3.24  
Davis-Bacon Act.   4.3.25   Contract Work Hours and Safety Standards.   4.3.26  
Rights to Inventions Made Under a Contract or Agreement.   4.3.27   Byrd
Anti-Lobbying Amendment.   4.3.28   Subcontracts in excess of one-hundred
thousand dollars ($100,000) shall require compliance with all applicable
standards, orders or requirements issued under Section 306 of the Clean Air Act
(42 USC 1857 (h)), Section 508 of the Clean Water Act (33 USC 1368), Executive
Order 11738, and Environmental Protection Agency regulations (40 CFR Part 15).  
4.3.29   Mandatory standards and policies relating to energy efficiency which
are contained in the state energy conservation plan issued in compliance with
the Energy Policy and Conservation Act (P. L. 94-165.)   4.3.30   TennCare
Reform Legislation signed May 11, 2004.   4.3.31   Federal Pro-Children Act of
1994 and the Tennessee Children’s Act for Clean Indoor Air of 1995.   4.3.32  
Confidentiality of Alcohol and Drug Abuse Patient Records, 42 CFR Part 2.  
4.3.33   Title 33 (Mental Health Law) of the Tennessee Code Annotated.

203 of 329



--------------------------------------------------------------------------------



 



4.3.34   Rules of the Tennessee Department of Mental Health and Developmental
Disabilities, Rule 0940 et seq.   4.3.35   TennCare rules and regulations.   4.4
  TERMINATION       In the event of termination, it is agreed that neither party
shall be relieved from any financial obligations each may owe to the other as a
result of liabilities incurred during the course of this Agreement. For
terminations pursuant to Sections 4.4.1, 4.4.2, 4.4.3, or 4.4.5, TENNCARE will
assume responsibility for informing all affected enrollees of the reasons for
their termination from the CONTRACTOR’s MCO.   4.4.1   Termination Under Mutual
Agreement       Under mutual agreement, TENNCARE and the CONTRACTOR may
terminate this Agreement for any reason if it is in the best interest of
TENNCARE and the CONTRACTOR. Both parties will sign a notice of termination
which shall include, inter alia, the date of termination, conditions of
termination, and extent to which performance of work under this Agreement is
terminated.   4.4.2   Termination by TENNCARE for Cause

  4.4.2.1   The CONTRACTOR shall be deemed to have breached this Agreement if
any of the following occurs:     4.4.2.1.1   The CONTRACTOR fails to perform in
accordance with any term or provision of the Agreement;     4.4.2.1.2   The
CONTRACTOR only renders partial performance of any term or provision of the
Agreement; or     4.4.2.1.3   The CONTRACTOR engages in any act prohibited or
restricted by the Agreement.     4.4.2.2   For purposes of Section 4.4.2, items
4.4.2.1.1 through 4.4.2.1.3 shall hereinafter be referred to as “Breach.”    
4.4.2.3   In the event of a Breach by the CONTRACTOR, TENNCARE shall have
available any one or more of the following remedies in addition to or in lieu of
any other remedies set out in this Agreement or available in law or equity:    
4.4.2.3.1   Recover actual damages, including incidental and consequential
damages, and any other remedy available at law or equity;     4.4.2.3.2  
Require that the CONTRACTOR prepare a plan to immediately correct cited
deficiencies, unless some longer time is allowed by TENNCARE, and implement this
correction plan;     4.4.2.3.3   Recover any and/or all liquidated damages
provided in Section 4.20.2; and     4.4.2.3.4   Declare a default and terminate
this Agreement.

204 of 329



--------------------------------------------------------------------------------



 



  4.4.2.4   In the event of a conflict between any other Agreement provisions
and Section 4.4.2.3, Section 4.4.2.3 shall control.     4.4.2.5   In the event
of Breach by the CONTRACTOR, TENNCARE may provide the CONTRACTOR written notice
of the Breach and twenty (20) calendar days to cure the Breach described in the
notice. In the event that the CONTRACTOR fails to cure the Breach within the
time period provided, then TENNCARE shall have available any and all remedies
described herein and available at law.     4.4.2.6   In the event the CONTRACTOR
disagrees with the determination of noncompliance or designated corrective
action described in the notice, the CONTRACTOR shall nevertheless implement said
corrective action, without prejudice to any rights the CONTRACTOR may have to
later dispute the finding of noncompliance or designated corrective action.

4.4.3   Termination for Unavailability of Funds       In the event that federal
and/or state funds to finance this Agreement become unavailable, TENNCARE may
terminate the Agreement immediately in writing to the CONTRACTOR without
penalty. The CONTRACTOR shall be entitled to receive and shall be limited to,
just and equitable compensation for any satisfactory authorized work performed
as of the termination date. Availability of funds shall be determined solely by
TENNCARE.   4.4.4   Termination for CONTRACTOR Financial Inviability, Insolvency
or Bankruptcy

  4.4.4.1   If TENNCARE reasonably determines that the CONTRACTOR’s financial
condition is not sufficient to allow the CONTRACTOR to provide the services as
described herein in the manner required by TENNCARE, TENNCARE may terminate this
Agreement in whole or in part, immediately or in stages. Said termination shall
not be deemed a Breach by either party. The CONTRACTOR’s financial condition
shall be presumed not sufficient to allow the CONTRACTOR to provide the services
described herein in the manner required by TENNCARE if the CONTRACTOR can not
demonstrate to TENNCARE’s satisfaction that the CONTRACTOR has risk reserves and
a net worth to meet the applicable net worth requirement specified in
Section 2.21.5 of this Agreement.     4.4.4.2   CONTRACTOR insolvency or the
filing of a petition in bankruptcy by or against the CONTRACTOR shall constitute
grounds for termination for cause. In the event of the filing of a petition in
bankruptcy by or against a principal subcontractor or provider or the insolvency
of said subcontractor or provider, the CONTRACTOR shall immediately advise
TENNCARE.

4.4.5   Termination by TENNCARE for Convenience       TENNCARE may terminate
this Agreement for convenience and without cause upon thirty (30) calendar days
written notice. Said termination shall not be a Breach of the Agreement by
TENNCARE, and TENNCARE shall not be responsible to the CONTRACTOR or any other
party for any costs, expenses, or damages occasioned by said termination, i.e.,
without penalty.

205 of 329



--------------------------------------------------------------------------------



 



4.4.6   Termination by CONTRACTOR   4.4.6.1   Beginning in calendar year 2008,
the CONTRACTOR shall have the option to provide TENNCARE with a six (6) months
notice of termination on or by July 1 of each calendar year after receipt of
notice of the capitation payment rates to become effective in July. Said notice
shall terminate the Agreement on the following December 31st.   4.4.6.2   The
CONTRACTOR shall have the option to provide TENNCARE with a six (6) months
notice of termination when risk adjustment factors are updated in accordance
with Section 3.4.3.5 due to a significant change in program participation. In
this instance, the CONTRACTOR shall provide TENNCARE with written notice of
termination within fourteen (14) calendar days of notice of the updated risk
adjustment factors and capitation payment rates. Said notice shall terminate the
Agreement six (6) months after the date of notice of risk adjustment factors and
capitation payment rates plus fourteen (14) calendar days.   4.4.7   Termination
Procedures

  4.4.7.1   The party initiating the termination shall render written notice of
termination to the other party by certified mail, return receipt requested, or
in person with proof of delivery. The notice of termination shall specify the
provision of this Agreement giving the right to terminate, the circumstances
giving rise to termination, and the date on which such termination shall become
effective.     4.4.7.2   Upon receipt of notice of termination, and subject to
the provisions of this Section, on the date and to the extent specified in the
notice of termination, the CONTRACTOR shall:     4.4.7.2.1   Stop work under the
Agreement, but not before the termination date;     4.4.7.2.2   At the point of
termination, assign to TENNCARE in the manner and extent directed by TENNCARE
all the rights, title and interest of the CONTRACTOR for the performance of the
subcontracts to be determined at need in which case TENNCARE shall have the
right, in its discretion, to settle or pay any of the claims arising out of the
termination of such agreements and subcontracts;     4.4.7.2.3   Complete the
performance of such part of the Agreement that shall have not been terminated
under the notice of termination;     4.4.7.2.4   Take such action as may be
necessary, or as a contracting officer may direct, for the protection of
property related to this Agreement which is in possession of the CONTRACTOR and
in which TENNCARE has or may acquire an interest;     4.4.7.2.5   In the event
the Agreement is terminated by TENNCARE, continue to serve or arrange for
provision of services to the enrollees in the CONTRACTOR’s MCO for up to
forty-five (45) calendar days from the Agreement termination date or until the
members can be transferred to another MCO, whichever is longer. During this
transition period, TENNCARE shall continue to make payment as specified in
Section 3;

206 of 329



--------------------------------------------------------------------------------



 



  4.4.7.2.6   Promptly make available to TENNCARE, or another MCO acting on
behalf of TENNCARE, any and all records, whether medical, behavioral or
financial, related to the CONTRACTOR’s activities undertaken pursuant to this
Agreement. Such records shall be in a usable form and shall be provided at no
expense to TENNCARE;     4.4.7.2.7   Promptly supply all information necessary
to TENNCARE or another MCO acting on behalf of TENNCARE for reimbursement of any
outstanding claims at the time of termination;     4.4.7.2.8   Submit a
termination plan to TENNCARE for review, which is subject to TENNCARE approval.
This plan must, at a minimum, contain the provisions in Sections 4.4.7.2.9
through 4.4.7.2.14 below. The CONTRACTOR shall agree to make revisions to the
plan as necessary in order to obtain approval by TENNCARE. Failure to submit a
termination plan and obtain approval of the termination plan by TENNCARE shall
result in the withhold of ten percent (10%) of the CONTRACTOR’s monthly
capitation payment;     4.4.7.2.9   Agree to maintain claims processing
functions as necessary for a minimum of nine (9) months (or longer if it is
likely there are additional claims outstanding) in order to complete
adjudication of all claims;     4.4.7.2.10   Agree to comply with all duties
and/or obligations incurred prior to the actual termination date of the
Agreement, including but not limited to, the appeal process as described in
Section 2.19;     4.4.7.2.11   File all reports concerning the CONTRACTOR’s
operations during the term of the Agreement in the manner described in this
Agreement;     4.4.7.2.12   Take whatever other actions are necessary in order
to ensure the efficient and orderly transition of members from coverage under
this Agreement to coverage under any new arrangement developed by TENNCARE;    
4.4.7.2.13   In order to ensure that the CONTRACTOR fulfills its continuing
obligations both before and after termination, maintain the financial
requirements (as described in this Agreement as of the CONTRACTOR’s date of
termination notice), fidelity bonds and insurance set forth in this Agreement
until the State provides the CONTRACTOR written notice that all continuing
obligations of this Agreement have been fulfilled; and

207 of 329



--------------------------------------------------------------------------------



 



  4.4.7.2.14   Upon expiration or termination of this Agreement, submit reports
to TENNCARE every thirty (30) calendar days detailing the CONTRACTOR’s progress
in completing its continuing obligations under this Agreement. The CONTRACTOR,
upon completion of these continuing obligations, shall submit a final report to
TENNCARE describing how the CONTRACTOR has completed its continuing obligations.
TENNCARE shall within twenty (20) calendar days of receipt of this report advise
in writing whether TENNCARE agrees that the CONTRACTOR has fulfilled its
continuing obligations. If TENNCARE finds that the final report does not
evidence that the CONTRACTOR has fulfilled its continuing obligations, then
TENNCARE shall require the CONTRACTOR to submit a revised final report. TENNCARE
shall in writing notify the CONTRACTOR once the CONTRACTOR has submitted a
revised final report evidencing to the satisfaction of TENNCARE that the
CONTRACTOR has fulfilled its continuing obligations.

4.5   ENTIRE AGREEMENT   4.5.1   This Agreement, including any amendments or
attachments, represents the entire Agreement between the CONTRACTOR and TENNCARE
with respect to the subject matter stated herein, and supersedes all other
contracts between the parties with regard to the provision of services described
herein. Any communications made before the parties entered into this Agreement,
whether verbal or in writing, shall not be considered as part of or explanatory
of any part of this Agreement.   4.5.2   In the event of a conflict of language
between the Agreement and any amendments, the provisions of the amendments shall
govern.   4.5.3   All applicable state and federal laws, rules and regulations,
consent decrees, court orders and policies and procedures (hereinafter referred
to as Applicable Requirements), including those described in Section 4.3 of this
Agreement are incorporated by reference into this Agreement. Any changes in
those Applicable Requirements shall be automatically incorporated into this
Agreement by reference as soon as they become effective. However, as provided in
Section 3.4.5 of this Agreement, changes that are likely to impact the actuarial
soundness of the capitation rate(s) shall be reviewed by TENNCARE’s actuary and
the appropriate adjustment to the impacted capitation rate(s) will be made via
amendment pursuant to Section 4.21.   4.5.4   Nothing contained herein shall
prejudice, restrict or otherwise limit the CONTRACTOR’s right to initiate action
challenging such Applicable Requirements in a court of competent jurisdiction,
including seeking to stay or enjoin the applicability or incorporation of such
requirements into this Agreement.   4.6   INCORPORATION OF ADDITIONAL DOCUMENTS
  4.6.1   Included in this Agreement by reference are the following documents:

  4.6.1.1   The Agreement document and its attachments, as defined in
Section 4.5 above;     4.6.1.2   All clarifications and addenda made to the
CONTRACTOR’s Proposal;     4.6.1.3   The Request for Proposal and its associated
amendments;     4.6.1.4   Technical Specifications provided to the CONTRACTOR;
and

208 of 329



--------------------------------------------------------------------------------



 



  4.6.1.5   The CONTRACTOR’s Proposal.

4.6.2   In the event of a discrepancy or ambiguity regarding the CONTRACTOR’s
duties, responsibilities, and performance under this Agreement, these documents
shall govern in order of precedence detailed above.   4.7   APPLICABILITY OF
THIS AGREEMENT   4.7.1   All terms, conditions, and policies stated in this
Agreement apply to staff, agents, officers, subcontractors, providers,
volunteers and anyone else acting for or on behalf of the CONTRACTOR.   4.7.2  
TennCare enrollees are the intended third party beneficiaries of contracts
between the State and the CONTRACTOR and of any subcontracts or provider
agreements entered into by the CONTRACTOR with subcontracting providers, and, as
such, enrollees are entitled to the remedies accorded to third party
beneficiaries under the law. This provision is not intended to provide a cause
of action against TENNCARE or the State of Tennessee by enrollees beyond any
that may exist under state or federal law.   4.8   TECHNICAL ASSISTANCE      
Technical assistance shall be provided to the CONTRACTOR when deemed appropriate
by TENNCARE.   4.9   PROGRAM INFORMATION       Upon request, TENNCARE shall
provide the CONTRACTOR complete and current information with respect to
pertinent statutes, regulations, rules, policies, procedures, and guidelines
affecting the CONTRACTOR’s operation pursuant to this Agreement.   4.10  
QUESTIONS ON POLICY DETERMINATIONS       On an ongoing basis, should the
CONTRACTOR have a question on policy determinations, benefits or operating
guidelines, the CONTRACTOR shall request a determination from TENNCARE in
writing. The State shall have thirty (30) calendar days to make a determination
and respond unless specified otherwise. Should TENNCARE not respond in the
required amount of time, the CONTRACTOR shall not be penalized as a result of
implementing items awaiting approval. However, failure to respond timely shall
not preclude the State from requiring the CONTRACTOR to respond or modify the
policy or operating guideline prospectively. The CONTRACTOR shall be afforded at
least sixty (60) calendar days to implement the modification.   4.11  
INTERPRETATIONS       Any dispute between the CONTRACTOR and TENNCARE concerning
the clarification, interpretation and application of all federal and state laws,
regulations, or policy or consent decrees or court orders governing or in any
way affecting this Agreement shall be determined by TENNCARE. When a
clarification, interpretation and application is required, the CONTRACTOR shall
submit a written request to TENNCARE. TENNCARE will contact the appropriate
agencies in responding to the request by submitting the written request to the
agency within thirty (30) calendar days after receiving that request from the
CONTRACTOR. Any

209 of 329



--------------------------------------------------------------------------------



 



    clarifications received pursuant to requests for clarification,
interpretation and application shall be forwarded upon receipt to the
CONTRACTOR. Nothing in this Section shall be construed as a waiver by the
CONTRACTOR of any legal right it may have to contest the findings of either the
state or federal governments or both as they relate to the clarification,
interpretation and application of statute, regulation, or policy or consent
decrees or court orders.   4.12   CONTRACTOR APPEAL RIGHTS       The CONTRACTOR
shall have the right to contest TENNCARE decisions pursuant to the provisions of
TCA 9-8-301 et seq. for the resolution of disputes under this Agreement. Written
notice describing the substance and basis of the contested action must be
submitted to TENNCARE within thirty (30) calendar days of the action taken by
TENNCARE. The CONTRACTOR shall comply with all requirements contained within
this Agreement pending the final resolution of the contested action.   4.13  
DISPUTES       Any claim by the CONTRACTOR against TENNCARE arising out of the
breach of this Agreement shall be handled in accordance with the provision of
TCA 9-8-301, et seq. Provided, however, the CONTRACTOR agrees that the
CONTRACTOR shall give notice to TENNCARE of its claim thirty (30) calendar days
prior to filing the claim in accordance with TCA 9-8-301, et seq.   4.14  
NOTIFICATION OF LEGAL ACTION AGAINST THE CONTRACTOR       The CONTRACTOR shall
give TENNCARE and TDCI immediate notification in writing by certified mail of
any administrative or legal action filed regarding any claim made against the
CONTRACTOR by a provider or enrollee which is related to the CONTRACTOR’s
responsibilities under this Agreement, including but not limited to notice of
any arbitration proceedings instituted between a provider and the CONTRACTOR.
The CONTRACTOR shall ensure that all tasks related to the provider agreement are
performed in accordance with the terms of this Agreement.   4.15   DATA THAT
MUST BE CERTIFIED   4.15.1   In accordance with 42 CFR 438.606 and 438.606, when
State payments to the CONTRACTOR are based on data submitted by the CONTRACTOR,
the CONTRACTOR shall certify the data. The data that must be certified include,
but are not limited to, enrollment information, encounter data, and other
information required by the State and contained in contracts, proposals and
related documents including the medical loss ratio (MLR) report. The data must
be certified by one of the following: the CONTRACTOR’s Chief Executive Officer,
the CONTRACTOR’s Chief Financial Officer, or an individual who has delegated
authority to sign for, and who reports directly to the CONTRACTOR’s Chief
Executive Officer or Chief Financial Officer. The certification must attest,
based on best knowledge, information, and belief, as follows:

  4.15.1.1   To the accuracy, completeness and truthfulness of the data; and    
4.15.1.2   To the accuracy, completeness and truthfulness of the documents
specified by the State.

4.15.2   The CONTRACTOR shall submit the certification concurrently with the
certified data.

210 of 329



--------------------------------------------------------------------------------



 



4.16   USE OF DATA       TENNCARE shall have unlimited but not exclusive rights
to use, disclose, or duplicate, for any purpose whatsoever, all information and
data developed, derived, documented, or furnished by the CONTRACTOR resulting
from this Agreement. However, TENNCARE shall not disclose proprietary
information that is afforded confidential status by state or federal law.   4.17
  WAIVER       No covenant, condition, duty, obligation, or undertaking
contained in or made a part of this Agreement may be waived except by written
agreement of the Agreement signatories or in the event the signatory for a party
is no longer empowered to sign such Agreement, the signatory’s replacement.
Forbearance, forgiveness, or indulgence in any other form or manner by either
party in any regard whatsoever shall not constitute a waiver of the covenant,
condition, duty, obligation, or undertaking to be kept, performed, or discharged
by the party to which the same may apply. Until complete performance or
satisfaction of all such covenants, conditions, duties, obligations, or
undertakings, the other party shall have the right to invoke any remedy
available under law or equity notwithstanding any such forbearance, forgiveness
or indulgence.   4.18   AGREEMENT VARIATION/SEVERABILITY       If any provision
of this Agreement (including items incorporated by reference) is declared or
found to be illegal, unenforceable, or void, then both TENNCARE and the
CONTRACTOR shall be relieved of all obligations arising under such provision. If
the remainder of the Agreement is capable of performance, it shall not be
affected by such declaration of finding and shall be fully performed. In
addition, if the laws or regulations governing this Agreement should be amended
or judicially interpreted as to render the fulfillment of the Agreement
impossible or economically unfeasible, both TENNCARE and the CONTRACTOR will be
discharged from further obligations created under the terms of the Agreement.  
4.19   CONFLICT OF INTEREST   4.19.1   The CONTRACTOR warrants that no part of
the total Agreement amount provided herein shall be paid directly, indirectly or
through a parent organization, subsidiary or an affiliate organization to any
state or federal officer or employee of the State of Tennessee or any immediate
family member of a state or federal officer or employee of the State of
Tennessee as wages, compensation, or gifts in exchange for acting as officer,
agent, employee, subcontractor, or consultant to the CONTRACTOR in connection
with any work contemplated or performed relative to this Agreement unless
disclosed to the Commissioner, Tennessee Department of Finance and
Administration. For purposes of Section 4.19 and its subparts of this contract,
“immediate family member” shall mean a spouse or minor child(ren) living in the
household.

  4.19.1.1   Quarterly, by January 30, April 30, July 30, and October 30 each
year, or at other times or intervals as designated by the Deputy Commissioner of
the Bureau of TennCare, disclosure shall be made by the CONTRACTOR to the Deputy
Commissioner of the Bureau of TennCare, Department of Finance and Administration
in writing. The disclosure shall include, but not be limited to, the following:

211 of 329



--------------------------------------------------------------------------------



 



  4.19.1.1.1   A list of any state or federal officer or employee of the State
of Tennessee as well as any immediate family member of a state or federal
officer or employee of the State of Tennessee who receives wages or compensation
from the CONTRACTOR; and     4.19.1.1.2   A statement of the reason or purpose
for the wages or compensation.

      The disclosures shall be made by the CONTRACTOR and reviewed by TENNCARE
in accordance with Standard Operating Procedures and the disclosures shall be
distributed to, amongst other persons, entities and organizations, the
Commissioner, Tennessee Department of Finance and Administration, the Tennessee
Ethics Commission, the TennCare Oversight Committee and the Fiscal Review
Committee.     4.19.1.2   This Agreement may be terminated by TENNCARE and/or
the CONTRACTOR may be subject to sanctions, including liquidated damages, under
this Agreement if it is determined that the CONTRACTOR, its agents or employees
offered or gave gratuities of any kind to any state or federal officials or
employees of the State of Tennessee or any immediate family member of a state or
federal officer or employee of the State of Tennessee if the offering or giving
of said gratuity is in contravention or violation of state or federal law. It is
understood by and between the parties that the failure to disclose information
as required under Section 4.19 of this Agreement may result in termination of
this Agreement and the CONTRACTOR may be subject to sanctions, including
liquidated damages in accordance with Section 4.20 of this Agreement. The
CONTRACTOR certifies that no member of or delegate of Congress, the United
States General Accounting Office, DHHS, CMS, or any other federal agency has or
will benefit financially or materially from this Agreement.

4.19.2   The CONTRACTOR shall include language in all subcontracts and provider
agreements and any and all agreements that result from this Agreement between
CONTRACTOR and TENNCARE to ensure that it is maintaining adequate internal
controls to detect and prevent conflicts of interest from occurring at all
levels of the organization. Said language may make applicable the provisions of
Section 4.19 to all subcontracts, provider agreements and all agreements that
result from the Agreement between the CONTRACTOR and TENNCARE.   4.20   FAILURE
TO MEET AGREEMENT REQUIREMENTS       It is acknowledged by TENNCARE and the
CONTRACTOR that in the event of CONTRACTOR’s failure to meet the requirements
provided in this Agreement and all documents incorporated herein, TENNCARE will
be harmed. The actual damages which TENNCARE will sustain in the event of and by
reason of such failure are uncertain, are extremely difficult and impractical to
ascertain and determine. The parties therefore acknowledge that the CONTRACTOR
shall be subject to damages and/or sanctions as described below. It is further
agreed that the CONTRACTOR shall pay TENNCARE liquidated damages as directed by
TENNCARE; provided however, that if it is finally determined that the CONTRACTOR
would have been able to meet the Agreement requirements listed below but for
TENNCARE’s failure to perform as provided in this Agreement, the CONTRACTOR
shall not be liable for damages resulting directly therefrom.

212 of 329



--------------------------------------------------------------------------------



 



4.20.1   Intermediate Sanctions

  4.20.1.1   TENNCARE may impose any or all of the sanctions as described in
this Section upon TENNCARE’s reasonable determination that the CONTRACTOR failed
to comply with any corrective action plan (CAP) as described under
Section 2.25.9 or Section 2.23.13 of this Agreement, or is otherwise deficient
in the performance of its obligations under the Agreement, which shall include,
but may not be limited to the following:     4.20.1.1.1   Fails substantially to
provide medically necessary covered services;     4.20.1.1.2   Imposes on
members cost sharing responsibilities that are in excess of the cost sharing
permitted by TENNCARE;     4.20.1.1.3   Acts to discriminate among enrollees on
the basis of their health status or need for health care services;    
4.20.1.1.4   Misrepresents or falsifies information that it furnishes to CMS or
to the State;     4.20.1.1.5   Misrepresents or falsifies information that it
furnishes to a member, potential member, or provider;     4.20.1.1.6   Fails to
comply with the requirements for physician incentive plans, as required by 42
CFR 438.6(h) and set forth (for Medicare) in 42 CFR 422.208 and 422.210;    
4.20.1.1.7   Has distributed directly, or indirectly through any agent or
independent contractor, marketing or member materials that have not been
approved by the State or that contain false or materially misleading
information; and     4.20.1.1.8   Has violated any of the other applicable
requirements of Sections 1903(m) or 1932 of the Social Security Act and any
implementing regulations.     4.20.1.2   TENNCARE shall only impose those
sanctions it determines to be appropriate for the deficiencies identified.
However, TENNCARE may impose intermediate sanctions on the CONTRACTOR
simultaneously with the development and implementation of a corrective action
plan if the deficiencies are severe and/or numerous. Intermediate sanctions may
include:     4.20.1.2.1   Liquidated damages as described in Section 4.20.2;    
4.20.1.2.2   Suspension of enrollment in the CONTRACTOR’s MCO;     4.20.1.2.3  
Disenrollment of members;     4.20.1.2.4   Limitation of the CONTRACTOR’s
service area;     4.20.1.2.5   Civil monetary penalties as described in 42 CFR
438.704;     4.20.1.2.6   Appointment of temporary management for an MCO as
provided in 42 CFR 438.706;

213 of 329



--------------------------------------------------------------------------------



 



  4.20.1.2.7   Suspension of all new enrollment, including default enrollment,
after the effective date of the sanction;     4.20.1.2.8   Suspension of payment
for recipients enrolled after the effective date of the sanction and until CMS
or the State is satisfied that the reason for imposition of the sanction no
longer exists and is not likely to recur; or     4.20.1.2.9   Additional
sanctions allowed under federal law or state statute or regulation that address
areas of noncompliance.

4.20.2   Liquidated Damages

  4.20.2.1   Reports and Deliverables     4.20.2.1.1   For each day that a
report or deliverable is late, incorrect, or deficient, the CONTRACTOR shall be
liable to TENNCARE for liquidated damages in the amount of one-hundred dollars
($100) per day per report or deliverable unless specified otherwise in this
Section. Liquidated damages for late reports/deliverables shall begin on the
first day the report/deliverable is late.     4.20.2.1.2   Liquidated damages
for incorrect reports or deficient deliverables shall begin on the first day
after the report/deliverable was due.     4.20.2.1.3   For the purposes of
determining liquidated damages in accordance with this Section, reports or
deliverables are due as specified elsewhere in this Agreement or by TENNCARE.  
  4.20.2.2   Program Issues     4.20.2.2.1   Liquidated damages for failure to
perform specific responsibilities or responsibilities as described in this
Agreement are shown in the chart below. Damages are grouped into three
categories: Level A, Level B, and Level C program issues.     4.20.2.2.2  
Failure to perform specific responsibilities or requirements categorized as
Level A are those which pose a significant threat to patient care or to the
continued viability of the TENNCARE program.     4.20.2.2.3   Failure to perform
specific responsibilities or requirements categorized as Level B are those with
pose threats to the integrity of the TENNCARE program, but which do not
necessarily imperil patient care.     4.20.2.2.4   Failure to perform specific
responsibilities or requirements categorized as Level C are those which
represent threats to the smooth and efficient operation of the TENNCARE program
but which do not imperil patient care or the integrity of the TENNCARE program.
    4.20.2.2.5   TENNCARE may also assess liquidated damages for failure to meet
performance standards as provided in Section 2.24.3 and Attachment VII of this
Agreement.     4.20.2.2.6   TENNCARE reserves the right to assess a general
liquidated damage of five-hundred dollars ($500) per occurrence with any notice
of deficiency.

214 of 329



--------------------------------------------------------------------------------



 



  4.20.2.2.7   Liquidated Damages Chart

          LEVEL   PROGRAM ISSUES   DAMAGE
A.1
  Failure to comply with claims processing as described in Section 2.22 of this
Agreement   $10,000 per month, for each month that TENNCARE determines that the
CONTRACTOR is not in compliance with the requirements of Section 2.22 of this
Agreement
 
       
A.2
  Failure to comply with licensure requirements in Section 2.29.2 of this
Agreement   $5,000 per calendar day that staff/provider/agent/subcontractor is
not licensed as required by applicable state law plus the amount paid to the
staff/provider/agent/subcontractor during that period
 
       
A.3
  Failure to respond to a request by DCS or TENNCARE to provide service(s) to a
child at risk of entering DCS custody   The actual amount paid by DCS and/or
TENNCARE for necessary services or $1000, whichever is greater
 
       
A.4
  Failure to comply with obligations and time frames in the delivery of
TENNderCare screens and related services   The actual amount paid by DCS and/or
TENNCARE for necessary services or $1000, whichever is greater
 
       
A.5
  Denial of a request for services to a child at risk of entering DCS custody
when the services have been reviewed and authorized by the TENNCARE Chief
Medical Officer   The actual amount paid by DCS and/or TENNCARE for necessary
services or $1000, whichever is greater

215 of 329



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
A.6(a)
  Failure to provide a service or make payments for a service within five
(5) calendar days of a reasonable and appropriate directive from TENNCARE
(pursuant to an appeal) to do so, or upon approval of the service or payment by
the CONTRACTOR during the appeal process, or within a longer period of time
which has been approved by TENNCARE upon the CONTRACTOR’s demonstration of good
cause   $500 per day beginning on the next calendar day after default by the
CONTRACTOR in addition to the cost of the services not provided
 
       
A.6(b)
  Failure to provide proof of compliance to TENNCARE within five (5) calendar
days of a reasonable and appropriate directive from TENNCARE or within a longer
period of time which has been approved by TENNCARE upon the CONTRACTOR’s
demonstration of good cause   $500 per day beginning on the next calendar day
after default by the CONTRACTOR
 
       
A.7
  Failure to comply with this Agreement and federal rules/law regarding
Sterilizations/Abortions/ Hysterectomies as outlined in Section 2.7.7 of this
Agreement   $500 per occurrence or the actual amount of the federal penalty
created by the CONTRACTOR’s failure to comply, whichever is greater
 
       
A.8
  Failure to provide coverage for prenatal care without a delay in care and in
accordance with Section 2.7.4.2 of this Agreement   $500 per day, per
occurrence, for each calendar day that care is not provided in accordance with
the terms of this Agreement
 
       
A.9
  Failure to provide continuation or restoration of services where enrollee was
receiving the service as required by TENNCARE rules or regulations, applicable
state or federal law, and all court orders and consent decrees governing appeal
procedures as they become effective   An amount sufficient to at least offset
any savings the CONTRACTOR achieved by withholding the services and promptly
reimbursing the enrollee for any costs incurred for obtaining the services at
the enrollee’s expense

$500 per day for each calendar day beyond the 2nd business day after an On
Request Report regarding a member’s request for continuation of benefits is sent
by TENNCARE

216 of 329



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
A.10
  Failure to comply with the notice requirements of this Agreement, TennCare
rules and regulations or any subsequent amendments thereto, and all court orders
and consent decrees governing appeal procedures, as they become effective   $500
per occurrence in addition to $500 per calendar day for each calendar day
required notices are late or deficient or for each calendar day beyond the
required time frame that the appeal is unanswered in each and every aspect
and/or each day the appeal is not handled according to the provisions set forth
by this Agreement or required by TENNCARE
 
       
A.11
  Failure to forward an expedited appeal to TENNCARE in twenty-four (24) hours
or a standard appeal in five (5) days   $500 per calendar day
 
       
A.12
  Failure to provide complete documentation, including medical records, and
comply with the timelines for responding to a medical appeal as set forth in
TennCare rules and regulations and all court orders and consent decrees
governing appeals procedures as they become effective   $500 per calendar day
for each calendar day beyond the required time frame that the appeal is
unanswered in each and every aspect and/or each day the appeal is not handled
according to the provisions set forth by this Agreement or required by TENNCARE
 
       
A.13
  Failure to submit a timely corrected notice of adverse action to TENNCARE for
review and approval prior to issuance to the member   $1,000 per occurrence if
the notice remains defective plus a per calendar day assessment in increasing
increments of $500 ($500 for the first day, $1,000 for the second day, $1,500
for the third day, etc.) for each day the notice is late and/or remains
defective
 
       

217 of 329



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
A.14
  Per the Revised Grier Consent Decree, “Systemic problems or violations of the
law” (e.g., a failure in 20% or more of appealed cases over a 60-day period)
regarding any aspect of medical appeals processing pursuant to TennCare rules
and regulations and all court orders and consent decrees governing appeal
procedures, as they become effective   First occurrence: $500 per instance of
such “systemic problems or violations of the law”, even if damages regarding one
or more particular instances have been assessed (in the case of “systemic
problems or violations of the law” relating to notice content requirements, $500
per notice even if a corrected notice was issued upon request by TENNCARE)

Damages per instance shall increase in $500 increments for each subsequent
“systemic problem or violation of the law” ($500 per instance the first time a
“systemic problem or violation of the law” relating to a particular requirement
is identified; $1,000 per instance for the 2nd time a “systemic problem or
violation of the law” relating to the same requirement is identified; etc.)
 
       
A. 15
  Failure to 1) provide an approved service timely, i.e., in accordance with
timelines specified in the Special Terms and Conditions for Access in the
TennCare Waiver (see Attachment III), or when not specified therein, with
reasonable promptness; or 2) issue appropriate notice of delay with
documentation upon request of ongoing diligent efforts to provide such approved
service   The cost of services not provided plus $500 per day, per occurrence,
for each day 1) that approved care is not provided timely; or 2) notice of delay
is not provided and/or the CONTRACTOR fails to provide upon request sufficient
documentation of ongoing diligent efforts to provide such approved service
 
       
B.1
  Failure to provide referral provider listings to PCPs as required by Section
2.14.3.5 of this Agreement   $500 per calendar day
 
       
B.2
  Failure to complete or comply with corrective action plans as required by
TENNCARE   $500 per calendar day for each day the corrective action is not
completed or complied with as required
 
       
B.3
  Failure to submit Audited HEDIS and CAHPS results annually by June 15 as
described in Sections 2.15.6 and 2.15.7   $250 per day for every calendar day
reports are late
 
       
B.4
  Failure to submit NCQA Accreditation Report as described in Sections 2.15.6  
$500 per day for every calendar day beyond the 10th calendar day Accreditation
Status is not reported

218 of 329



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
B.5
  Failure to comply with Conflict of Interest, Lobbying, and/or Gratuities
requirements described in Section 4.19, 4.23, or 4.24   110% of the total amount
of compensation paid by the CONTRACTOR to inappropriate individuals
 
       
B.6
  Failure to disclose lobbying activities as required by Section 4.24 and
2.30.21   $1000 per day that disclosure is late
 
       
B.7
  Failure to comply with Offer of Gratuities constraints described in
Section 4.23   110% of the total benefit provided by the CONTRACTOR to
inappropriate individuals
 
       
B.8
  Failure to obtain approval of member materials as required by Section 2.17 of
this Agreement   $500 per day for each calendar day that TENNCARE determines the
CONTRACTOR has provided member material that has not been approved by TENNCARE
 
       
B.9
  Failure to comply with time frames for providing Member Handbooks, I.D. cards,
Provider Directories, and Quarterly Member Newsletters as required in Section
2.17   $5000 for each occurrence
 
       
B.10
  Failure to achieve and/or maintain financial requirements in accordance with
TCA   $500 per calendar day for each day that financial requirements have not
been met
 
       
B.11
  Failure to submit the CONTRACTOR’s annual NAIC filing as described in Section
2.30.14.3   $500 per calendar day
 
       
B.12
  Failure to submit the CONTRACTOR’s quarterly NAIC filing as described in
Section 2.30.14.3   $500 per calendar day
 
       
B.13
  Failure to submit audited financial statements as described in Section
2.30.14.3   $500 per calendar day
 
       
B.14
  Failure to comply with fraud and abuse provisions as described in Section 2.20
of this Agreement   $500 per calendar day for each day that the CONTRACTOR does
not comply with fraud and abuse provisions
 
       
B.15
  Failure to require and ensure compliance with Ownership and Disclosure
requirements as required in Section 2.12.7.50 of this Agreement   $5000 per
provider disclosure/attestation for each disclosure/attestation that is not
received or is received and signed by a provider that does not request or
contain complete and satisfactory disclosure of the requirements outlined in 42
CFR 455, Subpart B
 
       

219 of 329



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
B.16
  Failure to maintain a complaint and appeal system as required in Section 2.19
of this Agreement   $500 per calendar day
 
       
B.17
  Failure to maintain required insurance as required in Section 2.21.7 of this
Agreement   $500 per calendar day
 
       
B.18
  Failure to provide a written discharge plan or provision of a defective
discharge plan for discharge from a psychiatric inpatient facility or mental
health residential treatment facility as required in Section 2.9.6.3.2 of this
Agreement   $1,000 per occurrence per case
 
       
B.19
  Imposing arbitrary utilization guidelines or other quantitative coverage
limits as prohibited in Section 2.6.3 and 2.14.1 of this Agreement   $500 per
occurrence
 
       
B.20
  Failure to provide CRG/TPG assessments within the time frames specified in
Section 2.7.2.9 of this Agreement   $500 per month per Enrollee
 
       
B.21
  Failure to provide CRG/TPG assessments by TDMHDD-certified raters or in
accordance with TDMHDD policies and procedures as required in Section 2.7.2.9 of
this Agreement   $500 per occurrence per case
 
       
B.22
  Failure to completely process a credentialing application within thirty
(30) calendar days of receipt of a completed application, including all
necessary documentation and attachments, and signed provider agreement/contract
as required in Section 2.11.7 of this Agreement   $5000 per application that has
not been approved and loaded into the CONTRACTOR’s system or denied within
thirty (30) calendar days of receipt of a completed credentialing application
and a signed provider agreement/contract if applicable

And/Or

$1000 per application per day for each day beyond thirty (30) calendar days that
a completed credentialing application has not been processed as described in
Section 2.11.7 of this Agreement

220 of 329



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
B.23
  Failure to maintain provider agreements in accordance with Section 2.12 of
this Agreement   $5000 per provider agreement found to be non-compliant with the
requirements outlined in Section 2.12 of this Agreement
 
       
C.1
  Failure to comply in any way with staffing requirements as described in
Section 2.29.1 of this Agreement   $250 per calendar day for each day that
staffing requirements are not met
 
       
C.2
  Failure to report provider notice of termination of participation in the
CONTRACTOR’s MCO   $250 per day
 
       
C.3
  Failure to comply in any way with encounter data submission requirements as
described in Section 2.23 of this Agreement (excluding the failure to address or
resolve problems with individual encounter records in a timely manner as
required by TENNCARE)   $25,000 per occurrence
 
       
C.4
  Failure to address or resolve problems with individual encounter records in a
timely manner as required by TENNCARE   An amount equal to the paid amount of
the individual encounter record(s) that was rejected or, in the case of
capitated encounters, the fee-for-service equivalent thereof as determined by
TENNCARE

  4.20.2.3   Payment of Liquidated Damages     4.20.2.3.1   It is further agreed
by TENNCARE and the CONTRACTOR that any liquidated damages assessed by TENNCARE
shall be due and payable to TENNCARE within thirty (30) calendar days after
CONTRACTOR receipt of the notice of damages. If payment is not made by the due
date, said liquidated damages may be withheld from future payments by TENNCARE
without further notice, as provided in Section 3.12.5 of this Agreement. It is
agreed by TENNCARE and the CONTRACTOR that the collection of liquidated damages
by TENNCARE shall be made without regard to any appeal rights the CONTRACTOR may
have pursuant to this Agreement; however, in the event an appeal by the
CONTRACTOR results in a decision in favor of the CONTRACTOR, any such funds
withheld by TENNCARE will be immediately returned to the CONTRACTOR. Any cure
periods referenced in this Agreement shall not apply to the liquidated damages
described in this Section. With respect to Level B and Level C program issues
(failure to perform responsibilities or requirements), the due dates mentioned
above may be delayed if the CONTRACTOR can show good cause as to why a delay
should be granted. TENNCARE has sole discretion in determining whether good
cause exists for delaying the due dates.     4.20.2.3.2   Liquidated damages as
described in Section 4.20.2 shall not be passed to a provider and/or
subcontractor unless the damage was caused due to an action or inaction of the

221 of 329



--------------------------------------------------------------------------------



 



      provider and/or subcontractor. Nothing described herein shall prohibit a
provider and/or a subcontractor from seeking judgment before an appropriate
court in situations where it is unclear that the provider and/or the
subcontractor caused the damage by an action or inaction.     4.20.2.3.3   All
liquidated damages imposed pursuant to this Agreement, whether paid or due,
shall be paid by the CONTRACTOR out of administrative costs and profits.    
4.20.2.4   Waiver of Liquidated Damages         TENNCARE may waive the
application of liquidated damages and/or withholds upon the CONTRACTOR if the
CONTRACTOR is placed in rehabilitation or under administrative supervision if
TENNCARE determines that such waiver is in the best interests of the TennCare
program and its enrollees.

4.20.3   Claims Processing Failure       If it is determined that there is a
claims processing deficiency related to the CONTRACTOR’s ability/inability to
reimburse providers in a reasonably timely and accurate fashion as required by
Section 2.22, TENNCARE shall provide a notice of deficiency and request
corrective action. The CONTRACTOR may also be subject to the application of
liquidated damages and/or intermediate sanctions specified in Sections 4.20.1
and 4.20.2 and the retention of withholds as specified in Section 3.9. If the
CONTRACTOR is unable to successfully implement corrective action and demonstrate
adherence with timely claims processing requirements within the time approved by
TENNCARE, the State may terminate this Agreement in accordance with Section 4.4
of this Agreement.   4.20.4   Failure to Manage Medical Costs       If TENNCARE
determines the CONTRACTOR is unable to successfully manage costs for covered
services, TENNCARE may terminate this Agreement with ninety (90) calendar days
advance notice in accordance with Section 4.4 of this Agreement.   4.20.5  
Sanctions by CMS       Payments provided for under this Agreement will be denied
for new enrollees when, and for so long as, payment for those enrollees is
denied by CMS in accordance with the requirements in 42 CFR 438.730.   4.20.6  
Temporary Management       TENNCARE may impose temporary management if it finds
that the CONTRACTOR has repeatedly failed to meet substantive requirements in
Section 1903(m) or Section 1932 of the Social Security Act.   4.21  
MODIFICATION AND AMENDMENT       This Agreement may be modified only by a
written amendment executed by all parties hereto and approved by the appropriate
State of Tennessee officials in accordance with applicable State of Tennessee
laws and regulations. Such amendment shall be effective on the date agreed to by
TENNCARE and the CONTRACTOR.

222 of 329



--------------------------------------------------------------------------------



 



4.22   TITLES/HEADINGS       Titles of paragraphs or section headings used
herein are for the purpose of facilitating use or reference only and shall not
be construed to infer a contractual construction of language.   4.23   OFFER OF
GRATUITIES       By signing this Agreement, the CONTRACTOR certifies that no
member of or a delegate of Congress, nor any elected or appointed official or
employee of the State of Tennessee, the United States General Accounting Office,
United States Department of Health and Human Services, CMS, or any other federal
agency has or will benefit financially or materially due to influence in
obtaining this Agreement. This Agreement may be terminated by TENNCARE if it is
determined that gratuities of any kind were offered to or received by any of the
aforementioned officials or employees from the CONTRACTOR or the CONTRACTOR’s
agent or employees.   4.24   LOBBYING   4.24.1   The CONTRACTOR certifies by
signing this Agreement, to the best of its knowledge and belief, that federal
funds have not been used for lobbying in accordance with 45 CFR Part 93 and 31
USC 1352. (See also TCA 3-6-101 et seq., 3-6-201 et seq., 3-6-301 et seq., and
8-50-505.).   4.24.2   The CONTRACTOR shall disclose any lobbying activities
using non-federal funds in accordance with 45 CFR Part 93.   4.25   ATTORNEY’S
FEES       In the event that either party deems it necessary to take legal
action to enforce any provision of this Agreement, and TENNCARE prevails, the
CONTRACTOR agrees to pay all expenses of such action, including attorney’s fees
and cost of all state litigation as may be set by the court or hearing officer.
Legal actions are defined to include administrative proceedings.   4.26  
GOVERNING LAW AND VENUE   4.26.1   This Agreement shall be governed by and
construed in accordance with the laws of the State of Tennessee. The CONTRACTOR
agrees that it will be subject to the exclusive jurisdiction of the courts of
the State of Tennessee in actions that may arise under this Agreement.   4.26.2
  For purposes of any legal action occurring as a result of or under this
Agreement between the CONTRACTOR and TENNCARE, the place of proper venue shall
be Davidson County, Tennessee.   4.27   ASSIGNMENT       This Agreement and the
monies which may become due hereunder are not assignable by the CONTRACTOR
except with the prior written approval of TENNCARE.   4.28   INDEPENDENT
CONTRACTOR       It is expressly agreed that the CONTRACTOR and any
subcontractors or providers, and agents, officers, and employees of the
CONTRACTOR or any subcontractors or providers, in the

223 of 329



--------------------------------------------------------------------------------



 



    performance of this Agreement shall act in an independent capacity and not
as agents, officers and employees of TENNCARE or the State of Tennessee. It is
further expressly agreed that this Agreement shall not be construed as a
partnership or joint venture between the CONTRACTOR or any subcontractor or
provider and TENNCARE and the State of Tennessee.   4.29   FORCE MAJEURE      
TENNCARE shall not be liable for any excess cost to the CONTRACTOR for
TENNCARE’s failure to perform the duties required by this Agreement if such
failure arises out of causes beyond the control and without the result of fault
or negligence on the part of TENNCARE. In all cases, the failure to perform must
be beyond the control without the fault or negligence of TENNCARE. The
CONTRACTOR shall not be liable for performance of the duties and
responsibilities of this Agreement when its ability to perform is prevented by
causes beyond its control. These acts must occur without the fault or negligence
of the CONTRACTOR. Such acts include destruction of the facilities due to
hurricanes, fires, war, riots, and other similar acts. However, in the event of
damage to its facilities, the CONTRACTOR shall be responsible for ensuring swift
correction of the problem so as to enable it to continue its responsibility for
the delivery of covered services. The failure of the CONTRACTOR’s fiscal
intermediary to perform any requirements of this Agreement shall not be
considered a ‘force majeure’.   4.30   DATE/TIME HOLD HARMLESS       As required
by TCA 12-4-118, the CONTRACTOR shall hold harmless and indemnify the State of
Tennessee; its officers and employees; and any agency or political subdivision
of the State for any Breach caused directly or indirectly by the failure of
computer software or any device containing a computer processor to accurately or
properly recognize, calculate, display, sort or otherwise process dates or
times.   4.31   INDEMNIFICATION   4.31.1   The CONTRACTOR shall indemnify and
hold harmless the State as well as its officers, agents, and employees
(hereinafter the “Indemnified Parties”) from all claims, losses or suits
incurred by or brought against the Indemnified Parties as a result of the
failure of the CONTRACTOR to comply with the terms of this Agreement. The State
shall give the CONTRACTOR written notice of each such claim or suit and full
right and opportunity to conduct CONTRACTOR’s own defense thereof, together with
full information and all reasonable cooperation; but the State does not hereby
accord to the CONTRACTOR, through its attorneys, any right(s) to represent the
State of Tennessee in any legal matter, such right being governed by TCA
8-6-106.   4.31.2   The CONTRACTOR shall indemnify and hold harmless the
Indemnified Parties as well as their officers, agents, and employees from all
claims or suits which may be brought against the Indemnified Parties for
infringement of any laws regarding patents or copyrights which may arise from
the CONTRACTOR’s or Indemnified Parties performance under this Agreement. In any
such action, brought against the Indemnified Parties, the CONTRACTOR shall
satisfy and indemnify the Indemnified Parties for the amount of any final
judgment for infringement. The State shall give the CONTRACTOR written notice of
each such claim or suit and full right and opportunity to conduct the
CONTRACTOR’s own defense thereof, together with full information and all
reasonable cooperation; but the State does not hereby accord to the CONTRACTOR,
through its attorneys, any right(s) to represent the State of Tennessee in any
legal matter, such right being governed by TCA 8-6-106.

224 of 329



--------------------------------------------------------------------------------



 



4.31.3   While the State will not provide a contractual indemnification to the
CONTRACTOR, such shall not act as a waiver or limitation of any liability for
which the State may otherwise be legally responsible to the CONTRACTOR. The
CONTRACTOR retains all of its rights to seek legal remedies against the State
for losses the CONTRACTOR may incur in connection with the furnishing of
services under this Agreement or for the failure of the State to meet its
obligations under the Agreement.   4.32   NON-DISCRIMINATION   4.32.1   No
person on the grounds of handicap, and/or disability, age, race, color,
religion, sex, or national origin, shall be excluded from participation in,
except as specified in Section 2.3.5 of this Agreement, or be denied benefits
of, or be otherwise subjected to discrimination in the performance of this
Agreement or in the employment practices of the CONTRACTOR.   4.32.2   The
CONTRACTOR shall upon request show proof of such non-discrimination.   4.32.3  
The CONTRACTOR shall post notices of non-discrimination in conspicuous places,
available to all employees and applicants.   4.33   CONFIDENTIALITY OF
INFORMATION   4.33.1   The CONTRACTOR shall comply with all state and federal
law regarding information security and confidentiality of information. In the
event of a conflict among these requirements, the CONTRACTOR shall comply with
the most restrictive requirement.   4.33.2   All material and information,
regardless of form, medium or method of communication, provided to the
CONTRACTOR by the State or acquired by the CONTRACTOR pursuant to this Agreement
shall be regarded as confidential information in accordance with the provisions
of state and federal law and ethical standards and shall not be disclosed, and
all necessary steps shall be taken by the CONTRACTOR to safeguard the
confidentiality of such material or information in conformance with state and
federal law and ethical standards.   4.33.3   The CONTRACTOR shall ensure that
all material and information, in particular information relating to members or
potential members, which is provided to or obtained by or through the
CONTRACTOR’s performance under this Agreement, whether verbal, written, tape, or
otherwise, shall be treated as confidential information to the extent
confidential treatment is provided under state and federal laws. The CONTRACTOR
shall not use any information so obtained in any manner except as necessary for
the proper discharge of its obligations and securement of its rights under this
Agreement and in compliance with federal and state law.   4.33.4   All
information as to personal facts and circumstances concerning members or
potential members obtained by the CONTRACTOR shall be treated as privileged
communications, shall be held confidential, and shall not be divulged without
the written consent of TENNCARE or the member/potential member, provided that
nothing stated herein shall prohibit the disclosure of information in summary,
statistical, or other form which does not identify particular individuals. The
use or disclosure of information concerning members/potential members shall be
limited to purposes directly connected with the administration of this Agreement
and shall be in compliance with federal and state law.   4.34   TENNESSEE
CONSOLIDATED RETIREMENT SYSTEM

225 of 329



--------------------------------------------------------------------------------



 



    The CONTRACTOR acknowledges and understands that, subject to statutory
exceptions contained in TCA 8-36-801, et seq., the law governing the Tennessee
Consolidated Retirement System (TCRS), provides that if a retired member of
TCRS, or of any superseded system administered by TCRS, or of any local
retirement fund established pursuant to TCA, Title 8, Chapter 35, Part 3 accepts
state employment, the member’s retirement allowance is suspended during the
period of the employment. Accordingly and notwithstanding any provision of this
Agreement to the contrary, the CONTRACTOR agrees that if it is later determined
that the true nature of the working relationship between the CONTRACTOR and the
State under this Agreement is that of “employee/employer” and not that of an
independent contractor, the CONTRACTOR may be required to repay to TCRS the
amount of retirement benefits the CONTRACTOR received from TCRS during the
period of this Agreement.   4.35   ACTIONS TAKEN BY THE TENNESSEE DEPARTMENT OF
COMMERCE AND INSURANCE       The parties acknowledge that the CONTRACTOR is
licensed to operate as a health maintenance organization in the State of
Tennessee, and is subject to regulation and supervision by TDCI. The parties
acknowledge that no action by TDCI to regulate the activities of the CONTRACTOR
as a health maintenance organization, including, but not limited to,
examination, entry of a remedial order pursuant to TCA 56-9-101, et seq., and
regulations promulgated thereunder, supervision, or institution of delinquency
proceedings under state law, shall constitute a breach of this Agreement by
TENNCARE.   4.36   EFFECT OF THE FEDERAL WAIVER ON THIS AGREEMENT       The
provisions of this Agreement are subject to the receipt of and continuation of a
federal waiver granted to the State of Tennessee by the Centers for Medicare &
Medicaid Services, U.S. Department of Health and Human Services. Should the
waiver cease to be effective, the State shall have the right to immediately
terminate this Agreement. Said termination shall not be a breach of this
Agreement by TENNCARE and TENNCARE shall not be responsible to the CONTRACTOR or
any other party for any costs, expenses, or damages occasioned by said
termination.   4.37   TENNCARE FINANCIAL RESPONSIBILITY       Notwithstanding
any provision which may be contained herein to the contrary, TENNCARE shall be
responsible solely to the CONTRACTOR for the amount described herein and in no
event shall TENNCARE be responsible, either directly or indirectly, to any
subcontractor or any other party who may provide the services described herein.

226 of 329



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have by their duly authorized representatives
set their signatures.

                      STATE OF TENNESSEE       CONTRACTOR     DEPARTMENT OF
FINANCE       COMPANY NAME     AND ADMINISTRATION                
 
                   
BY:
          BY:        
 
 
 
M.D. Goetz, Jr.          
 
NAME    
 
  Commissioner           TITLE    
 
                    DATE:                                                DATE:
                                            
 
                    APPROVED BY:       APPROVED BY:    
 
                    STATE OF TENNESSEE       STATE OF TENNESSEE     DEPARTMENT
OF FINANCE       COMPTROLLER OF THE TREASURY     AND ADMINISTRATION            
   
 
                   
BY:
          BY:        
 
 
 
M.D. Goetz, Jr.          
 
John G. Morgan    
 
  Commissioner           Comptroller    
 
                    DATE:                                                DATE:
                                            

227 of 329



--------------------------------------------------------------------------------



 



ATTACHMENTS

228 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT I
BEHAVIORAL HEALTH SPECIALIZED SERVICE DESCRIPTIONS

229 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT I
BEHAVIORAL HEALTH SPECIALIZED SERVICE DESCRIPTIONS
     The CONTRACTOR shall provide medically necessary mental health case
management and psychiatric rehabilitation services according to the requirements
herein.

      SERVICE   Mental Health Case Management

DEFINITION
Mental health case management is a supportive service provided to enhance
treatment effectiveness and outcomes with the goal of maximizing resilience and
recovery options and natural supports for the individual. Mental health case
management is consumer-centered, consumer focused and strength-based, with
services provided in a timely, appropriate, effective, efficient and coordinated
fashion. It consists of activities performed by a team or a single mental health
case manager to support clinical services. Mental health case managers assist in
ensuring the individual/family access to services.
Mental health case management requires that the mental health case manager and
the individual and/or family have a strong productive relationship which
includes viewing the individual/family as a responsible partner in identifying
and obtaining the necessary services and resources. Services rendered to
children and youth shall be consumer-centered and family-focused with case
managers working with multiple systems (e.g. education, child welfare, juvenile
justice). Mental health case management is provided in community settings, which
are accessible and comfortable to the individual/family. The service should be
rendered in a culturally competent manner and be outcome driven. Mental health
case management shall be available 24 hours a day, 7 days a week. The service is
not time limited and provides the individual/family the opportunity to improve
their quality of life.
The CONTRACTOR shall ensure mental health case management is rendered in
accordance with all of the service components and guidelines herein.
SERVICE DELIVERY
The CONTRACTOR shall:

  •   Determine caseload size based on an average number of individuals per case
manager, with the expectation being that case managers will have mixed caseloads
of clients and flexibility between Levels 1 and 2 (Levels 1 and 2 are defined
below); and     •   Ensure that caseload sizes and minimum contacts are met as
follows:

                  Minimum Face-to-Face Case Management Type   Maximum Caseload
Size   Contacts
Level 1 (Non-Team
Approach)*
  25 individuals:1 case manager   One (1) contact per week
Level 1 (Team
Approaches):
       
Adult CTT
  20 individuals:1 team
20 individuals:1 case manager   One (1) contact per week
Children & Youth
(C&Y) CTT
  15 individuals:1 team
15 individuals:1 case manager   One (1) contact per week
CCFT
  15 individuals:1 team
15 individuals:1 case manager   One (1) contact per week

230 of 329



--------------------------------------------------------------------------------



 



                  Minimum Face-to-Face Case Management Type   Maximum Caseload
Size   Contacts
ACT
  100 individuals:1 team
15 individuals:1 case manager   One (1) contact per week
PACT
  100 individuals:1 team
15 individuals:1 case manager   One (1) contact per week
Level 2*
  35 individuals:1 case manager   Two (2) contacts per month

 

*   For case managers having a combination of Level 1 & Level 2 (non-team)
individuals, the maximum caseload size shall be no more than 30 individuals:1
case manager.

The CONTRACTOR shall ensure that the following requirements are met:

  1)   All mental health case managers shall have, at a minimum, a bachelor’s
degree;     2)   Supervisors shall maintain no greater than a 1:30 supervisory
ratio with mental health case managers;     3)   Mental health case managers who
are assigned to both a parent(s) and child in the same family, should have
skills and experience needed for both ages;     4)   Eighty percent (80%) of all
mental health case management services should take place outside the case
manager’s office;     5)   The children and youth (C&Y) (under age eighteen
(18)) mental health case management model shall provide a transition from C&Y
services into adult services, including adult mental health case management
services. The decision to serve an 18-year old youth via the C&Y case management
system versus the adult system shall be a clinical one made by a provider.
Transition from children’s services, including mental health case management,
shall be incorporated into the child’s treatment plan; and     6)   All mental
health case management services shall be documented in a treatment plan. Mental
health case management activities are correlated to expected outcomes and
outcome achievement and shall be monitored, with progress being noted
periodically in a written record.

Level 1
Level 1 mental health case management is the most intense level of service. It
provides frequent and comprehensive support to individuals with a focus on
recovery and resilience. The CONTRACTOR shall ensure the provision of level 1
mental health case management to the most severely disabled adults and
emotionally disturbed children and youth, including individuals who are at high
risk of future hospitalization or placement out of the home and require both
community support and treatment interventions. Level 1 mental health case
management can be rendered through a team approach or by individual mental
health case managers. Team approaches may include such models as ACT, CTT, CCFT
and PACT, as described below:
Assertive Community Treatment (ACT)
ACT is a way of delivering comprehensive and effective services to adults
diagnosed with severe mental illness and who have needs that have not been well
met by traditional approaches to delivering services. The principles of ACT
include:

  1)   Services targeted to a specific group of individuals with severe mental
illness;     2)   Treatment, support and rehabilitation services provided
directly by the ACT team;     3)   Sharing of responsibility between team
members and individuals served by the team;     4)   Small staff (all team staff
including case managers) to individual ratios (approx. 1 to 10);     5)  
Comprehensive and flexible range of treatment and services;     6)  
Interventions occurring in community settings rather than in hospitals or clinic
settings;     7)   No arbitrary time limit on receiving services;     8)  
Individualized treatment, support and rehabilitation services;

231 of 329



--------------------------------------------------------------------------------



 



  9)   Twenty-four (24) hour a day availability of services; and
    10)   Engagement of individuals in treatment and monitoring.

Continuous Treatment Team (CTT)
CTT is a coordinated team of staff (to include physicians, nurses, case
managers, and other therapists as needed) who provide a range of intensive,
integrated mental health case management, treatment, and rehabilitation services
to adults and children and youth. The intent is to provide intensive treatment
to families of children and youth with acute psychiatric problems in an effort
to prevent removal from the home to a more restrictive level of care. An array
of services are delivered in the home or in natural settings in the community,
and are provided through a strong partnership with the family and other
community support systems. The program provides services including crisis
intervention and stabilization, counseling, skills building, therapeutic
intervention, advocacy, educational services, medication management as
indicated, school based counseling and consultation with teachers, and other
specialized services deemed necessary and appropriate.
Comprehensive Child and Family Treatment (CCFT)
CCFT services are high intensity, time-limited services designed for children
and youth to provide stabilization and deter the “imminent” risk of State
custody for the individual. There is usually family instability and high-risk
behaviors exhibited by the child/adolescent. CCFT services are concentrated on
child, family, and parental/guardian behaviors and interaction. CCFT services
are more treatment oriented and situation specific with a focus on short-term
stabilization goals. The primary goal of CCFT is to reach an appropriate point
of stabilization so the individual can be transitioned to a less intense
outpatient service.
Program of Assertive and Community Treatment (PACT)
PACT is a service delivery model for providing comprehensive community-based
treatment to adults with severe and persistent mental illness. It involves the
use of a multi-disciplinary team of mental health staff organized as an
accountable, mobile mental health agency or group of providers who function as a
team interchangeably to provide the treatment, rehabilitation and support
services persons with severe and/or persistent mental illnesses need to live
successfully in the community.
Level 2
Level 2 mental health case management is a less intensive level of service than
Level 1 and is focused on resilience and recovery. The CONTRACTOR shall ensure
that level 2 mental health case management is provided to individuals whose
symptoms are at least partially stabilized or reduced in order to allow
treatment and rehabilitation efforts.

232 of 329



--------------------------------------------------------------------------------



 



SERVICE COMPONENTS
The CONTRACTOR shall ensure that mental health case management incorporates the
following service components:
Crisis Facilitation
Crisis facilitation is provided in situations requiring immediate
attention/resolution for a specific individual or other person(s) in relation to
a specific individual. It is the process of accessing and coordinating services
for an individual in a crisis situation to ensure the necessary services are
rendered during and following the crisis episode. Most crisis facilitation
activities would involve face-to-face contact with the individual.
Assessment of Daily Functioning
Assessment of daily functioning involves the on-going monitoring of how an
individual is coping with life on a day to day basis for the purposes of
determining necessary services to maintain community placement and improve level
of functioning. Most assessments of daily functioning are achieved by
face-to-face contact with the individual in his or her natural environment.
Assessment/Referral/Coordination
Assessment/referral/coordination involves assessing the needs of the individual
for the purposes of referral and coordination of services that will improve
functioning and/or maintain stability in the individual’s natural environment.
Mental Health Liaison
Mental health liaison services are offered to persons who are not yet assigned
to mental health case management. It is a short-term service for the purposes of
service referral and continuing care until other mental health services are
initiated.

233 of 329



--------------------------------------------------------------------------------



 



      SERVICE   Psychiatric Rehabilitation

DEFINITION
Psychiatric rehabilitation is an array of consumer-centered recovery services
designed to support the individual in the attainment or maintenance of his or
her optimal level of functioning. These services are designed to capitalize on
personal strengths, develop coping skills and strategies to deal with deficits
and develop a supportive environment in which to function as independent as
possible on the individual’s recovery journey.
Services included under psychiatric rehabilitation are as follows.
SERVICE COMPONENTS
Psychosocial Rehabilitation
Psychosocial rehabilitation services utilize a comprehensive approach (mind,
body, and spirit) to work with the whole person for the purposes of improving an
individuals’ functioning, promoting management of illness(s), and facilitating
recovery. The goal of psychosocial rehabilitation is to support individuals as
active and productive members of their communities. Individuals, in partnership
with staff, form goals for skills development in the areas of vocational,
educational, and interpersonal growth (e.g. household management, development of
social support networks) that serve to maximize opportunities for successful
community integration. Individuals proceed toward goal attainment at their own
pace and may continue in the program at varying levels intensity for an
indefinite period of time.
Supported Employment
Supported employment consists of a range of services to assist individuals to
choose, prepare for, obtain, and maintain gainful employment that is based on
individuals’ preferences, strengths, and experiences. This service also includes
a variety of support services to the individual, including side-by-side support
on the job. These services may be integrated into a psychosocial rehabilitation
center.
Peer Support
Peer support services allow individuals to direct their own recovery and
advocacy process and are provided by persons who are or have been consumers of
the behavioral health system and their family members. These services include
providing assistance with more effectively utilizing the service delivery system
(e.g. assistance in developing plans of care, accessing services and supports,
partnering with professionals) or understanding and coping with the stressors of
the person’s illness through support groups, coaching, role modeling, and
mentoring. Activities which promote socialization, recovery, self-advocacy,
development of natural supports, and maintenance of community living skills are
rendered so individuals can educate and support each other in the acquisition of
skills needed to manage their illnesses and access resources within their
communities. Services are often provided during the evening and weekend hours.
Illness Management & Recovery
Illness management and recovery services refers to a series of weekly sessions
with trained mental health practitioners for the purpose of assisting
individuals in developing personal strategies for coping with mental illness and
promoting recovery.

234 of 329



--------------------------------------------------------------------------------



 



Supported Housing
Supported housing services refers to facilities staffed twenty-four (24) hours
per day, seven (7) days a week with associated mental health staff supports for
individuals who require treatment services and supports in a highly structured
setting. These facilities are for persons with serious and/or persistent mental
illnesses (SPMI) and are not residential treatment facilities. Supported housing
is intended to prepare individuals for more independent living in the community
while providing an environment that allows individuals to live in community
settings with appropriate mental health supports. Given this goal, every effort
should be made to place individuals near their families and other support
systems and original areas of residence. Supported housing does not include the
payment of room and board.

235 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT II
COST SHARING SCHEDULE

236 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT II
COST SHARING SCHEDULE
Non-Pharmacy Copayment Schedule
(unless otherwise directed by TENNCARE)

      Poverty Level   Copayment Amounts
0% - 99%
  $0.00
100% - 199%
  $25.00, Hospital Emergency Room (waived if admitted)
 
  $5.00, Primary Care Provider and Community Mental Health Agency Services Other
Than Preventive Care
 
  $15.00, Physician Specialists (including Psychiatrists)
 
  $100.00, Inpatient Hospital Admission
 
   
200% and above
  $50.00, Hospital Emergency Room (waived if admitted)
 
  $10.00, Primary Care Provider and Community Mental Health Agency Services
Other Than Preventive Care
 
  $25.00, Physician Specialists (including Psychiatrists)
 
  $200.00, Inpatient Hospital Admission

The CONTRACTOR is specifically prohibited from waiving or discouraging TENNCARE
enrollees from paying the amounts described in this attachment.

237 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT III
TERMS AND CONDITIONS FOR ACCESS

238 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT III
TERMS AND CONDITIONS FOR ACCESS
In general, contractors shall provide available, accessible, and adequate
numbers of institutional facilities, service locations, service sites,
professional, allied, and paramedical personnel for the provision of covered
services, including all emergency services, on a 24-hour-a-day, 7-day-a-week
basis. At a minimum, this shall include:

  •   Primary Care Physician or Extender:

  (a)   Distance/Time Rural: 30 miles or 30 minutes     (b)   Distance/Time
Urban: 20 miles or 30 minutes     (c)   Patient Load: 2,500 or less for
physician; one-half this for a physician extender.     (d)   Appointment/Waiting
Times: Usual and customary practice (see definition below), not to exceed
3 weeks from date of a patient’s request for regular appointments and 48 hours
for urgent care. Waiting times shall not exceed 45 minutes.     (e)  
Documentation/Tracking requirements:

  +   Documentation — Plans must have a system in place to document appointment
scheduling times. The State must utilize statistically valid sampling methods
for monitoring compliance with appointment/waiting time standards as part of the
survey required in special term and condition 4.     +   Tracking — Plans must
have a system in place to document the exchange of client information if a
provider, other than the primary care provider (i.e., school-based clinic or
health department clinic), provides health care.

  •   Specialty Care and Emergency Care: Referral appointments to specialists
(e.g., specialty physician services, hospice care, home health care, substance
abuse treatment, rehabilitation services, etc.) shall not exceed 30 days for
routine care or 48 hours for urgent care. All emergency care is immediate, at
the nearest facility available, regardless of contract. Waiting times shall not
exceed 45 minutes.     •   Hospitals

  (a)   Transport time will be the usual and customary, not to exceed 30
minutes, except in rural areas where access time may be greater. If greater, the
standard needs to be the community standard for accessing care, and exceptions
must be justified and documented to the State on the basis of community
standards.

  •   General Dental Services:

  (a)   Transport time will be the usual and customary, not to exceed 30
minutes, except in rural areas where community standards and documentation will
apply.     (b)   Appointment/Waiting Times: Usual and customary not to exceed
3 weeks for regular appointments and 48 hours for urgent care. Waiting times
shall not exceed 45 minutes.

239 of 329



--------------------------------------------------------------------------------



 



  •   General Optometry Services:

  (a)   Transport time will be the usual and customary, not to exceed 30
minutes, except in rural areas where community standards and documentation shall
apply.     (b)   Appointment/Waiting Times: Usual and customary not to exceed
3 weeks for regular appointments and 48 hours for urgent care. Waiting times
shall not exceed 45 minutes.

  •   Pharmacy Services:

  (a)   Transport time will be the usual and customary, not to exceed 30
minutes, except in rural areas where community access standards and
documentation will apply.

  •   Lab and X-Ray Services:

  (a)   Transport time will be the usual and customary, not to exceed 30
minutes, except in rural areas where community access standards and
documentation will apply.     (b)   Appointment/Waiting Times: Usual and
customary not to exceed 3 weeks for regular appointments and 48 hours for urgent
care. Waiting times shall not exceed 45 minutes.

  •   All other services not specified here shall meet the usual and customary
standards for the community.

Definition of “Usual and Customary” — access that is equal to or greater than
the currently existing practice in the fee-for-service system.
Guidelines for State Monitoring of Plans

  •   State will require, by contract, that Plans meet certain State-specified
standards for Internal Quality Assurance Programs (QAPs) as required in 42 CFR
434.     •   State will monitor, on a periodic or continuous basis (but no less
often than every 12 months), Plans adherence to these standards, through the
following mechanisms: review of each plan’s written QAP, review of numerical
data and/or narrative reports describing clinical and related information on
health services and outcomes, and on-site monitoring of the implementation of
the QAP standards.     •   Recipient access to care will be monitored through
the following State activities: periodic comparison of the number and types of
providers before and after the waiver, periodic surveys which contain questions
concerning recipient access to services, measurement of waiting periods to
obtain health care services, and measurement of referral rates to specialists.

Guidelines for Plan Monitoring of Providers

  •   Plans will require, by contract, that providers meet specified standards
as required by the State contract.     •   Plans will monitor, on a periodic or
continuous basis, providers’ adherence to these standards, and recipient access
to care.

240 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IV
SPECIALTY NETWORK STANDARDS

241 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IV
SPECIALTY NETWORK STANDARDS
The CONTRACTOR shall adhere to the following specialty network requirements to
ensure access and availability to specialists for all members (adults and
children) who are not dually eligible for Medicare and TennCare (non-dual
members). For the purpose of assessing specialty provider network adequacy,
TENNCARE will evaluate the CONTRACTOR’s provider network relative to the
requirements described below. A provider is considered a “specialist” if he/she
has a provider agreement with the CONTRACTOR to provide specialty services to
members.
Access to Specialty Care
The CONTRACTOR shall ensure access to specialty providers (specialists) for the
provision of covered services. At a minimum, this means that:

  (1)   The CONTRACTOR shall have provider agreements with providers practicing
the following specialties: Allergy, Cardiology, Dermatology, Endocrinology,
Otolaryngology, Gastroenterology, General Surgery, Neonatology, Nephrology,
Neurology, Neurosurgery, Oncology/Hematology, Ophthalmology, Orthopedics,
Psychiatry (adult), Psychiatry (child and adolescent), and Urology; and     (2)
  The following access standards are met:

  o   Travel distance does not exceed 60 miles for at least 75% of non-dual
members and     o   Travel distance does not exceed 90 miles for ALL non-dual
members

Availability of Specialty Care
The CONTRACTOR shall provide adequate numbers of specialists for the provision
of covered services to ensure adequate provider availability for its non-dual
members. To account for variances in MCO enrollment size, the guidelines
described in this Attachment have been established for determining the number of
specialists with whom the CONTRACTOR must have a provider agreement. These are
aggregate guidelines and are not age specific. To determine these guidelines the
number of providers within each Grand Region was compared to the size of the
population in each Grand Region. The CONTRACTOR shall have a sufficient number
of provider agreements with each type of specialist in each Grand Region served
to ensure that the number of non-dual members per provider does not exceed the
following:
Maximum Number of Non-Dual Members per Provider by Specialty

                             Specialty   Number of Non-Dual Members
Allergy & Immunology
    100,000  
Cardiology
    20,000  
Dermatology
    40,000  
Endocrinology
    25,000  
Gastroenterology
    30,000  
General Surgery
    15,000  
Nephrology
    50,000  
Neurology
    35,000  
Neurosurgery
    45,000  
Oncology/Hematology
    80,000  
Ophthalmology
    20,000  

242 of 329



--------------------------------------------------------------------------------



 



                               Specialty   Number of Non-Dual Members
Orthopedic Surgery
    15,000  
Otolaryngology
    30,000  
Psychiatry (adult)
    25,000  
Psychiatry (child & adolescent)
    150,000  
Urology
    30,000  

243 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT V
ACCESS & AVAILABILITY FOR BEHAVIORAL HEALTH SERVICES

244 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT V
ACCESS & AVAILABILITY FOR BEHAVIORAL HEALTH SERVICES

                      Geographic Access Requirement   Maximum Time for Service
Type   for the Service   Admission/Appointment Psychiatric Inpatient Hospital
Services   In accordance with Attachment III for Hospitals   4 hours
(emergency)involuntary)/24 hours (involuntary)/24 hours (voluntary)
 
            24 Hour Psychiatric Residential Treatment   Within 100 miles of an
individual’s residence   Within 30 calendar days Outpatient Mental Health
Services:        
 
  MD Services (Psychiatry)   In accordance with Attachment IV for Psychiatry  
Within 14 calendar days; if urgent, within 3 business days
 
  Outpatient Non-MD Services   Within 30 miles of an individual’s residence  
Within 14 calendar days; if urgent, within 3 business days
 
  Intensive Outpatient/Partial Hospitalization   Within 60 miles of an
individual’s residence   Within 14 calendar days; if urgent, within 3 business
days Inpatient, Residential & Outpatient Substance Abuse Services:        
 
  Inpatient Facility Services   Within 60 miles of an individual’s residence  
Within 2 calendar days; for detoxification — within 4 hours in an emergency and
24 hours for non-emergency
 
           
 
  Residential Treatment Services   Within 100 miles of an individual’s residence
  Within 14 calendar days
 
  Outpatient Treatment Services   Within 30 miles of an individual’s residence  
Within 14 calendar days; for detoxification — within 24 hours Mental Health Case
Management   Not subject to access standards   Within 7 calendar days
Psychiatric Rehabilitation Services:        
 
  Psychosocial Rehabilitation   Within 60 miles of an individual’s residence  
Within 14 calendar days
 
  Supported Employment   Within 60 miles of an individual’s residence   Within
14 calendar days
 
           
 
  Peer Support   Not subject to access standards   Within 30 calendar days
 
           
 
  Illness Management & Recovery   Within 60 miles of an individual’s residence  
Within 30 calendar days
 
  Supported Housing   Not Applicable*   Within 30 calendar days
 
           
 
  Behavioral Health Crisis Services        
 
  Entry into Behavioral Health Crisis Services   Not subject to access standards
  Face-to-face contact within 1 hour for emergency situations and 4 hours for
urgent situations
 
           
 
  Crisis Respite   Not subject to access standards   Within 2 hours of referral
 
           
 
  Crisis Stabilization   Not subject to access standards   Within 4 hours of
referral

 

*   Placement of an individual more than 60 miles from his/her residence must be
prior approved by the member or his/her legally appointed representative.

245 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT VI
FORMS FOR REPORTING FRAUD AND ABUSE

246 of 329



--------------------------------------------------------------------------------



 



TENNESSEE BUREAU OF INVESTIGATION
MEDICAID FRAUD CONTROL UNIT
FRAUD ALLEGATION REFERRAL FORM
DATE:                                                             

     
TO (circle recipient):
  SAC Bob Schlafly [fax (615) 744-4659]
 
  ASAC Stephen Phelps [fax (731) 668-9769]
 
  ASAC Norman Tidwell [fax (615) 744-4659]

         
FROM:
      ( TennCare Contractor)
 
       

         
Contact Person:
       
Telephone:
 
 
   
E-Mail:
 
 
   
 
 
 
   

                     
SUBJECT NAME:
      d/b/a            
SUBJECT ADDRESS:
 
 
     
 
       
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

         
PROVIDER NUMBER(S):
       
 
 
 
   
 
 
 
   
 
 
 
   

         
SUMMARY OF
       
COMPLAINT:
       
 
 
 
         
 
             
 
             
 
             
 
             
 
             
 
             
 
             

         
ADDITIONAL SUBJECT INFORMATION:
       
 
 
 
         
 
             
 
             

247 of 329



--------------------------------------------------------------------------------



 



REPORT TENNCARE RECIPIENT FRAUD OR ABUSE
  Date:
Please complete as much information as possible.

     
Name of Recipient/Person you are Reporting
  recipient name or name of individual suspected of fraud
 
   
Other Names Used (If known)
  alias

         
Social Security Number (If known)
       
 
       
Date of Birth
       
 
       
Children’s Name (if applicable)
  SSN, if known   DOB, if known
 
       
 
  SSN, if known   DOB, if known
 
       
Spouse’s Name (if applicable)
       

     
Street Address
  physical address
 
   
Apartment #
   
 
   
City, State, Zip
  city state zip
 
   
Other Addresses Used
   
 
   
Home Phone Number
   

     
 
  area code
 
   
Work Phone Number (Please include)
   
 
   
 
  area code
 
   
Employer’s Name
   
 
   
Employer’s Address
   
 
   
Employer’s Phone #
   
 
   
 
  area code

What is your complaint? (In your own words, explain the problem)describe
suspected fraudulent behavior
Have you notified the Managed Care Contractor of this problem?      o Yes o No
Who did you notify? (Please provide name and phone number, if known)name phone
number dept/ business
Have you notified anyone else? o No o Yes name phone dept/ business
Requesting Drug Profile o Yes o No Have already received drug profile o Yes o No
If you are already working with a PID staff person, who?
 

*   Please attach any records of proof that may be needed to complete the
initial review.

OIG/CID Investigator: your name
Phone number
STATE OF TENNESSEE
OFFICE OF TENNCARE INSPECTOR GENERAL
PO BOX 282368
NASHVILLE, TENNESSEE 37228
FRAUD TOLL FREE HOTLINE 1-800-433-3982     • FAX (615) 256-3852
E-Mail Address: www.tennessee.gov/tenncare (follow the prompts that read “Report
Fraud Now”)

248 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT VII
PERFORMANCE STANDARDS

249 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT VII
PERFORMANCE STANDARDS

                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
1
  Timely Claims Processing   Report from TDCI   90% of claims (for which no
further written information or substantiation is required in order to make
payment) are paid within thirty (30) calendar days of the receipt of claim.  
Percentage of claims paid within 30 calendar days of receipt of claim,
determined for each month in the quarter   Quarterly   $10,000 for each month
determined not to be in compliance
 
                       
 
          99.5% of claims are processed within sixty (60) calendar days.  
Percentage of claims processed within 60 calendar days of receipt of claim,
determined for each month in the quarter        
 
                       
2
  Claims Payment Accuracy   Self-reported results based on an internal audit
conducted on a statistically valid random sample will be validated by TDCI   97%
of claims paid accurately upon initial submission   Percentage of total claims
paid accurately; determined for each month in the quarter   Quarterly   $5,000
for each full percentage point accuracy is below 97% for each quarter
 
                       
3
  Telephone Response Time/Call Answer Timeliness -Member Services Line   Member
Services and UM Phone Line Report   85% of all calls to each line are answered
by a live voice within thirty (30) seconds or the prevailing benchmark
established by NCQA   The number of calls answered by a live voice within 30
seconds, divided by the number of calls received by the phone line (during hours
of operation) during the measurement period   Quarterly   $25,000 for each full
percentage point below 85% per month
 
                       
4
  Telephone Response Time/Call Answer Timeliness — Utilization Management Line  
Member Services and UM Phone Line Report   85% of all calls to each line are
answered by a live voice within thirty (30) seconds or the prevailing benchmark
established by NCQA   The number of calls answered by a live voice within 30
seconds, divided by the number of calls received by the phone line (during hours
of operation) during the measurement period   Quarterly   $25,000 for each full
percentage point below 85% per month

250 of 329



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
5
  Telephone Call Abandonment Rate (unanswered calls) — Member Services Line  
Member Services and UM Phone Line Report   Less than 5% of telephone calls are
abandoned   The number of calls abandoned by the caller or the system before
being answered by a live voice divided by the number of calls received by the
phone line (during open hours of operation) during the measurement period  
Quarterly   $25,000 for each full percentage point above 5% per month
 
                       
6
  Telephone Call Abandonment Rate (unanswered calls) — UM Line   Member Services
and UM Phone Line Report   Less than 5% of telephone calls are abandoned   The
number of calls abandoned by the caller or the system before being answered by a
live voice divided by the number of calls received by the phone line (during
open hours of operation) during the measurement period   Quarterly   $25,000 for
each full percentage point above 5% per month

251 of 329



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
7
  Specialist Provider
Network   Provider Enrollment
File   1. Physician Specialists: Executed specialty physician contracts in all
areas required by this Agreement for the following specialists: allergy;
cardiology; dermatology; endocrinology; gastroenterology; general surgery;
nephrology; neurology; neurosurgery; otolaryngology; ophthalmology; orthopedics;
oncology/hematology; psychiatry (adults); psychiatry (child/adolescent); and
urology

2. Essential Hospital Services: Executed contract with at least one (1) tertiary
care center for each essential hospital service

3. Center of Excellence for People with AIDS: Executed contract with at least
two (2) Center of Excellence for AIDS within the CONTRACTOR’s approved Grand
Region(s)

4. Center of Excellence for Behavioral Health: Executed contract with all COEs
for Behavioral Health within the CONTRACTOR’s approved Grand Region(s)  
Executed contract is a signed provider agreement with a provider to participate
in the Contractor’s network as a contract provider   Monthly   $25,000 if ANY of
the listed standards are not met, either individually or in combination on a
monthly basis

The liquidated damage may be waived for Physician Specialists if the CONTRACTOR
provides sufficient documentation to demonstrate that the deficiency is
attributable to a lack of physicians practicing in the area. The liquidated
damage may be lowered to $5,000 in the event the CONTRACTOR provides a
corrective action plan that is accepted by TENNCARE

252 of 329



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
8
  Provider Listing
Accuracy   EQRO report   At least 90% of listed providers confirm participation
in the CONTRACTOR’s network   A statistically valid sample of records for
participating providers on the most recent monthly provider listing used to
contact the provider and confirm the provider is participating in the
CONTRACTOR’s network   Quarterly   $25,000 per quarter if less than 90% of
listed providers confirm participation. The liquidated damage may be lowered to
$5,000 in the event that the CONTRACTOR provides a corrective action plan that
is accepted by TENNCARE, or waived if the CONTRACTOR submits sufficient
documentation to demonstrate 90% of providers are participating
 
                       
9
  Distance from provider to member   Provider Enrollment
File   In accordance with Attachments
III through V   Time and travel distance as measured by GeoAccess   Monthly  
$25,000 if ANY of the listed standards are not met, either individually or in
combination on a monthly basis. The liquidated damage may be lowered to $5,000
in the event that the CONTRACTOR provides a corrective action plan that is
accepted by TENNCARE
 
                       
10
  Initial appointment
timeliness for
behavioral health
services   Behavioral Health
Initial Appointment
Timeliness Report   85% of all initial appointments for behavioral health
services for outpatient mental health services (MD and Non-MD) and outpatient
substance abuse services shall meet the access and availability standards
indicated in Attachment V   Average time between the intake assessment
appointment and the member’s next appointment scheduled or admission by type of
service   Quarterly   $2,000 for each service type for which less than 85% of
all initial appointments for the specified provider types meet the access and
availability standards indicated in Attachment V
 
                       
11
  Percentage of SPMI/SED members who receive a behavioral health service
(excluding a CRG/TPG assessment)   Claims and encounter data   The percentage of
SPMI/SED members who receive a behavioral health service (excluding a CRG/TPG
assessment) will not be less than 76%   The number of SPMI/SED members receiving
a behavioral health service (excluding a CRG/TPG assessment) during the fiscal
year divided by the MCO’s number of SPMI/SED members during the fiscal year is
not less than the benchmark   Annually   $25,000 for each year determined to not
be in compliance

253 of 329



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
12
  Non-IMD Inpatient
Use   Behavioral Health Crisis Service Response Reports and utilization data  
10% decrease of total inpatient days at freestanding psychiatric hospitals
subject to IMD exclusion compared to the base year’s utilization   Total
inpatient
psychiatric
hospital days at
IMD exclusion
facilities for
members reduced by
10% after base line
year   Annually   $10,000 for each year determined to not be in compliance
 
                       
13
  TENNderCare
Screening   MCO encounter data   TENNderCare screening ratio, 80%   The EPSDT
screening
ratio, calculated
by TENNCARE
utilizing MCO
encounter data
submissions in
accordance with
specifications for
the CMS-416 report   Quarterly   $5,000 for each full percentage point
TENNderCare screening ratio is below 80% for the most recent rolling twelve
month period
 
                       
14
  Increase in utilization of supported employment   Supported
Employment Reports   15% of all adults (21 – 64 years of age) designated as SPMI
actively receiving supported employment services will be gainfully employed in
either part time or full time capacity for a continuous 90 day period   Total
number of SPMI adults receiving supported employment services as defined in
Attachment I employed for a continuous 90-day period divided by the total number
of SPMI adults   Annually   $25,000 for each year determined to not be in
compliance
 
                       
15
  Generic
Prescription Drug
Utilization   Encounter data   Sixty percent (60%)   Number of generic
prescriptions divided by the total number of prescriptions   Quarterly   $5,000
for each full percentage point Generic Prescription Utilization ratio is below
60%
 
                       
16
  Length of time between psychiatric hospital/RTF discharge and first subsequent
mental health case management service   Mental Health Case
Management Report   90% of discharged members receive a mental health case
management service as medically necessary within seven (7) calendar days of
discharge, excluding situations involving member reschedules, no shows, and
refusals   (1) Number of members discharged by length of time between discharge
and first subsequent mental health case management service as medically
necessary reported by CMHA and type of service received; determined for each
month

(2) Average length of time between hospital discharge and first subsequent
medically necessary MHCM visit reported by CMHA and type of service received
excluding member reschedules, no shows, and refusals; determined for each month
  Quarterly   $3,000 for each quarter determined to not be in compliance

254 of 329



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
17
  Seven (7) day readmission rate   Psychiatric
Hospital/RTF
Readmission Report   Not more than 10% of members discharged from an inpatient
or residential facility are readmitted within seven (7) calendar days of
discharge   Number of members discharged from an inpatient or residential
facility divided by the number of members readmitted within seven (7) calendar
days of discharge; determined for each month in the quarter   Quarterly   $1,500
for each quarter determined to not be in compliance
 
                       
18
  Thirty (30) day readmission rate   Psychiatric
Hospital/RTF
Readmission Report   Not more than 15% of members discharged from an inpatient
or residential facility are readmitted within thirty (30) calendar days of
discharge   Number of members discharged from an inpatient or residential
facility divided by the number of members readmitted within thirty (30) calendar
days of discharge; determined for each month in the quarter   Quarterly   $1,500
for each quarter determined to not be in compliance
 
                       
19
  Members are satisfied with the services they receive from behavioral health
providers   Annual consumer
satisfaction survey
administered by
TDMHDD   85% of respondents rate their experience to be fair or better  
Distribution of members by satisfaction score   Annually   $10,000 for each
response below 85%

255 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT VIII
DELIVERABLE REQUIREMENTS

256 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT VIII
DELIVERABLE REQUIREMENTS
GENERAL
This is a preliminary list of deliverables. The CONTRACTOR and TENNCARE shall
agree to the appropriate deliverables, deliverable format/submission
requirements, submission and approval time frames, and technical assistance as
required. Deliverables shall be submitted to the TennCare Bureau unless
otherwise specified.
TENNCARE will require that some or all deliverables be reviewed and/or approved
by TENNCARE during the readiness review and/or during operations. As specified
by TENNCARE, material modifications to certain deliverables must be reviewed
and/or approved by TENNCARE.
DELIVERABLE ITEMS

1.   Evidence of TDCI license for CONTRACTOR and subcontractors (as applicable)
to ensure compliance with Section 2.1.1   2.   Notification that a member may
satisfy any of the conditions for termination from the TennCare program in
accordance with Section 2.5.4   3.   Request for prior approval/notice of use of
cost effective alternative services in accordance with Section 2.6.5   4.  
Request for prior approval of incentives in accordance with Section 2.6.6   5.  
Description of health education and outreach programs and activities to ensure
compliance with Section 2.7.3   6.   TENNderCare policies and procedures that
ensure compliance with the requirements of Section 2.7.5   7.   Policies and
procedures for advance directives that ensure compliance with Section 2.7.6   8.
  Disease management program policies and procedures that ensure compliance with
Section 2.8   9.   Service coordination policies and procedures that ensure
compliance with Section 2.9.1   10.   Policies and procedures for transition of
new members that ensure compliance with the requirements of Section 2.9.2   11.
  Transition of care polices and procedures that ensure compliance with
Section 2.9.3   12.   MCO case management policies and procedures that ensure
compliance with Section 2.9.4   13.   Policies and procedures for coordination
of physical and behavioral health services that ensure compliance with
Section 2.9.5   14.   If CONTRACTOR subcontracts for the provision of behavioral
health services, agreement with the subcontractor in accordance with
Section 2.9.5.2 to ensure compliance with Section 2.9.5   15.   Policies and
procedures for coordination among behavioral health providers that ensure
compliance with Section 2.9.6

257 of 329



--------------------------------------------------------------------------------



 



16.   Policies and procedures for coordination of pharmacy services that ensure
compliance with Section 2.9.7   17.   Policies and procedures for coordination
of dental services that ensure compliance with Section 2.9.8   18.  
Identification of members serving on the claims coordination committee in
accordance with Section 2.9.8.5.3   19.   Policies and procedures for
coordination with Medicare that ensure compliance with Section 2.9.9   20.  
Policies and procedures to increase the use of HCBS waivers in compliance with
Section 2.9.10   21.   Policies and procedures for inter-agency coordination
that ensure compliance with Section 2.9.11   22.   Polices and procedures
regarding non-covered services that ensure compliance with Section 2.10   23.  
Policies and procedures to develop and maintain a provider network that ensure
compliance with Section 2.11.1, including policies and procedures for selection
and/or retention of providers   24.   Policies and procedures for PCP selection
and assignment that ensure compliance with Section 2.11.2, including policies
and procedures regarding change of PCP and use of specialist as PCP   25.   Plan
to identify, develop, or enhance existing inpatient and residential treatment
capacity for adults and adolescents with co-occurring mental health and
substance abuse disorders to ensure compliance with Section 2.11.5.2   26.  
Credentialing manual and policies and procedures that ensure compliance with
Section 2.11.7   27.   Policies and procedures that ensure compliance with
notice requirements in Section 2.11.8   28.   Notice of provider and
subcontractor termination and additional documentation as required by
Section 2.11.8.2   29.   Provider agreement template(s) and revisions to TDCI as
required in Section 2.12   30.   Indemnity language in provider agreements if
different than standard indemnity language (see Section 2.12.7.39)   31.  
Intent to use a physician incentive plan (PIP) to TennCare Bureau and TDCI (see
Section 2.13.5)   32.   Any provider agreement templates or subcontracts that
involve a PIP for review as a material modification (to TDCI) as required by
(see Section 2.13.5)   33.   Pricing policies for emergency services provided by
non-contract providers that ensure compliance with Section 2.13.6.1   34.  
Policies and procedures for PCP profiling to ensure compliance with
Section 2.14.5   35.   Information on PCP profiling as requested by TENNCARE
(see Section 2.14.5)   36.   QM/QI policies and procedures to ensure compliance
with Section 2.15

258 of 329



--------------------------------------------------------------------------------



 



37.   Clinical practice guidelines to ensure compliance with Section 2.15.5  
38.   Copy of signed contract with NCQA approved vendor to perform 2009 CAHPS as
required by Section 2.15.6   39.   Copy of signed contract with NCQA approved
vendor to perform 2009 HEDIS audit as required by Section 2.15.6   40.  
Evidence that NCQA accreditation application submitted and fee paid
(Section 2.15.6.1)   41.   HEDIS BAT as required by Section 2.15.6   42.   Copy
of signed NCQA survey as required by Section 2.15.6.1   43.   Notice of date for
ISS submission and NCQA onsite review as required by Section 2.15.6.1   44.  
Notice of final payment to NCQA as required by Section 2.15.6.1   45.   Notice
of submission of ISS to NCQA as required by Section 2.15.6.1   46.   Copy of
completed NCQA survey and final report as required by Section 2.15.6.1   47.  
Notice of any revision to NCQA accreditation status   48.   Member materials as
described in Section 2.17, including but not limited to, member handbook,
quarterly member newsletter, identification card, and provider directory along
with any required supporting materials   49.   Member services phone line
policies and procedures that ensure compliance with Section 2.18.1   50.  
Policies and procedures regarding interpreter and translation services that
ensure compliance with Section 2.18.2   51.   Provider services and utilization
management phone line policies and procedures that ensure compliance with
Section 2.18.4   52.   Provider handbook that is in compliance with requirements
in Section 2.18.5   53.   Provider education and training plan and materials
that ensure compliance with Section 2.18.6   54.   Policies and procedures to
monitor and ensure provider compliance with the Agreement (see Section 2.18.7.1)
  55.   Policies and procedures for a provider complaint system that ensure
compliance with Section 2.18.8   56.   Policies and procedures regarding member
involvement with behavioral health services that ensure compliance with
Section 2.18.9   57.   Appeal and complaint policies and procedures that ensure
compliance with Section 2.19   58.   Fraud and abuse policies and procedures
that ensure compliance with Section 2.20   59.   Report all confirmed or
suspected fraud and abuse to the appropriate agency as required in
Section 2.20.2

259 of 329



--------------------------------------------------------------------------------



 



60.   Fraud and abuse compliance plan (see Section 2.20.3)   61.   TPL policies
and procedures that ensure compliance with Section 2.21.4   62.   Accounting
policies and procedures that ensure compliance with Section 2.21.6   63.   Proof
of insurance coverage (see Section 2.21.7)   64.   Claims management policies
and procedures that ensure compliance with Section 2.22   65.   Internal claims
dispute procedure (see Section 2.22.5)   66.   EOB policies and procedures to
ensure compliance with Section 2.22.8   67.   Systems policies and procedures,
manuals, etc. to ensure compliance with Section 2.23 (see Section 2.23.10)   68.
  Proposed approach for remote access in accordance with Section 2.23.6.10   69.
  Information security plan as required by Section 2.23.6.11   70.  
Notification of Systems problems in accordance with Section 2.23.7   71.  
Systems Help Desk services in accordance with Section 2.23.8   72.  
Notification of changes to Systems in accordance with Section 2.23.9   73.  
Notification of changes to membership of behavioral health advisory committee
and current membership lists in accordance with Section 2.24.2   74.   Medical
record keeping policies and procedures that ensure compliance with
Section 2.24.4   75.   Subcontracts (see Section 2.26)   76.   HIPAA policies
and procedures that ensure compliance with Section 2.27   77.   Accounting of
disclosures in accordance with Section 2.27.2.10   78.   Notification of use or
disclosure in accordance with Section 2.27.2.13.3.3   79.   Notification of any
unauthorized acquisition of enrollee PHI in accordance with Section 2.27.2.13.3
  80.   Third (3rd) party certification of HIPAA transaction compliance in
accordance with Section 2.27.2.27   81.   Notification of any security incident
in accordance with Section 2.27.3   82.   Names, resumes, and contact
information of key staff as required by Section 2.29.1.2   83.   Changes to key
staff as required by Section 2.29.1.2   84.   Staffing plan as required by
Section 2.29.1.7

260 of 329



--------------------------------------------------------------------------------



 



85.   Changes to location of staff from in-state to out-of-state as required by
Section 2.29.1.8   86.   List of officers and members of Board of Directors (see
Section 2.29.3)   87.   Changes to officers and members of Board of Directors
(see Section 2.29.3)   88.   Eligibility and Enrollment Data (see
Section 2.30.2.1)   89.   Monthly Enrollment/Capitation Payment Reconciliation
Report (see Section 2.30.2.2)   90.   Quarterly Member Enrollment/Capitation
Payment Report (see Section 2.30.2.3)   91.   Information on members (see
Section 2.30.2.4)   92.   Service Threshold Report (see Section 2.30.3)   93.  
Psychiatric Hospital/RTF Readmission Report (see Section 2.30.4.1)   94.  
Mental Health Case Management Report (see Section 2.30.4.2)   95.   Supported
Employment Report (see Section 2.30.4.3)   96.   Behavioral Health Crisis
Response Report (see Section 2.30.4.4)   97.   Member CRG/TPG Assessment Report
(see Section 2.30.4.5)   98.   Rejected CRG/TPG Assessment Report (see
Section 2.30.4.6)   99.   CRG/TPG Assessments Audit Report (see
Section 2.30.4.7)   100.   Methodology for conducting CRG/TPG assessment audits
(see Section 2.30.4.8)   101.   Health Education/Outreach Report (see
Section 2.30.4.9)   102.   TENNderCare Report (see Section 2.30.4.10)   103.  
Disease Management Update Report (see Section 2.30.5.1)   104.   Disease
Management Report (see Section 2.30.5.2)   105.   MCO Case Management Update
Report (see Section 2.30.6.1)   106.   Members identified as potential pharmacy
lock-in candidates (see Section 2.30.6.2)   107.   Pharmacy Services Report (see
Section 2.30.6.3)   108.   Pharmacy Services Report, On Request (see
Section 2.30.6.4)   109.   Provider Enrollment File (see Section 2.30.7.1)  
110.   Provider Compliance with Access Requirements Report (see
Section 2.30.7.2)   111.   PCP Assignment Report (see Section 2.30.7.3)

261 of 329



--------------------------------------------------------------------------------



 



112.   Report of Essential Hospital Services (see Section 2.30.7.4)   113.  
Behavioral Health Initial Appointment Timeliness Report (see Section 2.30.7.5)  
114.   FQHC Reports (see Section 2.30.7.6)   115.   Single Case Agreements
Report (see Section 2.30.8)   116.   Related Provider Payment Report (see
Section 2.30.9)   117.   UM P&P, annual evaluation, and work plan (see
Section 2.30.10.1)   118.   ED Utilization Report (see Section 2.30.10.2)   119.
  Cost and Utilization Reports (see Section 2.30.10.3)   120.   Cost and
Utilization Summaries (see Section 2.30.10.4)   121.   Identification of
high-cost claimants (see Section 2.30.10.5)   122.   Prior Authorization Reports
(see Section 2.30.10.6)   123.   Referral Provider Listing and supporting
materials (see Section 2.30.10.7)   124.   QM/QI Program Description, Associated
Work Plan and Annual Evaluation (see Section 2.30.11.1)   125.   Quality Update
Report (see Section 2.30.11.2)   126.   Report on Performance Improvement
Projects (see Section 2.30.11.3)   127.   Reports of Performance Indicator
Results, Audited CAHPS Results, and Audited HEDIS Results (see
Section 2.30.11.4)   128.   NCQA Accreditation Report (see Section 2.30.11.5)  
129.   Member Services and UM Phone Line Report (see Section 2.30.12.1)   130.  
Translation/Interpretation Services Report (see Section 2.30.12.3)   131.  
Provider Satisfaction Survey Report (see Section 2.30.12.4)   132.   Provider
Complaints Report (see Section 2.30.12.5)   133.   Fraud and Abuse Activities
Report (see Section 2.30.13)   134.   Recovery and Cost Avoidance Report (see
Section 2.30.14.1.1)   135.   Other Insurance Report (see Section 2.30.14.1.2)  
136.   Medical Loss Ratio (MLR) Report (see Section 2.30.14.2.1)   137.  
Ownership and Financial Disclosure Report (see Section 2.30.14.2.2)   138.  
Annual audit plan (see Section 2.30.14.2.3)

262 of 329



--------------------------------------------------------------------------------



 



139.   Financial Plan and Projection of Operating Results Report (to TDCI) (see
Section 2.30.14.3.1)   140.   Comparison of Actual Revenues and Expenses to
Budgeted Amounts Report (to TDCI) (see Section 2.30.14.3.2)   141.   Annual
Financial Report (to TDCI) (see Section 2.30.14.3.3)   142.   Quarterly
Financial Report (to TDCI) (see Section 2.30.14.3.4)   143.   Audited Financial
Statements (to TDCI) (see Section 2.30.14.3.5)   144.   Claims Payment Accuracy
Report (see Section 2.30.15.1)   145.   EOB Report (see Section 2.30.15.2)  
146.   Systems Refresh Plan (see Section 2.30.16.1)   147.   Encounter Data
Files (see Section 2.30.16.2)   148.   Electronic version of claims paid
reconciliation (see Section 2.30.16.3)   149.   Information and/or data to
support encounter data submission (see Section 2.30.16.4)   150.   Systems
Availability and Performance Report (see Section 2.30.16.5)   151.   Business
Continuity and Disaster Recovery Plan (see Section 2.30.16.6)   152.   Reports
on the Activities of the CONTRACTOR’s Behavioral Health Advisory Committee (see
Section 2.30.17)   153.   Subcontracted claims processing report (see
Section 2.30.18.1)   154.   Security Incident Report (see Section 2.30.19)  
155.   Summary Listings of Servicing Providers (see Section 2.30.20.1)   156.  
Supervisory Personnel Report (see Section 2.30.20.2)   157.   Alleged
Discrimination Report (see Section 2.30.20.3)   158.   Non-discrimination policy
(see Section 2.30.20.4)   159.   Non-Discrimination Compliance Plan and
Assurance of Non-Discrimination (see Section 2.30.20.5)   160.   Provider
reimbursement rates for services incurred prior to the start date of operations
in accordance with Section 3.7.1.2.1   161.   Disclosure of conflict of interest
(see Section 2.30.21)   162.   Return of funds in accordance with Section 3.12.5
  163.   Termination plan in accordance with Section 4.4.7.2.8

263 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX
REPORTING REQUIREMENTS

264 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT A
QUARTERLY ENROLLMENT/CAPITATION PAYMENT RECONCILIATION
REPORTS

265 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT A.1
QUARTERLY ENROLLMENT/CAPITATION PAYMENT RECONCILIATION REPORTS
<INSERT MCO NAME>
SUMMARY REPORT
For the Quarter Ended <INSERT DATE >

                              Over (Under)   Report Title:   Members     Paid  
Premium Discrepancy Report
    5     $ (419.61 )
 
               
No Premium Report
    2       (282.70 )
 
               
No Eligibility Report
    2       535.68  
 
               
 
           
Total
    9     $ (166.63 )
 
           

Note:   The first row of member detail on each report provides the detail the
MCO has on file, based on information from eligibility files received from the
State. This row also includes a calculation of the amount of premium/capitation
payment expected. The second row (State Info) details the premium/capitation
payment actually received from the State, per the monthly premium/capitation
payment file.

              Report Definitions    
 
  Calculated Age   The age of the member is calculated based on the Start Date,
per the premium/capitation payment file received from the State, less the
member’s Date of Birth, per the eligibility information maintained by the MCO
based on the eligibility files received. Neither the member’s age nor the Date
of Birth is on the premium file.
 
  MCO Effective Date   The date the MCO has the member effective. The source of
this information is the eligibility file received from the State.
 
  MCO Term Date   The date the MCO has the member termed. The source of this
information is the eligibility file received from the State.
 
  State Start Date   The starting date for which the State is paying
premiums/capitation payments, per the premium file received from the State.
 
  State End Date   The ending date for which the State is paying
premiums/capitation payments, per the premium file received from the State.
 
  Amount Expected   The expected amount of premium/capitation payment to be paid
per reporting period, based upon eligibility information.

266 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT A.2
QUARTERLY ENROLLMENT/CAPITATION PAYMENT RECONCILIATION REPORTS
<INSERT MCO NAME>
PREMIUM/CAPITATION PAYMENT DISCREPANCY REPORT
For the Quarter Ended <INSERT DATE >

                                                                               
                                                                               
      Amount     MCO Info   Member Name   ID   Date of Birth   Calc. Age   Sex  
County   Program Code   Effective Date   Term Date   Expected   Over (Under)    
                                                Program                 State
Info   Member Name   ID   Date of Birth   Calc. Age   Sex   County   Code  
Start Date   End Date   Received   Paid  
 
  Smith, John     ###-##-####       08/24/66       41       M       2       87  
    8/1/07       8/31/07       96.40          
 
  Smith, John     ###-##-####                       M       2       17      
8/1/07       8/31/07       14.84       (81.56 )
 
                                                                               
       
 
  Smith, Jane     ###-##-####       07/13/67       39       F       2       67  
    7/1/06       12/31/06       714.54          
 
  Smith, Jane     ###-##-####                       F       2       67      
7/1/07       8/15/07       357.27       (357.27 )
 
                                                                               
       
 
  Jones, Alice     ###-##-####       06/25/57       44       F       4       87
      7/1/06       12/31/06       475.41          
 
  Jones, Alice     ###-##-####                       F       4       87      
7/1/07       9/30/07       899.10       423.69  
 
                                                                               
       
 
  Jones, Steve     ###-##-####       09/30/72       28       M       3       97
      8/1/05       12/31/05       508.09          
 
  Jones, Steve     ###-##-####                       M       4       97      
8/1/07       9/30/07       501.76       (6.28 )
 
                                                                               
       
 
  Robertson, Pat     ###-##-####       11/11/76       22       F       1      
67       4/1/05       12/31/05       682.08          
 
  Robertson, Pat     ###-##-####                       M       1       67      
7/1/07       9/30/07       283.89       (398.19 )

267 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT A.3
QUARTERLY ENROLLMENT/CAPITATION PAYMENT RECONCILIATION REPORTS
<INSERT MCO NAME>
NO PREMIUM/CAPITATION PAYMENT REPORT
For the Quarter Ended <INSERT DATE >

                                                                               
                                                              Program          
        Amount     MCO Info   Member Name   ID   Date of Birth   Calc. Age   Sex
  County   Code   Start Date   End Date   Expected   Over (Under)              
                                      Program                 State Info  
Member Name   ID   Date of Birth   Calc. Age   Sex   County   Code   Start Date
  End Date   Received   Paid  
 
  Doe, John     ###-##-####       09/29/39       54       M       2       17    
  1/1/00       12/31/06       44.52          
 
    —       —                       —       —       —       —       —       0.00
      (44.52 )
 
                                                                               
       
 
  Doe, Jane     ###-##-####       01/18/52       49       F       2       67    
  9/1/07       9/30/07       238.18          
 
    —       —                       —       —       —       —       —       0.00
      (238.18 )

268 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT A.4
QUARTERLY ENROLLMENT/CAPITATION PAYMENT RECONCILIATION REPORTS
<INSERT MCO NAME>
NO ELIGIBILITY REPORT
For the Quarter Ended <INSERT DATE >

                                                                               
                                                              Program          
        Amount     MCO Info   Member Name   ID   Date of Birth   Calc. Age   Sex
  County   Code   Start Date   End Date   Expected   Over (Under)              
                                      Program                 State Info  
Member Name   ID   Date of Birth   Calc. Age   Sex   County   Code   Start Date
  End Date   Received   Paid  
 
    —       —       —       —       —       —       —       —       —       0.00
         
 
  Jones, John     ###-##-####                       M       1       67      
7/1/07       7/31/07       94.63       94.63  
 
                                                                               
       
 
    —       —       —       —       —       —       —       —       —       0.00
         
 
  Jones, Jane     ###-##-####                       F       3       97      
7/1/07       7/31/07       441.05       441.05  

269 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT B
MENTAL HEALTH CASE MANAGEMENT REPORT

270 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT B
MENTAL HEALTH CASE MANAGEMENT REPORT
The Mental Health Case Management Report required in Section 2.30.4.2 shall
include, at a minimum, the following data elements:

  1.   MCO ID number     2.   Number and percentage of compliance for
appointments scheduled within 7 calendar days of the date of discharge from
psychiatric inpatient or residential treatment facility     3.   Number and
percentage of compliance for appointments occurring within 7 calendar days of
the date of discharge from psychiatric inpatient or residential treatment
facility, excluding member no shows, reschedules, and refusals     4.   Number
and percentage of appointment no shows     5.   Number and percentage of
appointment reschedules     6.   Number and percentage of members meeting
medical necessity for mental health case management and refusing the service    
7.   Data elements #2 — #6 broken down by mental health case management agency
    8.   DCS status

271 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT C
BEHAVIORAL HEALTH CRISIS RESPONSE REPORT

272 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT C
BEHAVIORAL HEALTH CRISIS RESPONSE REPORT
The Behavioral Health Crisis Response Report required in Section 2.30.4.4 shall
include, at a minimum, the following data elements:

  1.   Number of calls by age category (18 and over/under 18)     2.   Total
Number of calls     3.   Average response time for face to face interventions by
level of acuity     4.   Number of calls by payer source (TennCare/Non-TennCare)
    5.   Number of calls by level of acuity     6.   Number of consumers whose
behavioral health provider was notified of crisis situation     7.   Location of
face to face intervention     8.   Total number of face-to-face contacts     9.
  Final disposition     10.   Number per type of barrier to diversion from
inpatient admission     11.   Average time for admission to crisis respite

273 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT D
MEMBER CRG/TPG ASSESSMENT REPORT

274 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT D
MEMBER CRG/TPG ASSESSMENT REPORT
The Member CRG/TPG Assessment Report required in Section 2.30.4.5 shall include,
at a minimum, the following data elements:
CRG assessment of members age 18 years or older

  1.   MCO’s ID number     2.   Member’s last name     3.   Member’s first name
    4.   Member’s birth date     5.   Member’s Social Security Number (SSN)    
6.   Principal diagnosis     7.   Dual principal/secondary diagnosis     8.  
Measure of member’s level of functioning in activities of daily living     9.  
Measure of member’s level of functioning in interpersonal functioning     10.  
Measure of member’s level of functioning in concentration, task performance, and
pace     11.   Measure of member’s level of functioning in adaptation to change
    12.   Measure of member’s severity of impairment     13.   Measure of
member’s duration of mental illness     14.   Indicator of member’s former
severe impairment     15.   Member’s need for services to prevent relapse    
16.   Member’s Clinically Related Group (CRG)     17.   Reason for assessment  
  18.   Date of request for assessment     19.   Date of CRG assessment     20.
  Measure of rater’s adequacy of information in order to complete assessment    
21.   Member’s current Global Assessment of Functioning (GAF) scale score    
22.   Member’s highest GAF scale score (past year)     23.   Member’s lowest GAF
scale score (past year)     24.   Program code     25.   Rater’s TennCare
provider ID number

TPG assessment of members under age 18

  1.   MCO’s ID number     2.   Member’s last name     3.   Member’s first name
    4.   Member’s date of birth     5.   Member’s social security number     6.
  Principal diagnosis     7.   Dual principal/secondary diagnosis     8.  
Member’s current Global Assessment of Functioning (GAF) scale score     9.  
Member’s highest GAF scale score (past year)     10.   Member’s lowest GAF scale
score (past year)     11.   Severity of impairment     12.   Serious Emotional
Disturbance (SED) status     13.   Environmental issues     14.   Family issues
    15.   Trauma issues     16.   Social skills issues     17.   Abuse/neglect
issues     18.   Child at risk of SED

275 of 329



--------------------------------------------------------------------------------



 



  19.   Member’s Target Population Group (TPG)     20.   Reason for assessment  
  21.   Date of request for assessment     22.   Date of TPG assessment     23.
  Measure of rater’s adequacy of information in order to complete assessment    
24.   Program code     25.   Rater’s TennCare provider ID number

276 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT E
PROVIDER ENROLLMENT FILE

277 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT E
PROVIDER ENROLLMENT FILE
[INTENTIONALLY LEFT BLANK]

278 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT F
PCP ASSIGNMENT REPORT

279 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT F
PCP ASSIGNMENT REPORT
The CONTRACTOR shall use the following grid to complete the PCP Assignment
Report required in Section 2.30.7.3.

                      MCO NAME:   REPORTING PERIOD: REPORTING PARTY:   QTR 1  
QTR 2   QTR 3   QTR 4 TELEPHONE # :   (Please circle)
QTR
  Numerator: Members not assigned to a PCP within 30 days of enrollment or prior
to the member’s beginning effective date by Grand Region during the reporting
period   Denominator: Total number of new members in the Grand Region during the
reporting period   Rate  
1/1- 3/31
                   
4/1-6/30
                   
7/1-9/30
                   
10/1-12/31
                   

280 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT G
REPORT OF ESSENTIAL HOSPITAL SERVICES

281 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT G
REPORT OF ESSENTIAL HOSPITAL SERVICES
Instructions for Completing Report of Essential Hospital Services
The chart for the Report of Essential Hospital Services required in
Section 2.30.7.4 is to be prepared based on the CONTRACTOR’s provider network
for essential hospital services in each Grand Region in which the CONTRACTOR has
(or expects to have) TennCare members.

  •   Fill out one report for each Grand Region. In the top portion of the grid,
indicate the MCO name, the Grand Region, the total number of MCO members in the
Grand Region and the date that such total enrollment was established.     •  
Provide information on each contract and non-contract facility that serves (or
will serve) members in the identified Grand Region. The MCO should use a
separate row to report information on each such facility.

1.   In the first column, “Name of Facility” indicate the complete name of the
facility.   2.   In the second column: “City/Town” indicate the city or town in
which the designated facility is located.   3.   In the third column: “County”,
indicate the name of the county in which this facility is located.   4.   In the
fourth through the tenth columns indicate the status of the CONTRACTOR’s
relationship with the specific facility for each of these covered hospital
services, e.g. Neonatal, Perinatal, Pediatric, Trauma, Burn, Center of
Excellence for AIDS, and Centers of Excellence for Behavioral Health. For
example:

  •   If the CONTRACTOR has an executed provider agreement with the facility for
neonatal services, insert an “E” in the column labeled “Neonatal”.     •   If
the CONTRACTOR does not have an executed provider agreement with this facility
for “Neonatal”, but has another type of arrangement with this facility, the
CONTRACTOR should indicate the code that best describes its relationship
(L=letter of intent; R=on referral basis; N=in contract negotiations; O=other
arrangement). For any facility in which the CONTRACTOR does not have an executed
provider agreement and is using as a non-contract provider, the CONTRACTOR
should submit a brief description (one paragraph) of its relationship with the
facility including an estimated timeline for executing a provider agreement, if
any.     •   If the CONTRACTOR does not have any relationship for neonatal
services with the facility on this row, the CONTRACTOR should leave the cell
labeled “neonatal” blank.

282 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT G
ESSENTIAL HOSPITAL SERVICES REPORT

MCO Name:                                           Grand Region:    
                                         Number of TennCare
Members:                                           as of (date):    
                           

                                                                               
                                            Center of                          
                                AIDS     Excellence for                        
                                  Center of     Behavioral           Name of
Facility     City/Town     County     Neonatal     Perinatal     Pediatric    
Trauma     Burn     Excellence     Health     Comments    
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               

E = Executed Provider Agreement
L = Letter of Intent
R = On Referral Basis
N = In Contract Negotiations
O = Other Arrangement
If no relationship for a particular service leave cell blank

283 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT H
FQHC REPORT

284 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT H
FQHC REPORT
MCO Name:                                         
As of January 1,                     
Please provide the information identified below for each FQHC with which the MCO
has a provider
agreement.

                 
1.
  FQHC Name:                          
2.
  FQHC Address:                          
 
                             
 
               
3.
  Total Amount Paid for the previous twelve (12) month period from July 1
through June 30:            
 
               

285 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT I
SINGLE CASE AGREEMENTS REPORT

286 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT I
SINGLE CASE AGREEMENTS REPORT
MCO Name:                     
Month/Year:                     

                                        Date of     Name of     Name of        
        Amount to be     Agreement     Member     Provider     Specialty    
Service Reason     Paid    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 

287 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J
COST AND UTILIZATION REPORTS

288 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.1
[MCO NAME]
Physical Health Cost & Utilization Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
                                                                               
      Medically                           Dual       Dual             YTD %    
  [MCO]       Medicaid       Medicaid       Uninsured       Eligible      
Disabled       Disabled       Eligibles/       Eligibles/               Managed
Care Metrics     Changes       Total       Adult       Child       Child      
Child       Adult       Child       Medicaid       Standard      
Cumulative Member Months
                                                                               
                       
Member Months
                                                                               
                       
Total Claims Health Care Expense
                                                                               
                       
Classified Health Care Expense
                                                                               
                       
Inpatient
                                                                               
                       
Outpatient
                                                                               
                       
Total Practitioner
                                                                               
                       
R.A.P. – Hospital Based
                                                                               
                       
Primary Care
                                                                               
                       
Specialist
                                                                               
                       
Total Miscellaneous
                                                                               
                       
Transportation
                                                                               
                       
Total Capitation
                                                                               
                       
Vendor A
                                                                               
                       
Vendor B
                                                                               
                       
Vendor C
                                                                               
                       
Vendor D
                                                                               
                       
Vendor E
                                                                               
                       

289 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.2
[MCO NAME]
Physical Health Inpatient Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
                                              Medically                     Dual
    Dual       YTD %     [MCO]     Medicaid     Medicaid     Uninsured    
Eligible     Disabled     Disabled     Eligibles/     Eligibles/   Managed Care
Metrics   Changes     Total     Adult     Child     Child     Child     Adult  
  Child     Medicaid     Standard  
Cumulative Member Months
                                                                               
Member Months
                                                                               
Total Inpatient
                                                                               
Payment Per Admission
                                                                               
Payment Per Day
                                                                               
Payment PMPM
                                                                               
Admission per 1,000
                                                                               
Days per 1,000
                                                                               
Average Length of Stay
                                                                               
Medical
                                                                               
Payment Per Admission
                                                                               
Payment Per Day
                                                                               
Payment PMPM
                                                                               
Admission per 1,000
                                                                               
Days per 1,000
                                                                               
Average Length of Stay
                                                                               
Surgical
                                                                               
Payment Per Admission
                                                                               
Payment Per Day
                                                                               
Payment PMPM
                                                                               
Admission per 1,000
                                                                               
Days per 1,000
                                                                               
Average Length of Stay
                                                                               
Obstetrical
                                                                               
Payment Per Admission
                                                                               
Payment Per Day
                                                                               
Payment PMPM
                                                                               
Admission per 1,000
                                                                               
Days per 1,000
                                                                               
Average Length of Stay
                                                                               

290 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.3
[MCO NAME]
Physical Health Outpatient Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
                                            Medically                     Dual  
  Dual       YTD %     MCO     Medicaid     Medicaid     Uninsured     Eligible
    Disabled     Disabled     Eligibles/     Eligibles/   Managed Care Metrics  
Change     Total     Adult     Child     Child     Child     Adult     Child    
Medicaid     Standard  
Cumulative Member Months
                                                                               
Member Months
                                                                               
Total Outpatient
                                                                               
Payment Per Visit
                                                                               
Payment PMPM
                                                                               
Visits per 1,000
                                                                               
Surgery
                                                                               
Payment Per Visit
                                                                               
Payment PMPM
                                                                               
Visits per 1,000
                                                                               
ER-Emergency
                                                                               
Payment Per Visit
                                                                               
Payment PMPM
                                                                               
Visits per 1,000
                                                                               
ER Non-Emergency
                                                                               
Payment Per Visit
                                                                               
Payment PMPM
                                                                               
Visits per 1,000
                                                                               
Diagnostic
                                                                               
Payment Per Visit
                                                                               
Payment PMPM
                                                                               
Visits per 1,000
                                                                               
Other Services [MCO to id what is here]
                                                                               
Payment Per Visit
                                                                               
Payment PMPM
                                                                               
Visits per 1,000
                                                                               

291 of 329

 



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.4
[MCO NAME]
Physical Health Practitioner Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
                                              Medically                     Dual
    Dual       YTD %     [MCO]     Medicaid     Medicaid     Uninsured    
Eligible     Disabled     Disabled     Eligibles/     Eligibles/   Managed Care
Metrics   Changes     Total     Adult     Child     Child     Child     Adult  
  Child     Medicaid     Standard  
Cumulative Member Months
                                                                               
Member Months
                                                                               
Payment PMPM
                                                                               
Total Practitioner
                                                                               
Radiology
                                                                               
Anesthesiology
                                                                               
Pathology
                                                                               
Total R.A.P.
                                                                               
Primary Care Adult
                                                                               
Primary Care Child
                                                                               
Primary Care Total
                                                                               
OB-GYN
                                                                               
Cardiology
                                                                               
Dermatology
                                                                               
Endocrinology
                                                                               
Gastroenterology
                                                                               
General Surgery
                                                                               
Nephrology
                                                                               
Neurology
                                                                               
Neurosurgery
                                                                               
Oncology/Hematology
                                                                               
Ophthalmology/Optometry
                                                                               
Orthopedic Surgery
                                                                               
Otolaryngology
                                                                               
Pulmonology
                                                                               
Urology
                                                                               
Emergency Medicine
                                                                               
Other
                                                                               
Total Specialist (excluding psychiatry)
                                                                               
Total Primary & Specialty
                                                                               
Visits Per 1,000
                                                                               
Total Practitioner
                                                                               
Radiology
                                                                               
Anesthesiology
                                                                               
Pathology
                                                                               
Total R.A.P.
                                                                               
Primary Care Adult
                                                                               

292 of 329

 



--------------------------------------------------------------------------------



 



                                                                               
                                              Medically                     Dual
    Dual       YTD %     [MCO]     Medicaid     Medicaid     Uninsured    
Eligible     Disabled     Disabled     Eligibles/     Eligibles/   Managed Care
Metrics   Changes     Total     Adult     Child     Child     Child     Adult  
  Child     Medicaid     Standard  
Primary Care Child
                                                                               
Primary Care Total
                                                                               
OB-GYN
                                                                               
Cardiology
                                                                               
Dermatology
                                                                               
Endocrinology
                                                                               
Gastroenterology
                                                                               
General Surgery
                                                                               
Nephrology
                                                                               
Neurology
                                                                               
Neurosurgery
                                                                               
Oncology /Hematology/
                                                                               
Ophthalmology/Optometry
                                                                               
Orthopedic Surgery
                                                                               
Otolaryngology
                                                                               
Pulmonology
                                                                               
Urology
                                                                               
Emergency Medicine
                                                                               
Other
                                                                               
Total Specialist (excluding psychiatry)
                                                                               
Total Primary & Specialty (excluding psychiatry)
                                                                               

293 of 329

 



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.5
[MCO NAME]
Physical Health Miscellaneous Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
                                              Medically                     Dual
    Dual       YTD %     [MCO]     Medicaid     Medicaid     Uninsured    
Eligible     Disabled     Disabled     Eligibles/     Eligibles/   Managed Care
Metrics   Changes     Total     Adult     Child     Child     Child     Adult  
  Child     Medicaid     Standard  
Cumulative Member Months
                                                                               
Member Months
                                                                               
Total Miscellaneous [MCO needs to id and adjust as appropriate]
                                                                               
Payment PMPM
                                                                               
Durable Medical Equipment
                                                                               
Payment PMPM
                                                                               
Cost Per Unit
                                                                               
Utilization per 1,000
                                                                               
Home Infusion Therapy
                                                                               
Payment PMPM
                                                                               
Cost Per Unit
                                                                               
Utilization per 1,000
                                                                               
Home Health Agency
                                                                               
Payment PMPM
                                                                               
Cost Per Unit
                                                                               
Utilization per 1,000
                                                                               
Orthotics/Prosthetics
                                                                               
Payment PMPM
                                                                               
Cost Per Unit
                                                                               
Utilization per 1,000
                                                                               
Vision Hardware
                                                                               
Payment PMPM
                                                                               
Cost Per Unit
                                                                               
Utilization per 1,000
                                                                               

294 of 329

 



--------------------------------------------------------------------------------



 



                                                                               
                                              Medically                     Dual
    Dual       YTD %     [MCO]     Medicaid     Medicaid     Uninsured    
Eligible     Disabled     Disabled     Eligibles/     Eligibles/   Managed Care
Metrics   Changes     Total     Adult     Child     Child     Child     Adult  
  Child     Medicaid     Standard  
Transportation — Emergency
                                                                               
Payment PMPM
                                                                               
Cost Per Unit
                                                                               
Utilization per 1,000
                                                                               
Transportation — NET
                                                                               
Payment PMPM
                                                                               
Cost Per Unit
                                                                               
Utilization per 1,000
                                                                               
Other
                                                                               
Payment PMPM
                                                                               
Cost Per Unit
                                                                               
Utilization per 1,000
                                                                               

295 of 329

 



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.6
[MCO NAME]
Behavioral Health Cost & Utilization Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                      Medically
          Dual   Dual   State     YTD %   [MCO]   Medicaid   Medicaid  
Uninsured   Eligible   Disabled   Disabled   Eligibles/   Eligibles/   Only &
Managed Care Metrics   Changes   Total   Adult   Child   Child   Child   Adult  
Child   Medicaid   Standard   Judicial
Cumulative Member Months
                                           
Member Months
                                           
Total Claims Behavioral
Health Expenses
                                           
Priority Behavioral
Health Expenses
                                           
Psychiatric Inpatient
                                           
Psychiatric Residential
                                           
Substance Abuse Inpatient
                                           
Substance Abuse Inpatient Detox
                                           
Substance Abuse Residential
                                           
Total Mental Health
Outpatient
                                           
MD Services (Psychiatry)
                                           
Non-MD Services
                                           
Partial Hospital/IOP
                                           
Total Substance Abuse Outpatient (including Detox)
                                           
Substance Abuse
Outpatient
                                           
Substance Abuse
Outpatient Detox
                                           
Total Miscellaneous
                                           
     Lab
                                           
     Transportation
                                           
Total Crisis Services
                                           
Crisis Intervention
                                           
     Crisis Respite
                                           
Crisis Stabilization
                                           
Mental Health Case
Management
                                           
Total Psychiatric
Rehabilitation
                                           
     Psychosocial
                                           
Supported Employment
                                           
     Peer Support
                                           

296 of 329



--------------------------------------------------------------------------------



 



                                                                      Medically
          Dual   Dual   State     YTD %   [MCO]   Medicaid   Medicaid  
Uninsured   Eligible   Disabled   Disabled   Eligibles/   Eligibles/   Only &
Managed Care Metrics   Changes   Total   Adult   Child   Child   Child   Adult  
Child   Medicaid   Standard   Judicial
Illness Management & Recovery
                                           
Supported Housing
                                           
Non-Priority Behavioral Health Expenses
                                           
Psychiatric Inpatient
                                           
Psychiatric Residential
                                           
Substance Abuse Inptatient
                                           
Substance Abuse Inpatient Detox
                                           
Substance Abuse
Residential
                                           
Total Mental Health
Outpatient
                                           
     MD Services (Psychiatry)
                                           
     Non-MD Services
                                           
     Partial
Hospital/IOP
                                           
Total Substance Abuse Outpatient (including Detox)
                                           
     Substance Abuse
Outpatient
                                           
     Substance Abuse
Outpatient Detox
                                           
Total Miscellaneous
                                           
Lab
                                           
Transportation
                                           
Total Crisis Services
                                           
     Crisis
Intervention
                                           
Crisis Respite
                                           
     Crisis
Stabilization
                                           
Mental Health Case
Management
                                           
Total Psychiatric
Rehabilitation
                                           
Psychosocial
                                           
     Supported
Employment
                                           
Peer Support
                                           
     Illness Management & Recovery
                                           
     Supported Housing
                                           

297 of 329

 



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.7
[MCO NAME]
Behavioral Health Inpatient Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
                                                      Medically                
    Dual     Dual     State       YTD %     [MCO]     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligible/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Cumulative Member Months
                                                                               
       
Member Months
                                                                               
       
Total Psychiatric Inpatient
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Priority Psychiatric Inpatient
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Non-Priority Psychiatric Inpatient
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Total Psychiatric Residential
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       

298 of 329

 



--------------------------------------------------------------------------------



 



                                                                               
                                                      Medically                
    Dual     Dual     State       YTD %     [MCO]     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligible/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Average Length of Stay
                                                                               
       
Priority Psychiatric Residential
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Non-Priority Psychiatric Residential
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Total Substance Abuse Inpatient
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Priority Substance Abuse Inpatient
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Non-Priority Substance Abuse Inpatient
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       

299 of 329



--------------------------------------------------------------------------------



 



                                                                               
                                                      Medically                
    Dual     Dual     State       YTD %     [MCO]     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligibles/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Total Substance Abuse Inpatient Detox
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Priority Substance Abuse Inpatient Detox
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Non-Priority Substance Abuse Inpatient Detox
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Total Substance Abuse /Residential
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Priority Substance Abuse Residential
                                                                               
       
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       
Non-Priority Substance Abuse Residential
                                                                               
       

300 of 329



--------------------------------------------------------------------------------



 



                                                                               
                                                      Medically                
    Dual     Dual     State       YTD %     [MCO]     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligibles/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Payment Per Admission
                                                                               
       
Payment Per Day
                                                                               
       
Payment PMPM
                                                                               
       
Admission per 1,000
                                                                               
       
Days per 1,000
                                                                               
       
Average Length of Stay
                                                                               
       

301 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.8
[MCO NAME]
Behavioral Health Outpatient Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
              YTD                                     Medically                
    Dual     Dual     State       %     MCO     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligibles/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Cumulative Member Months
                                                                               
       
Member Months
                                                                               
       
Total Mental Health Outpatient Services
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Priority MD Services (Psychiatry)
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Non-Priority MD Services (Psychiatry)
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Priority Non-MD Services
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Non-Priority Non-MD Services
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       

302 of 329



--------------------------------------------------------------------------------



 



                                                                               
              YTD                                     Medically                
    Dual     Dual     State       %     MCO     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligibles/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Priority Partial Hospitalizations/IOP
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Non-Priority Partial Hospitalizations/IOP
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Total Substance Abuse Outpatient including detox
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Priority Substance Abuse Outpatient
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Non-Priority Substance Abuse Outpatient
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Priority Substance Abuse Outpatient Detox
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       
Non-Priority Substance Abuse Outpatient Detox
                                                                               
       
Payment Per Visit
                                                                               
       
Payment PMPM
                                                                               
       
Visits per 1,000
                                                                               
       

303 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.9
[MCO NAME]
Behavioral Health Miscellaneous Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
                                                      Medically                
    Dual     Dual     State       YTD %     [MCO]     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligibles/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Cumulative Member Months
                                                                               
       
Member Months
                                                                               
       
Total Miscellaneous
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Lab
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Lab
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Transportation
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Transportation
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       

304 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT J.10
[MCO NAME]
Behavioral Health Specialized Community Services Report
Incurred Period: XX/XX/XXXX – XX/XX/XXXX
Paid Through XX/XX/XXXX

                                                                               
                                                      Medically                
    Dual     Dual     State       YTD %     [MCO]     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligibles/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Cumulative Member Months
                                                                               
       
Member Months
                                                                               
       
Total Crisis Services
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Crisis Intervention
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Crisis Intervention
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Crisis Respite
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Crisis Respite
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       

305 of 329



--------------------------------------------------------------------------------



 



                                                                               
                                                      Medically                
    Dual     Dual     State       YTD %     [MCO]     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligibles/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Priority Crisis Stabilization
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Crisis Stabilization
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Total Mental Health Case Management
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Mental Health Case Management
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Mental Health Case Management
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Total Psychiatric Rehabilitation
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Psychosocial
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Psychosocial
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       

306 of 329



--------------------------------------------------------------------------------



 



                                                                               
                                                      Medically                
    Dual     Dual     State       YTD %     [MCO]     Medicaid     Medicaid    
Uninsured     Eligible     Disabled     Disabled     Eligibles/     Eligibles/  
  Only &   Managed Care Metrics   Changes     Total     Adult     Child    
Child     Child     Adult     Child     Medicaid     Standard     Judicial  
Priority Supported Employment
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non Priority Supported Employment
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Peer Support
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Peer Support
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Illness Management & Recovery
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Illness Management & Recovery
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Priority Supported Housing
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       
Non-Priority Supported Housing
                                                                               
       
Payment PMPM
                                                                               
       
Cost Per Unit
                                                                               
       
Utilization per 1,000
                                                                               
       

307 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT K
COST AND UTILIZATION SUMMARIES

308 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT K
COST AND UTILIZATION SUMMARIES
The quarterly Cost and Utilization Summaries required in Section 2.30.10.4 shall
include information for each of the following populations:

  •   Medicaid     •   Uninsured     •   Medically Eligible     •   Disabled    
•   Duals

Summaries for the following shall be provided:

  1)   Data elements for Top 25 Providers (broken down by facilities,
practitioners, ancillary providers, transportation providers) by Amount Paid

  •   Rank     •   Provider type     •   Provider Name     •   Street Address
(Physical Location)     •   City     •   State     •   Zip Code     •   Amount
Paid to Each Provider     •   Amount Paid as a Percentage of Total Provider
Payments

  2)   Data elements for Top 25 Inpatient Diagnoses by Number of Admissions

  •   Rank     •   DRG Code (Diagnosis Code)     •   Description     •   Amount
Paid     •   Admits     •   Admits as a Percentage of Total Admits

  3)   Data elements for Top 25 Inpatient Diagnoses by Amount Paid

  •   Rank     •   DRG Code (Diagnosis Code)     •   Description     •   Admits
    •   Amount Paid     •   Amount Paid as a Percentage of Total Inpatient
Dollars

  4)   Data elements for Top 25 Outpatient Diagnoses by Number of Visits

  •   Rank     •   Diagnosis code     •   Description     •   Amount Paid     •
  Visits

309 of 329



--------------------------------------------------------------------------------



 



  •   Visits as a percentage of Total Outpatient Visits

  5)   Data elements for Top 25 Outpatient Diagnoses by Amount Paid

  •   Rank     •   Diagnosis Code     •   Description     •   Visits     •  
Amount Paid     •   Amount Paid as a Percentage of Total Outpatient Payments

  6)   Data elements for Top 10 Inpatient Surgical/Maternity Procedures (DRGs)
by Number of Admissions

  •   Rank     •   DRG Code     •   Description     •   Amount Paid     •  
Number of Admissions     •   Admissions as a Percentage of Total Admissions

  7)   Data elements for Top 10 Inpatient Surgical/Maternity Procedures (DRGs)
by Amount Paid

  •   Rank     •   DRG Code     •   Description     •   Number of Procedures    
•   Amount Paid     •   Amount Paid as a Percentage of Total Inpatient
Surgical/Maternity Payments

  8)   Data elements for Top 10 Outpatient Surgical/Maternity Procedures by
Number of Procedures

  •   Rank     •   Procedure Code     •   Description     •   Amount Paid     •
  Number of Procedures     •   Procedures as a Percentage of Total
Surgical/Maternity Procedures

  9)   Data elements for Top 10 Outpatient Surgical/Maternity Procedures by
Amount Paid

  •   Rank     •   Procedure Code     •   Description     •   Number of
Procedures     •   Amount Paid     •   Amount Paid as a Percentage of Total
Outpatient Surgical/Maternity Payments

310 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT L
PRIOR AUTHORIZATION REPORTS

311 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT L.1
PRIOR AUTHORIZATION REPORT
REPORTING GRID (Children)

                                                                  MCO NAME:    
                              REPORTING PERIOD:   REPORTING PARTY:              
                    QTR 1     QTR 2     QTR 3     QTR 4   TELEPHONE # :        
                          (Please Indicate QTR)       Total #     Total #    
Total #     Total #     Denial Reason(s) - Identify the # of   Service Types  
Received     Processed     Approved     Denied     denials for each denial
reason indicated  
Inpatient (medical)
                                                               
Inpatient (psychiatric)
                                                               
Psychiatric RTF
                                                               
Home Health
                                                               
Private Duty Nursing
                                                               
Hospice
                                                               
Hospice (Institutional)
                                                               
Outpatient Surgery (Facility)
                                                               
Referrals (Specialist)
                                                               
Transportation
                                                               
Skilled Nursing Facility
                                                               

312 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT L.2
PRIOR AUTHORIZATION REPORT
REPORTING GRID (Adults)

                                                                  MCO NAME:    
                              REPORTING PERIOD:   REPORTING PARTY:              
                    QTR 1     QTR 2     QTR 3     QTR 4   TELEPHONE # :        
                          (Please Indicate QTR)               Total #     Total
#     Total #     Total #     Denial Reason(s) - Identify the # of   Service
Types   Received     Processed     Approved     Denied     denials for each
denial reason indicated  
Inpatient (medical)
                                                               
Inpatient (psychiatric)
                                                               
Home Health
                                                               
Private Duty Nursing
                                                               
Hospice
                                                               
Hospice (Institutional)
                                                               
Outpatient Surgery (Facility)
                                                               
Referrals (Specialist)
                                                               
Transportation
                                                               
Skilled Nursing Facility
                                                               

313 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT M
MEMBER SERVICES AND UTILIZATION MANAGEMENT PHONE LINE REPORT

314 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT M
MEMBER SERVICES AND UTILIZATION MANAGEMENT PHONE LINE REPORT
Instructions for Completing the Member Services and Utilization Management Phone
Line Report
The following definitions shall be used:

    Abandoned Call: A call in the phone line queue that is terminated by the
caller before reaching a live voice.       Average Time to Answer: The average
time that callers waited in the phone line queue (when the call was placed
during the hours the phone line is open for services) before speaking to a MCO
representative. This shall be reported in minutes: seconds (e.g. one minute and
twenty-five seconds should be reported as 1:25).       Call Abandonment Rate:
The number of calls (where the member/provider called directly into the phone
line or selected a member/provider services option and was put in the call
queue) that are abandoned by the caller or the system before being answered by a
live voice, divided by the number of calls received by the phone line (during
hours when the line is staffed with personnel—hours open for services) during
the measurement period.       Call Answer Timeliness: The number of calls (where
the member called directly into the phone line or selected a member/provider
services option and was put in the call queue) that are answered by a live voice
within thirty (30) seconds, divided by the number of calls received by the phone
line (during hours when the line is staffed with personnel—hours open for
services) during the measurement period.

315 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT M
MEMBER SERVICES AND UTILIZATION MANAGEMENT
PHONE LINE REPORT
MCO Name:                                                                    
Report Submission Date:                                               
Reporting Quarter:                                                         

                          [Month 1]   [Month 2]   [Month 3]
Member Services Line
  Total Number of Calls Received            
 
  % of Calls Abandoned            
 
  Average Time to Answer            
 
  % of Calls Answered within 30 Seconds            
Nurse Triage Line
  Total Number of Calls Received            
 
  % of Calls Abandoned            
 
  Average Time to Answer            
 
  % of Calls Answered within 30 Seconds            
Utilization Management Line
  Total Number of Calls Received            
 
  % of Calls Abandoned            
 
  Average Time to Answer            
 
  % of Calls Answered within 30 Seconds            

316 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT N
MEDICAL LOSS RATIO REPORT

317 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT N
MEDICAL LOSS RATIO REPORT
Instructions for Completing the Medical Loss Ratio Report
The CONTRACTOR shall submit the Medical Loss Ratio Report (as required in
Section 2.30.14.2.1) monthly. The CONTRACTOR shall also file this report with
its NAIC filings due in March and September of each year using an accrual basis
that includes incurred but not reported amounts by calendar service period that
have been certified by an actuary. This report must reconcile to NAIC filings. A
letter shall accompany this report from an actuary indicating that the reports,
including the estimate for incurred but not reported expenses, have been
reviewed for accuracy. A printed copy and electronic version of the report is to
be submitted to the following:

     
Keith Gaither
  John R. Mattingly
Deputy Chief Financial Officer
  TennCare Examinations Director
Bureau of TennCare
  Department of Commerce and Insurance
Department of Finance and Administration
  TennCare Division
310 Great Circle Rd
  500 James Robertson Parkway, Suite 750
Nashville, TN 37243
  Nashville, TN 37243-1169
 
   
Email: keith.gaither@state.tn.us
  Email: john.mattingly@state.tn.us

Instructions for completing the report:

  •   Enter the MCO name.     •   Enter the reporting month.     •   Enter the
monthly number of TennCare members.     •   Aggregate payments by Grand Region
based on member residence.     •   Each month report the amount of Payments for
Medical Services made as of the effective date of the Agreement for services
incurred through the end of the report month on a cumulative calendar year to
date basis.     •   Report the amount of Payments by the Claims Processing
System. For Medical Services these payments should be reported by category of
service.     •   Report the amount of Payments by the Claims Processing System
made for CMS 1450 and CMS 1500 claim types in the appropriate supporting
triangle lag reports. The amounts entered into the triangle lag reports must tie
to the amounts entered in the Medical Loss Ratio Report — Total. If a
subcontractor processes transportation and/or other services then these payments
should be reported on the Subcontractor Payments for Medical Services line and
not entered into the triangle lag report. In addition, the CONTRACTOR shall
reconcile the amount of Payments by the Claims Processing System made for CMS
1450 and CMS 1500 claim types to the amount paid as captured on the CONTRACTOR’s
encounter file submissions for the corresponding period. The format for the
reconciliation shall be provided by TENNCARE.

318 of 329



--------------------------------------------------------------------------------



 



  •   Report for each month the total amount of Capitation Payments. Capitation
payments should include payments made directly to a service provider on a
capitated basis.     •   Report for each month the total amount of Subcontractor
Payments for Medical Services. Subcontract payments should include payments made
for services that are coordinated or arranged by a subcontractor. A description
of each service and expenditure amount.     •   Report for each month the total
amount of Reinsurance Payments. Reinsurance payments are payments made to a
licensed or authorized reinsurer to limit medical and hospital expenses by
reducing maximum expenses on an individual basis, on an aggregate basis, or
both.     •   Report for each month the total amount of Other
Payments/Adjustments to Medical Costs. Other payments may include settlements
and claims payments made outside the claims processing system. Other
payments/adjustments made for services incurred prior to the start date of
operations must be excluded.     •   Report for each month the total amount of
Grant Payments, if applicable.     •   Report for each month the amount of the
Crisis Services Team Pass Through.     •   Report for each month the total
amount of Recoveries Not Reflected in Payments by the Claims System. Recoveries
may include reinsurance payments, subrogation payments, and other settlement
payments received. Details of the recoveries shall be provided in a supplemental
schedule.     •   The Excel spreadsheet calculates the Total Payments for the
Month.     •   Report the Remaining IBNR for the Month. The remaining IBNR is
the estimated amount to be paid for services incurred through the report month
but not yet reported. IBNR should not include estimated bonus payments, unless
specifically accounted for in the provider’s contract. A brief explanation of
the IBNR estimate should be attached. All prior periods should be updated each
month.     •   The Excel spreadsheet calculates the Payments and Remaining IBNR
for the Month.     •   The Excel spreadsheet calculates the Medical Loss Ratio
as Capitation Payments per Quarter (from TennCare) and Remaining IBNR divided by
the Capitation Payments.     •   Complete a separate Medical Loss Ratio report
for base capitation only and the priority add-on payment. The ‘Medical Loss
Ratio Report – Base Capitation Only’ should only reflect base capitation
payments in revenue and payments for services excluding behavioral health
services for Priority enrollees. The ‘Medical Loss Ratio Report – Priority
Add-On Only’ should only reflect priority add-on payments in revenue and
payments for behavioral health services for Priority enrollees. The ‘Medical
Loss Ratio Report – Total’ should equal be equal to the Medical Loss Ratio
Report – Base Capitation Only plus The Medical Loss Ratio Report – Priority
Add-On.

319 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT N.1
MEDICAL LOSS RATIO REPORT
Medical Loss Ratio Report — Total
Grand Region
MCO
Insert MCO Name

                                                                               
                                  Reporting Month           2007     For the
Year     2007               Incurred Month     Ended     Incurred Month      
Pr. To 1/07     January     February     March     April     May     June    
6/30/2007     July     August     September     October     November    
December  
Enrollment
                                                                               
                               
 
                                                                               
                               
Capitation Revenue
                                                                               
                               
 
                                                                               
                               
Payments for Covered Services for the Month
                                                                               
                               
Medical Services
                                                                               
                               
CMS 1450/UB 92 Payments by the Claims Processing System
                                                                               
                               
Inpatient — Maternity
                                                                               
                               
Inpatient — Newborn
                                                                               
                               
Inpatient — Medical
                                                                               
                               
Inpatient — Surgery
                                                                               
                               
Inpatient Other
                                                                               
                               
Outpatient — Emergency Room
                                                                               
                               
Outpatient — Laboratory
                                                                               
                               
Outpatient — Radiology
                                                                               
                               
Outpatient — Surgery
                                                                               
                               
Outpatient — Other
                                                                               
                               
CMS 1500 Payments by the Claims Processing System
                                                                               
                               
Prof — E&M
                                                                               
                               
Prof — Maternity
                                                                               
                               
Prof — Surgery
                                                                               
                               
Prof — DME
                                                                               
                               
Prof — Lab
                                                                               
                               
Prof — Radiology
                                                                               
                               
Prof — Transportation
                                                                               
                               
Prof — Other
                                                                               
                               
Capitation Payments
                                                                               
                               
Subcontractor Payments for Medical Services
                                                                               
                               
Other Medical (provide description)
                                                                               
                               
Behavioral Health
                                                                               
                               
Inpatient Payments by the Claims Processing System
                                                                               
                               
Outpatient Payments by the Claims Processing System
                                                                               
                               
Supported Housing Payments by the Claims Processing System
                                                                               
                               
Intensive Outpatient Payments by the Claims Processing System
                                                                               
                               
Partial Hospitalization Payments by the Claims Processing System
                                                                               
                               
In Home Payments by the Claims Processing System
                                                                               
                               
Transportation Payments by the Claims Processing System
                                                                               
                               
Twenty-Three Hour Payments by the Claims Processing System
                                                                               
                               
CMHA Capitation Payments
                                                                               
                               
Other Capitation Payments
                                                                               
                               
Grant Payments
                                                                               
                               
Non-FFS Inpatient
                                                                               
                               
Subcontractor Payments for Mental Health and Substance Abuse Services
                                                                               
                               
Crisis Services Team Pass Through
                                                                               
                               
Less:
                                                                               
                               
Recoveries not Reflected in Claims Payments
                                                                               
                               
Total Payments
                                                                               
                               
Remaining IBNR
                                                                               
                               
Payments and Remaining IBNR
                                                                               
                               
Medical Loss Ratio
                                                                               
                               
Per Member Expense
                                                                               
                               

320 of 329

 



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT N.1
MEDICAL LOSS RATIO REPORT
Medical Loss Ratio Report — Base Capitation Only
Grand Region
MCO
Insert MCO Name

                                                                               
                                  Reporting Month           2007     For the
Year     2007               Incurred Month     Ended     Incurred Month      
Pr. To 1/07     January     February     March     April     May     June    
6/30/2007     July     August     September     October     November    
December  
Enrollment
                                                                               
                               
 
                                                                               
                               
Capitation Revenue (For base capitation only)
                                                                               
                               
 
                                                                               
                               
Payments for Covered Services for the Month
                                                                               
                               
Medical Services
                                                                               
                               
CMS 1450/UB 92 Payments by the Claims Processing System
                                                                               
                               
Inpatient — Maternity
                                                                               
                               
Inpatient — Newborn
                                                                               
                               
Inpatient — Medical
                                                                               
                               
Inpatient — Surgery
                                                                               
                               
Inpatient Other
                                                                               
                               
Outpatient — Emergency Room
                                                                               
                               
Outpatient — Laboratory
                                                                               
                               
Outpatient — Radiology
                                                                               
                               
Outpatient — Surgery
                                                                               
                               
Outpatient — Other
                                                                               
                               
CMS 1500 Payments by the Claims Processing System
                                                                               
                               
Prof — E&M
                                                                               
                               
Prof — Maternity
                                                                               
                               
Prof — Surgery
                                                                               
                               
Prof — DME
                                                                               
                               
Prof — Lab
                                                                               
                               
Prof — Radiology
                                                                               
                               
Prof — Transportation
                                                                               
                               
Prof — Other
                                                                               
                               
Capitation Payments
                                                                               
                               
Subcontractor Payments for Medical Services
                                                                               
                               
Other Medical (provide description)
                                                                               
                               
Behavioral Health (Excluding payments on behalf of Priority enrollees)
                                                                               
                               
Inpatient Payments by the Claims Processing System
                                                                               
                               
Outpatient Payments by the Claims Processing System
                                                                               
                               
Supported Housing Payments by the Claims Processing System
                                                                               
                               
Intensive Outpatient Payments by the Claims Processing System
                                                                               
                               
Partial Hospitalization Payments by the Claims Processing System
                                                                               
                               
In Home Payments by the Claims Processing System
                                                                               
                               
Transportation Payments by the Claims Processing System
                                                                               
                               
Twenty-Three Hour Payments by the Claims Processing System
                                                                               
                               
CMHA Capitation Payments
                                                                               
                               
Other Capitation Payments
                                                                               
                               
Grant Payments
                                                                               
                               
Non-FFS Inpatient
                                                                               
                               
Subcontractor Payments for Mental Health and Substance Abuse Services
                                                                               
                               
Crisis Services Team Pass Through
                                                                               
                               
Less:
                                                                               
                               
Recoveries not Reflected in Claims Payments
                                                                               
                               
Total Payments
                                                                               
                               
Remaining IBNR
                                                                               
                               
Payments and Remaining IBNR
                                                                               
                               
Medical Loss Ratio
                                                                               
                               
Per Member Expense
                                                                               
                               

321 of 329

 



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT N.1
MEDICAL LOSS RATIO REPORT
Medical Loss Ratio Report — Priority Add-On Only
Grand Region
MCO
Insert MCO Name

                                                                               
                                  Reporting Month           2007     For the
Year     2007               Incurred Month     Ended     Incurred Month      
Pr. To 1/07     January     February     March     April     May     June    
6/30/2007     July     August     September     October     November    
December  
Enrollment (For Priority Enrollees Only)
                                                                               
                               
 
                                                                               
                               
Capitation Revenue (Priority add-on payment only)
                                                                               
                               
 
                                                                               
                               
Payments for Covered Services for the Month
                                                                               
                               
Medical Services
                                                                               
                               
CMS 1450/UB 92 Payments by the Claims Processing System
                                                                               
                               
Inpatient — Maternity
                                                                               
                               
Inpatient — Newborn
                                                                               
                               
Inpatient — Medical
                                                                               
                               
Inpatient — Surgery
                                                                               
                               
Inpatient Other
                                                                               
                               
Outpatient — Emergency Room
                                                                               
                               
Outpatient — Laboratory
                                                                               
                               
Outpatient — Radiology
                                                                               
                               
Outpatient — Surgery
                                                                               
                               
Outpatient — Other
                                                                               
                               
CMS 1500 Payments by the Claims Processing System
                                                                               
                               
Prof — E&M
                                                                               
                               
Prof — Maternity
                                                                               
                               
Prof — Surgery
                                                                               
                               
Prof — DME
                                                                               
                               
Prof — Lab
                                                                               
                               
Prof — Radiology
                                                                               
                               
Prof — Transportation
                                                                               
                               
Prof — Other
                                                                               
                               
Capitation Payments
                                                                               
                               
Subcontractor Payments for Medical Services
                                                                               
                               
Other Medical (provide description)
                                                                               
                               
Behavioral Health (On behalf of Priority enrollees only)
                                                                               
                               
Inpatient Payments by the Claims Processing System
                                                                               
                               
Outpatient Payments by the Claims Processing System
                                                                               
                               
Supported Housing Payments by the Claims Processing System
                                                                               
                               
Intensive Outpatient Payments by the Claims Processing System
                                                                               
                               
Partial Hospitalization Payments by the Claims Processing System
                                                                               
                               
In Home Payments by the Claims Processing System
                                                                               
                               
Transportation Payments by the Claims Processing System
                                                                               
                               
Twenty-Three Hour Payments by the Claims Processing System
                                                                               
                               
CMHA Capitation Payments
                                                                               
                               
Other Capitation Payments
                                                                               
                               
Grant Payments
                                                                               
                               
Non-FFS Inpatient
                                                                               
                               
Subcontractor Payments for Mental Health and Substance Abuse Services
                                                                               
                               
Crisis Services Team Pass Through
                                                                               
                               
Less:
                                                                               
                               
Recoveries not Reflected in Claims Payments
                                                                               
                               
Total Payments
                                                                               
                               
Remaining IBNR
                                                                               
                               
Payments and Remaining IBNR
                                                                               
                               
Medical Loss Ratio
                                                                               
                               
Per Member Expense
                                                                               
                               

322 of 329

 



--------------------------------------------------------------------------------



 



     
ATTACHMENT IX, EXHIBIT N.2
CMS 1450 Payments by the Claims Processing System

                                                                               
                                                                               
                          Month                                                
                                                        Paid                    
                                                                               
    by the                                                                      
                                  Claims                   Prior to            
      Incurred Month of Service                                                
                System           Total   Jan-07   Jan-07   Feb-07   Mar-07  
Apr-07   May-07   Jun-07   Jul-07   Aug-07   Sep-07   Oct-07   Nov-07   Dec-07  
Jan-08   Feb-08   Mar-08   Apr-08   May-08   Jun-08   Jul-08   Aug-08
102,641
  Jan-07     123,207       20,567       102,641                                
                                                                               
                                         
1,390,011
  Feb-07     1,397,549       7,538       1,277,436       112,575                
                                                                               
                                                 
1,400,529
  Mar-07     1,397,046       (3,483 )     374,761       973,587       52,181    
                                                                               
                                                     
1,538,049
  Apr-07     1,539,089       1,040       160,992       348,987       1,014,047  
    14,024                                                                      
                                                           
2,001,139
  May-07     2,001,163       24       30,850       150,351       569,387      
1,189,875       60,675                                                          
                                                               
2,036,767
  Jun-07     2,036,767       0       35,029       61,188       273,447      
582,938       1,039,330       44,834                                            
                                                                     
1,871,969
  Jul-07     1,875,816       3,848       53,407       13,052       36,137      
76,441       573,771       1,013,842       105,318                              
                                                                           
1,357,234
  Aug-07     1,357,234       0       18,788       12,958       156,125      
40,600       116,648       269,898       688,651       53,567                  
                                                                               
1,413,909
  Sep-07     1,422,937       9,028       6,781       3,511       14,789      
(3,231 )     52,546       145,158       432,451       720,115       41,790      
                                                                               
   
1,498,241
  Oct-07     1,498,241       0       615       279       20,931       38,358    
  33,995       116,021       112,256       353,581       808,119       14,086  
                                                                               
3,556,603
  Nov-07     3,556,603       0       494       (3,911 )     28,804       22,781
      8,345       16,781       635,370       517,427       1,023,113      
1,166,241       141,157                                                        
                 
1,813,104
  Dec-07     1,813,104       0       10,587       14,419       (4,837 )    
14,688       26,962       7,194       35,228       86,031       99,288      
415,192       1,038,164       70,187                                            
                     
1,670,936
  Jan-08     1,670,936       0       (79 )     (261 )     (2,184 )     48,019  
    26,745       4,471       11,584       35,362       25,194       160,313    
  375,211       947,733       38,828                                            
             
2,420,889
  Feb-08     2,421,959       1,070       1,242       10,824       17,181      
6,400       70,185       4,594       2,777       3,990       60,895      
136,793       170,616       647,970       1,168,790       118,634              
                                   
1,878,065
  Mar-08     1,878,065       0       897       3,772       (1,072 )     (177 )  
  (288 )     3,071       8,267       41,055       225,216       31,100      
38,261       148,391       465,675       899,830       14,068                  
                       
3,184,573
  Apr-08     3,184,573       0       (191 )     1,874       2,996       (1,311 )
    4,102       4,709       6,284       2,662       21,512       10,270      
41,129       219,338       247,123       892,758       1,549,711       181,606  
                               
2,303,770
  May-08     2,303,770       0       (3,824 )     (119 )     (216 )     (4,929 )
    (700 )     1,261       14,105       (5,651 )     4,278       10,374      
13,304       129,073       125,515       235,464       514,055       1,166,110  
    105,671                          
1,516,584
  Jun-08     1,516,584       0               975       185       524      
(4,373 )     250       941       728       (292 )     1,620       13,662      
23,431       12,753       35,784       101,292       258,634       1,013,387    
  57,084                  
2,222,204
  Jul-08     2,222,204       0       80       80       (4 )     0       (19 )  
  (152 )     1,039       (3,061 )     13       13,607       709       182,034  
    4,413       81,590       75,546       176,518       327,680       1,232,445
      129,684          
2,387,471
  Aug-08     2,387,471       0       (13 )     (300 )     114       (821 )    
(606 )     (81 )     (92 )     (669 )     (595 )     2,609       6,979      
7,174       6,233       4,006       456,013       60,162       197,131      
361,646       1,207,347       81,236  
2,504,634
  Sep-08     2,504,634       0               (21 )     845               456    
  (408 )     20,084       19,411       16,164       2,306       31,469      
2,487       135,073       47,835       83,913       16,111       72,769      
162,136       601,531       1,190,664  
2,358,341
  Oct-08     2,358,341       0       (1,138 )     (1,900 )     (807 )     (4,162
)     (2,655 )     (2,492 )     (4,287 )     4,284       (8,065 )     8,957    
  36,905       13,817       5,197       3,930       4,165       33,148      
53,291       69,559       128,585       537,964  
1,818,059
  Nov-08     1,818,059       0               (577 )     (1,269 )     (236 )    
4,350       (599 )     725       789       708       (2,972 )     74       633  
    17,265       21,464       20,361       1,959       4,661       66,749      
155,292       122,195  
1,877,089
  Dec-08     1,877,089       0       38       85       0       38       (134 )  
  436       (31 )     170       8,900       668       4,955       519      
28,019       9,040       20,169       5,057       967       24,836       119,679
      59,430  
2,184,885
  Jan-09     2,184,885       0       (395 )     0               (1,200 )    
(6,792 )     (482 )     125       (263 )     (3,443 )     (878 )     328      
(696 )     11,911       1,506       19,855       690       117,162       (378 )
    45,809       54,017  
2,383,775
  Feb-09     2,383,775       0       (48 )             0       22              
(78 )     0       0       (520 )     395       (2,197 )     (3,073 )     (1,174
)     (2,384 )     (4,217 )     238       1,139       (673 )     43,274      
27,873  
1,812,451
  Mar-09     1,812,451       0       (5,046 )             0                    
          2,324       375       (217,849 )     238       (17,810 )     (10,103 )
    (10,270 )     33       (756 )     (925 )     (1,193 )     3,780      
156,823       7,360  
2,890,996
  Apr-09     2,890,996       0                       (361 )     (31 )     (393 )
            (1,800 )     364       (207 )     (842 )     (118 )     (395 )    
(7,613 )     (11,714 )     2,184       2,291       3,003       3,904       9,364
      217,250  
2,170,849
  May-09     2,170,849       0       (225 )             (100 )             (188
)     1,300       (114 )     0       (769 )     0       0       (1,888 )     0  
    2,418       (487 )     6,519       28,368       (2,981 )     944       5,201
 
2,868,999
  Jun-09     2,868,999       0       (12,077 )     (13,430 )     (13,799 )    
(16,337 )     (15,513 )     (16,078 )     (15,819 )     (14,101 )     (15,193 )
    (13,980 )     (13,575 )     (15,993 )     (17,441 )     (19,382 )    
(14,573 )     (15,736 )     (10,979 )     (24,471 )     (14,168 )     (8,477 )
2,423,385
  Jul-09     2,423,385       0                       0                          
    0               2,850       2,718       (19 )     0               (320 )    
127       99,087       5,313       13,846       5,738       1,949  
2,844,587
  Aug-09     2,844,587       0                                               134
      0       0                       (550 )             0       (96 )     0    
  (2,431 )     (86 )     (2,226 )     3,346       9,748  
2,817,010
  Sep-09     2,817,010       0               (151 )     38                      
503       48       (1,255 )     (449 )     114       2,171               0      
(1,180 )     (2,000 )     0       48       526       0       100,048  
3,885,472
  Oct-09     3,885,472       0       0       (1,280 )                          
  241       300                       (76 )                     0              
(464 )     100       (6,664 )     0       3,946       18,614  
2,935,716
  Nov-09     2,935,716       0                       1,726                      
        0               2,052                       76       0       5,879      
        635       297       0       (1,449 )     51  
2,827,098
  Dec-09     2,827,098       0       0               (51 )             (109 )  
                  (1,279 )     (327 )     0                                    
          0       2,400       142       236       78  
3,970,747
  Jan-10     3,970,747       0                                                  
                    0                       0       (76 )             (141 )    
71       1,425       70       286       73  
3,457,830
  Feb-10     3,457,830       0                                                  
                                    0               0               3,096      
19,775       0       133       336       231  
2,845,624
  Mar-10     2,845,624       0                       (208 )             60      
        (1,137 )     (1,470 )             (96 )             5,060              
                (1,860 )     (1,614 )     (1,422 )     (954 )     (1,850 )
3,021,773
  Apr-10     3,021,773       0                                                  
                                            0                                  
    0                       0  
3,211,499
  May-10     3,211,499       0       0                                          
                                                            0       0       0  
                    0       1,520  
3,626,133
  Jun-10     3,626,133       0       24                                        
              114                                               114            
                          48       (114 )
 
                                                                               
                                                                               
                       
Totals
            98,341,273       39,630       2,051,627       1,686,569      
2,164,023       2,002,271       1,986,401       1,614,327       2,054,596      
1,812,277       2,092,384       1,958,759       1,880,824       2,365,775      
2,230,220       2,325,206       2,841,917       2,007,759       1,914,175      
1,964,705       2,595,698       2,425,060  
 
                                                                               
                                                                               
                       
FY 10
    20,133,606                                                                  
                                                                               
                                FY 09     32,045,225                      
98,341,273     Total for Dates of Service after 1/1/2007                        
                                                                               
       
FY 08
    26,142,616                                                                  
                                                                               
                               
FY 07
    19,980,196                                                                  
                                                                               
                               

323 of 329



--------------------------------------------------------------------------------



 



     

[Additional columns below]

[Continued from above table, first column(s) repeated]

                                                                               
                                                                               
                          Month                                                
                                                Paid                            
                                                                    by the      
                                                                               
          Claims                                                                
                                System           Sep-08   Oct-08   Nov-08  
Dec-08   Jan-09   Feb-09   Mar-09   Apr-09   May-09   Jun-09   Jul-09   Aug-09  
Sep-09   Oct-09   Nov-09   Dec-09   Jan-10   Feb-10   Mar-10   Apr-10   May-10  
Jun-10
102,641
  Jan-07                                                                        
                                                                               
                       
1,390,011
  Feb-07                                                                        
                                                                               
                       
1,400,529
  Mar-07                                                                        
                                                                               
                       
1,538,049
  Apr-07                                                                        
                                                                               
                       
2,001,139
  May-07                                                                        
                                                                               
                       
2,036,767
  Jun-07                                                                        
                                                                               
                       
1,871,969
  Jul-07                                                                        
                                                                               
                       
1,357,234
  Aug-07                                                                        
                                                                               
                       
1,413,909
  Sep-07                                                                        
                                                                               
                       
1,498,241
  Oct-07                                                                        
                                                                               
                       
3,556,603
  Nov-07                                                                        
                                                                               
                       
1,813,104
  Dec-07                                                                        
                                                                               
                       
1,670,936
  Jan-08                                                                        
                                                                               
                       
2,420,889
  Feb-08                                                                        
                                                                               
                       
1,878,065
  Mar-08                                                                        
                                                                               
                       
3,184,573
  Apr-08                                                                        
                                                                               
                       
2,303,770
  May-08                                                                        
                                                                               
                       
1,516,584
  Jun-08                                                                        
                                                                               
                       
2,222,204
  Jul-08                                                                        
                                                                               
                       
2,387,471
  Aug-08                                                                        
                                                                               
                       
2,504,634
  Sep-08     101,811                                                            
                                                                               
                             
2,358,341
  Oct-08     1,311,326       172,720                                            
                                                                               
                                     
1,818,059
  Nov-08     231,696       1,114,737       60,054                              
                                                                               
                                           
1,877,089
  Dec-08     77,780       343,697       1,127,488       45,282                  
                                                                               
                                               
2,184,885
  Jan-09     64,689       180,572       488,457       1,122,939       91,352    
                                                                               
                                                     
2,383,775
  Feb-09     21,946       88,850       252,904       603,867       1,287,489    
  70,143                                                                        
                                                         
1,812,451
  Mar-09     22,940       43,428       62,846       173,442       354,362      
1,227,326       21,126                                                          
                                                               
2,890,996
  Apr-09     114,812       29,594       47,601       87,888       127,476      
725,829       1,418,727       124,184                                          
                                                                       
2,170,849
  May-09     14,724       27,959       11,729       40,208       38,213      
138,319       653,398       1,153,708       54,592                              
                                                                           
2,868,999
  Jun-09     (2,046 )     85,816       14,072       340,251       147,044      
188,989       263,712       858,694       1,202,549       71,040                
                                                                               
 
2,423,385
  Jul-09     1,992       11,400       51,311       38,609       135,488      
48,747       72,881       165,822       682,066       1,049,238       34,543    
                                                                               
     
2,844,587
  Aug-09     16,209       42,801       1,448       65,249       28,341      
74,922       25,519       200,233       213,674       957,170       1,174,079  
    37,105                                                                      
           
2,817,010
  Sep-09     (312 )     8,081       4,506       (564 )     34,786       129,282
      114,071       131,742       118,089       122,958       920,503      
1,107,392       28,014                                                          
               
3,885,472
  Oct-09     53       (3,578 )     (573 )     19,655       10,211       121,540
      47,763       223,212       81,374       170,770       631,561      
1,090,217       1,419,198       59,350                                          
                       
2,935,716
  Nov-09     5,243       3,679       10,143       5,472       23,058      
35,065       44,339       26,824       76,022       133,331       126,576      
271,858       750,036       1,367,141       47,663                              
                           
2,827,098
  Dec-09     151       35,014       106       (430 )     5,765       4,490      
37,842       21,478       25,270       98,867       64,300       199,357      
324,439       897,640       1,088,490       23,230                              
                   
3,970,747
  Jan-10     (135 )     3,128       443       1,573       2,734       67,047    
  18,082       (24,086 )     44,568       96,947       75,710       180,835    
  115,569       474,391       1,255,210       1,588,142       68,880            
                             
3,457,830
  Feb-10     560       (673 )     891       361       1,576       (1,213 )    
59,587       18,472       42,558       12,443       99,166       75,824      
113,588       218,061       305,032       954,651       1,469,531       63,844  
                               
2,845,624
  Mar-10     779       (2,560 )     (2,491 )     (612 )     (7,243 )     (7,169
)     (1,828 )     (1,808 )     (11,639 )     (822 )     19,199       37,363    
  71,607       206,603       (16,737 )     240,536       846,075       1,403,929
      77,933                          
3,021,773
  Apr-10     223       582       660       (922 )     10,216       5,279      
(76 )     55,850       12,518       15,055       13,195       29,569      
25,975       160,409       91,803       101,688       223,653       961,190    
  1,212,824       102,083                  
3,211,499
  May-10     0       (76 )     86       4,874       943       1,910       2,492
      3,793       3,025       2,928       53,524       (5,181 )     92,219      
97,811       201,859       189,717       173,497       310,389       638,728    
  1,376,870       60,572          
3,626,133
  Jun-10     2,400       14,019       483       94       743       511      
7,308       2,944       10,352       18,052       1,879       32,272       7,250
      21,335       46,904       323,002       159,220       141,824      
132,648       859,142       1,655,399       188,166  
 
                                                                               
                                                                               
                       
Totals
            1,986,843       2,199,189       2,132,165       2,547,234      
2,292,553       2,831,018       2,784,944       2,961,062       2,555,019      
2,747,978       3,214,234       3,056,610       2,947,896       3,502,741      
3,020,224       3,420,965       2,940,857       2,881,175       2,062,132      
2,338,094       1,715,970       188,166  
 
                                                                               
                                                                               
                       
FY 10
    20,133,606                                                                  
                                                                               
                               
FY 09
    32,045,225                                                                  
                                                                               
                               
FY 08
    26,142,616                                                                  
                                                                               
                               
FY 07
    19,980,196                                                                  
                                                                               
                               

323 of 329



--------------------------------------------------------------------------------



 



     
ATTACHMENT IX, EXHIBIT N.3
CMS 1500 Payments by the Claims Processing System

                                                                               
                                                                               
                          Month                                                
                                                        Paid                    
                                                                               
    by the                                                                      
                                  Claims                   Prior to            
      Incurred Month of Service                                                
                System           Total   Jan-07   Jan-07   Feb-07   Mar-07  
Apr-07   May-07   Jun-07   Jul-07   Aug-07   Sep-07   Oct-07   Nov-07   Dec-07  
Jan-08   Feb-08   Mar-08   Apr-08   May-08   Jun-08   Jul-08   Aug-08
62,077
  Jan-07     63,829       1,752       62,077                                    
                                                                               
                                     
1,322,171
  Feb-07     1,326,517       4,346       1,154,878       167,293                
                                                                               
                                                 
1,557,207
  Mar-07     1,558,613       1,406       384,464       1,078,194       94,549  
                                                                               
                                                       
1,635,356
  Apr-07     1,636,068       713       129,683       423,246       1,017,855    
  64,572                                                                        
                                                         
2,208,817
  May-07     2,209,919       1,102       78,433       162,815       571,542    
  1,237,594       158,432                                                      
                                                                   
1,718,864
  Jun-07     1,719,584       720       19,048       58,913       105,160      
457,887       934,722       143,135                                            
                                                                     
1,983,763
  Jul-07     1,983,763       0       10,870       26,097       54,322      
158,656       456,856       1,041,330       235,631                            
                                                                             
1,793,839
  Aug-07     1,793,934       95       8,619       7,131       13,378      
63,229       153,365       393,808       981,587       172,723                  
                                                                               
1,863,463
  Sep-07     1,863,566       103       5,227       14,683       14,926      
24,488       53,415       150,544       421,099       1,011,925       167,157  
                                                                               
       
1,887,286
  Oct-07     1,887,286       0       14,175       6,885       9,604       20,401
      15,745       47,127       153,640       367,664       1,152,086      
99,960                                                                          
       
2,364,287
  Nov-07     2,364,287       0       2,257       533       3,532       4,216    
  9,612       33,106       116,169       204,494       553,549       1,246,567  
    190,252                                                                    
     
1,876,238
  Dec-07     1,876,205       (33 )     2,194       1,778       4,370       4,534
      8,202       8,021       24,248       38,626       109,844       402,466  
    1,111,665       160,289                                                    
             
1,718,344
  Jan-08     1,718,344       0       (3,246 )     (3,048 )     170       955    
  5,527       2,709       6,221       18,049       54,879       136,770      
356,846       1,056,262       86,250                                            
             
2,364,591
  Feb-08     2,364,591       0       1,415       237       2,147       1,781    
  9,046       8,867       (1,852 )     (560 )     5,936       62,376      
192,005       528,762       1,352,404       202,028                            
                     
2,097,183
  Mar-08     2,097,183       0       1,569       11,643       8,729       14,852
      10,457       23,665       37,620       29,717       31,139       39,904  
    62,492       109,617       425,721       1,162,715       127,342            
                             
2,480,764
  Apr-08     2,480,764       0       3,596       3,994       6,044       3,518  
    6,630       1,711       825       (2,065 )     7,303       8,077      
13,790       55,519       129,746       520,453       1,400,232       321,389  
                               
2,197,467
  May-08     2,197,467       0       (8,994 )     192       (133 )     (620 )  
  (391 )     (123 )     4,793       (2,930 )     6,074       1,830       6,272  
    25,026       53,952       175,821       391,638       1,329,291      
215,771                          
1,799,772
  Jun-08     1,799,772       0       (75 )     (105 )     1,585       1,111    
  (1,533 )     656       1,072       3,357       2,001       2,178       800    
  21,209       5,412       50,533       141,882       310,905       1,060,804  
    197,979                  
2,319,568
  Jul-08     2,319,568       0       477       710       1,054       4,676      
257       (432 )     151       (101 )     678       186       7,941       5,431
      6,437       20,193       69,713       215,668       458,086      
1,314,835       213,608          
2,063,218
  Aug-08     2,063,591       373       5,068       4,055       41       193    
  83       (6 )     157       (1,165 )     8,390       7,071       1,388      
2,727       5,391       791       40,764       41,321       109,553      
416,222       1,219,605       201,567  
2,046,212
  Sep-08     2,046,212       0       419       606       23       1,872      
628       (803 )     (589 )     (2,266 )     (2,144 )     2,563       7,428    
  (417 )     9,948       15,171       21,038       23,782       59,731      
127,604       379,961       1,186,407  
2,442,187
  Oct-08     2,441,874       (314 )     (877 )     (304 )     (558 )     (711 )
    (130 )     (1,951 )     (447 )     (2,062 )     (3,331 )     4,007      
2,393       3,645       3,168       4,656       24,942       10,434       18,570
      75,469       174,421       444,590  
1,994,508
  Nov-08     1,994,508       0       (287 )     (707 )     (335 )     23      
148       878       4,414       1,847       2,303       1,980       2,301      
7,418       7,152       1,633       6,700       6,343       13,193       37,504
      71,898       127,708  
1,884,204
  Dec-08     1,884,204       0       38       (145 )     (103 )     (293 )    
(138 )     244       (160 )     225       419       1,107       (988 )     113  
    657       2,418       4,945       3,179       4,683       8,835       26,258
      61,834  
2,604,533
  Jan-09     2,604,533       0       (805 )     (99 )     4,701       (301 )    
(894 )     (879 )     (430 )     (2,670 )     (1,489 )     558       710      
1,558       4,436       10,905       14,772       19,668       21,758      
27,302       24,728       40,754  
2,146,477
  Feb-09     2,146,477       0       (79 )     (129 )     57       (6 )     68  
    (53 )     85       501       2,236       4,316       6,713       7,705      
5,137       6,236       8,494       8,439       2,448       14,141       12,406
      9,950  
2,081,571
  Mar-09     2,081,571       0       877       3,342       8,266       4,519    
  3,416       2,505       2,401       4,171       4,015       (11,010 )    
2,137       7,437       5,030       916       2,044       734       (70 )    
2,204       2,178       5,732  
2,555,559
  Apr-09     2,555,559       0       (99 )     0       (455 )     (464 )     (60
)     (26 )     490       378       433       670       438       991      
(1,377 )     (1,667 )     (334 )     52       6,828       5,430       813      
12,307  
2,062,110
  May-09     2,062,110       0       (158 )     0       (84 )     0       (146 )
    (502 )     (726 )     (172 )     (268 )     (30 )     (742 )     (2,213 )  
  2,866       176       260       (1,063 )     (750 )     (2,645 )     (688 )  
  2,107  
2,265,262
  Jun-09     2,265,262       0       (5 )     (30 )     (243 )     (175 )    
354       (178 )     544       (14 )     (450 )     (17 )     417       3,215  
    (1,383 )     (1,425 )     (1,349 )     (796 )     (926 )     (1,761 )    
1,509       344  
2,040,013
  Jul-09     2,040,013       0       388       212       145       33       (209
)     (108 )     (29 )     (151 )     (117 )     (405 )     (103 )     (143 )  
  (61 )     (623 )     173       233       (259 )     2,125       946      
3,535  
2,220,604
  Aug-09     2,220,604       0       0       85       159       0       10      
(208 )     (5 )     0       0       143       76       0       132       (130 )
    (144 )     (2,649 )     (1,406 )     (730 )     939       5,468  
2,252,066
  Sep-09     2,252,066       0       0       (280 )     0       (82 )     0    
  94       336       (240 )     (80 )     263       983       57       0      
(294 )     (329 )     (1,301 )     (831 )     520       1,399       (104 )
2,751,305
  Oct-09     2,751,305       0       146       (717 )     (35 )     0       (66
)     46       199       0       116       (74 )     21       (469 )     74    
  0       (336 )     (103 )     (51 )     127       1,445       62  
2,263,850
  Nov-09     2,263,850       0       0       (16 )     81       0              
        0               (440 )     0       50       257       (1,242 )     (11 )
    122       452       (129 )     1,309       342       6,003  
2,210,655
  Dec-09     2,210,655       0       (99 )     83       (144 )     0       (158
)                     (1,781 )     0       0       (13 )     0       1,321      
67       (16 )     (182 )     20       (13 )     0       (40 )
3,063,438
  Jan-10     3,063,438       0       0       58       (61 )     (232 )          
  143       0               (94 )     28       0       0       (163 )     (3 )  
  (15 )     (30,589 )     215       154       885       1,038  
2,283,695
  Feb-10     2,283,695       0       0       0       (60 )     (5 )     (96 )  
  (70 )             0       167       (5 )     (87 )     0       (5 )     428  
    (3 )     (9 )     (10 )     8       343       294  
2,582,015
  Mar-10     2,582,015       0       0       0       (61 )             19      
(2 )     (119 )     (35 )     52       237       (10 )     0       (108 )     0
      (96 )     (246 )     (544 )     (1,007 )     (1,111 )     200  
2,254,135
  Apr-10     2,254,135       0       (46 )     0       0       0              
(38 )             0               0               (46 )     0       (218 )    
(40 )     (12 )     (92 )     0       (202 )     0  
2,384,881
  May-10     2,384,881       0       (15 )             0       0       0       0
              (10 )     46       0       (106 )     0       0       (74 )     0
      (63 )     0       0       203       37  
2,523,845
  Jun-10     2,523,845       0       38       (14 )     72       (68 )          
          0       137       87       0       0       0       (10 )     84      
(223 )     0       (226 )     (153 )     114       (146 )
 
                                                                               
                                                                               
                         
Totals
            88,237,664       10,263       1,871,172       1,967,190      
1,920,237       2,066,154       1,823,171       1,853,211       1,987,323      
1,837,593       2,100,499       2,011,716       1,965,069       1,993,951      
2,100,883       2,170,782       2,252,177       2,254,877       1,966,365      
2,225,460       2,131,999       2,109,651  
 
                                                                               
                                                                               
                       
FY 10
    15,092,009                                                                  
                                                                               
                                FY 09     27,454,005                      
88,237,664     Total for Dates of Service after 1/1/2007                        
                                                                               
       
FY 08
    25,408,019                                                                  
                                                                               
                               
FY 07
    20,273,369                                                                  
                                                                               
                               

     

[Additional columns below]

[Continued from above table, first column(s) repeated]

324 of 329



--------------------------------------------------------------------------------



 



                                                                               
                                                                               
                          Month                                                
                                                Paid                            
                                                                    by the      
                                                                               
          Claims                                                                
                                System           Sep-08   Oct-08   Nov-08  
Dec-08   Jan-09   Feb-09   Mar-09   Apr-09   May-09   Jun-09   Jul-09   Aug-09  
Sep-09   Oct-09   Nov-09   Dec-09   Jan-10   Feb-10   Mar-10   Apr-10   May-10  
Jun-10
62,077
  Jan-07                                                                        
                                                                               
                       
1,322,171
  Feb-07                                                                        
                                                                               
                       
1,557,207
  Mar-07                                                                        
                                                                               
                       
1,635,356
  Apr-07                                                                        
                                                                               
                       
2,208,817
  May-07                                                                        
                                                                               
                       
1,718,864
  Jun-07                                                                        
                                                                               
                       
1,983,763
  Jul-07                                                                        
                                                                               
                       
1,793,839
  Aug-07                                                                        
                                                                               
                       
1,863,463
  Sep-07                                                                        
                                                                               
                       
1,887,286
  Oct-07                                                                        
                                                                               
                       
2,364,287
  Nov-07                                                                        
                                                                               
                       
1,876,238
  Dec-07                                                                        
                                                                               
                       
1,718,344
  Jan-08                                                                        
                                                                               
                       
2,364,591
  Feb-08                                                                        
                                                                               
                       
2,097,183
  Mar-08                                                                        
                                                                               
                       
2,480,764
  Apr-08                                                                        
                                                                               
                       
2,197,467
  May-08                                                                        
                                                                               
                       
1,799,772
  Jun-08                                                                        
                                                                               
                       
2,319,568
  Jul-08                                                                        
                                                                               
                       
2,063,218
  Aug-08                                                                        
                                                                               
                       
2,046,212
  Sep-08     215,249                                                            
                                                                               
                             
2,442,187
  Oct-08     1,419,631       266,633                                            
                                                                               
                                     
1,994,508
  Nov-08     378,756       1,155,245       168,392                              
                                                                               
                                           
1,884,204
  Dec-08     136,807       376,865       1,132,093       125,309                
                                                                               
                                                 
2,604,533
  Jan-09     96,604       205,285       525,845       1,397,725       214,794  
                                                                               
                                                       
2,146,477
  Feb-09     29,851       85,338       147,128       379,990       1,220,455    
  195,046                                                                      
                                                           
2,081,571
  Mar-09     14,684       20,746       85,563       161,075       388,323      
1,276,512       83,826                                                          
                                                               
2,555,559
  Apr-09     12,665       12,955       22,473       97,006       204,480      
545,697       1,429,214       206,721                                          
                                                                       
2,062,110
  May-09     7,821       5,381       12,827       29,294       66,476      
113,529       433,061       1,231,121       167,378                            
                                                                             
2,265,262
  Jun-09     10,097       8,981       13,897       15,386       28,389      
126,321       186,428       464,584       1,210,499       203,048              
                                                                               
   
2,040,013
  Jul-09     4,265       (211 )     6,158       9,730       18,521       52,508
      91,084       212,451       535,744       985,162       119,020            
                                                                             
2,220,604
  Aug-09     (7,066 )     2,940       6,605       17,099       10,674      
15,752       32,691       88,216       180,392       665,432       1,113,663    
  92,466                                                                        
         
2,252,066
  Sep-09     2,303       (494 )     (646 )     3,972       5,517       9,014    
  23,646       36,092       86,981       181,740       711,971       1,104,523  
    87,337                                                                      
   
2,751,305
  Oct-09     (563 )     (3,684 )     (1,735 )     800       5,186       9,999  
    17,329       10,309       24,542       104,899       253,640       744,300  
    1,408,349       177,549                                                    
             
2,263,850
  Nov-09     1,900       1,275       1,240       10,814       (2,163 )     3,434
      18,805       27,416       19,475       52,449       84,229       169,153  
    519,165       1,195,331       154,549                                      
                   
2,210,655
  Dec-09     252       99       181       1,001       3,210       (3,823 )    
1,131       10,157       8,555       11,847       15,072       107,269      
188,976       596,826       1,180,932       89,925                              
                   
3,063,438
  Jan-10     761       690       1,116       2,313       1,989       4,711      
20,673       14,496       11,209       12,151       33,395       51,131      
152,388       273,508       856,940       1,497,036       157,566              
                           
2,283,695
  Feb-10     (487 )     (50 )     (257 )     599       916       182       2,328
      2,461       11,032       8,233       15,238       8,822       34,681      
88,742       146,389       531,319       1,297,189       135,469                
                 
2,582,015
  Mar-10     1,253       (855 )     (542 )     3,751       (6,329 )     (1,647 )
    2,979       245       (5,737 )     7,996       13,896       17,671      
19,967       38,365       84,683       178,220       661,540       1,418,732    
  150,661                          
2,254,135
  Apr-10     247       143       171       276       2,384       58       5,065
      2,755       3,394       2,089       5,014       3,070       9,145      
15,045       33,225       73,483       157,594       651,590       1,140,596    
  149,484                  
2,384,881
  May-10     75       97       197       1,129       822       149       319    
  952       784       3,202       2,039       3,588       9,100       8,817    
  8,962       34,161       94,517       202,063       601,703       1,272,133  
    140,051          
2,523,845
  Jun-10     68       (59 )     221       387       114       17       645      
(158 )     234       22       304       704       4,761       9,038       10,997
      20,821       37,444       97,705       140,079       558,829      
1,380,995       260,987  
 
                                                                               
                                                                               
                         
Totals
            2,325,175       2,137,320       2,120,928       2,257,655      
2,163,757       2,347,459       2,349,224       2,307,817       2,254,482      
2,238,269       2,367,480       2,302,698       2,433,870       2,403,221      
2,476,676       2,424,966       2,405,850       2,505,559       2,033,038      
1,980,446       1,521,046       260,987  
 
                                                                               
                                                                               
                       
FY 10
    15,092,009                                                                  
                                                                               
                               
FY 09
    27,454,005                                                                  
                                                                               
                               
FY 08
    25,408,019                                                                  
                                                                               
                               
FY 07
    20,273,369                                                                  
                                                                               
                               

324 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT X
CAPITATION RATES

325 of 329



--------------------------------------------------------------------------------



 



ATTACHMENT X
CAPITATION RATES
EFFECTIVE APRIL 1, 2007 THROUGH JUNE 30, 2008

                      Per Member Per   Aid Category   Age Group   Month  
Medicaid (TANF & Related)
  Age Under 1    $ 431.76  
 
  Age 1 - 13    $ 75.52  
 
  Age 14 - 20 Female    $ 207.32  
 
  Age 14 - 20 Male    $ 96.29  
 
  Age 21 - 44 Female    $ 327.13  
 
  Age 21 - 44 Male    $ 283.06  
 
  Age 45 - 64    $ 547.63  
 
  Age 65+    $ 306.81  
 
           
Uninsured/Uninsurable
  Age Under 1*    $ 431.76  
 
  Age 1 - 13    $ 64.99  
 
  Age 14 - 19 Female    $ 105.69  
 
  Age 14 - 19 Male    $ 90.59  
 
           
Disabled
  Age <21   $ 574.14  
 
  Age 21+   $ 648.55  
 
           
Medicaid/Medicare Duals
  All Ages   $ 67.82  
 
           
Waiver/Medicare Duals
  All Ages   $ 18.11  
 
           
State Only & Judicials
  All Ages   $ 451.54  
 
           
Priority Add-On
  Age <21   $ 384.28  
 
  Age 21+   $ 474.73  

326 of 329